Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

 

AFS SENSUB CORP.

Purchaser

 

and

 

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of June 12, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.1

  General      1  

SECTION 1.2

  Specific Terms      1  

SECTION 1.3

  Usage of Terms      2  

SECTION 1.4

  [Reserved]      2  

SECTION 1.5

  No Recourse      2  

SECTION 1.6

  Action by or Consent of Noteholders and Certificateholder      2  

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED

                               PROPERTY

     3  

SECTION 2.1

  Conveyance of the Receivables and the Other Conveyed Property      3  

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4  

SECTION 3.1

  Representations and Warranties of Seller      4  

SECTION 3.2

  Representations and Warranties of Purchaser      6  

ARTICLE IV. COVENANTS OF SELLER

     8  

SECTION 4.1

  Protection of Title of Purchaser      8  

SECTION 4.2

  Other Liens or Interests      9  

SECTION 4.3

  Costs and Expenses      10  

SECTION 4.4

  Indemnification      10  

ARTICLE V. REPURCHASES

     11  

SECTION 5.1

  Repurchase of Receivables upon Breach      11  

SECTION 5.2

  Reassignment of Purchased Receivables      12  

SECTION 5.3

  Waivers      13  

ARTICLE VI. MISCELLANEOUS

     13  

SECTION 6.1

  Liability of Seller      13  

SECTION 6.2

  Merger or Consolidation of Seller or Purchaser      13  

SECTION 6.3

  Limitation on Liability of Seller and Others      13  

SECTION 6.4

  Seller May Own Notes or the Certificate      14  

SECTION 6.5

  Amendment      14  

SECTION 6.6

  Notices      15  

SECTION 6.7

  Merger and Integration      15  

SECTION 6.8

  Severability of Provisions      15  

SECTION 6.9

  Intention of the Parties      15  

SECTION 6.10

  Governing Law      16  

SECTION 6.11

  Counterparts      16  

SECTION 6.12

  Conveyance of the Receivables and the Other Conveyed Property to the Issuer   
  16  

SECTION 6.13

  Nonpetition Covenant      16  

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of June 12, 2019, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1        General. The specific terms defined in this Article include
the plural as well as the singular. The words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision, and Article, Section,
Schedule and Exhibit references, unless otherwise specified, refer to Articles
and Sections of and Schedules and Exhibits to this Agreement. Capitalized terms
used herein without definition shall have the respective meanings assigned to
such terms in the Sale and Servicing Agreement dated as of June 12, 2019, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2019-2, as Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2        Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means June 12, 2019.

“Issuer” means AmeriCredit Automobile Receivables Trust 2019-2.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this



--------------------------------------------------------------------------------

Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement and the Underwriting Agreement. The Related Documents to be
executed by any party are referred to herein as “such party’s Related
Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3        Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4        [Reserved].

SECTION 1.5        No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

SECTION 1.6        Action by or Consent of Noteholders and Certificateholder.
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by the

 

2



--------------------------------------------------------------------------------

Noteholders or the Certificateholder, such provision shall be deemed to refer to
the Noteholders or the Certificateholder, as the case may be, of record as of
the Record Date immediately preceding the date on which such action is to be
taken, or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1        Conveyance of the Receivables and the Other Conveyed
Property.

(a)        Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property (collectively, the “Receivables and the Other
Conveyed Property”):

(i)      the Receivables and all moneys received thereon after the Cutoff Date;

(ii)      the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)      any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv)      any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v)      all rights under any Service Contracts on the related Financed
Vehicles;

(vi)      the related Receivable Files;

(vii)      all of the Seller’s (i) Accounts, (ii) Chattel Paper,
(iii) Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (i) through (vi); and

(viii)      all proceeds and investments with respect to items (i) through
(vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b)      Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1        Representations and Warranties of Seller. Seller makes the
following representations and warranties as of the Cutoff Date and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a)      Representations regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
Cutoff Date, and as of the Closing Date, are true and correct.

(b)      Representations regarding the Pool of Receivables. The representations
and warranties set forth on Schedule B-2 with respect to the pool of Receivables
as of the Cutoff Date, and as of the Closing Date, are true and correct.

(c)      No Fraud or Misrepresentation. To the best of the Seller’s knowledge,
each Receivable that was originated by a Dealer was sold by the Dealer to the
Seller and by the Seller to the Purchaser without any fraud or misrepresentation
on the part of such Dealer or the Seller, respectively.

(d)      Lawful Assignment. No Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e)      No Impairment. The Seller has not done anything to convey any right to
any Person that would result in such Person having a right to payments due under
the Receivables or

 

4



--------------------------------------------------------------------------------

otherwise to impair the rights of the Purchaser, the Trust, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

(f)      No Funds Advanced. No funds had been advanced by the Seller or anyone
acting on behalf of the Seller in order to cause any Receivable to qualify under
the representation and warranty set forth as clause 19(E) of Schedule B-1.

(g)      Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h)      Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i)      Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j)      No Consent Required. Seller is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(k)      Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights

 

5



--------------------------------------------------------------------------------

generally and by equitable limitations on the availability of specific remedies,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

(l)      No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m)      No Proceedings. There are no proceedings or investigations pending or,
to Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n)      Solvency. The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.

(o)      True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p)      Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2        Representations and Warranties of Purchaser. Purchaser makes
the following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a)      Organization and Good Standing. Purchaser has been duly organized and
is validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b)      Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

(c)      Power and Authority. Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d)      No Consent Required. Purchaser is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(e)      Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.

(f)      No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
bylaws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g)      No Proceedings. There are no proceedings or investigations pending, or,
to the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1        Protection of Title of Purchaser.

(a)        At or prior to the Closing Date, Seller shall have filed or caused to
be filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b)      Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c)      Seller shall give Purchaser, the Issuer and the Trust Collateral Agent
at least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d)      Prior to the Closing Date, Seller has maintained accounts and records
as to each Receivable accurately and in sufficient detail to permit (i) the
reader thereof to know at any time as of or prior to the Closing Date, the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the Principal Balance as
of the Cutoff Date. Seller shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables to Purchaser, and
the conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e)      If at any time Seller shall propose to sell, grant a security interest
in, or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2        Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3        Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4        Indemnification.

(a)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from any breach of
any of Seller’s representations and warranties contained herein.

(b)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from the use,
ownership or operation by Seller or any affiliate thereof of a Financed Vehicle.

(c)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims and liabilities arising out of or resulting from any action
taken, or failed to be taken, by it in respect of any portion of the Receivables
other than in accordance with this Agreement or the Sale and Servicing
Agreement.

(d)      Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e)      Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f)      Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders or the Certificateholder through the negligence,
willful misfeasance, or bad faith of Seller in the performance of its duties
under this Agreement or by reason of reckless disregard of Seller’s obligations
and duties under this Agreement.

(g)      Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense incurred
by reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h)      Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense imposed
upon, or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the
Trustee, the Owner Trustee, the Noteholders or the Certificateholder as result
of the failure of any Receivable, or the sale of the related Financed Vehicle,
to comply with all requirements of applicable law.

(i)      Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.

(j)      Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1        Repurchase of Receivables upon Breach. Upon the occurrence of
a Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase

 

11



--------------------------------------------------------------------------------

Event shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2        Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3        Waivers. No failure or delay on the part of Purchaser (or the
Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee of
the Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1        Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

SECTION 6.2        Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3        Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4        Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

SECTION 6.5        Amendment.

(a)      This Agreement may be amended by Seller and Purchaser without the
consent of the Trust Collateral Agent, the Owner Trustee, the Certificateholder
or any of the Noteholders (i) to cure any ambiguity or (ii) to correct any
provisions in this Agreement; provided, however, that such action shall not, as
evidenced by an Opinion of Counsel delivered to the Issuer, the Owner Trustee
and the Trust Collateral Agent, adversely affect in any material respect the
interests of any Certificateholder, Noteholder, the Trustee or the Trust
Collateral Agent and that such amendment is authorized and permitted by this
Agreement.

(b)      This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c)      Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

(d)      It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6        Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 101 Convention Center Drive, Suite 850, Las Vegas, Nevada 89109,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7        Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8        Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

SECTION 6.9        Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a)      the Receivables and all moneys received thereon after the Cutoff Date;

(b)      the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

 

15



--------------------------------------------------------------------------------

(c)      any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d)      any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e)      all rights under any Service Contracts on the related Financed
Vehicles;

(f)      the related Receivable Files;

(g)      all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and

(h)      all proceeds and investments with respect to items (a) through (g).

SECTION 6.10        Governing Law. This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11        Counterparts. For the purpose of facilitating the execution
of this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument.

SECTION 6.12        Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the Closing Date. Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Trust Collateral Agent, the Noteholders and the Certificateholder.
In furtherance of the foregoing, Seller covenants and agrees to perform its
duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer or the Purchaser
to perform its respective duties and obligations hereunder or under Related
Documents) and that the Trust Collateral Agent may enforce the duties and
obligations of Seller under this Agreement against Seller for the benefit of the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13        Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of

 

16



--------------------------------------------------------------------------------

commencing or sustaining a case against the Purchaser or the Issuer under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Purchaser or the Issuer or any substantial part of their respective
property, or ordering the winding up or liquidation of the affairs of the
Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By:

 

/s/ Jeffrey Fish

Name:

 

Jeffrey Fish

Title:

 

Vice President, Corporate Treasury

AMERICREDIT FINANCIAL SERVICES, INC., as Seller

By:

 

/s/ Robert T. Pigott III

Name:

 

Robert T. Pigott III

Title:

  Senior Vice President, Corporate Treasury

 

Accepted:

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely as Trustee and Trust Collateral Agent

By:

 

/s/ Leslie Morales

Name:

 

Leslie Morales

Title:

 

Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[On file with AmeriCredit, the Trustee and Katten Muchin Rosenman LLP]

 

SCH-A-1



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452746548   453283087   453609760   111015575635  
111020154195    111020308444    111020478048    111020671098    111020846597   
111021045881    111021220448    111021351814    111021497512    111021645405   
111021791070    111021946612    111022117691    111022312902    111022495870   
111022646744 452746878   453283178   453609786   111015576670   111020154218   
111020308512    111020478206    111020671100    111020846654    111021046028   
111021220459    111021351847    111021497567    111021645449    111021791092   
111021946623    111022117781    111022312924    111022495881    111022647778
452747058   453283459   453609851   111015577660   111020154230    111020308589
   111020478217    111020671144    111020846755    111021046141    111021220493
   111021351858    111021497578    111021645573    111021791261    111021946713
   111022117826    111022312979    111022495892    111022647835 452747421  
453283525   453609893   111015579011   111020154296    111020308624   
111020478284    111020671212    111020846902    111021046152    111021220516   
111021351881    111021497602    111021645607    111021791339    111021946735   
111022117859    111022313037    111022495948    111022647846 452747892  
453283558   453609935   111015584275   111020154780    111020309108   
111020478385    111020671267    111020846957    111021046174    111021220527   
111021351959    111021497657    111021645618    111021791351    111021946803   
111022117871    111022313677    111022495959    111022647868 452748213  
453283699   453610099   111015600005   111020154803    111020309119   
111020478396    111020671289    111020846968    111021046196    111021220549   
111021351960    111021497680    111021645641    111021791407    111021946825   
111022117882    111022313688    111022495993    111022647880 452748361  
453284044   453610123   111015602063   111020154814    111020309153   
111020478420    111020671290    111020847048    111021046208    111021220550   
111021352006    111021497725    111021645674    111021791418    111021946847   
111022118164    111022313767    111022496017    111022647925 452748486  
453284390   453610230   111015606247   111020154825    111020309209   
111020478442    111020671302    111020847060    111021046231    111021220561   
111021352039    111021497747    111021645786    111021791474    111021946858   
111022119435    111022313835    111022496073    111022647947 452749096  
453284408   453610255   111015606696   111020154847    111020309210   
111020478497    111020671391    111020847071    111021046264    111021220594   
111021352107    111021497770    111021645810    111021791496    111021946869   
111022119491    111022313880    111022496174    111022647969 452749518  
453284846   453610719   111015614606   111020154869    111020309243   
111020479645    111020671492    111020847947    111021046310    111021220617   
111021352129    111021497837    111021645876    111021791508    111021946892   
111022119761    111022314038    111022496253    111022648005 452749617  
453285066   453610875   111015614640   111020154904    111020309298   
111020479735    111020671504    111020848027    111021046321    111021220628   
111021352196    111021497859    111021645898    111021791755    111021946926   
111022119828    111022314061    111022496387    111022648038 452749633  
453285082   453610925   111015615292   111020155668    111020309423   
111020479768    111020671548    111020848083    111021046411    111021220640   
111021352242    111021497882    111021645944    111021791788    111021946959   
111022119839    111022314094    111022496646    111022648050 452749864  
453285280   453610966   111015628768   111020155680    111020309434   
111020479780    111020671560    111020848094    111021046422    111021220662   
111021352691    111021498120    111021645977    111021792464    111021946982   
111022119895    111022314139    111022496781    111022648094 452749872  
453286320   453611337   111015650482   111020155691    111020309478   
111020479803    111020671571    111020848162    111021046488    111021220684   
111021352758    111021498221    111021645988    111021792486    111021946993   
111022119996    111022314195    111022497120    111022648230 452749989  
453286726   453611436   111015656501   111020155736    111020309513   
111020479825    111020671717    111020848230    111021047344    111021220695   
111021352770    111021498254    111021646057    111021792532    111021947006   
111022120112    111022314229    111022497254    111022648263 452750110  
453286858   453611444   111015660034   111020155758    111020309524   
111020479847    111020671740    111020848241    111021047399    111021220707   
111021352815    111021498287    111021646103    111021792543    111021947028   
111022120145    111022314421    111022497287    111022648274 452750367  
453287286   453611642   111015660719   111020155769    111020309535   
111020479926    111020671773    111020848487    111021047401    111021220718   
111021352837    111021498322    111021646169    111021792576    111021947039   
111022120156    111022314511    111022497298    111022648285 452750888  
453287476   453611709   111015661620   111020155770    111020309580   
111020479937    111020671784    111020848511    111021047535    111021220785   
111021352848    111021498344    111021646204    111021792701    111021947040   
111022120224    111022314601    111022497300    111022648319 452751126  
453287807   453611717   111015665141   111020155882    111020309603   
111020479959    111020671863    111020848544    111021047603    111021220910   
111021352882    111021498355    111021646226    111021792789    111021947073   
111022120460    111022314926    111022497322    111022648678 452751324  
453288037   453611782   111015666704   111020156209    111020309614   
111020480007    111020671931    111020848555    111021047894    111021221012   
111021352905    111021498377    111021646260    111021792835    111021947130   
111022120516    111022315488    111022497490    111022648904 452751951  
453288656   453611931   111015670811   111020156243    111020309726   
111020480041    111020671964    111020848599    111021047962    111021221045   
111021352927    111021498423    111021646282    111021792846    111021947163   
111022120561    111022315523    111022497502    111022649073 452752264  
453288672   453611972   111015676749   111020156276    111020309737   
111020480052    111020672055    111020848601    111021047984    111021221203   
111021352950    111021498434    111021646305    111021792936    111021947310   
111022120572    111022315534    111022497546    111022649130 452752926  
453288680   453612236   111015695672   111020156298    111020309748   
111020480074    111020672077    111020848623    111021048075    111021221360   
111021352972    111021498478    111021646338    111021792981    111021947321   
111022120729    111022315545    111022497557    111022649163 452753528  
453288755   453612384   111015697102   111020156300    111020309805   
111020480096    111020672112    111020848634    111021048187    111021221382   
111021352994    111021498513    111021646361    111021793038    111021947332   
111022120785    111022315590    111022497568    111022649264 452753957  
453289225   453612822   111015704639   111020156399    111020309816   
111020480119    111020672123    111020848791    111021048200    111021221393   
111021353007    111021498524    111021646417    111021793083    111021947365   
111022120886    111022315635    111022499009    111022649309 452754146  
453289605   453613028   111015715877   111020156401    111020309861   
111020480232    111020672156    111020848803    111021048233    111021221450   
111021353018    111021498535    111021647597    111021793139    111021947376   
111022120932    111022315815    111022499043    111022649310 452754690  
453289977   453613119   111015720581   111020156412    111020309894   
111020480254    111020672178    111020848892    111021048301    111021221461   
111021353030    111021498625    111021647700    111021793140    111021947400   
111022120998    111022315848    111022499054    111022649321 452755093  
453290405   453613200   111015725058   111020156478    111020309928   
111020480276    111020672235    111020848937    111021048378    111021221641   
111021353041    111021498647    111021647733    111021793184    111021947411   
111022121001    111022315859    111022499065    111022649477 452755184  
453290967   453613242   111015732742   111020156489    111020310852   
111020480298    111020672268    111020848960    111021048446    111021221719   
111021353131    111021498669    111021647801    111021793476    111021947433   
111022121012    111022315860    111022499111    111022649501 452755267  
453291262   453613580   111015735240   111020156502    111020310986   
111020480388    111020672280    111020848993    111021048480    111021221731   
111021353175    111021498726    111021647980    111021793566    111021947523   
111022121045    111022315871    111022499223    111022649567 452756489  
453291403   453613630   111015739367   111020156513    111020311044   
111020480401    111020672291    111020849152    111021048660    111021221922   
111021353186    111021498748    111021647991    111021793599    111021947602   
111022121089    111022315882    111022499278    111022649590 452756547  
453291486   453613655   111015739390   111020156524    111020311055   
111020480456    111020672325    111020849208    111021048682    111021222013   
111021353197    111021498759    111021648116    111021793645    111021947657   
111022121292    111022316063    111022499289    111022649635 452756877  
453291767   453613879   111015740886   111020156546    111020311066   
111020480467    111020672369    111020849220    111021048693    111021222271   
111021353210    111021498771    111021648183    111021793667    111021947680   
111022121348    111022316108    111022499313    111022649657 452756992  
453291882   453613895   111015743058   111020156557    111020311123   
111020480513    111020672437    111020849376    111021048705    111021222316   
111021353243    111021498805    111021648295    111021793678    111021947725   
111022121371    111022316131    111022499324    111022649679 452757339  
453291916   453614083   111015748985   111020156591    111020311134   
111020480524    111020672516    111020849387    111021048727    111021222642   
111021353254    111021498827    111021648330    111021793690    111021947747   
111022121449    111022316175    111022499379    111022649680 452757503  
453291924   453614158   111015763218   111020156614    111020311864   
111020480737    111020672527    111020849455    111021049706    111021222697   
111021353355    111021498838    111021648408    111021793702    111021947769   
111022121450    111022316221    111022499380    111022649703 452757818  
453292039   453614174   111015765782   111020156670    111020311875   
111020480748    111020672538    111020849477    111021049874    111021222765   
111021353366    111021498849    111021648419    111021793746    111021947826   
111022121742    111022316265    111022499447    111022649714 452758188  
453292153   453614232   111015775277   111020156704    111020311886   
111020480816    111020672550    111020849589    111021049885    111021222800   
111021353377    111021498850    111021648431    111021793757    111021947859   
111022121887    111022316298    111022499458    111022649781 452758196  
453292237   453614836   111015775491   111020156737    111020311910   
111020480861    111020672932    111020849590    111021050168    111021222923   
111021353388    111021498883    111021648453    111021793791    111021947860   
111022121977    111022316412    111022499504    111022649792

 

SCH-A-2



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452758253   453292294   453614851   111015775536  
111020156748    111020311965    111020480872    111020673124    111020849613   
111021050214    111021222956    111021353423    111021498894    111021648464   
111021793814    111021947905    111022121988    111022316423    111022499526   
111022649837 452758287   453292377   453614976   111015778191   111020156759   
111020312045    111020480928    111020673258    111020849758    111021050236   
111021222990    111021353467    111021498906    111021648475    111021793847   
111021947938    111022122068    111022316434    111022499559    111022649871
452758857   453292518   453615254   111015778360   111020156816    111020312056
   111020480939    111020673270    111020849792    111021050269    111021223159
   111021353490    111021498951    111021648510    111021793881    111021947994
   111022122147    111022316445    111022499740    111022649882 452759046  
453292625   453615387   111015782859   111020156838    111020312113   
111020480951    111020673348    111020849938    111021050315    111021223171   
111021353861    111021498962    111021648554    111021793904    111021948007   
111022122158    111022316456    111022499762    111022649916 452759509  
453292815   453615544   111015782860   111020156850    111020312168   
111020481042    111020673405    111020850187    111021050337    111021223238   
111021353872    111021499143    111021648576    111021793926    111021948085   
111022122192    111022316478    111022499784    111022649927 452759590  
453292930   453615551   111015789823   111020156906    111020312179   
111020482706    111020673427    111020850198    111021050405    111021223249   
111021353962    111021499154    111021648600    111021794017    111021948164   
111022122215    111022316490    111022499841    111022650345 452759889  
453293219   453615643   111015790577   111020156940    111020312236   
111020482795    111020673517    111020850244    111021050438    111021223294   
111021353973    111021499165    111021648677    111021794039    111021948175   
111022122226    111022316568    111022499931    111022650402 452760093  
453294068   453615791   111015794425   111020156962    111020312326   
111020482807    111020673539    111020850277    111021050450    111021223610   
111021354660    111021499187    111021648712    111021794095    111021948186   
111022122743    111022316580    111022500068    111022650413 452760127  
453294258   453616005   111015796292   111020156984    111020312449   
111020482841    111020673540    111020850299    111021050472    111021224374   
111021354693    111021499198    111021648745    111021794141    111021948197   
111022122754    111022316636    111022500125    111022650424 452760168  
453294472   453616104   111015798665   111020157008    111020312472   
111020482874    111020673551    111020850334    111021050483    111021224419   
111021354705    111021499211    111021648756    111021794163    111021948221   
111022122822    111022316647    111022500215    111022650479 452760846  
453294605   453616146   111015798957   111020157019    111020312506   
111020483077    111020673562    111020850345    111021050517    111021224622   
111021354716    111021499233    111021648835    111021794219    111021948232   
111022122855    111022316692    111022500259    111022650480 452760861  
453294704   453616179   111015802278   111020157020    111020312551   
111020483145    111020673573    111020850413    111021050562    111021224633   
111021354727    111021499244    111021648857    111021794220    111021948265   
111022122901    111022316704    111022500271    111022650761 452761877  
453294928   453616690   111015812066   111020158043    111020312573   
111020483178    111020673641    111020850424    111021050573    111021224666   
111021354749    111021499266    111021648879    111021794231    111021948399   
111022123441    111022316715    111022500305    111022650828 452762057  
453295545   453616849   111015820504   111020158065    111020312618   
111020483190    111020673696    111020850457    111021050584    111021224677   
111021354761    111021499389    111021649409    111021794275    111021948412   
111022123474    111022316760    111022500350    111022650839 452762222  
453295677   453617854   111015821606   111020158111    111020312630   
111020483202    111020673742    111020850468    111021050595    111021224701   
111021354772    111021499390    111021649443    111021794321    111021948423   
111022123508    111022316793    111022500383    111022650840 452763311  
453295727   453618001   111015823204   111020158874    111020312797   
111020483268    111020673809    111020850985    111021050618    111021224756   
111021354806    111021499402    111021649623    111021794365    111021948434   
111022123542    111022316849    111022500406    111022650884 452763709  
453296352   453618035   111015833799   111020158953    111020312966   
111020483280    111020673843    111020850996    111021050641    111021224789   
111021354817    111021499413    111021649678    111021794387    111021948445   
111022123575    111022316850    111022500518    111022650941 452764038  
453296535   453618290   111015837557   111020158997    111020313697   
111020483303    111020673898    111020851054    111021050663    111021224802   
111021354840    111021499424    111021649702    111021794398    111021948456   
111022123609    111022316917    111022500529    111022651111 452764251  
453296584   453618381   111015840247   111020159000    111020313787   
111020483325    111020673955    111020851133    111021050832    111021224835   
111021354851    111021499479    111021649713    111021794501    111021948489   
111022123733    111022316951    111022500608    111022651267 452764491  
453296881   453618431   111015840720   111020159033    111020313811   
111020483347    111020673977    111020851650    111021050865    111021224891   
111021354907    111021499503    111021649746    111021794545    111021948524   
111022123924    111022316984    111022500855    111022651289 452765084  
453297210   453618548   111015841899   111020159088    111020313844   
111020483549    111020674013    111020851694    111021050898    111021224914   
111021354918    111021499514    111021649779    111021794613    111021948557   
111022123935    111022317031    111022501834    111022651335 452765225  
453297459   453618696   111015843149   111020159099    111020313855   
111020483572    111020674114    111020851762    111021050911    111021225005   
111021354930    111021499525    111021649870    111021794646    111021948603   
111022123957    111022317042    111022502127    111022651346 452765407  
453297475   453618803   111015850855   111020159134    111020313899   
111020483594    111020674552    111020851818    111021050922    111021225016   
111021354941    111021499547    111021649892    111021794679    111021948670   
111022123991    111022317053    111022502138    111022651379 452765472  
453297541   453618886   111015855737   111020159213    111020313912   
111020483695    111020674888    111020851830    111021050988    111021225117   
111021354952    111021499570    111021649982    111021794714    111021948681   
111022124060    111022317446    111022502262    111022651380 452765514  
453297574   453618985   111015857076   111020159224    111020313934   
111020483707    111020674923    111020851885    111021051002    111021225140   
111021355009    111021499581    111021650030    111021794770    111021948704   
111022124093    111022317457    111022502330    111022651414 452765720  
453297640   453619025   111015867628   111020159279    111020313956   
111020483718    111020675148    111020851964    111021051057    111021225151   
111021355010    111021499592    111021650467    111021794792    111021948715   
111022124150    111022317615    111022502431    111022651436 452766116  
453297871   453619181   111015873209   111020159347    111020313978   
111020483785    111020675227    111020852381    111021051103    111021225498   
111021355021    111021499615    111021650524    111021794994    111021948816   
111022124172    111022318009    111022502475    111022651593 452766280  
453297913   453619207   111015878596   111020159358    111020314058   
111020483820    111020675306    111020852415    111021051114    111021225522   
111021355054    111021499626    111021650557    111021795007    111021948838   
111022124251    111022318065    111022502510    111022651616 452766488  
453298234   453619272   111015880263   111020159460    111020314126   
111020483842    111020675339    111020852437    111021051147    111021225533   
111021355065    111021499839    111021650579    111021795388    111021948849   
111022124262    111022318076    111022502587    111022651896 452766652  
453300204   453619306   111015884661   111020159482    111020314340   
111020483875    111020675665    111020852459    111021051158    111021225544   
111021355100    111021499996    111021650591    111021795445    111021948861   
111022124273    111022318155    111022502600    111022652202 452766710  
453301210   453619504   111015887103   111020159493    111020314351   
111020483954    111020675676    111020852482    111021051204    111021225601   
111021355155    111021500494    111021650603    111021795456    111021948883   
111022124295    111022318177    111022502712    111022652235 452766751  
453301418   453619520   111015894369   111020159516    111020314373   
111020483998    111020675722    111020852549    111021051271    111021225612   
111021355188    111021500506    111021650715    111021795827    111021949187   
111022124330    111022318302    111022502745    111022652279 452767510  
453301574   453619710   111015905160   111020159628    111020314429   
111020484124    111020675777    111020852640    111021051282    111021225645   
111021355256    111021500517    111021650748    111021795849    111021949222   
111022124688    111022318357    111022502789    111022652358 452767684  
453301756   453619785   111015908174   111020159707    111020314441   
111020484168    111020675788    111020852909    111021051822    111021225656   
111021355447    111021500562    111021650759    111021795973    111021949446   
111022124745    111022318368    111022502824    111022652381 452767700  
453301772   453619868   111015915385   111020159774    111020314823   
111020484359    111020675968    111020852932    111021051866    111021225667   
111021355458    111021500618    111021650805    111021796020    111021949457   
111022125061    111022318380    111022502891    111022652392 452767858  
453302051   453620007   111015915509   111020159820    111020314890   
111020484427    111020676082    111020853023    111021052766    111021225678   
111021355469    111021500674    111021650861    111021796097    111021949581   
111022125072    111022318481    111022502936    111022652415 452767981  
453302085   453620023   111015921573   111020160462    111020314979   
111020484450    111020676116    111020853102    111021052788    111021225689   
111021355470    111021500753    111021651031    111021796211    111021949648   
111022125094    111022318504    111022502970    111022652459 452768021  
453302150   453620205   111015922024   111020160552    111020315037   
111020484483    111020676127    111020853179    111021052799    111021225959   
111021355504    111021500775    111021651064    111021796222    111021949705   
111022125151    111022318605    111022502992    111022652527 452768203  
453302168   453620395   111015923980   111020160563    111020315150   
111020484584    111020676149    111020853269    111021052890    111021225960   
111021355537    111021501260    111021651097    111021796244    111021949996   
111022125173    111022318650    111022503027    111022652583

 

SCH-A-3



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452768260   453303059   453620403   111015924004  
111020160608    111020315161    111020484629    111020676150    111020853270   
111021052924    111021225993    111021355548    111021501350    111021651143   
111021796277    111021950347    111022125274    111022318661    111022503049   
111022652617 452768278   453303224   453620478   111015924037   111020160697   
111020315206    111020485204    111020676194    111020853315    111021052946   
111021226017    111021355593    111021501776    111021651200    111021796288   
111021950448    111022125308    111022318762    111022503083    111022652628
452768682   453303240   453620551   111015937277   111020160710    111020315228
   111020485541    111020676239    111020853360    111021052957    111021226095
   111021355672    111021502542    111021651211    111021796301    111021950460
   111022125476    111022318784    111022503162    111022652639 452768781  
453303349   453620916   111015944657   111020160754    111020315273   
111020485585    111020676790    111020853393    111021053228    111021226130   
111021355694    111021502609    111021651222    111021796312    111021950527   
111022125522    111022318841    111022503229    111022652662 452769409  
453303398   453621450   111015953398   111020160787    111020315307   
111020485709    111020676813    111020853461    111021053318    111021226501   
111021355740    111021502621    111021651244    111021796334    111021950651   
111022125555    111022318896    111022503285    111022652729 452769482  
453303448   453621567   111015953882   111020160798    111020315352   
111020485743    111020677667    111020853517    111021053352    111021226512   
111021355751    111021502632    111021651323    111021796446    111021950910   
111022125656    111022319000    111022503308    111022652741 452769599  
453303547   453621674   111015970599   111020160800    111020315408   
111020485776    111020677702    111020853540    111021054061    111021226567   
111021355773    111021502654    111021651345    111021796468    111021951179   
111022125678    111022319011    111022503364    111022652752 452769748  
453304040   453621781   111015975695   111020160833    111020315509   
111020485800    111020677735    111020853618    111021054128    111021226589   
111021355784    111021502733    111021651479    111021796514    111021951685   
111022125689    111022319066    111022503375    111022652763 452770076  
453305831   453622011   111015978508   111020160866    111020315510   
111020486463    111020677757    111020853641    111021054184    111021226602   
111021355807    111021502777    111021651525    111021796525    111021951696   
111022125690    111022319099    111022503386    111022652785 452770241  
453305955   453622169   111015978979   111020160888    111020315532   
111020486542    111020677768    111020853663    111021054241    111021226657   
111021355818    111021502799    111021651558    111021796558    111021951708   
111022125724    111022319134    111022503397    111022652819 452770316  
453306441   453622227   111015982941   111020160923    111020315666   
111020486609    111020677869    111020853786    111021054263    111021226668   
111021355829    111021502812    111021651581    111021796569    111021951731   
111022125869    111022319145    111022503443    111022652875 452770688  
453307241   453622342   111015985797   111020160956    111020315868   
111020486610    111020677971    111020853876    111021054274    111021226691   
111021355841    111021502834    111021651637    111021796581    111021951742   
111022125960    111022319156    111022503500    111022652909 452770779  
453307605   453622441   111015997093   111020160978    111020315891   
111020486698    111020677993    111020853911    111021054296    111021226736   
111021355863    111021502867    111021652223    111021796615    111021951753   
111022125993    111022319303    111022503511    111022652932 452771264  
453307944   453622474   111016000303   111020160990    111020315970   
111020486733    111020678073    111020853922    111021054308    111021226770   
111021355885    111021503082    111021652346    111021796682    111021951764   
111022126028    111022319561    111022503645    111022652987 452771603  
453307993   453622698   111016001708   111020161047    111020315981   
111020486755    111020678130    111020853933    111021054331    111021226792   
111021355931    111021503093    111021652368    111021796716    111021951810   
111022126039    111022319594    111022503690    111022653001 452771991  
453308199   453622839   111016002888   111020161070    111020316049   
111020486766    111020678152    111020853966    111021054364    111021226804   
111021356011    111021503183    111021652403    111021796727    111021951821   
111022126118    111022319628    111022503702    111022653203 452772056  
453308223   453623225   111016008413   111020161092    111020316050   
111020486812    111020678174    111020853988    111021054386    111021226860   
111021356044    111021503206    111021652436    111021796783    111021951832   
111022126129    111022319640    111022503757    111022653607 452772759  
453308249   453623241   111016010348   111020161126    111020316139   
111020486856    111020678208    111020854057    111021054465    111021226905   
111021356055    111021503239    111021652447    111021796806    111021951876   
111022126747    111022319853    111022503779    111022653876 452773138  
453308264   453623274   111016011541   111020161148    111020316162   
111020486878    111020678264    111020854080    111021054476    111021226938   
111021356066    111021503262    111021652469    111021796851    111021951887   
111022126848    111022319998    111022503780    111022653898 452773203  
453308298   453623506   111016013936   111020161159    111020316173   
111020486924    111020678275    111020854103    111021054487    111021226961   
111021356099    111021503273    111021652492    111021796884    111021951898   
111022126860    111022320013    111022503937    111022653922 452773468  
453308694   453623530   111016019358   111020161294    111020316184   
111020487903    111020678332    111020854125    111021054498    111021227007   
111021356123    111021503284    111021652515    111021796930    111021951911   
111022126893    111022320080    111022504006    111022653933 452773583  
453308751   453623563   111016020888   111020162149    111020316285   
111020487969    111020678343    111020855261    111021054522    111021227063   
111021356156    111021503329    111021652526    111021796963    111021951944   
111022126905    111022320103    111022504107    111022653955 452773807  
453308959   453623621   111016023892   111020162150    111020316342   
111020487970    111020678354    111020855317    111021054588    111021227074   
111021356167    111021504106    111021652560    111021797021    111021951955   
111022127007    111022320125    111022504185    111022654046 452773872  
453309023   453623670   111016027672   111020162172    111020316353   
111020487992    111020678365    111020855621    111021054667    111021227108   
111021356190    111021504195    111021652571    111021797245    111021951966   
111022127096    111022320136    111022504534    111022654158 452774052  
453309049   453623704   111016028785   111020162475    111020316375   
111020488038    111020678837    111020855845    111021054713    111021227120   
111021356235    111021504207    111021652683    111021797256    111021952013   
111022127175    111022320158    111022504578    111022654169 452774185  
453309296   453623746   111016031318   111020162509    111020317477   
111020488151    111020678860    111020855889    111021054803    111021227254   
111021356336    111021504218    111021652694    111021797357    111021952057   
111022127209    111022320169    111022505726    111022654181 452774326  
453309544   453623761   111016036379   111020162543    111020317567   
111020488162    111020678871    111020855913    111021054892    111021227366   
111021356347    111021504241    111021652706    111021797717    111021952079   
111022127221    111022320170    111022505737    111022654204 452774730  
453309742   453624355   111016039978   111020162622    111020317602   
111020488184    111020678905    111020856015    111021055185    111021227793   
111021356369    111021504319    111021652717    111021797751    111021952125   
111022127232    111022320316    111022505838    111022654215 452774987  
453309783   453624470   111016042174   111020162655    111020317668   
111020488195    111020679366    111020856048    111021056052    111021227816   
111021356370    111021504386    111021652762    111021797773    111021952147   
111022127298    111022320349    111022505861    111022654248 452775877  
453309999   453624504   111016044749   111020162677    111020317679   
111020488207    111020679388    111020856060    111021056108    111021227850   
111021356381    111021504397    111021652773    111021797818    111021952215   
111022127300    111022320372    111022505906    111022654259 452776081  
453310013   453624579   111016053042   111020162712    111020317680   
111020488230    111020679399    111020856127    111021056142    111021227883   
111021356628    111021504410    111021652841    111021797841    111021952237   
111022127322    111022320394    111022505939    111022654394 452776107  
453310104   453624926   111016055785   111020162778    111020318041   
111020488320    111020679647    111020856161    111021056153    111021227906   
111021356730    111021504432    111021652885    111021797874    111021952259   
111022127377    111022320439    111022505962    111022654518 452776339  
453310518   453624942   111016056652   111020162789    111020318085   
111020488397    111020679737    111020856217    111021056535    111021227951   
111021356741    111021504465    111021652919    111021797885    111021952440   
111022127434    111022320451    111022506020    111022654530 452776354  
453310633   453625188   111016062794   111020162835    111020318096   
111020488410    111020679894    111020856273    111021056580    111021227973   
111021357393    111021504487    111021652942    111021797896    111021952473   
111022127445    111022320462    111022506075    111022654552 452776578  
453310732   453625204   111016065135   111020162846    111020318108   
111020488476    111020679939    111020856295    111021056603    111021227995   
111021357405    111021504555    111021652986    111021797919    111021952484   
111022127456    111022320484    111022506097    111022654596 452776636  
453311243   453625212   111016068789   111020163926    111020318164   
111020489028    111020679940    111020856307    111021056636    111021228008   
111021357427    111021504599    111021653033    111021797942    111021952495   
111022127490    111022320541    111022506132    111022654631 452776784  
453311391   453625733   111016068903   111020163937    111020318186   
111020489073    111020680009    111020856318    111021056658    111021228031   
111021357461    111021504612    111021653101    111021798246    111021952530   
111022127535    111022320596    111022506198    111022654732 452777121  
453311565   453625832   111016072740   111020163960    111020318254   
111020489118    111020680010    111020856374    111021056669    111021228042   
111021357494    111021504634    111021653178    111021798257    111021952596   
111022127625    111022320642    111022506200    111022654743 452777212  
453311870   453626087   111016084709   111020164006    111020318276   
111020489130    111020680021    111020857432    111021056681    111021228154   
111021357573    111021505691    111021653224    111021798325    111021952631   
111022127704    111022320653    111022506312    111022654776

 

SCH-A-4



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452777592   453311995   453626210   111016089401  
111020164028    111020318300    111020489185    111020680100    111020857465   
111021056704    111021228176    111021357641    111021505736    111021653325   
111021798336    111021952901    111022127715    111022320664    111022506323   
111022654787 452777626   453312019   453626293   111016089984   111020164039   
111020318412    111020489208    111020680188    111020857533    111021056748   
111021228187    111021357674    111021505769    111021654393    111021798369   
111021952912    111022127726    111022320675    111022506389    111022654798
452777865   453312290   453626517   111016090368   111020164040    111020318423
   111020489297    111020680199    111020857544    111021056760    111021228435
   111021357685    111021505815    111021654483    111021798437    111021952923
   111022127917    111022320697    111022506468    111022655283 452777881  
453312480   453626624   111016092810   111020164073    111020318456   
111020489310    111020680212    111020857555    111021056782    111021228570   
111021357720    111021505859    111021654562    111021798459    111021952956   
111022128042    111022320710    111022506479    111022655317 452778517  
453312720   453626707   111016093743   111020164129    111020318478   
111020489343    111020680223    111020857803    111021056838    111021228581   
111021357753    111021505860    111021654595    111021798673    111021952967   
111022128086    111022320776    111022506491    111022655340 452778822  
453312746   453626921   111016110091   111020164219    111020318513   
111020489365    111020680380    111020857904    111021056849    111021228592   
111021357764    111021505938    111021654618    111021798808    111021952989   
111022128110    111022320798    111022506514    111022655632 452778871  
453312951   453626988   111016112655   111020164231    111020318580   
111020489387    111020680964    111020857915    111021056850    111021228626   
111021357876    111021505950    111021654630    111021798831    111021953036   
111022128165    111022320811    111022506536    111022655654 452779317  
453313082   453626996   111016113634   111020164275    111020318962   
111020489466    111020680997    111020857948    111021056906    111021228705   
111021357911    111021506018    111021654708    111021798864    111021953047   
111022128198    111022321081    111022506604    111022655687 452779390  
453313108   453627010   111016117324   111020164309    111020319345   
111020489523    111020681044    111020857960    111021056973    111021228727   
111021357933    111021506108    111021654775    111021798998    111021953069   
111022128389    111022321148    111022506615    111022655698 452779432  
453313215   453627309   111016118729   111020164310    111020319547   
111020489556    111020681101    111020857982    111021057020    111021228761   
111021357999    111021506153    111021654797    111021799113    111021953148   
111022128424    111022321171    111022506682    111022655744 452779457  
453313587   453627341   111016124894   111020164343    111020319558   
111020489602    111020681167    111020858006    111021057086    111021228783   
111021358080    111021506186    111021654809    111021799135    111021953159   
111022128446    111022321261    111022506738    111022655867 452779630  
453313595   453627432   111016131465   111020164365    111020319581   
111020489613    111020681785    111020858916    111021057097    111021228817   
111021358091    111021506221    111021654854    111021799179    111021953609   
111022128525    111022321306    111022506907    111022655968 452779879  
453314205   453627481   111016137326   111020164411    111020319615   
111020489624    111020681875    111020858994    111021057109    111021228851   
111021358620    111021506265    111021654900    111021799191    111021953665   
111022128547    111022321676    111022507009    111022656015 452780380  
453314304   453627580   111016147372   111020164444    111020319659   
111020489703    111020681886    111020859007    111021057132    111021229009   
111021358642    111021506298    111021655305    111021799214    111021953801   
111022128581    111022321687    111022507122    111022656161 452781107  
453314676   453627994   111016153223   111020164488    111020319660   
111020490008    111020681932    111020859052    111021057211    111021229021   
111021358697    111021506366    111021655327    111021799270    111021953812   
111022128604    111022321698    111022507166    111022656284 452781123  
453315079   453628117   111016156226   111020164499    111020319682   
111020490019    111020681987    111020859153    111021057233    111021229087   
111021358710    111021506377    111021655406    111021799304    111021953856   
111022128884    111022322756    111022507245    111022656453 452781289  
453315145   453628190   111016159487   111020164501    111020319716   
111020490020    111020682001    111020859175    111021057288    111021229122   
111021358732    111021506401    111021655440    111021799573    111021953878   
111022128907    111022322936    111022507335    111022656464 452781321  
453315400   453628265   111016160579   111020164691    111020319772   
111020491155    111020682742    111020859186    111021057301    111021229133   
111021358765    111021506412    111021655484    111021799584    111021953889   
111022128929    111022322970    111022507391    111022656509 452781628  
453315483   453628349   111016172965   111020164770    111020320178   
111020491177    111020682775    111020859243    111021057312    111021229155   
111021358800    111021506423    111021655507    111021799630    111021953890   
111022128985    111022323230    111022507447    111022656554 452781800  
453315558   453628398   111016188737   111020164781    111020320202   
111020491267    111020682786    111020859287    111021057413    111021229166   
111021358844    111021506513    111021655529    111021799696    111021954037   
111022128996    111022323858    111022507458    111022656813 452781933  
453315624   453628646   111016192507   111020164893    111020320235   
111020491368    111020682809    111020859298    111021057446    111021229177   
111021358877    111021506568    111021655552    111021799810    111021954060   
111022129009    111022323982    111022507469    111022656857 452782204  
453315632   453628869   111016195702   111020164905    111020320246   
111020491425    111020682832    111020859355    111021057503    111021229638   
111021358888    111021506591    111021655563    111021799977    111021954116   
111022129065    111022324668    111022507526    111022656879 452782261  
453315830   453628893   111016205085   111020164938    111020320268   
111020491447    111020682865    111020859423    111021057514    111021229683   
111021358901    111021506636    111021655653    111021799988    111021954194   
111022129234    111022325962    111022507740    111022656891 452782774  
453315848   453628901   111016206132   111020164950    111020320381   
111020491515    111020683383    111020859434    111021057536    111021229773   
111021359003    111021506647    111021655709    111021800273    111021954228   
111022129324    111022326064    111022507852    111022656903 452782832  
453315939   453629040   111016216177   111020164972    111020320437   
111020491560    111020683440    111020859490    111021057569    111021229784   
111021359025    111021506816    111021655743    111021800307    111021954509   
111022129357    111022326749    111022507874    111022656925 452782923  
453316754   453629206   111016219833   111020165018    111020320448   
111020491638    111020683484    111020859535    111021057659    111021229807   
111021359058    111021506827    111021655754    111021801151    111021955061   
111022129414    111022328921    111022507885    111022656969 452783053  
453316812   453629248   111016221285   111020165041    111020320493   
111020491649    111020683495    111020859546    111021057727    111021229863   
111021359092    111021506850    111021655787    111021801162    111021955139   
111022129841    111022330610    111022507931    111022656981 452783061  
453317406   453629313   111016225313   111020165052    111020320549   
111020491728    111020683507    111020859568    111021057738    111021229885   
111021359171    111021506861    111021655798    111021801173    111021955162   
111022130113    111022330676    111022507953    111022657049 452783434  
453317471   453629354   111016231466   111020165063    111020320606   
111020491740    111020683619    111020859580    111021057963    111021229908   
111021359216    111021506894    111021656249    111021801263    111021955263   
111022130214    111022331206    111022508066    111022657106 452783541  
453317505   453629362   111016262505   111020165524    111020320695   
111020491784    111020683675    111020859591    111021058087    111021229953   
111021359238    111021506928    111021656250    111021801274    111021955364   
111022130797    111022331273    111022508178    111022657140 452783673  
453317570   453629537   111016265328   111020165535    111020320707   
111020491795    111020683732    111020859669    111021058166    111021229975   
111021359272    111021506940    111021656272    111021801308    111021955410   
111022131125    111022331420    111022508202    111022657218 452784317  
453317646   453629891   111016268400   111020165546    111020320796   
111020491807    111020683776    111020859704    111021058177    111021229986   
111021360252    111021506962    111021656339    111021801320    111021955432   
111022131530    111022331981    111022508213    111022657229 452784333  
453317802   453629982   111016273440   111020165568    111020320831   
111020491818    111020683787    111020859715    111021058199    111021230001   
111021360308    111021506995    111021656351    111021801342    111021955443   
111022131642    111022332061    111022508268    111022657230 452784598  
453318198   453630733   111016274069   111020165579    111020320875   
111020491863    111020683844    111020860065    111021058212    111021230034   
111021360319    111021507020    111021656610    111021801375    111021955454   
111022131686    111022332353    111022508325    111022657241 452785017  
453318461   453631343   111016277680   111020165580    111020320921   
111020491874    111020683923    111020860111    111021058267    111021230281   
111021360342    111021507031    111021656700    111021801397    111021955498   
111022131765    111022332667    111022508505    111022657364 452785462  
453318776   453631772   111016280336   111020165850    111020320954   
111020491942    111020683956    111020860122    111021058302    111021230292   
111021360364    111021507042    111021656722    111021801421    111021955566   
111022132407    111022333051    111022508527    111022657421 452785546  
453318917   453631897   111016297008   111020165951    111020320976   
111020491953    111020683967    111020860199    111021058313    111021230326   
111021360409    111021507389    111021657194    111021801465    111021955601   
111022132575    111022333208    111022508561    111022657443 452785959  
453319162   453631905   111016297042   111020165962    111020320987   
111020491986    111020683978    111020860212    111021058357    111021230337   
111021360465    111021507446    111021657228    111021801623    111021955623   
111022132733    111022333321    111022508572    111022657454 452785991  
453319402   453632077   111016303196   111020166121    111020320998   
111020492033    111020683990    111020860223    111021058391    111021230393   
111021360511    111021507480    111021657408    111021801656    111021955656   
111022132812    111022333444    111022508628    111022657487

 

SCH-A-5



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452786163   453319501   453632218   111016307493  
111020166154    111020321001    111020492044    111020684104    111020860278   
111021058436    111021230416    111021360522    111021507514    111021657453   
111021802006    111021955713    111022133127    111022333545    111022508639   
111022657566 452786734   453319691   453632499   111016313940   111020166255   
111020321023    111020492066    111020684137    111020860289    111021058469   
111021230438    111021360533    111021507525    111021657486    111021802039   
111021955735    111022133149    111022333646    111022508730    111022657599
452786874   453319717   453632689   111016315043   111020166288    111020321078
   111020492099    111020684159    111020860346    111021058481    111021230472
   111021360555    111021507547    111021657510    111021802073    111021955768
   111022133251    111022333714    111022508808    111022657612 452787088  
453319741   453632838   111016327945   111020166299    111020321135   
111020492123    111020684193    111020860357    111021058605    111021230528   
111021360566    111021507615    111021657554    111021802141    111021955858   
111022133262    111022333725    111022508910    111022657634 452787260  
453320012   453632937   111016327990   111020166323    111020321258   
111020492178    111020684306    111020860380    111021058649    111021230539   
111021360678    111021507626    111021657587    111021802185    111021955959   
111022133341    111022333815    111022508921    111022657814 452787559  
453320145   453633273   111016330545   111020166367    111020321270   
111020492202    111020684340    111020860436    111021058920    111021230551   
111021360702    111021507637    111021657598    111021802219    111021955993   
111022133509    111022334164    111022508932    111022657825 452787963  
453320210   453633299   111016339050   111020166413    111020321472   
111020492257    111020684407    111020860469    111021058997    111021230562   
111021360713    111021507682    111021657699    111021802253    111021956051   
111022133622    111022334265    111022509236    111022657904 452788813  
453320269   453633315   111016340940   111020166592    111020321708   
111020492358    111020684418    111020860560    111021059044    111021230652   
111021360735    111021507716    111021657734    111021802309    111021956073   
111022133790    111022334647    111022509315    111022657915 452788912  
453320509   453633331   111016350929   111020166615    111020322530   
111020492415    111020684430    111020860874    111021059101    111021230720   
111021360746    111021507761    111021657778    111021802400    111021956095   
111022133925    111022335536    111022509326    111022657948 452789175  
453320624   453633406   111016353977   111020166637    111020323047   
111020492459    111020684441    111020860931    111021059123    111021230742   
111021360779    111021507817    111021657790    111021802433    111021956107   
111022133947    111022335761    111022509551    111022657971 452789399  
453321457   453633422   111016358422   111020166659    111020323069   
111020492606    111020684452    111020860942    111021059257    111021231080   
111021360926    111021507839    111021657813    111021802444    111021956792   
111022133969    111022335817    111022509573    111022657982 452789662  
453321465   453633752   111016358499   111020166660    111020323070   
111020492639    111020684463    111020861268    111021059268    111021231091   
111021360948    111021507895    111021657824    111021802501    111021956804   
111022134049    111022337156    111022509595    111022658006 452789761  
453322224   453633844   111016385905   111020166682    111020323160   
111020492662    111020684474    111020861280    111021059279    111021231114   
111021360959    111021507918    111021657868    111021802512    111021956859   
111022134667    111022337257    111022509630    111022658017 452789787  
453322372   453633984   111016387547   111020166716    111020323216   
111020492695    111020684980    111020861291    111021059291    111021231125   
111021360971    111021507963    111021657914    111021802578    111021956893   
111022134735    111022337279    111022510126    111022658051 452790439  
453323339   453634057   111016388470   111020166918    111020323799   
111020492752    111020685026    111020861347    111021059303    111021231158   
111021360982    111021507974    111021657936    111021802589    111021956916   
111022134825    111022337381    111022510148    111022658107 452791197  
453323545   453634172   111016389404   111020166930    111020323801   
111020492763    111020685059    111020861358    111021059314    111021231181   
111021361017    111021508054    111021658072    111021802590    111021956927   
111022135051    111022337437    111022510216    111022658118 452791205  
453323701   453634313   111016399247   111020167717    111020323834   
111020493214    111020685093    111020861369    111021059426    111021231215   
111021361051    111021508098    111021658128    111021802646    111021956938   
111022135118    111022337763    111022510238    111022658141 452791221  
453323818   453634537   111016405694   111020167953    111020323845   
111020493270    111020685273    111020861404    111021059448    111021231237   
111021361107    111021508100    111021658139    111021802668    111021956983   
111022135174    111022337796    111022510261    111022658163 452791775  
453323891   453634677   111016408383   111020168000    111020323867   
111020493281    111020685284    111020861426    111021059493    111021231248   
111021361129    111021508199    111021658252    111021802679    111021957052   
111022135185    111022337921    111022510294    111022658242 452792088  
453323941   453634743   111016409520   111020168044    111020323890   
111020493292    111020685420    111020861437    111021059516    111021231316   
111021361130    111021508223    111021658263    111021802714    111021957108   
111022135196    111022338001    111022510306    111022658310 452792260  
453324196   453634958   111016413794   111020168099    111020323902   
111020493360    111020686083    111020861505    111021059549    111021231350   
111021361141    111021508234    111021658320    111021802747    111021957131   
111022135208    111022338124    111022510328    111022658321 452792658  
453324253   453635021   111016419183   111020168202    111020323991   
111020493539    111020686173    111020861583    111021059583    111021232014   
111021361174    111021508245    111021658353    111021802837    111021957175   
111022135657    111022338135    111022510351    111022658354 452793169  
453324733   453635070   111016435080   111020168257    111020324004   
111020493584    111020686184    111020861639    111021059594    111021232047   
111021361185    111021508278    111021658421    111021802848    111021957210   
111022135680    111022338191    111022510373    111022658398 452793730  
453324865   453635120   111016437239   111020168325    111020324026   
111020493764    111020686229    111020861695    111021060507    111021232104   
111021361220    111021508302    111021659253    111021802860    111021957243   
111022135691    111022338214    111022510384    111022658411 452793839  
453324972   453635260   111016450324   111020168336    111020324149   
111020493843    111020686285    111020861820    111021060530    111021232148   
111021361253    111021508357    111021659343    111021802882    111021957322   
111022135725    111022338281    111022510441    111022658444 452794464  
453325086   453635328   111016459008   111020168381    111020324194   
111020493988    111020686342    111020862090    111021060608    111021232586   
111021361310    111021508403    111021659365    111021803063    111021957399   
111022136120    111022338540    111022510496    111022658477 452794795  
453325532   453635856   111016459176   111020168392    111020324262   
111020493999    111020686386    111020862146    111021060664    111021232632   
111021361332    111021508447    111021659411    111021803085    111021957401   
111022136153    111022338551    111022510531    111022658488 452794837  
453325730   453635971   111016464813   111020168459    111020324284   
111020494035    111020686409    111020862179    111021060743    111021232676   
111021361365    111021508469    111021659422    111021803120    111021957502   
111022136186    111022338618    111022510542    111022658499 452794910  
453326134   453635997   111016471248   111020168550    111020324330   
111020494057    111020686410    111020862203    111021060800    111021232834   
111021361455    111021508481    111021659512    111021803287    111021957513   
111022136210    111022338630    111022510609    111022658556 452795065  
453326191   453636136   111016476816   111020168639    111020324442   
111020494068    111020686432    111020862450    111021060899    111021232845   
111021361501    111021508537    111021659556    111021803388    111021957557   
111022136276    111022338663    111022510610    111022658567 452795164  
453327066   453636342   111016490092   111020168651    111020324475   
111020494091    111020686465    111020862506    111021061283    111021232856   
111021361512    111021508616    111021659578    111021803399    111021957580   
111022136355    111022338685    111022510632    111022658590 452795503  
453327199   453636458   111016490610   111020168673    111020324554   
111020494237    111020686487    111020862540    111021061351    111021232867   
111021361556    111021508649    111021659635    111021803401    111021957692   
111022136377    111022339147    111022510654    111022658646 452795560  
453327256   453636508   111016509330   111020168741    111020324655   
111020494248    111020686500    111020862562    111021061362    111021232878   
111021361567    111021508650    111021659646    111021803489    111021957715   
111022136614    111022339158    111022510700    111022658657 452796626  
453327280   453636524   111016510433   111020168752    111020324699   
111020494664    111020686522    111020862573    111021061373    111021232924   
111021361578    111021508694    111021659657    111021803490    111021957782   
111022136715    111022339170    111022510711    111022658679 452796667  
453327397   453636581   111016514516   111020168820    111020324712   
111020494710    111020686533    111020862607    111021061430    111021232979   
111021361589    111021508706    111021659668    111021803579    111021957861   
111022136872    111022339192    111022510722    111022658871 452796717  
453327504   453636862   111016517935   111020168875    111020324723   
111020495182    111020686599    111020863417    111021061485    111021233015   
111021361613    111021508728    111021659714    111021803636    111021957928   
111022136940    111022339215    111022510766    111022658905 452796857  
453327520   453636961   111016522098   111020168886    111020324745   
111020495193    111020686612    111020863462    111021061519    111021233059   
111021361635    111021508739    111021659725    111021804187    111021957973   
111022136973    111022339226    111022510788    111022658949 452797046  
453327934   453637027   111016522739   111020169056    111020324756   
111020495238    111020686690    111020863518    111021061531    111021233060   
111021361679    111021508773    111021659747    111021804244    111021958064   
111022137222    111022339259    111022510799    111022658972 452797210  
453328411   453637084   111016522874   111020169281    111020324846   
111020495306    111020686702    111020863563    111021061632    111021233161   
111021361680    111021508784    111021659792    111021804389    111021958075   
111022137233    111022339293    111022510845    111022658994

 

SCH-A-6



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452798135   453328478   453637126   111016523112  
111020169304    111020324891    111020495340    111020686757    111020863574   
111021061676    111021233240    111021361691    111021508818    111021659871   
111021804402    111021958097    111022137255    111022339552    111022510924   
111022659029 452798358   453328494   453637340   111016524067   111020169337   
111020324903    111020495373    111020686780    111020863608    111021061744   
111021233262    111021361950    111021508863    111021659927    111021804413   
111021958109    111022137299    111022340026    111022511431    111022659041
452798648   453328874   453637399   111016526407   111020169944    111020324914
   111020495429    111020686814    111020863619    111021061755    111021233284
   111021362041    111021508908    111021659938    111021804514    111021958277
   111022137301    111022340037    111022511509    111022659063 452798663  
453328924   453637464   111016527576   111020170036    111020324969   
111020495575    111020686904    111020863675    111021062037    111021233330   
111021362096    111021508920    111021659949    111021804615    111021958367   
111022137345    111022340183    111022511510    111022659085 452798713  
453329062   453637597   111016529084   111020170205    111020325005   
111020495609    111020686915    111020863710    111021062093    111021233341   
111021362120    111021510136    111021659950    111021804738    111021958402   
111022138199    111022340251    111022511598    111022659131 452798804  
453329070   453637621   111016530435   111020170216    111020325083   
111020495632    111020686937    111020863721    111021062116    111021233352   
111021362164    111021510147    111021659994    111021804750    111021959672   
111022138212    111022340318    111022511611    111022659142 452798903  
453329161   453637688   111016536543   111020170665    111020325139   
111020495687    111020688085    111020863743    111021062138    111021233363   
111021362197    111021510169    111021660075    111021804772    111021959717   
111022138379    111022340330    111022511622    111022659153 452798960  
453329328   453637993   111016540650   111020170766    111020325353   
111020495766    111020688210    111020863800    111021062172    111021233464   
111021362300    111021510181    111021660109    111021804828    111021959740   
111022138582    111022340341    111022511666    111022659164 452799067  
453329419   453638074   111016551023   111020170801    111020325421   
111020495856    111020688232    111020863811    111021062194    111021233475   
111021362322    111021510248    111021660110    111021804839    111021959830   
111022138649    111022340408    111022511677    111022659210 452799281  
453329427   453638181   111016556668   111020170834    111020325544   
111020495867    111020688322    111020863877    111021062284    111021233486   
111021362726    111021510260    111021660176    111021805302    111021959874   
111022138650    111022340509    111022511734    111022659298 452799356  
453330136   453638355   111016557928   111020170890    111020325577   
111020495889    111020688355    111020864115    111021063140    111021233587   
111021362759    111021510305    111021660187    111021805313    111021959896   
111022138739    111022340767    111022511745    111022659412 452799489  
453330185   453638629   111016564702   111020170902    111020325601   
111020495890    111020688401    111020864137    111021063195    111021234005   
111021362760    111021510316    111021660761    111021805335    111021959908   
111022138986    111022340778    111022511767    111022659434 452799711  
453330284   453638660   111016567615   111020171576    111020325836   
111020495980    111020688412    111020864148    111021063296    111021234061   
111021362805    111021510338    111021660806    111021805368    111021959942   
111022139055    111022340824    111022511778    111022659759 452799778  
453330342   453638710   111016570046   111020171587    111020325847   
111020496015    111020688445    111020864159    111021063421    111021234083   
111021362816    111021510349    111021660907    111021805380    111021959964   
111022139145    111022340868    111022511813    111022659793 452799828  
453330920   453638900   111016573432   111020171666    111020326040   
111020496127    111020688489    111020864171    111021063443    111021234117   
111021362850    111021510361    111021660941    111021805391    111021960012   
111022139167    111022340880    111022511857    111022660324 452800824  
453331068   453638926   111016576963   111020171734    111020326118   
111020496149    111020688579    111020864182    111021063498    111021234139   
111021362894    111021510406    111021660985    111021805492    111021960135   
111022139178    111022340969    111022511868    111022660357 452801004  
453331225   453638967   111016580676   111020171745    111020326174   
111020496240    111020688580    111020864205    111021063544    111021234151   
111021362906    111021510877    111021661010    111021805571    111021960146   
111022139189    111022341027    111022511969    111022660683 452801863  
453331993   453639056   111016581206   111020171756    111020326185   
111020496262    111020688614    111020864227    111021063555    111021234195   
111021363053    111021510934    111021661021    111021805582    111021960214   
111022139224    111022341094    111022511981    111022660706 452801988  
453332355   453639106   111016588281   111020171767    111020326231   
111020496284    111020688625    111020864238    111021063599    111021234410   
111021363086    111021510945    111021661098    111021805807    111021960281   
111022139280    111022341106    111022512094    111022660717 452802036  
453332819   453639288   111016591601   111020172049    111020326264   
111020496295    111020688760    111020864250    111021063656    111021234498   
111021363121    111021511003    111021661122    111021805931    111021960326   
111022139314    111022341139    111022512128    111022660728 452802333  
453333239   453639502   111016597461   111020172050    111020326297   
111020496329    111020688861    111020864395    111021063678    111021234511   
111021363244    111021511014    111021661177    111021805942    111021960348   
111022139325    111022341162    111022512140    111022661145 452802721  
453333742   453639627   111016598743   111020172083    111020326332   
111020496374    111020688872    111020864441    111021063702    111021234577   
111021363301    111021511070    111021661234    111021805975    111021960359   
111022139370    111022341218    111022512207    111022661370 452802861  
453333858   453639833   111016601119   111020172117    111020326343   
111020496385    111020688883    111020864632    111021064095    111021234599   
111021363323    111021511092    111021661694    111021806033    111021960405   
111022139448    111022341319    111022512274    111022661381 452803299  
453334237   453639932   111016602301   111020172140    111020327603   
111020497881    111020688906    111020864788    111021064792    111021234634   
111021363345    111021511104    111021661739    111021806370    111021960449   
111022139493    111022341331    111022512331    111022661448 452803547  
453334377   453640047   111016606754   111020172241    111020328110   
111020497904    111020688940    111020865576    111021064826    111021234645   
111021363378    111021511261    111021661751    111021806415    111021960461   
111022139527    111022341364    111022512487    111022661460 452803711  
453334609   453640195   111016608341   111020172364    111020328200   
111020497993    111020688973    111020865611    111021064871    111021234678   
111021363413    111021511283    111021661795    111021806426    111021960494   
111022139561    111022341432    111022512555    111022661572 452804107  
453334708   453640203   111016609386   111020172375    111020328211   
111020498006    111020688984    111020865655    111021064949    111021234724   
111021363480    111021511306    111021661830    111021806459    111021960506   
111022139707    111022341713    111022512599    111022661606 452805062  
453335143   453640245   111016609522   111020172409    111020328222   
111020498040    111020689008    111020865666    111021065052    111021234746   
111021363525    111021511339    111021661863    111021806471    111021960517   
111022139730    111022341779    111022512623    111022661617 452805385  
453335341   453640328   111016610041   111020172487    111020328345   
111020498073    111020689019    111020865756    111021065096    111021234757   
111021363547    111021511340    111021661908    111021806482    111021960562   
111022139741    111022341825    111022512645    111022661695 452805427  
453335424   453640443   111016610467   111020172522    111020328457   
111020498196    111020689121    111020865813    111021065108    111021234791   
111021363660    111021511351    111021661919    111021806684    111021960584   
111022139763    111022342129    111022512690    111022661707 452805716  
453335440   453640492   111016610535   111020172544    111020328479   
111020498219    111020689143    111020865824    111021065120    111021234803   
111021363682    111021511429    111021661931    111021806729    111021960641   
111022139808    111022342433    111022512713    111022661730 452805773  
453335531   453640633   111016615990   111020172577    111020328558   
111020498231    111020689154    111020866274    111021065131    111021234960   
111021363783    111021511441    111021661942    111021806819    111021960652   
111022139842    111022342534    111022512724    111022661741 452806060  
453335549   453640906   111016621852   111020172612    111020328615   
111020498264    111020689176    111020866308    111021065142    111021234993   
111021363839    111021511474    111021661997    111021806842    111021960663   
111022139897    111022342590    111022512757    111022662012 452806433  
453335614   453641284   111016628646   111020172623    111020328671   
111020498309    111020689200    111020866319    111021065153    111021235040   
111021363840    111021511610    111021662011    111021806897    111021960720   
111022139909    111022342624    111022512779    111022662753 452806565  
453335671   453641425   111016641001   111020173297    111020328750   
111020498321    111020689211    111020866353    111021065164    111021235062   
111021364032    111021511632    111021662358    111021807034    111021960876   
111022139921    111022343366    111022512780    111022662764 452806938  
453335705   453641508   111016647951   111020173365    111020328806   
111020498635    111020689222    111020866465    111021065210    111021235129   
111021364043    111021511698    111021662426    111021807045    111021960944   
111022139965    111022343489    111022512803    111022662797 452808520  
453336000   453641615   111016651215   111020173376    111020328817   
111020498703    111020689233    111020866498    111021065221    111021235174   
111021364087    111021511766    111021662460    111021807067    111021961091   
111022139987    111022343524    111022512858    111022663125 452808744  
453336323   453641623   111016655275   111020173398    111020328851   
111020498714    111020689244    111020866511    111021065243    111021235208   
111021364133    111021511845    111021662538    111021807090    111021961103   
111022140002    111022343580    111022512948    111022663136 452808777  
453336703   453641706   111016659572   111020173400    111020329289   
111020498972    111020689255    111020866522    111021065759    111021235220   
111021364391    111021511867    111021662561    111021807191    111021962586   
111022140046    111022343603    111022512960    111022663147

 

SCH-A-7



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452809262   453337172   453641730   111016672904  
111020173433    111020329302    111020498983    111020689266    111020866555   
111021065962    111021235242    111021364582    111021511889    111021662651   
111021807270    111021962597    111022140079    111022343715    111022512971   
111022663226 452810476   453337776   453641839   111016674636   111020173455   
111020329447    111020499052    111020689299    111020866566    111021066019   
111021235275    111021364638    111021511946    111021662662    111021807517   
111021962654    111022140091    111022343793    111022512982    111022663248
452810732   453338212   453642019   111016674782   111020173578    111020329548
   111020499085    111020689323    111020866667    111021066020    111021235297
   111021364683    111021512071    111021662673    111021807528    111021962890
   111022140237    111022343883    111022513062    111022663259 452810740  
453338527   453642217   111016675806   111020173589    111020329638   
111020499119    111020689334    111020866690    111021066064    111021235343   
111021364706    111021512093    111021662763    111021807539    111021962946   
111022140248    111022343906    111022513163    111022663260 452810898  
453338816   453642332   111016682501   111020173635    111020329683   
111020499142    111020689345    111020866735    111021066075    111021235365   
111021364751    111021512105    111021662842    111021807573    111021962957   
111022140585    111022343917    111022513208    111022663271 452811003  
453338881   453642779   111016690768   111020173703    111020329694   
111020499175    111020689356    111020867185    111021066097    111021235400   
111021364795    111021512116    111021662998    111021807674    111021963037   
111022141867    111022343939    111022513219    111022663585 452811318  
453338972   453642910   111016690937   111020173725    111020329739   
111020499221    111020689367    111020867208    111021066110    111021235501   
111021364830    111021512611    111021663056    111021807708    111021963048   
111022141878    111022344840    111022513242    111022663833 452811409  
453339087   453643280   111016692232   111020173747    111020329751   
111020499243    111020689389    111020867219    111021066121    111021235523   
111021364852    111021512633    111021663506    111021807775    111021963116   
111022141902    111022344873    111022513253    111022663855 452811995  
453339137   453643314   111016694447   111020173770    111020330001   
111020499412    111020689402    111020867242    111021066165    111021235578   
111021364942    111021512677    111021663540    111021807786    111021963194   
111022141913    111022344929    111022513286    111022663899 452812035  
453339749   453643330   111016702065   111020173983    111020330393   
111020499502    111020689435    111020867264    111021066176    111021235589   
111021364953    111021512712    111021663584    111021807876    111021963206   
111022141946    111022344952    111022513297    111022663912 452812332  
453340440   453643488   111016703437   111020174030    111020331147   
111020499535    111020689446    111020867286    111021066200    111021235680   
111021364975    111021512802    111021663607    111021807887    111021963295   
111022141968    111022344985    111022513309    111022663956 452812506  
453340614   453643777   111016715115   111020174052    111020331271   
111020499557    111020689468    111020867309    111021066255    111021235691   
111021365011    111021512846    111021663663    111021807922    111021963565   
111022142004    111022345010    111022513332    111022663978 452812605  
453340713   453643843   111016715700   111020174074    111020331372   
111020499579    111020689491    111020867400    111021066312    111021235781   
111021365022    111021512925    111021663674    111021807955    111021963655   
111022142116    111022345043    111022513343    111022664014 452813090  
453340861   453644098   111016717500   111020174085    111020331394   
111020499591    111020689514    111020867422    111021066413    111021235826   
111021365134    111021512936    111021663708    111021807988    111021963712   
111022142138    111022345111    111022513657    111022664025 452813371  
453340937   453644544   111016741776   111020174096    111020331417   
111020499614    111020689547    111020867455    111021066446    111021235859   
111021365213    111021512958    111021663797    111021808002    111021963767   
111022142228    111022345256    111022514096    111022664058 452813454  
453341380   453644783   111016749055   111020174131    111020331495   
111020499704    111020689558    111020867499    111021066828    111021235893   
111021365246    111021512969    111021663900    111021808013    111021963778   
111022142262    111022345278    111022514175    111022664216 452813553  
453341455   453644841   111016750349   111020174232    111020331653   
111020499771    111020689570    111020867523    111021066840    111021235905   
111021365280    111021512981    111021663911    111021808035    111021963824   
111022142330    111022345290    111022514412    111022664250 452813801  
453341729   453644924   111016751238   111020174276    111020331664   
111020499973    111020689581    111020867714    111021066941    111021235938   
111021365291    111021513005    111021663922    111021808507    111021963846   
111022142385    111022345458    111022515110    111022664272 452813892  
453342255   453644932   111016756525   111020174344    111020331721   
111020499984    111020689761    111020867747    111021067122    111021235950   
111021365303    111021513825    111021663944    111021808541    111021963879   
111022142431    111022345470    111022515266    111022664474 452814031  
453342263   453644999   111016756682   111020174355    111020331754   
111020500055    111020689772    111020867860    111021067188    111021235961   
111021365336    111021513904    111021663966    111021808866    111021963903   
111022142486    111022345481    111022515301    111022664508 452814106  
453342297   453645038   111016757650   111020174388    111020331765   
111020500077    111020689794    111020867871    111021067627    111021235972   
111021365347    111021514084    111021664002    111021809025    111021964724   
111022142587    111022345728    111022515457    111022664531 452814296  
453342305   453645046   111016784975   111020174401    111020331787   
111020500101    111020689839    111020869255    111021067683    111021235994   
111021365369    111021514107    111021664024    111021809508    111021965040   
111022142600    111022345751    111022515468    111022664553 452814478  
453342370   453645160   111016790624   111020174412    111020331800   
111020500156    111020689895    111020869301    111021067706    111021236007   
111021365381    111021514118    111021664068    111021809564    111021965084   
111022142611    111022345885    111022515525    111022664564 452814627  
453342818   453645277   111016798532   111020174467    111020331833   
111020500167    111020689952    111020869389    111021067717    111021237143   
111021365392    111021514185    111021664079    111021809597    111021965152   
111022142622    111022345920    111022515604    111022664609 452814676  
453343147   453645590   111016799768   111020174489    111020331844   
111020500178    111020689974    111020869525    111021067740    111021237255   
111021365437    111021514196    111021664170    111021809643    111021965163   
111022142644    111022345997    111022515828    111022664643 452815368  
453343428   453645848   111016799870   111020174502    111020331855   
111020500246    111020689996    111020869592    111021067751    111021237277   
111021365448    111021514297    111021664215    111021809676    111021965219   
111022142688    111022346145    111022515839    111022664654 452815806  
453343659   453645913   111016813620   111020174535    111020332014   
111020500257    111020690033    111020869604    111021067762    111021237299   
111021365516    111021514309    111021664259    111021809687    111021965310   
111022143678    111022346156    111022515884    111022664687 452815830  
453343949   453645954   111016824071   111020174568    111020332025   
111020500628    111020690099    111020869626    111021067773    111021237323   
111021365527    111021514477    111021664271    111021809722    111021965365   
111022143746    111022346167    111022515996    111022664711 452815996  
453344038   453646002   111016832160   111020174579    111020332058   
111020501180    111020690123    111020869648    111021067841    111021237378   
111021365662    111021514512    111021664293    111021810061    111021965613   
111022144242    111022346213    111022516009    111022664733 452816002  
453344152   453646424   111016840664   111020174603    111020332171   
111020501225    111020690134    111020869693    111021067874    111021237389   
111021365684    111021514602    111021664316    111021810241    111021966377   
111022144264    111022346224    111022516087    111022665543 452816036  
453344178   453646457   111016841957   111020174681    111020332250   
111020501269    111020690145    111020869738    111021067885    111021237402   
111021365695    111021514624    111021664361    111021810274    111021966434   
111022144286    111022346257    111022516098    111022665565 452816549  
453345233   453646499   111016845737   111020175143    111020332283   
111020501270    111020690336    111020869772    111021067975    111021237424   
111021365718    111021514646    111021664439    111021810285    111021966513   
111022144343    111022346268    111022516122    111022665622 452816556  
453345423   453646804   111016897868   111020175154    111020332339   
111020501337    111020690347    111020869817    111021067986    111021237435   
111021365819    111021514949    111021664552    111021810319    111021966603   
111022144523    111022346358    111022516133    111022665644 452817018  
453345597   453646887   111016901572   111020176379    111020332418   
111020501371    111020690437    111020869918    111021068000    111021237480   
111021365842    111021514994    111021664574    111021810421    111021966614   
111022144613    111022346370    111022516380    111022665655 452817349  
453345985   453647042   111016912439   111020176447    111020332496   
111020501382    111020690448    111020869952    111021068123    111021237525   
111021365886    111021515029    111021664585    111021810487    111021966681   
111022144635    111022346381    111022516470    111022665699 452817372  
453346132   453647083   111016915094   111020176638    111020332520   
111020501416    111020690460    111020869996    111021068134    111021237570   
111021365910    111021515030    111021664619    111021810498    111021966692   
111022144646    111022346448    111022516492    111022665756 452817513  
453346389   453647349   111016919256   111020176751    111020332542   
111020501427    111020690516    111020870011    111021068189    111021237626   
111021365921    111021515119    111021664653    111021810544    111021966715   
111022144679    111022346875    111022516638    111022665778 452817521  
453346488   453647463   111016936110   111020176762    111020332564   
111020501618    111020690594    111020870044    111021068279    111021237637   
111021365932    111021515120    111021664675    111021810612    111021966782   
111022145872    111022346921    111022516818    111022665790 452818420  
453346561   453647513   111016936569   111020176829    111020332575   
111020501630    111020690617    111020870156    111021068358    111021237671   
111021365954    111021515175    111021665115    111021810623    111021966849   
111022145951    111022346954    111022516829    111022665802

 

SCH-A-8



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452818438   453347239   453647687   111016952545  
111020176830    111020332766    111020501708    111020690662    111020870202   
111021068370    111021237705    111021366089    111021515197    111021665249   
111021810746    111021966940    111022145984    111022346976    111022516852   
111022665868 452818701   453347296   453647836   111016964964   111020176841   
111020332799    111020501753    111020690684    111020870370    111021068448   
111021237716    111021366102    111021515209    111021665261    111021810948   
111021966962    111022145995    111022347001    111022517381    111022666027
452818776   453347502   453647919   111016966708   111020176931    111020332957
   111020501786    111020691045    111020870381    111021068538    111021237738
   111021366821    111021515210    111021665272    111021810960    111021966995
   111022146008    111022347012    111022517392    111022666061 452819071  
453347767   453647968   111016992684   111020176964    111020333037   
111020501821    111020691168    111020870415    111021068550    111021237749   
111021366876    111021515232    111021665294    111021810982    111021967031   
111022146053    111022347034    111022517459    111022666151 452819147  
453347858   453648057   111017004241   111020177077    111020333105   
111020501933    111020691225    111020870628    111021068561    111021237828   
111021366933    111021515322    111021665452    111021811220    111021967132   
111022146064    111022347089    111022517505    111022666207 452819170  
453348625   453648107   111017020867   111020177134    111020333116   
111020501977    111020691269    111020870651    111021068583    111021237851   
111021367002    111021515377    111021665463    111021811927    111021967154   
111022146110    111022347090    111022517527    111022666869 452819550  
453348658   453648131   111017021048   111020177213    111020333138   
111020501999    111020691393    111020870707    111021068820    111021237862   
111021367024    111021515513    111021665485    111021811938    111021967165   
111022146154    111022347102    111022517550    111022666870 452819972  
453348914   453648149   111017039856   111020177280    111020333206   
111020502024    111020691416    111020870864    111021068842    111021237873   
111021367114    111021515681    111021665496    111021811949    111021967187   
111022146187    111022347157    111022517718    111022666926 452820285  
453349037   453648180   111017043840   111020177325    111020333262   
111020502136    111020691449    111020870909    111021069652    111021237884   
111021367158    111021515692    111021665508    111021812085    111021967211   
111022146244    111022347191    111022517729    111022666993 452820343  
453349235   453648248   111017048542   111020177347    111020333352   
111020502204    111020691450    111020870910    111021069674    111021237895   
111021367192    111021515771    111021665519    111021812108    111021967301   
111022146323    111022347270    111022517730    111022667017 452820673  
453349276   453648339   111017052503   111020177471    111020333633   
111020502327    111020691472    111020870943    111021069719    111021237930   
111021367237    111021515782    111021665553    111021812119    111021967312   
111022146334    111022347348    111022517820    111022667073 452820822  
453349698   453648560   111017063527   111020177516    111020333712   
111020502518    111020691517    111020871089    111021069720    111021237963   
111021367350    111021515805    111021665564    111021812186    111021967413   
111022146479    111022347696    111022517864    111022667196 452821093  
453349797   453648651   111017070840   111020177550    111020333723   
111020502686    111020691584    111020871102    111021069786    111021238144   
111021367372    111021516200    111021665676    111021812209    111021967468   
111022146581    111022347708    111022517910    111022667220 452821382  
453349896   453648693   111017073685   111020178034    111020334870   
111020502709    111020691607    111020871124    111021070058    111021238975   
111021367406    111021516233    111021665687    111021812232    111021967525   
111022146727    111022347775    111022517921    111022667286 452821523  
453350134   453648701   111017080324   111020178146    111020334881   
111020502710    111020692192    111020871203    111021070069    111021239066   
111021367507    111021516389    111021665698    111021812243    111021967536   
111022146794    111022347797    111022517954    111022667343 452821747  
453350225   453648792   111017085611   111020178663    111020335017   
111020502754    111020692226    111020871214    111021070597    111021239145   
111021367518    111021516514    111021665722    111021812254    111021967604   
111022146806    111022347810    111022518001    111022667354 452821804  
453350308   453649238   111017088872   111020178696    111020335275   
111020502866    111020692237    111020871225    111021070621    111021239178   
111021367596    111021516569    111021665733    111021812377    111021967660   
111022146817    111022347865    111022518067    111022667365 452822091  
453350316   453649493   111017088917   111020178742    111020335286   
111020502934    111020692248    111020871236    111021070777    111021239583   
111021367608    111021516581    111021665799    111021812388    111021967705   
111022146996    111022347922    111022518078    111022667387 452822257  
453350340   453649535   111017090796   111020178843    111020335309   
111020502967    111020692259    111020871247    111021070867    111021239594   
111021367709    111021516604    111021665812    111021812399    111021967806   
111022147010    111022347933    111022518203    111022667433 452822356  
453350621   453649576   111017099706   111020178865    111020335343   
111020503047    111020692383    111020871258    111021070889    111021239606   
111021367721    111021516648    111021665823    111021812423    111021967828   
111022147087    111022348114    111022518236    111022667477 452822661  
453350662   453649626   111017102790   111020178898    111020335365   
111020503654    111020692439    111020871292    111021071048    111021239718   
111021367743    111021516705    111021665834    111021813042    111021967851   
111022147245    111022348170    111022518270    111022667512 452822687  
453351256   453649733   111017112151   111020178933    111020335499   
111020503698    111020692440    111020871315    111021071060    111021239730   
111021367776    111021516716    111021665935    111021813097    111021967907   
111022147256    111022348204    111022518315    111022667556 452822927  
453351330   453649907   111017119721   111020178944    111020335545   
111020503889    111020692451    111020871977    111021071082    111021239741   
111021367877    111021516794    111021665991    111021813187    111021968032   
111022147278    111022348226    111022518348    111022667646 452823099  
453351355   453650046   111017123591   111020178977    111020335578   
111020503979    111020692462    111020871988    111021071172    111021239774   
111021367934    111021516840    111021666059    111021813266    111021968043   
111022147357    111022348260    111022518472    111022667657 452823123  
453351710   453650665   111017130229   111020179035    111020335624   
111020503991    111020692495    111020872024    111021071341    111021239785   
111021367945    111021516884    111021666071    111021813277    111021968054   
111022147380    111022348271    111022518506    111022667668 452823131  
453351777   453650772   111017134582   111020179451    111020336748   
111020504026    111020692585    111020872103    111021071363    111021239943   
111021367990    111021516941    111021666093    111021813312    111021968065   
111022147436    111022348293    111022519169    111022667679 452823495  
453352049   453650848   111017144471   111020179541    111020336805   
111020504037    111020692608    111020872147    111021071497    111021240002   
111021368036    111021516963    111021666105    111021813323    111021968100   
111022147447    111022348529    111022519181    111022667725 452823560  
453352197   453650855   111017145696   111020179619    111020336850   
111020504497    111020692822    111020872181    111021071565    111021240024   
111021368047    111021516985    111021666150    111021813345    111021968111   
111022147469    111022348530    111022519215    111022667747 452823891  
453352924   453650863   111017159680   111020179653    111020336984   
111020504509    111020693373    111020872192    111021071587    111021240215   
111021368081    111021517076    111021666161    111021813378    111021968122   
111022147481    111022348541    111022519248    111022667769 452823982  
453353005   453650871   111017170908   111020179822    111020337064   
111020504824    111020693407    111020872237    111021071598    111021240248   
111021368092    111021517188    111021666879    111021813435    111021968144   
111022147504    111022348811    111022519394    111022667837 452824394  
453353203   453651010   111017173686   111020180082    111020337086   
111020504846    111020693508    111020872282    111021071600    111021240259   
111021368137    111021517201    111021667038    111021813457    111021968223   
111022147548    111022348822    111022519495    111022667882 452824527  
453353443   453651028   111017189212   111020180251    111020337121   
111020504857    111020693643    111020872293    111021071611    111021240271   
111021368216    111021517212    111021667050    111021813503    111021968346   
111022147559    111022348833    111022519754    111022667916 452824642  
453353575   453651374   111017197862   111020180318    111020337255   
111020505320    111020693687    111020872361    111021071655    111021240282   
111021368317    111021517234    111021667117    111021813547    111021968357   
111022147560    111022348855    111022519787    111022667927 452824840  
453353682   453651523   111017205480   111020180419    111020337312   
111020505386    111020693733    111020872372    111021071699    111021240293   
111021368339    111021517267    111021667128    111021813581    111021969695   
111022147571    111022348912    111022519866    111022667994 452824915  
453353856   453651556   111017209642   111020180464    111020337389   
111020505397    111020693878    111020872383    111021071723    111021240327   
111021368429    111021517335    111021667151    111021813604    111021969707   
111022147593    111022348923    111022519888    111022668120 452825045  
453353872   453651606   111017232581   111020180475    111020337446   
111020505421    111020693890    111020872743    111021071778    111021240349   
111021368452    111021517391    111021667162    111021813626    111021969730   
111022147605    111022348989    111022519934    111022668131 452825078  
453353955   453651754   111017234505   111020180486    111020337480   
111020505443    111020693980    111020872754    111021071789    111021240361   
111021368508    111021517436    111021667195    111021813716    111021969741   
111022147964    111022349014    111022519990    111022668210 452825847  
453354060   453651895   111017235832   111020180509    111020337503   
111020505465    111020693991    111020872787    111021071790    111021240394   
111021368834    111021517470    111021667364    111021813727    111021969819   
111022147975    111022349025    111022520004    111022668333 452825995  
453354912   453652034   111017259737   111020180587    111020337514   
111020505476    111020694026    111020872844    111021071813    111021240451   
111021368924    111021517571    111021667375    111021813738    111021969853   
111022149168    111022349058    111022520037    111022668580

 

SCH-A-9



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452826951   453355091   453652083   111017271337  
111020180655    111020337536    111020505498    111020694048    111020872866   
111021071846    111021240518    111021369015    111021517605    111021667409   
111021813750    111021969864    111022149180    111022349069    111022520060   
111022668917 452826977   453355430   453652141   111017271854   111020180756   
111020337558    111020505533    111020694879    111020872877    111021071868   
111021240552    111021370354    111021517616    111021667432    111021813828   
111021969909    111022149270    111022349092    111022520071    111022670000
452827066   453355679   453652166   111017276039   111020180778    111020337604
   111020505612    111020694903    111020872945    111021071903    111021240585
   111021370455    111021517649    111021667498    111021813873    111021969943
   111022149360    111022349115    111022520093    111022670044 452827181  
453355802   453652372   111017283789   111020180868    111020337648   
111020505678    111020694914    111020872989    111021071914    111021240631   
111021370488    111021517672    111021667533    111021814694    111021969954   
111022149371    111022349137    111022520105    111022670145 452827389  
453355836   453652604   111017289684   111020180879    111020337660   
111020505713    111020695308    111020873036    111021072094    111021240642   
111021370512    111021517683    111021667544    111021814706    111021970013   
111022149450    111022349249    111022520127    111022670246 452827462  
453356354   453652760   111017290428   111020180880    111020337682   
111020505869    111020695397    111020873047    111021072106    111021240653   
111021370523    111021517717    111021667555    111021814829    111021970057   
111022149720    111022349261    111022520172    111022670257 452827496  
453356719   453652836   111017298842   111020180891    111020337761   
111020505904    111020695454    111020873115    111021072117    111021240675   
111021370556    111021518819    111021667612    111021814920    111021970079   
111022149731    111022349294    111022520284    111022670279 452827918  
453357501   453653313   111017302444   111020180903    111020337851   
111020506028    111020695465    111020873171    111021073073    111021240721   
111021370578    111021518820    111021667623    111021814942    111021970114   
111022149775    111022349384    111022520295    111022670291 452827934  
453357675   453653347   111017316157   111020181061    111020337862   
111020506095    111020695498    111020873980    111021073084    111021240732   
111021370613    111021518831    111021667667    111021815101    111021970192   
111022149809    111022349429    111022520396    111022670314 452828205  
453357915   453653354   111017350863   111020181083    111020337929   
111020506163    111020695566    111020874486    111021073129    111021240776   
111021370646    111021518875    111021667689    111021815167    111021970260   
111022149821    111022349441    111022520419    111022670415 452828221  
453357972   453653446   111017362776   111020181094    111020337930   
111020506231    111020695588    111020874497    111021073208    111021240787   
111021370679    111021519135    111021667746    111021815202    111021970293   
111022149832    111022349474    111022520431    111022670448 452828247  
453358103   453653487   111017368648   111020181218    111020337952   
111020506275    111020695645    111020874521    111021073219    111021240811   
111021370703    111021519146    111021667768    111021815268    111021970305   
111022149843    111022349519    111022520789    111022670460 452828593  
453358319   453653891   111017377547   111020181230    111020339189   
111020506523    111020695678    111020874611    111021073310    111021240833   
111021370736    111021519203    111021667780    111021815314    111021970316   
111022149911    111022349520    111022520802    111022670471 452828627  
453358327   453653974   111017428836   111020181308    111020339190   
111020506714    111020695689    111020874633    111021073444    111021240888   
111021370769    111021519214    111021667836    111021815358    111021970327   
111022149955    111022349609    111022520914    111022670516 452828650  
453358368   453654048   111017429657   111020181319    111020339268   
111020506758    111020695713    111020874712    111021073523    111021241610   
111021371322    111021519270    111021667926    111021815505    111021970361   
111022149966    111022349700    111022520981    111022670527 452829146  
453358434   453654121   111017436789   111020181331    111020339370   
111020506781    111020695757    111020874745    111021073613    111021241654   
111021371344    111021519292    111021667960    111021815628    111021970383   
111022150014    111022349711    111022521027    111022670549 452829716  
453358749   453654170   111017440469   111020181386    111020339392   
111020508288    111020695780    111020874790    111021073680    111021241834   
111021371355    111021519326    111021667971    111021815640    111021970530   
111022150036    111022349755    111022521038    111022670628 452829849  
453358814   453654279   111017457366   111020181465    111020339415   
111020508413    111020695791    111020874981    111021073703    111021241856   
111021371579    111021519450    111021668084    111021816012    111021970642   
111022150126    111022349799    111022521049    111022671236 452830227  
453359499   453654444   111017470990   111020181498    111020339459   
111020509212    111020695814    111020875049    111021073781    111021241878   
111021371625    111021519472    111021668118    111021816067    111021970697   
111022150643    111022349801    111022521128    111022671494 452830268  
453359515   453654725   111017472655   111020181500    111020339482   
111020509313    111020695881    111020875094    111021073871    111021241902   
111021371636    111021519506    111021668129    111021816089    111021970776   
111022150698    111022349823    111022521139    111022671506 452831118  
453359820   453655227   111017488304   111020181555    111020339516   
111020509346    111020695904    111020875106    111021073916    111021241913   
111021371692    111021519528    111021668264    111021816113    111021970787   
111022150777    111022349834    111022521195    111022671528 452831142  
453359937   453655334   111017497247   111020181656    111020339549   
111020509357    111020696073    111020875151    111021073949    111021241946   
111021371782    111021519551    111021668286    111021816203    111021970798   
111022150845    111022350487    111022521410    111022671607 452831449  
453359994   453655508   111017497966   111020183524    111020339550   
111020509380    111020696129    111020875184    111021074052    111021241968   
111021371838    111021519562    111021668321    111021816214    111021970833   
111022150890    111022350533    111022521421    111022671629 452831464  
453360000   453655896   111017510153   111020183557    111020339639   
111020509391    111020696141    111020875421    111021074108    111021242037   
111021371849    111021519629    111021668411    111021816281    111021970877   
111022150913    111022350555    111022521432    111022671641 452832850  
453360042   453656365   111017512313   111020183614    111020339730   
111020509425    111020696196    111020875443    111021074119    111021242071   
111021372019    111021519674    111021668444    111021816337    111021970899   
111022151060    111022350588    111022521780    111022671663 452832967  
453360224   453656415   111017525519   111020183658    111020339741   
111020509481    111020696231    111020875511    111021074131    111021242262   
111021372020    111021519685    111021668488    111021816360    111021970945   
111022152128    111022350601    111022521993    111022671696 452833130  
453360349   453656449   111017526262   111020183670    111020339785   
111020509526    111020696242    111020875678    111021074142    111021242273   
111021372165    111021519742    111021668501    111021816393    111021970978   
111022152151    111022350634    111022522297    111022671708 452833155  
453360448   453656506   111017569674   111020183759    111020339820   
111020509537    111020696264    111020875689    111021074209    111021242453   
111021372176    111021519775    111021668534    111021816438    111021970989   
111022152162    111022350678    111022522321    111022671742 452833387  
453360497   453656662   111017591376   111020183782    111020339831   
111020509559    111020696332    111020875713    111021074210    111021242509   
111021372200    111021519854    111021668691    111021816450    111021971160   
111022152285    111022350690    111022522455    111022671775 452833742  
453360539   453656746   111017600658   111020183872    111020339965   
111020509560    111020696411    111020875780    111021074243    111021242532   
111021372222    111021519898    111021668736    111021816472    111021971216   
111022152409    111022350702    111022522477    111022671786 452834906  
453360588   453656951   111017602009   111020183883    111020340002   
111020509605    111020698053    111020875836    111021074322    111021242576   
111021372244    111021519988    111021668860    111021816494    111021971441   
111022152421    111022350713    111022522488    111022671797 452835515  
453360604   453657074   111017606294   111020183906    111020340035   
111020509649    111020698086    111020875881    111021074401    111021242598   
111021372277    111021519999    111021668893    111021816517    111021971452   
111022152476    111022351646    111022522523    111022671887 452835556  
453360927   453657132   111017620313   111020183984    111020340114   
111020509795    111020698097    111020875960    111021074423    111021242677   
111021372288    111021520036    111021668905    111021816562    111021971463   
111022152500    111022351804    111022522556    111022672057 452835580  
453360976   453657249   111017635139   111020183995    111020340237   
111020509885    111020698109    111020875971    111021074445    111021242699   
111021372299    111021520047    111021669243    111021816629    111021972048   
111022152555    111022351860    111022522624    111022672080 452835747  
453361032   453657306   111017640359   111020184075    111020340248   
111020509931    111020698121    111020875993    111021074490    111021242723   
111021372356    111021520058    111021669254    111021816696    111021972059   
111022152601    111022351882    111022522657    111022672091 452835937  
453361347   453657876   111017655715   111020184132    111020340260   
111020509942    111020698244    111020876006    111021074513    111021243409   
111021372378    111021520070    111021669265    111021816720    111021972149   
111022152689    111022351927    111022522668    111022672103 452836224  
453361354   453657926   111017671364   111020184187    111020340305   
111020509953    111020698266    111020876017    111021074568    111021243421   
111021372389    111021520081    111021669300    111021816731    111021972239   
111022152713    111022351972    111022522679    111022672125 452837016  
453361479   453657934   111017686898   111020184233    111020340338   
111020509975    111020698468    111020876028    111021074591    111021243443   
111021372413    111021520182    111021669456    111021816764    111021972240   
111022152869    111022351994    111022522680    111022672169 452837024  
453361495   453658015   111017703348   111020184255    111020340406   
111020510269    111020698682    111020876039    111021074603    111021243588   
111021372491    111021520485    111021669467    111021817675    111021972262   
111022152915    111022352131    111022522725    111022672237

 

SCH-A-10



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452837057   453361529   453658395   111017713822  
111020184301    111020340518    111020510281    111020698705    111020876040   
111021074669    111021243623    111021372514    111021520520    111021669502   
111021817686    111021972284    111022152937    111022352175    111022522770   
111022672259 452837453   453362006   453658601   111017727748   111020184323   
111020340529    111020510292    111020698806    111020876118    111021074670   
111021243689    111021372547    111021520564    111021669524    111021817754   
111021972420    111022153006    111022352300    111022523513    111022672530
452837693   453362055   453658619   111017747425   111020184389    111020340563
   111020510359    111020698817    111020876174    111021074715    111021243702
   111021372569    111021520609    111021669591    111021817787    111021972486
   111022153017    111022352366    111022523535    111022672585 452838162  
453362196   453658783   111017757505   111020184930    111020340608   
111020510382    111020698840    111020876219    111021074760    111021244242   
111021372615    111021520632    111021669748    111021817798    111021972521   
111022153028    111022352399    111022523557    111022672620 452838428  
453362428   453658833   111017776056   111020185009    111020340619   
111020510393    111020698851    111020876253    111021074782    111021244589   
111021372727    111021520643    111021669759    111021817811    111021972600   
111022153152    111022352445    111022523579    111022672642 452838501  
453362527   453658965   111017801684   111020185144    111020340653   
111020510405    111020698941    111020876310    111021074793    111021244613   
111021372761    111021520665    111021669782    111021817877    111021972723   
111022153264    111022352489    111022523580    111022672709 452838600  
453362717   453659054   111017806623   111020185166    111020341047   
111020510416    111020699009    111020877478    111021074827    111021244668   
111021372772    111021520676    111021669827    111021817899    111021972802   
111022153332    111022352502    111022523681    111022672798 452838790  
453362741   453659369   111017811427   111020185201    111020341058   
111020510438    111020699087    111020877489    111021074894    111021244680   
111021372783    111021520687    111021669861    111021817956    111021973241   
111022154052    111022352513    111022523692    111022672811 452840010  
453363756   453659427   111017813036   111020185234    111020341069   
111020510517    111020699122    111020877502    111021074917    111021244691   
111021372794    111021520698    111021669951    111021817990    111021973252   
111022154108    111022352546    111022523737    111022672822 452840796  
453363806   453659476   111017837481   111020185278    111020341104   
111020510539    111020699177    111020877513    111021074928    111021244736   
111021372884    111021520700    111021670009    111021818036    111021973274   
111022154300    111022352614    111022523760    111022672866 452841265  
453364101   453659526   111017852376   111020185290    111020341193   
111020510540    111020699199    111020877535    111021074939    111021244758   
111021372895    111021521105    111021670010    111021818092    111021973386   
111022154445    111022352636    111022523816    111022672956 452841729  
453364135   453659559   111017855807   111020185313    111020341250   
111020510663    111020699234    111020877670    111021074940    111021244769   
111021372907    111021521149    111021670065    111021818148    111021973454   
111022154502    111022352669    111022523872    111022673384 452842164  
453364267   453659591   111017868126   111020185560    111020341283   
111020510708    111020699469    111020877748    111021074962    111021244804   
111021373009    111021521273    111021670087    111021818159    111021973511   
111022154579    111022353143    111022523906    111022673441 452842180  
453364424   453659674   111017898938   111020185773    111020341306   
111020510719    111020700327    111020877816    111021075053    111021244837   
111021373021    111021521295    111021670098    111021818171    111021973601   
111022154669    111022353154    111022523917    111022673553 452842552  
453364507   453659690   111017899311   111020185852    111020341328   
111020510731    111020700394    111020877973    111021075064    111021244860   
111021373043    111021521329    111021670111    111021818205    111021973656   
111022154692    111022353266    111022523995    111022673621 452842719  
453364531   453659732   111017932252   111020185863    111020341384   
111020510742    111020700428    111020877984    111021075783    111021244938   
111021373245    111021521330    111021670212    111021818249    111021973689   
111022154760    111022353288    111022524086    111022673665 452842982  
453364556   453659856   111017955235   111020186066    111020341441   
111020510854    111020700439    111020878097    111021075851    111021245096   
111021373256    111021521891    111021670223    111021818272    111021973690   
111022154771    111022353299    111022524121    111022673687 452843352  
453364648   453659880   111017957013   111020186077    111020341452   
111020510865    111020700440    111020878109    111021075862    111021245108   
111021373324    111021521903    111021670234    111021818317    111021973746   
111022155547    111022353367    111022524143    111022673744 452843774  
453364655   453659898   111017971424   111020186235    111020341474   
111020510898    111020700495    111020878378    111021075918    111021245119   
111021373380    111021521936    111021670267    111021818328    111021973858   
111022155615    111022353390    111022524165    111022673845 452843782  
453364663   453659930   111017975776   111020186246    111020341485   
111020511114    111020700529    111020878390    111021075963    111021245120   
111021373391    111021522027    111021670278    111021818373    111021973869   
111022155659    111022353468    111022524176    111022673889 452844012  
453364739   453660169   111017976418   111020186404    111020341508   
111020511732    111020700596    111020878402    111021076009    111021245131   
111021373447    111021522050    111021670302    111021818474    111021973959   
111022155705    111022353503    111022524187    111022673902 452844186  
453364754   453660185   111018010766   111020186415    111020341564   
111020511743    111020700608    111020878424    111021076177    111021245142   
111021373492    111021522094    111021670324    111021818575    111021973971   
111022155761    111022353547    111022524211    111022673913 452844558  
453364879   453660227   111018015480   111020186459    111020341665   
111020511776    111020700619    111020878536    111021076245    111021245153   
111021373559    111021522139    111021670335    111021818610    111021973993   
111022155806    111022353558    111022524266    111022673946 452844889  
453364929   453660334   111018073721   111020186550    111020342475   
111020511899    111020700620    111020878604    111021076256    111021245164   
111021373571    111021522173    111021670379    111021818632    111021974017   
111022155862    111022353581    111022524288    111022674071 452845084  
453365082   453660425   111018098784   111020186718    111020342510   
111020511945    111020701160    111020878626    111021076289    111021245209   
111021373593    111021522184    111021670380    111021818643    111021974028   
111022155907    111022353592    111022524299    111022674295 452846074  
453365116   453660755   111018189549   111020186741    111020342587   
111020511978    111020701250    111020878682    111021076290    111021245210   
111021373605    111021522285    111021670414    111021818801    111021974039   
111022155952    111022353727    111022524312    111022674341 452846637  
453365314   453660862   111018203973   111020186774    111020342598   
111020512126    111020701261    111020878716    111021076313    111021245232   
111021373627    111021522296    111021670571    111021818823    111021974062   
111022155974    111022353985    111022524323    111022674374 452846983  
453365348   453660912   111018207898   111020186785    111020342600   
111020512182    111020701328    111020878750    111021076324    111021245243   
111021373739    111021522465    111021670582    111021818878    111021974084   
111022156010    111022354043    111022524345    111022674453 452847379  
453365355   453661175   111018216898   111020186819    111020342688   
111020512238    111020701362    111020878761    111021076830    111021245276   
111021373908    111021522645    111021670605    111021818902    111021974107   
111022156144    111022354076    111022524828    111022674486 452847411  
453365413   453661456   111018339276   111020186831    111020342701   
111020512249    111020701429    111020878895    111021077314    111021245300   
111021373919    111021522678    111021670638    111021818913    111021974680   
111022156166    111022354087    111022524840    111022674509 452847577  
453365488   453661530   111018344845   111020187360    111020342723   
111020512362    111020701463    111020878918    111021077358    111021245322   
111021373953    111021522690    111021670650    111021818924    111021974691   
111022156201    111022354098    111022524996    111022674576 452847916  
453365777   453661753   111018403728   111020187483    111020342790   
111020512441    111020701531    111020879425    111021077369    111021245344   
111021373986    111021522746    111021670672    111021818946    111021974703   
111022156346    111022354694    111022525032    111022674587 452848898  
453366189   453661795   111018424091   111020187494    111020342846   
111020512496    111020701586    111020879447    111021077392    111021245366   
111021374066    111021523332    111021670683    111021819116    111021974714   
111022156379    111022354706    111022525043    111022674598 452848963  
453366452   453661928   111018438939   111020187506    111020342969   
111020512564    111020701676    111020879504    111021077415    111021245399   
111021374235    111021523556    111021670818    111021819385    111021974994   
111022156403    111022354751    111022525054    111022674633 452848997  
453366551   453661977   111018449010   111020187528    111020343061   
111020512575    111020701733    111020879559    111021077426    111021245401   
111021374291    111021523691    111021670896    111021819408    111021975096   
111022156469    111022354829    111022525098    111022674688 452849185  
453366718   453662066   111018456692   111020187540    111020343500   
111020512610    111020701812    111020879616    111021077471    111021245434   
111021374314    111021523736    111021670953    111021819576    111021975108   
111022156470    111022354830    111022525122    111022674723 452849342  
453366783   453662264   111018499071   111020187652    111020343601   
111020512632    111020701856    111020879661    111021077493    111021245535   
111021374325    111021523916    111021670975    111021819598    111021975142   
111022156515    111022354919    111022525256    111022674734 452849664  
453366791   453662520   111018554781   111020187775    111020343634   
111020512777    111020701867    111020879694    111021077505    111021245546   
111021374370    111021523961    111021670986    111021819666    111021975221   
111022156537    111022354920    111022525290    111022674745 452849706  
453366916   453662660   111018581512   111020187810    111020343645   
111020512890    111020701957    111020879964    111021077561    111021245568   
111021374448    111021523994    111021670997    111021819677    111021975254   
111022156560    111022354964    111022525302    111022674756

 

SCH-A-11



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452849854   453367344   453662793   111018613585  
111020187832    111020343678    111020512968    111020702004    111020880001   
111021077583    111021245669    111021374561    111021524007    111021671011   
111021820141    111021975276    111022156593    111022355011    111022525368   
111022674879 452850050   453367773   453662934   111018695877   111020187843   
111020343870    111020512980    111020702071    111020880113    111021077617   
111021245670    111021374572    111021524085    111021671055    111021820871   
111021975322    111022156683    111022355077    111022525379    111022674880
452850332   453367955   453663080   111018705655   111020187911    111020343881
   111020513037    111020702082    111020880135    111021077730    111021245692
   111021374684    111021524265    111021671066    111021820905    111021975344
   111022156739    111022355099    111022525425    111022675184 452851017  
453367997   453663247   111018720641   111020188002    111020343926   
111020513048    111020702116    111020880179    111021077752    111021245748   
111021374718    111021524298    111021671099    111021820961    111021975401   
111022156830    111022355112    111022525436    111022675511 452851314  
453368045   453663379   111018797072   111020188046    111020343937   
111020513194    111020702127    111020880203    111021077763    111021245782   
111021374729    111021524333    111021671101    111021821164    111021975478   
111022157178    111022355123    111022525469    111022675588 452851595  
453368078   453663403   111018797397   111020188057    111020343948   
111020513228    111020702183    111020880427    111021077796    111021245838   
111021374921    111021524423    111021671112    111021821333    111021975502   
111022157246    111022355156    111022525492    111022675612 452851603  
453368300   453663718   111018852704   111020188956    111020343960   
111020513240    111020702284    111020880450    111021077831    111021245861   
111021374943    111021524535    111021671134    111021821344    111021975524   
111022157303    111022355189    111022526190    111022675634 452851983  
453368409   453664054   111019018811   111020188989    111020344815   
111020513273    111020702318    111020880483    111021077886    111021245883   
111021374965    111021524557    111021671178    111021821524    111021975579   
111022157808    111022355235    111022526246    111022675702 452852015  
453368433   453664112   111019034415   111020189070    111020344860   
111020513318    111020702824    111020880506    111021077954    111021245894   
111021375157    111021524614    111021671224    111021821647    111021975614   
111022157831    111022355291    111022526279    111022675735 452852031  
453368755   453664153   111019040300   111020189092    111020344882   
111020513891    111020702846    111020880539    111021077998    111021245917   
111021375180    111021524625    111021671246    111021821692    111021975625   
111022157886    111022355897    111022526291    111022675779 452852379  
453368771   453664468   111019093892   111020189126    111020344961   
111020513947    111020702857    111020880551    111021078001    111021245951   
111021375225    111021524681    111021671257    111021821760    111021975669   
111022157932    111022355943    111022526303    111022675926 452852494  
453368813   453664583   111019154722   111020189205    111020345096   
111020513969    111020702914    111020880562    111021078023    111021246446   
111021375326    111021524704    111021671279    111021821838    111021975692   
111022157976    111022355998    111022526325    111022675959 452852676  
453368904   453664674   111019237566   111020189227    111020345108   
111020513970    111020702981    111020880584    111021078034    111021246503   
111021375348    111021524760    111021671336    111021821872    111021975715   
111022157998    111022356067    111022526347    111022675993 452852783  
453369084   453664682   111019246296   111020189272    111020345119   
111020514106    111020702992    111020880595    111021078067    111021247256   
111021375360    111021524782    111021671404    111021821894    111021975726   
111022158045    111022356089    111022526370    111022676006 452852940  
453369126   453665150   111019246409   111020189317    111020345120   
111020514162    111020703038    111020880641    111021078102    111021247278   
111021375371    111021524838    111021671415    111021821939    111021975771   
111022158090    111022356180    111022526415    111022676141 452853294  
453369134   453665275   111019287123   111020189328    111020345175   
111020514173    111020703106    111020880663    111021078124    111021247289   
111021375438    111021524951    111021671437    111021821984    111021975782   
111022158124    111022356203    111022526426    111022676185 452853328  
453369308   453665440   111019316812   111020189384    111020345186   
111020514241    111020703230    111020880674    111021078203    111021247290   
111021375450    111021524962    111021671527    111021822031    111021975861   
111022158203    111022356236    111022526437    111022676321 452853401  
453369464   453665523   111019390960   111020189429    111020345197   
111020514397    111020703308    111020880685    111021078225    111021247335   
111021375517    111021524973    111021671572    111021822053    111021975872   
111022158214    111022356258    111022526493    111022676343 452853633  
453369498   453665531   111019421101   111020189519    111020345210   
111020514498    111020703342    111020880708    111021078247    111021247379   
111021375528    111021524984    111021671583    111021822064    111021975906   
111022158236    111022356326    111022526538    111022676387 452853807  
453369688   453665580   111019464726   111020189531    111020345254   
111020514522    111020703421    111020880764    111021078258    111021247380   
111021375540    111021525020    111021671954    111021822626    111021975951   
111022158270    111022356360    111022526583    111022676411 452853831  
453369753   453665754   111019480049   111020189553    111020345355   
111020514577    111020703522    111020880775    111021078270    111021247403   
111021375573    111021525109    111021671965    111021822637    111021975962   
111022158371    111022356371    111022526594    111022676433 452853971  
453369787   453665812   111019486999   111020189610    111020345434   
111020514588    111020703577    111020880911    111021078292    111021247425   
111021375720    111021525132    111021672045    111021822682    111021976020   
111022158416    111022356405    111022526606    111022676477 452854300  
453369852   453665929   111019494897   111020189700    111020345445   
111020514634    111020703601    111020881068    111021078304    111021247492   
111021375731    111021525211    111021672472    111021822716    111021976042   
111022158528    111022356427    111022527023    111022676499 452854409  
453369944   453665945   111019500468   111020189733    111020345456   
111020514678    111020703656    111020881103    111021078337    111021247605   
111021375832    111021525356    111021672584    111021822749    111021976053   
111022158539    111022357035    111022527102    111022676567 452854862  
453370330   453666414   111019559912   111020189799    111020345524   
111020514735    111020703678    111020881136    111021078438    111021247694   
111021375865    111021525378    111021672618    111021822930    111021976075   
111022158562    111022357079    111022527113    111022676624 452855265  
453370348   453666463   111019658169   111020189801    111020345557   
111020514847    111020703746    111020881147    111021078461    111021247751   
111021375876    111021525446    111021672630    111021822941    111021976110   
111022158607    111022357181    111022527146    111022676635 452855281  
453370553   453666737   111019674033   111020189889    111020345603   
111020514858    111020703791    111020881158    111021078472    111021247795   
111021375922    111021525480    111021672652    111021822974    111021976154   
111022158629    111022357192    111022527157    111022676679 452855513  
453370728   453667255   111019749036   111020189913    111020345614   
111020514869    111020703803    111020881169    111021078494    111021247830   
111021375966    111021525569    111021672674    111021822996    111021976165   
111022158641    111022357259    111022527168    111022676691 452855612  
453370777   453667438   111019931185   111020190106    111020345670   
111020514960    111020703825    111020881226    111021080127    111021247874   
111021376002    111021525592    111021672977    111021823010    111021976491   
111022158674    111022357282    111022527236    111022676703 452855695  
453370785   453667479   111019995501   111020190140    111020345715   
111020515017    111020703836    111020881439    111021080172    111021247919   
111021376080    111021525615    111021672999    111021823065    111021976536   
111022158753    111022357293    111022527269    111022676758 452855810  
453370819   453667495   111019995635   111020190207    111020345816   
111020515051    111020703870    111020881619    111021080217    111021247920   
111021376091    111021525659    111021673068    111021823087    111021976569   
111022158764    111022357361    111022527304    111022676769 452855885  
453371270   453667545   111019995668   111020190241    111020345906   
111020515961    111020703926    111020881709    111021080273    111021248022   
111021376114    111021525727    111021673125    111021823133    111021976570   
111022158786    111022357417    111022527348    111022676905 452856487  
453371510   453667768   111019995747   111020190263    111020345917   
111020515994    111020703937    111020881721    111021080284    111021248055   
111021376136    111021525738    111021673259    111021823144    111021976637   
111022158832    111022357800    111022527719    111022677018 452856529  
453371551   453667925   111019996142   111020190331    111020346176   
111020516029    111020703993    111020881811    111021080295    111021248077   
111021376170    111021525772    111021673316    111021823188    111021976794   
111022158854    111022357811    111022527742    111022677029 452856578  
453371650   453668055   111019996197   111020190410    111020346187   
111020516096    111020704174    111020881899    111021080341    111021248099   
111021376406    111021525806    111021674148    111021823199    111021976817   
111022158898    111022357844    111022527809    111022677063 452856784  
453371726   453668121   111019996232   111020190465    111020346211   
111020516120    111020704297    111020881967    111021080453    111021248112   
111021376417    111021525839    111021674159    111021823201    111021976840   
111022158900    111022357967    111022527898    111022677153 452857030  
453371775   453668238   111019996254   111020190487    111020346222   
111020516142    111020704310    111020882014    111021080598    111021248156   
111021376440    111021525941    111021674182    111021823212    111021976895   
111022158922    111022357989    111022527911    111022677186 452857105  
453371882   453668261   111019996265   111020190511    111020346288   
111020516210    111020705265    111020882036    111021080622    111021248325   
111021376451    111021526065    111021674283    111021823234    111021976918   
111022158955    111022358036    111022527933    111022677221 452857121  
453371908   453668303   111019996300   111020190836    111020346301   
111020516333    111020705298    111020882047    111021080712    111021248336   
111021376473    111021526098    111021674328    111021823290    111021976929   
111022158999    111022358070    111022527977    111022677265

 

SCH-A-12



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452857360   453372112   453668345   111019996311  
111020190847    111020346345    111020516355    111020705355    111020882104   
111021080767    111021248347    111021376541    111021526133    111021674339   
111021823324    111021976985    111022159002    111022358081    111022528024   
111022677928 452857436   453372286   453668477   111019996388   111020190858   
111020346356    111020516412    111020705399    111020882126    111021080778   
111021249573    111021376675    111021526144    111021674373    111021823492   
111021977009    111022159057    111022358104    111022528046    111022678019
452858764   453372500   453668568   111019996793   111020190870    111020346367
   111020516489    111020705423    111020882137    111021080789    111021249584
   111021376709    111021526166    111021674395    111021823559    111021977043
   111022159068    111022358171    111022528147    111022678132 452859366  
453372542   453668667   111019996805   111020190892    111020346389   
111020516546    111020705434    111020882159    111021081353    111021249618   
111021376732    111021526177    111021674441    111021823638    111021977100   
111022159822    111022358193    111022528361    111022678143 452861073  
453372609   453668774   111019996850   111020190915    111020346402   
111020516580    111020705456    111020882171    111021081364    111021249629   
111021376754    111021526199    111021674463    111021824088    111021977111   
111022159866    111022358205    111022528440    111022678222 452861214  
453372765   453668857   111019996872   111020190926    111020346491   
111020517390    111020705535    111020882205    111021081454    111021249685   
111021376776    111021526201    111021674508    111021824099    111021977133   
111022159901    111022358586    111022528495    111022678244 452861735  
453373318   453668865   111019996951   111020191039    111020346592   
111020517424    111020705579    111020882227    111021081522    111021249696   
111021376811    111021526290    111021674700    111021824112    111021977470   
111022159923    111022358609    111022528518    111022678367 452861750  
453373458   453668873   111019997255   111020191051    111020346615   
111020517615    111020705614    111020882238    111021081533    111021249720   
111021376877    111021526852    111021674722    111021824123    111021977548   
111022159956    111022358676    111022528642    111022678402 452862113  
453373656   453669111   111019997277   111020191062    111020346671   
111020517659    111020705636    111020882249    111021081544    111021249810   
111021376888    111021526863    111021674823    111021824606    111021977582   
111022159967    111022358722    111022528697    111022678671 452862253  
453373722   453669137   111019997301   111020191084    111020346693   
111020517727    111020705704    111020882283    111021081588    111021249865   
111021376901    111021526885    111021674834    111021824639    111021977627   
111022160307    111022358834    111022528732    111022678682 452862428  
453373847   453669327   111019997367   111020191095    111020347357   
111020517738    111020705715    111020882306    111021081612    111021249887   
111021376923    111021526896    111021674845    111021824684    111021977638   
111022160363    111022358878    111022528787    111022678750 452862568  
453373896   453669384   111019997378   111020191130    111020347414   
111020517918    111020706154    111020882373    111021081702    111021249898   
111021376934    111021526975    111021674902    111021824695    111021977740   
111022160420    111022358889    111022529238    111022678929 452862808  
453373946   453669418   111019997389   111020191185    111020347492   
111020517941    111020706233    111020882520    111021081724    111021249955   
111021376945    111021527022    111021674935    111021824707    111021977773   
111022160453    111022358968    111022529317    111022679054 452862931  
453374340   453669855   111019997390   111020191219    111020347559   
111020518065    111020706266    111020882575    111021081780    111021249977   
111021377025    111021527077    111021674980    111021824730    111021977841   
111022160554    111022358980    111022529340    111022679166 452863152  
453374670   453669970   111019997604   111020191231    111020347638   
111020518076    111020706435    111020882687    111021081791    111021249988   
111021377115    111021527088    111021674991    111021824909    111021977863   
111022160655    111022359037    111022529373    111022679302 452863160  
453374704   453670176   111019997637   111020191264    111020347661   
111020518098    111020706446    111020882733    111021081825    111021249999   
111021377249    111021527123    111021675004    111021824943    111021977874   
111022160734    111022359600    111022529384    111022679425 452863426  
453375107   453670242   111019997727   111020191275    111020347706   
111020518111    111020706626    111020882744    111021081904    111021250047   
111021377261    111021527134    111021675015    111021824998    111021977953   
111022160778    111022359622    111022530397    111022679526 452863814  
453375354   453670663   111019997738   111020191286    111020347717   
111020518133    111020706637    111020882755    111021082039    111021250148   
111021377306    111021527156    111021675026    111021825001    111021977964   
111022160802    111022359633    111022530409    111022679649 452863996  
453375529   453670689   111019998054   111020191297    111020347740   
111020518256    111020706648    111020882766    111021082860    111021250159   
111021377362    111021527190    111021675037    111021825067    111021978000   
111022160813    111022359677    111022530410    111022679762 452864077  
453375834   453670697   111019998098   111020191310    111020347830   
111020518267    111020706716    111020882777    111021083029    111021250171   
111021377373    111021527268    111021675059    111021825247    111021978033   
111022160835    111022360321    111022530487    111022679818 452864218  
453375883   453670713   111019998122   111020191499    111020347852   
111020518302    111020706749    111020882788    111021083243    111021250205   
111021377463    111021527325    111021675060    111021825258    111021978516   
111022160880    111022360354    111022530555    111022679830 452864309  
453375974   453670804   111019998166   111020191578    111020347908   
111020518391    111020706761    111020882845    111021083254    111021250238   
111021377564    111021527392    111021675093    111021825292    111021978538   
111022160914    111022360488    111022530645    111022679908 452865421  
453376071   453670820   111019998188   111020191589    111020348022   
111020518425    111020706839    111020882867    111021083333    111021250249   
111021377575    111021527842    111021675127    111021825359    111021978572   
111022160936    111022360499    111022530678    111022679931 452865595  
453376188   453670929   111019998290   111020191635    111020348291   
111020518447    111020706840    111020882902    111021083344    111021250272   
111021377586    111021527932    111021675138    111021825629    111021978583   
111022160970    111022360680    111022530690    111022680012 452866395  
453376345   453670945   111019998324   111020191646    111020348426   
111020518661    111020706907    111020882946    111021083489    111021250283   
111021377621    111021527943    111021675150    111021825652    111021978684   
111022161050    111022360725    111022530735    111022680023 452866759  
453376410   453670978   111019998458   111020191859    111020348460   
111020518795    111020706941    111020882957    111021083502    111021250294   
111021377654    111021527954    111021675172    111021825708    111021978707   
111022161072    111022360769    111022530779    111022680034 452866833  
453376600   453671026   111019998515   111020191871    111020348583   
111020518829    111020706996    111020882980    111021083513    111021250306   
111021377665    111021528034    111021675183    111021826271    111021978763   
111022161140    111022360781    111022530858    111022680090 452866981  
453376659   453671059   111019998548   111020191893    111020348639   
111020518874    111020707144    111020882991    111021083568    111021250339   
111021377687    111021528056    111021675194    111021826327    111021978820   
111022161195    111022360916    111022530869    111022680270 452867039  
453377251   453671133   111019998559   111020191905    111020348640   
111020518919    111020707201    111020883026    111021083591    111021250496   
111021377698    111021528102    111021675734    111021826383    111021978864   
111022161218    111022360950    111022530937    111022680281 452867484  
453377350   453671166   111019998582   111020192153    111020348695   
111020518964    111020707223    111020883037    111021083647    111021250508   
111021377733    111021528113    111021675756    111021826406    111021979023   
111022161230    111022361018    111022530948    111022680348 452867815  
453377624   453671257   111019999246   111020192300    111020348752   
111020519066    111020707379    111020883116    111021083681    111021250519   
111021377744    111021528135    111021675824    111021826462    111021979034   
111022161296    111022361030    111022530993    111022680393 452867922  
453377723   453671372   111019999257   111020192311    111020348796   
111020519112    111020708099    111020883509    111021083760    111021250610   
111021377766    111021528157    111021675936    111021827092    111021979056   
111022161364    111022361052    111022531006    111022680450 452868276  
453377822   453671513   111019999729   111020192355    111020348875   
111020519460    111020708145    111020883543    111021084008    111021250801   
111021377878    111021528203    111021676083    111021827115    111021979135   
111022161375    111022361119    111022531017    111022680483 452868466  
453377855   453671877   111019999864   111020192377    111020348932   
111020519516    111020708167    111020883655    111021084019    111021250823   
111021377902    111021528270    111021676117    111021827126    111021979157   
111022161386    111022361153    111022531039    111022680494 452868565  
453377871   453671893   111019999943   111020192401    111020348954   
111020519527    111020708459    111020883958    111021084176    111021250834   
111021377913    111021528281    111021676139    111021827137    111021979405   
111022161487    111022361243    111022531084    111022680506 452868698  
453377921   453672073   111019999954   111020192412    111020349089   
111020519673    111020708460    111020883970    111021084244    111021250913   
111021378116    111021528450    111021676634    111021827193    111021979416   
111022161511    111022361298    111022531095    111022680540 452869472  
453378317   453672115   111019999976   111020192423    111020349113   
111020519718    111020709258    111020884061    111021084323    111021250935   
111021378161    111021528472    111021676746    111021827249    111021979562   
111022161544    111022361300    111022531118    111022680584 452869779  
453378390   453672172   111020000005   111020192445    111020349135   
111020520226    111020709270    111020884094    111021084424    111021250968   
111021378183    111021528988    111021676803    111021827294    111021979595   
111022162703    111022361322    111022531152    111022680607 452869944  
453378432   453672271   111020000016   111020192906    111020349179   
111020520563    111020709292    111020884263    111021084446    111021250980   
111021378420    111021528999    111021676814    111021827339    111021979607   
111022162769    111022361478    111022531242    111022680641

 

SCH-A-13



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452870082   453378457   453672701   111020000038  
111020192917    111020349247    111020520608    111020709326    111020884386   
111021084480    111021250991    111021378701    111021529013    111021676825   
111021827362    111021979641    111022162770    111022361513    111022531310   
111022680663 452870165   453378473   453672867   111020000072   111020192962   
111020349292    111020520631    111020709393    111020884544    111021084514   
111021251082    111021378712    111021529035    111021676847    111021827373   
111021979708    111022162860    111022361524    111022531411    111022680865
452870595   453378515   453673030   111020000106   111020193075    111020349326
   111020520664    111020709427    111020884555    111021084536    111021251138
   111021378756    111021529068    111021676869    111021827452    111021979832
   111022162871    111022361535    111022531422    111022680988 452870769  
453378606   453673063   111020000140   111020193132    111020349348   
111020520709    111020709438    111020884601    111021084592    111021251206   
111021378835    111021529125    111021676870    111021827463    111021979865   
111022162882    111022361568    111022531433    111022680999 452870785  
453378721   453673337   111020000151   111020193165    111020349359   
111020520721    111020709517    111020885253    111021084615    111021251576   
111021378891    111021529136    111021676881    111021827508    111021979955   
111022162916    111022361658    111022531501    111022681046 452870884  
453378820   453673949   111020000229   111020193176    111020349360   
111020520732    111020709528    111020885309    111021084660    111021251655   
111021378958    111021529147    111021676926    111021827531    111021980148   
111022163793    111022361670    111022531545    111022681068 452871379  
453378861   453674053   111020000230   111020193187    111020349416   
111020520765    111020709539    111020885321    111021084682    111021251835   
111021378969    111021529181    111021676948    111021827755    111021980261   
111022163906    111022361816    111022531602    111022681091 452872252  
453379000   453674111   111020000308   111020193211    111020349584   
111020520800    111020709562    111020885400    111021084794    111021251891   
111021379005    111021529204    111021677039    111021828341    111021980294   
111022163928    111022361928    111022531714    111022681125 452872286  
453379067   453674392   111020000342   111020193851    111020349630   
111020520833    111020709573    111020885433    111021084840    111021251958   
111021379027    111021529259    111021677073    111021828431    111021980317   
111022164064    111022361951    111022532041    111022681204 452872666  
453379273   453674673   111020000386   111020194009    111020349685   
111020520901    111020709641    111020885466    111021084873    111021251970   
111021379049    111021529260    111021677084    111021828464    111021980373   
111022164109    111022361984    111022532074    111022681226 452872930  
453379448   453674814   111020000421   111020194010    111020349720   
111020521711    111020709876    111020885657    111021084907    111021252038   
111021379083    111021529282    111021677095    111021828712    111021980429   
111022164121    111022362031    111022532232    111022681293 452873490  
453379463   453674871   111020000599   111020194032    111020349753   
111020521733    111020710003    111020885815    111021084929    111021252049   
111021379094    111021529530    111021677130    111021828756    111021980665   
111022164132    111022362042    111022532311    111022681316 452873615  
453379489   453675076   111020001006   111020194087    111020349786   
111020521755    111020710058    111020885826    111021084963    111021252117   
111021379106    111021529608    111021677433    111021828880    111021980845   
111022164176    111022362075    111022532737    111022681338 452874183  
453379596   453675225   111020001017   111020194100    111020349797   
111020521788    111020710340    111020885893    111021085166    111021252241   
111021379117    111021529619    111021677444    111021828891    111021980979   
111022164233    111022362143    111022532748    111022682126 452874316  
453379885   453675621   111020001062   111020194111    111020349832   
111020521801    111020710744    111020885905    111021085469    111021252263   
111021379128    111021529653    111021677488    111021828992    111021981307   
111022164255    111022362165    111022532771    111022682328 452874472  
453380065   453675696   111020001095   111020194144    111020349887   
111020521924    111020710924    111020885961    111021085548    111021252308   
111021379195    111021529709    111021677501    111021829038    111021981329   
111022164266    111022362187    111022532883    111022682351 452874571  
453380131   453675712   111020001118   111020194155    111020349922   
111020521968    111020710935    111020885983    111021085559    111021252320   
111021379252    111021529765    111021677534    111021829049    111021981341   
111022164367    111022362592    111022532995    111022682362 452874639  
453380180   453675811   111020001196   111020194212    111020349999   
111020522037    111020710991    111020886018    111021085638    111021252331   
111021379263    111021529776    111021677578    111021829106    111021981509   
111022164413    111022362604    111022533042    111022682441 452875040  
453380263   453676041   111020001219   111020194278    111020350373   
111020522127    111020711037    111020886052    111021085672    111021252342   
111021379296    111021529967    111021677589    111021829139    111021981510   
111022164547    111022362660    111022533367    111022682508 452875354  
453380297   453676124   111020001231   111020194313    111020350384   
111020522149    111020711048    111020886704    111021085694    111021252443   
111021379364    111021530082    111021677624    111021829162    111021981925   
111022164570    111022362941    111022533402    111022682586 452875537  
453380362   453676488   111020001253   111020194324    111020350597   
111020522150    111020711059    111020886984    111021085773    111021253545   
111021379432    111021530251    111021677635    111021829184    111021981936   
111022164615    111022362996    111022533592    111022682744 452876899  
453380529   453676546   111020001488   111020194346    111020350609   
111020522161    111020711060    111020887097    111021085818    111021253567   
111021379454    111021530486    111021677646    111021829230    111021981947   
111022164727    111022363021    111022533604    111022682788 452876964  
453380545   453677114   111020001499   111020194403    111020350744   
111020522251    111020711565    111020888100    111021085942    111021253578   
111021380186    111021530565    111021677657    111021829274    111021981958   
111022164738    111022363054    111022533637    111022682823 452877111  
453380636   453677221   111020001512   111020194492    111020350766   
111020522273    111020711587    111020888122    111021085953    111021253646   
111021380265    111021530644    111021677668    111021829296    111021981969   
111022164817    111022363065    111022533660    111022682889 452877301  
453380834   453677387   111020001534   111020194526    111020350777   
111020522307    111020711622    111020888166    111021086000    111021253679   
111021380322    111021530701    111021677679    111021829319    111021981981   
111022164873    111022363098    111022533693    111022682890 452877491  
453381139   453677510   111020001635   111020194537    111020350812   
111020522318    111020711633    111020888289    111021086066    111021253714   
111021380344    111021530723    111021677680    111021829320    111021982027   
111022164918    111022363122    111022533749    111022682902 452877541  
453381287   453677650   111020001646   111020194559    111020351127   
111020522341    111020711688    111020888335    111021086279    111021253725   
111021380580    111021530745    111021677691    111021829364    111021982038   
111022164941    111022363155    111022533761    111022682946 452878028  
453381527   453678146   111020002063   111020194560    111020351150   
111020522431    111020711712    111020888481    111021086998    111021253769   
111021380603    111021530756    111021677703    111021829397    111021982049   
111022164974    111022363166    111022533794    111022683026 452878036  
453381683   453678187   111020002096   111020194571    111020351172   
111020522879    111020711879    111020888504    111021087067    111021254254   
111021380692    111021530767    111021677770    111021829432    111021982139   
111022165100    111022363188    111022533974    111022683150 452878069  
453381824   453678450   111020002119   111020194582    111020351183   
111020523027    111020711880    111020888526    111021087113    111021254265   
111021380737    111021530846    111021677815    111021829454    111021982229   
111022165188    111022363223    111022534009    111022683475 452878226  
453381832   453678682   111020002153   111020195415    111020351217   
111020523645    111020712094    111020888605    111021087236    111021254287   
111021380748    111021530903    111021677859    111021829511    111021982285   
111022165234    111022363234    111022534010    111022683510 452878432  
453381972   453679060   111020002197   111020195471    111020351228   
111020523713    111020712140    111020888638    111021087269    111021254333   
111021380793    111021530947    111021677905    111021829555    111021982375   
111022165245    111022363278    111022534032    111022683532 452878705  
453382152   453679318   111020002210   111020195482    111020351262   
111020523735    111020712162    111020888694    111021087371    111021254388   
111021380850    111021531117    111021677916    111021829971    111021982409   
111022165267    111022363302    111022534245    111022683576 452879000  
453382160   453679490   111020002254   111020195493    111020351341   
111020523768    111020712173    111020888706    111021087393    111021254490   
111021380906    111021531229    111021677927    111021830018    111021982410   
111022165289    111022363368    111022534278    111022683790 452880073  
453382483   453679540   111020002401   111020195527    111020351453   
111020523803    111020712252    111020888740    111021087506    111021254513   
111021380951    111021531241    111021677972    111021830085    111021982421   
111022165302    111022363379    111022534302    111022683880 452880842  
453382533   453679573   111020002456   111020195572    111020351497   
111020524028    111020712263    111020889358    111021087540    111021254524   
111021381301    111021531319    111021678007    111021830096    111021982487   
111022165357    111022363380    111022534425    111022684061 452881162  
453382772   453679649   111020002478   111020195606    111020351509   
111020524040    111020712443    111020889448    111021087562    111021254580   
111021381312    111021531353    111021678175    111021830265    111021982500   
111022165425    111022363469    111022534526    111022684106 452881170  
453382780   453679748   111020002614   111020195617    111020351510   
111020524084    111020712465    111020889493    111021087641    111021254669   
111021381345    111021531375    111021678197    111021830333    111021982577   
111022165469    111022363470    111022534537    111022684678 452881196  
453382822   453679854   111020002647   111020196203    111020351532   
111020524095    111020713107    111020889628    111021087663    111021254692   
111021381390    111021531825    111021678254    111021830344    111021982588   
111022165470    111022363560    111022534548    111022684702

 

SCH-A-14



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452881295   453383101   453679987   111020002658  
111020196236    111020351554    111020524129    111020713118    111020889662   
111021087911    111021254704    111021381479    111021532242    111021678276   
111021830388    111021982599    111022165481    111022363649    111022534571   
111022684780 452881378   453383135   453680209   111020002669   111020196786   
111020351565    111020524208    111020713130    111020890349    111021088428   
111021254928    111021381514    111021532387    111021678287    111021830423   
111021982623    111022166099    111022363650    111022534582    111022684881
452881766   453383382   453680506   111020002816   111020196810    111020352027
   111020524242    111020713141    111020890350    111021088440    111021254939
   111021381592    111021532455    111021678300    111021830445    111021982724
   111022166167    111022363672    111022534593    111022684959 452881899  
453383481   453680639   111020002850   111020196876    111020352050   
111020524264    111020713174    111020890451    111021089014    111021254940   
111021381862    111021532466    111021678322    111021830467    111021982779   
111022166189    111022363683    111022534795    111022684960 452882202  
453383499   453680670   111020002894   111020196900    111020352061   
111020524354    111020713208    111020890462    111021089058    111021255019   
111021381873    111021532567    111021678355    111021830489    111021982870   
111022166550    111022363807    111022534807    111022685017 452882533  
453383614   453680738   111020002906   111020196922    111020352207   
111020524365    111020713220    111020890484    111021089081    111021255020   
111021381918    111021532668    111021678388    111021830490    111021982926   
111022166628    111022363830    111022534829    111022685163 452882848  
453383689   453681058   111020002928   111020196955    111020352308   
111020524411    111020713321    111020890495    111021089115    111021255042   
111021381963    111021532747    111021678401    111021830524    111021982937   
111022166707    111022363874    111022534997    111022685231 452883044  
453383846   453681298   111020002973   111020197024    111020352410   
111020524422    111020713387    111020890530    111021089182    111021255075   
111021381974    111021532871    111021678412    111021830557    111021982948   
111022166763    111022363931    111022535000    111022685309 452883069  
453383937   453681314   111020003097   111020197114    111020352432   
111020524499    111020713411    111020890541    111021089193    111021255097   
111021382133    111021532950    111021678423    111021830726    111021982993   
111022166774    111022364291    111022535033    111022685310 452883168  
453384117   453681462   111020003121   111020197169    111020352454   
111020524523    111020713488    111020890552    111021089452    111021255121   
111021382166    111021532994    111021678524    111021830782    111021983107   
111022166796    111022364730    111022535055    111022685411 452883424  
453384182   453681686   111020003132   111020197271    111020352476   
111020524534    111020713545    111020890608    111021089463    111021255839   
111021382177    111021533030    111021679008    111021830805    111021983163   
111022166831    111022364796    111022535088    111022685422 452883515  
453384281   453681777   111020003772   111020197293    111020352511   
111020524545    111020713578    111020890620    111021089575    111021255851   
111021382245    111021533063    111021679019    111021830883    111021983231   
111022166842    111022364853    111022535099    111022685444 452883812  
453384414   453681934   111020003806   111020197417    111020352533   
111020524602    111020713589    111020890697    111021089643    111021255884   
111021382313    111021533096    111021679020    111021830917    111021983242   
111022166864    111022365056    111022535134    111022685556 452883820  
453384430   453682171   111020003963   111020197462    111020352623   
111020524691    111020713646    111020890888    111021089665    111021255907   
111021382368    111021533108    111021679110    111021830940    111021983343   
111022167135    111022365078    111022535213    111022685602 452884166  
453384471   453682213   111020003974   111020197518    111020353006   
111020524703    111020713679    111020890956    111021089687    111021255929   
111021382379    111021533175    111021679121    111021830951    111021983354   
111022167214    111022365146    111022535246    111022685703 452884547  
453384588   453682932   111020003996   111020197552    111020353343   
111020524714    111020713770    111020890978    111021089744    111021255930   
111021382537    111021533186    111021679165    111021830984    111021983365   
111022167258    111022365157    111022535303    111022685769 452885072  
453384661   453683062   111020004010   111020197574    111020353354   
111020524758    111020713837    111020891025    111021089777    111021256065   
111021382649    111021533209    111021679233    111021831198    111021983387   
111022167393    111022365179    111022535325    111022685826 452885239  
453384778   453683187   111020005101   111020197620    111020353376   
111020524769    111020713871    111020891036    111021089801    111021256076   
111021382650    111021533287    111021679255    111021831211    111021983422   
111022167573    111022365304    111022535347    111022685961 452885338  
453385171   453683195   111020005112   111020197653    111020353398   
111020524781    111020713893    111020891384    111021089834    111021256739   
111021382728    111021533355    111021679367    111021831233    111021983433   
111022167629    111022365315    111022535358    111022686298 452886112  
453385205   453683260   111020005123   111020197664    111020353455   
111020524826    111020713916    111020891418    111021089867    111021256751   
111021382751    111021533489    111021679479    111021831312    111021983477   
111022167685    111022365382    111022535369    111022686322 452886203  
453385429   453683278   111020005189   111020197686    111020353488   
111020525838    111020713950    111020891430    111021089890    111021256852   
111021382807    111021533669    111021679503    111021831378    111021983512   
111022167696    111022365416    111022535381    111022686816 452886468  
453385569   453683336   111020005224   111020197732    111020353512   
111020525849    111020714018    111020891496    111021089902    111021256885   
111021383415    111021533759    111021679536    111021831390    111021984759   
111022167731    111022365438    111022535527    111022686850 452886617  
453385718   453683377   111020005291   111020197776    111020353523   
111020525850    111020714029    111020891744    111021090005    111021256896   
111021383426    111021533894    111021679581    111021831446    111021984827   
111022167797    111022365450    111022535549    111022686973 452886708  
453385726   453683435   111020005303   111020197787    111020353534   
111020526301    111020714063    111020891766    111021090016    111021257190   
111021383448    111021533906    111021679660    111021831468    111021984883   
111022167832    111022365472    111022535976    111022687435 452887078  
453385890   453683674   111020005336   111020197822    111020353646   
111020526334    111020714108    111020891799    111021090027    111021257202   
111021383471    111021533940    111021679750    111021831479    111021984894   
111022167865    111022365540    111022536012    111022687480 452887151  
453386021   453683682   111020005347   111020197833    111020353668   
111020526424    111020714232    111020891823    111021090050    111021257213   
111021383516    111021533962    111021679761    111021831491    111021984906   
111022167887    111022365641    111022536168    111022687491 452887789  
453386047   453683773   111020006214   111020197877    111020353804   
111020526479    111020714243    111020891957    111021090083    111021257235   
111021383583    111021533984    111021679772    111021831536    111021984951   
111022167955    111022365719    111022536179    111022687536 452888092  
453386070   453683781   111020006225   111020197956    111020353837   
111020526503    111020714298    111020892004    111021090094    111021257279   
111021383594    111021534053    111021679783    111021831547    111021984984   
111022168002    111022365731    111022536180    111022687570 452888266  
453386138   453683856   111020006292   111020197990    111020353916   
111020526570    111020714322    111020892093    111021090117    111021257550   
111021383639    111021534187    111021679862    111021831581    111021984995   
111022168057    111022365843    111022536191    111022687581 452888324  
453386146   453683880   111020006348   111020198036    111020353927   
111020526626    111020714344    111020892587    111021090151    111021257572   
111021383763    111021534233    111021679884    111021831671    111021985008   
111022168068    111022365854    111022536203    111022687648 452888365  
453386302   453683906   111020006382   111020198104    111020353938   
111020526930    111020714445    111020892598    111021090184    111021257606   
111021384034    111021534266    111021679895    111021831727    111021985064   
111022168440    111022365887    111022536304    111022687660 452888506  
453386310   453684011   111020006528   111020198126    111020353949   
111020526963    111020714535    111020892633    111021090207    111021257617   
111021384168    111021534277    111021679907    111021832010    111021985110   
111022168451    111022365898    111022536315    111022687895 452888589  
453386468   453684557   111020006629   111020198137    111020354041   
111020526996    111020714670    111020892677    111021090308    111021257651   
111021384236    111021534323    111021679929    111021832111    111021985187   
111022168608    111022365933    111022536359    111022687929 452888670  
453386765   453684599   111020006630   111020199251    111020354063   
111020527054    111020714692    111020892723    111021090397    111021258034   
111021384258    111021534356    111021680033    111021832144    111021985233   
111022168765    111022366079    111022536438    111022687930 452889520  
453387144   453684607   111020006652   111020199262    111020354119   
111020527188    111020715165    111020892745    111021090487    111021258056   
111021384304    111021534435    111021680088    111021832177    111021985288   
111022168798    111022366091    111022536461    111022688133 452889553  
453387151   453684631   111020006742   111020199284    111020354186   
111020527199    111020715211    111020893319    111021090511    111021258078   
111021384360    111021534558    111021680875    111021832199    111021985323   
111022168800    111022366136    111022536483    111022688155 452889744  
453387359   453684714   111020007226   111020199295    111020354197   
111020527223    111020715222    111020893409    111021090555    111021258304   
111021384449    111021535111    111021680886    111021832201    111021985413   
111022168912    111022366192    111022536494    111022688201 452889934  
453387409   453684953   111020007237   111020199307    111020354625   
111020527290    111020715288    111020893768    111021090566    111021258337   
111021384528    111021535133    111021680910    111021832212    111021985479   
111022169148    111022366260    111022536742    111022688223 452890007  
453387482   453684979   111020007248   111020199396    111020354647   
111020527313    111020715299    111020893814    111021090623    111021258371   
111021384674    111021535188    111021680954    111021832234    111021985491   
111022169418    111022366327    111022536764    111022688234

 

SCH-A-15



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452890387   453387631   453685331   111020007271  
111020199408    111020354658    111020527324    111020715301    111020893858   
111021090713    111021258405    111021384764    111021535245    111021680998   
111021832267    111021985514    111022169474    111022366350    111022536786   
111022688470 452891120   453387698   453685539   111020007282   111020199419   
111020354704    111020527357    111020715323    111020893937    111021090724   
111021258449    111021384786    111021535335    111021681012    111021832278   
111021985570    111022169542    111022366866    111022536797    111022688481
452891302   453387771   453685653   111020007451   111020199442    111020354726
   111020527368    111020715402    111020894635    111021090735    111021258461
   111021384832    111021535357    111021681067    111021832313    111021985772
   111022169575    111022366877    111022536809    111022688515 452891799  
453387896   453685687   111020007462   111020199992    111020354737   
111020527403    111020715514    111020894646    111021090746    111021258528   
111021384876    111021535368    111021681078    111021832368    111021985828   
111022169586    111022366912    111022536876    111022688526 452892672  
453388209   453685802   111020007473   111020200018    111020354951   
111020527436    111020716290    111020894758    111021090825    111021258539   
111021384922    111021535649    111021681090    111021832414    111021985840   
111022169665    111022366956    111022536887    111022688740 452892813  
453388225   453685984   111020007530   111020200030    111020355277   
111020527537    111020716324    111020894837    111021090869    111021258584   
111021384977    111021535739    111021681191    111021832458    111021985996   
111022169700    111022366967    111022536933    111022688762 452893498  
453388258   453685992   111020007563   111020200232    111020355390   
111020527571    111020716346    111020895007    111021090881    111021258607   
111021384988    111021535751    111021681225    111021832469    111021986065   
111022169788    111022366978    111022536955    111022688773 452893530  
453388290   453686222   111020007608   111020200243    111020355424   
111020527605    111020716391    111020895018    111021090904    111021258618   
111021385114    111021535818    111021681236    111021832526    111021986100   
111022169867    111022367081    111022536966    111022688830 452893571  
453388423   453686727   111020007675   111020200265    111020355682   
111020527627    111020716403    111020895029    111021092489    111021258630   
111021385125    111021535830    111021681258    111021832537    111021986289   
111022169878    111022367137    111022536977    111022689022 452893704  
453388506   453686933   111020007844   111020200287    111020355738   
111020527717    111020716436    111020895120    111021092490    111021258719   
111021385192    111021536022    111021681315    111021832627    111021986436   
111022169935    111022367193    111022536988    111022689044 452894033  
453388530   453687055   111020007934   111020200322    111020355783   
111020527728    111020716515    111020895175    111021092513    111021258809   
111021385237    111021536099    111021681360    111021832650    111021986571   
111022169968    111022367238    111022537350    111022689123 452894157  
453388597   453687063   111020008676   111020200355    111020355851   
111020527740    111020716582    111020895221    111021092838    111021258832   
111021385260    111021536448    111021681371    111021832661    111021986672   
111022169979    111022367250    111022537495    111022689178 452894322  
453388985   453687188   111020008711   111020200366    111020355930   
111020527784    111020716593    111020895232    111021092849    111021258843   
111021385282    111021536471    111021681382    111021832672    111021986829   
111022170083    111022367395    111022537529    111022689202 452894843  
453389413   453687253   111020008755   111020200388    111020355952   
111020527795    111020716616    111020895276    111021092917    111021258865   
111021385383    111021536516    111021681393    111021832728    111021987448   
111022170117    111022367407    111022537596    111022689235 452894876  
453389561   453687303   111020008766   111020200489    111020355974   
111020527852    111020716661    111020895478    111021092939    111021258922   
111021385439    111021536583    111021681405    111021832739    111021987471   
111022170690    111022367418    111022537653    111022689381 452894934  
453389710   453687378   111020009116   111020200502    111020355985   
111020529124    111020716672    111020895490    111021092951    111021258933   
111021385440    111021536606    111021681427    111021832751    111021987864   
111022170724    111022367474    111022537664    111022689448 452896095  
453389843   453687428   111020009138   111020201143    111020356111   
111020529203    111020716717    111020895524    111021092962    111021258977   
111021385495    111021536628    111021681461    111021832773    111021987910   
111022170870    111022367531    111022537697    111022689662 452896111  
453389959   453687444   111020009161   111020201211    111020356133   
111020529405    111020716818    111020895579    111021093187    111021258999   
111021385507    111021536707    111021681540    111021832784    111021987954   
111022170892    111022367610    111022537709    111022689729 452896640  
453390007   453687550   111020009183   111020201266    111020356177   
111020529449    111020716841    111020895603    111021093312    111021259035   
111021385563    111021536718    111021681641    111021832818    111021987976   
111022170948    111022367687    111022537710    111022689820 452896681  
453390023   453687600   111020009194   111020201356    111020356245   
111020529450    111020716863    111020895782    111021093378    111021259158   
111021385596    111021536785    111021681663    111021832863    111021987987   
111022172029    111022367755    111022537732    111022689831 452897028  
453390155   453687725   111020009486   111020201390    111020356267   
111020529472    111020716920    111020895939    111021093592    111021259260   
111021385631    111021536820    111021681708    111021832885    111021988090   
111022172096    111022367799    111022537743    111022689875 452897382  
453390601   453687790   111020009509   111020201547    111020356650   
111020529663    111020716931    111020896097    111021093637    111021259619   
111021386036    111021536875    111021681933    111021832919    111021988146   
111022172108    111022367845    111022537776    111022689897 452897473  
453390932   453687881   111020009565   111020201569    111020356672   
111020529821    111020717055    111020896154    111021093716    111021259664   
111021386126    111021536897    111021682596    111021832920    111021988157   
111022172131    111022367968    111022537811    111022689954 452897549  
453390981   453687972   111020009587   111020201570    111020356717   
111020529843    111020717190    111020896165    111021093761    111021259721   
111021386159    111021537269    111021682709    111021832931    111021988168   
111022172164    111022368004    111022537822    111022690046 452897564  
453391153   453688053   111020009600   111020201581    111020356751   
111020529854    111020717257    111020896255    111021093806    111021259754   
111021386216    111021537359    111021682721    111021832986    111021988258   
111022172197    111022368026    111022537934    111022690068 452897895  
453391385   453688079   111020009699   111020201615    111020356795   
111020529876    111020717404    111020896312    111021093828    111021259800   
111021386227    111021537405    111021682787    111021833000    111021988304   
111022172737    111022368071    111022538711    111022690080 452899024  
453391997   453688418   111020009734   111020201660    111020356863   
111020529911    111020717471    111020896503    111021093862    111021260756   
111021386261    111021537720    111021682800    111021833033    111021988393   
111022172759    111022368419    111022538766    111022690204 452899263  
453392136   453688616   111020009868   111020201682    111020356885   
111020529977    111020717482    111020896547    111021093918    111021260824   
111021386306    111021537900    111021682844    111021833044    111021988438   
111022172771    111022368453    111022538834    111022690260 452899420  
453392151   453688764   111020009947   111020201783    111020356908   
111020530025    111020717572    111020896660    111021093941    111021260846   
111021386340    111021537955    111021682866    111021833088    111021988450   
111022172850    111022368565    111022538845    111022690338 452899792  
453392276   453688798   111020009969   111020201907    111020357099   
111020530036    111020717606    111020896682    111021093974    111021260857   
111021386407    111021538237    111021682888    111021833099    111021988483   
111022172872    111022368587    111022538924    111022690361 452899818  
453392326   453689085   111020009992   111020201918    111020357156   
111020530092    111020717640    111020896705    111021094010    111021260868   
111021386418    111021538259    111021682912    111021833112    111021988663   
111022172883    111022368622    111022538935    111022690372 452900111  
453392334   453689580   111020010028   111020201974    111020357178   
111020530148    111020717662    111020896727    111021094076    111021260880   
111021386463    111021538305    111021682934    111021833134    111021989383   
111022172906    111022368699    111022539060    111022690417 452900541  
453392458   453689598   111020010051   111020201996    111020357189   
111020530171    111020717707    111020896749    111021094087    111021260891   
111021386508    111021538327    111021682956    111021833145    111021989451   
111022172917    111022368734    111022539071    111022690529 452900624  
453392599   453689606   111020010073   111020202021    111020357257   
111020530205    111020717729    111020896783    111021094133    111021261049   
111021386722    111021538417    111021682989    111021833156    111021989473   
111022172939    111022368745    111022539082    111022690574 452900756  
453392714   453689655   111020010152   111020202065    111020357279   
111020530586    111020717774    111020896839    111021094144    111021261083   
111021386801    111021538451    111021683272    111021833189    111021989552   
111022172962    111022368824    111022539093    111022690619 452901010  
453392896   453689929   111020010219   111020202100    111020357314   
111020530665    111020717819    111020897032    111021094188    111021261139   
111021386856    111021538518    111021683463    111021833213    111021989574   
111022172984    111022368891    111022539149    111022690620 452901168  
453392938   453690273   111020010231   111020202133    111020357325   
111020530676    111020717820    111020897098    111021094199    111021261151   
111021386924    111021538530    111021683520    111021833224    111021989608   
111022173200    111022369645    111022539161    111022690709 452901192  
453393001   453690307   111020010275   111020202155    111020357369   
111020530733    111020717954    111020897122    111021094267    111021261173   
111021386991    111021538574    111021683654    111021833235    111021989620   
111022173255    111022370322    111022539183    111022690833 452901390  
453393084   453690497   111020010332   111020202177    111020357381   
111020530856    111020718067    111020897166    111021094324    111021261218   
111021387004    111021538619    111021683676    111021833246    111021989642   
111022173266    111022370366    111022539194    111022690888

 

SCH-A-16



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452901432   453393167   453690661   111020010376  
111020202188    111020357392    111020532050    111020718102    111020897425   
111021094391    111021261285    111021387048    111021538620    111021683700   
111021833257    111021989664    111022173312    111022370377    111022539217   
111022691520 452901952   453393282   453690752   111020010455   111020202234   
111020357459    111020532195    111020718236    111020897470    111021094526   
111021261320    111021387059    111021538642    111021683845    111021833268   
111021989923    111022173334    111022370388    111022539228    111022691553
452902117   453393787   453690992   111020010556   111020202245    111020357482
   111020532230    111020718269    111020897537    111021094717    111021261331
   111021387060    111021538798    111021683878    111021833279    111021989934
   111022173390    111022370478    111022539307    111022691564 452902596  
453393811   453691172   111020010567   111020202256    111020357516   
111020532342    111020718315    111020897582    111021094739    111021261601   
111021387105    111021538822    111021683946    111021833280    111021989990   
111022173424    111022370524    111022539318    111022691834 452902752  
453393951   453691214   111020010578   111020202267    111020357549   
111020532498    111020718360    111020897616    111021094818    111021261678   
111021387116    111021538855    111021683980    111021833303    111021990037   
111022173503    111022371064    111022539330    111022691856 452903404  
453393977   453691362   111020011535   111020202289    111020357729   
111020532500    111020718416    111020898268    111021094830    111021261702   
111021387138    111021538978    111021684015    111021833325    111021990060   
111022173547    111022371109    111022539341    111022691889 452904790  
453394579   453691396   111020011557   111020202290    111020357730   
111020532577    111020718641    111020898280    111021094841    111021261791   
111021387172    111021539025    111021684026    111021833336    111021990071   
111022173693    111022371110    111022539408    111022691924 452905029  
453394611   453691685   111020011636   111020202346    111020357808   
111020532599    111020718674    111020898549    111021094863    111021261869   
111021387442    111021539339    111021684060    111021833358    111021990105   
111022173705    111022371143    111022539431    111022691968 452905300  
453394645   453691693   111020011670   111020202368    111020357820   
111020532690    111020718887    111020898550    111021094908    111021261870   
111021387453    111021539362    111021684295    111021833392    111021990408   
111022173761    111022371615    111022539497    111022692015 452905482  
453394868   453691859   111020011681   111020202379    111020357853   
111020532746    111020719259    111020898572    111021094997    111021261937   
111021387486    111021539407    111021684341    111021833976    111021990419   
111022173772    111022371626    111022539510    111022692048 452905565  
453394934   453692030   111020011748   111020202447    111020358494   
111020532825    111020719417    111020898662    111021095066    111021262006   
111021387509    111021539610    111021684352    111021834001    111021990431   
111022174076    111022371705    111022540343    111022692059 452905953  
453395402   453692253   111020011759   111020202469    111020358540   
111020532960    111020719428    111020898673    111021095077    111021262017   
111021387543    111021539654    111021684464    111021834012    111021990880   
111022174100    111022371750    111022540354    111022692071 452905979  
453395568   453692436   111020011793   111020202481    111020358573   
111020532971    111020719596    111020898796    111021095099    111021262062   
111021387587    111021539722    111021684475    111021834078    111021991016   
111022174122    111022371794    111022540365    111022692262 452906001  
453395576   453692592   111020012233   111020202492    111020358618   
111020532993    111020719619    111020898808    111021095202    111021262129   
111021387633    111021539766    111021684565    111021834258    111021991050   
111022174245    111022371817    111022540376    111022692318 452906167  
453395626   453692659   111020012244   111020202515    111020358629   
111020533006    111020719642    111020898909    111021095291    111021262231   
111021387835    111021539801    111021684576    111021834270    111021991061   
111022174278    111022371839    111022540387    111022692543 452906191  
453396038   453692667   111020012255   111020202526    111020358933   
111020533039    111020719754    111020898910    111021095426    111021262242   
111021387857    111021540308    111021684598    111021834315    111021991173   
111022174302    111022371851    111022540398    111022692712 452906381  
453396046   453692725   111020012323   111020202560    111020359204   
111020533040    111020720105    111020898932    111021095482    111021262264   
111021387868    111021540375    111021684611    111021834337    111021991184   
111022174313    111022371895    111022540411    111022692734 452907082  
453396111   453692923   111020012345   111020202582    111020359259   
111020533129    111020720127    111020899034    111021095538    111021262309   
111021387925    111021540432    111021684644    111021834562    111021991195   
111022174908    111022371907    111022540477    111022692789 452907579  
453396293   453693145   111020012367   111020202593    111020359260   
111020533196    111020720138    111020899056    111021096023    111021262343   
111021387936    111021540511    111021684666    111021834865    111021991241   
111022174920    111022371929    111022540534    111022692813 452907728  
453396541   453693269   111020012378   111020202605    111020359316   
111020533208    111020720149    111020899102    111021096045    111021262624   
111021387947    111021540656    111021684688    111021834898    111021991342   
111022174986    111022371930    111022540602    111022692880 452908270  
453396772   453693517   111020012389   111020202627    111020359372   
111020533242    111020720206    111020899360    111021096113    111021262635   
111021387958    111021540780    111021685263    111021834955    111021991566   
111022174997    111022371974    111022540668    111022692903 452909146  
453396814   453693590   111020012446   111020202638    111020359394   
111020533354    111020720217    111020899607    111021096179    111021262668   
111021387969    111021540937    111021685397    111021835046    111021991588   
111022175033    111022372009    111022540679    111022693050 452909229  
453396921   453693822   111020012468   111020202694    111020359710   
111020533376    111020720239    111020899685    111021096191    111021262680   
111021387992    111021541523    111021685432    111021835091    111021991601   
111022175202    111022372043    111022540703    111022693173 452909484  
453396954   453694093   111020012491   111020202706    111020359765   
111020533466    111020720396    111020899719    111021096203    111021262691   
111021388162    111021541590    111021685443    111021835158    111021991645   
111022175279    111022372065    111022540725    111022693285 452910177  
453397127   453694408   111020012558   111020202739    111020359811   
111020533512    111020720442    111020899832    111021096225    111021262837   
111021388263    111021541602    111021685454    111021835417    111021991689   
111022175280    111022372098    111022540747    111022693511 452910342  
453397168   453694432   111020012592   111020202740    111020359844   
111020534041    111020720486    111020899865    111021096292    111021262950   
111021388320    111021541691    111021685511    111021835428    111021991702   
111022175460    111022372100    111022540804    111022693599 452910524  
453397226   453694622   111020012637   111020202784    111020359866   
111020534333    111020720510    111020899988    111021096304    111021263018   
111021388364    111021541792    111021685601    111021835439    111021991735   
111022175550    111022372212    111022540837    111022693713 452910680  
453397267   453694952   111020012659   111020202818    111020359888   
111020534399    111020720521    111020900004    111021096337    111021263041   
111021388465    111021541804    111021685634    111021835440    111021991757   
111022175640    111022372289    111022540938    111022693724 452911274  
453397317   453695546   111020012750   111020202829    111020360004   
111020534423    111020720868    111020900879    111021096483    111021263131   
111021388487    111021541815    111021685690    111021835473    111021991780   
111022175684    111022372403    111022541029    111022693825 452911761  
453397481   453695652   111020012862   111020202830    111020360015   
111020534445    111020721072    111020900925    111021096607    111021263209   
111021388498    111021542849    111021685713    111021835529    111021991836   
111022175741    111022372559    111022541030    111022693836 452911886  
453397499   453695660   111020012895   111020204203    111020360026   
111020535109    111020721780    111020900936    111021096696    111021263243   
111021388601    111021542850    111021685779    111021835585    111021991881   
111022175785    111022372605    111022541052    111022693869 452912017  
453397614   453695843   111020012963   111020204214    111020360037   
111020535121    111020721858    111020901005    111021096742    111021263265   
111021388702    111021542883    111021685825    111021835608    111021991915   
111022176337    111022372683    111022541355    111022693937 452912819  
453397705   453695926   111020013098   111020204236    111020360048   
111020535143    111020721892    111020901094    111021096753    111021263276   
111021388746    111021542940    111021685836    111021835619    111021992039   
111022176450    111022372728    111022541377    111022694006 452913106  
453397804   453696296   111020013133   111020204269    111020360059   
111020535154    111020721915    111020901162    111021096876    111021263366   
111021388768    111021542951    111021685847    111021835620    111021992141   
111022176584    111022372740    111022541388    111022694488 452913189  
453397861   453696411   111020013144   111020204270    111020360060   
111020535198    111020721959    111020901184    111021097013    111021263388   
111021388791    111021542973    111021686095    111021835642    111021992163   
111022176786    111022372829    111022541399    111022694499 452913411  
453397960   453696957   111020013166   111020204292    111020360071   
111020535211    111020721993    111020901218    111021097035    111021263423   
111021388803    111021542984    111021686141    111021835697    111021992174   
111022176809    111022372896    111022541434    111022694578 452913619  
453398034   453697047   111020013223   111020204304    111020360082   
111020535301    111020722062    111020901308    111021097136    111021264020   
111021388836    111021542995    111021686185    111021835710    111021992185   
111022176922    111022372953    111022541513    111022694613 452913767  
453398042   453697443   111020013234   111020204371    111020360105   
111020535323    111020722534    111020901331    111021097158    111021264053   
111021388858    111021543020    111021686196    111021835721    111021992253   
111022176933    111022372975    111022541535    111022694691 452913874  
453398075   453697468   111020013245   111020204382    111020360149   
111020535345    111020722589    111020901364    111021097169    111021264086   
111021388892    111021543031    111021686242    111021835743    111021992343   
111022176944    111022372997    111022541546    111022694770

 

SCH-A-17



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452913957   453398166   453697518   111020013346  
111020204405    111020360150    111020535367    111020722646    111020901421   
111021097204    111021264097    111021388926    111021543042    111021686310   
111021835776    111021992354    111022176955    111022373000    111022541568   
111022695018 452913965   453398190   453697773   111020013357   111020204427   
111020360217    111020535413    111020722668    111020901465    111021097248   
111021264109    111021389006    111021543075    111021686398    111021836159   
111021992411    111022177024    111022373932    111022541760    111022695197
452914005   453398646   453698169   111020013605   111020204450    111020360240
   111020535435    111020722680    111020901487    111021097259    111021264121
   111021389130    111021543132    111021686422    111021836160    111021992499
   111022177046    111022373965    111022541816    111022695265 452914302  
453398737   453698417   111020013773   111020204461    111020360408   
111020535446    111020722703    111020901511    111021097394    111021264132   
111021389321    111021543165    111021686466    111021836171    111021992512   
111022177215    111022373998    111022542121    111022695287 452914344  
453398810   453698599   111020013795   111020204472    111020360464   
111020535468    111020722714    111020901566    111021098687    111021264143   
111021389332    111021543244    111021686499    111021836362    111021992624   
111022177282    111022374023    111022542154    111022695423 452914385  
453398828   453698615   111020013807   111020204494    111020360475   
111020535558    111020722804    111020901599    111021098711    111021264154   
111021389343    111021543255    111021686501    111021836384    111021992691   
111022177383    111022374034    111022542187    111022695434 452915036  
453398943   453698730   111020013818   111020204506    111020360497   
111020535569    111020722826    111020901612    111021098799    111021264222   
111021389365    111021543312    111021686578    111021836395    111021992747   
111022177394    111022374056    111022542211    111022695816 452915127  
453399164   453698854   111020013874   111020204528    111020360532   
111020535648    111020722860    111020901689    111021098867    111021264244   
111021389422    111021543334    111021686837    111021836430    111021992781   
111022177417    111022374067    111022542862    111022695940 452915408  
453399495   453698938   111020013885   111020204540    111020360734   
111020535660    111020722871    111020901814    111021098878    111021264255   
111021389466    111021543345    111021686860    111021836441    111021992893   
111022177428    111022374102    111022542929    111022695951 452915713  
453399560   453699175   111020015146   111020204551    111020361588   
111020535671    111020722882    111020901825    111021098957    111021264301   
111021389602    111021543356    111021686905    111021836474    111021992938   
111022177451    111022374124    111022543043    111022695984 452916166  
453399750   453699209   111020015180   111020204562    111020361601   
111020535693    111020723254    111020901926    111021098968    111021264345   
111021389635    111021543402    111021686916    111021836485    111021992983   
111022178104    111022374146    111022543087    111022696053 452916455  
453399891   453699282   111020015203   111020204595    111020361713   
111020535783    111020723265    111020901937    111021099037    111021264390   
111021389668    111021543424    111021686961    111021836496    111021993894   
111022178160    111022374157    111022543188    111022696154 452916521  
453400038   453699449   111020015258   111020204618    111020361735   
111020535839    111020723344    111020902297    111021099048    111021264457   
111021389679    111021543536    111021686994    111021836755    111021993906   
111022178171    111022374168    111022543212    111022696301 452916737  
453400202   453699977   111020015281   111020205215    111020361746   
111020536009    111020723412    111020902376    111021099060    111021264480   
111021389747    111021543648    111021687007    111021837004    111021993928   
111022178283    111022374247    111022543290    111022696536 452917131  
453400244   453699993   111020015292   111020205260    111020361757   
111020536177    111020723423    111020902433    111021099093    111021264491   
111021389758    111021543682    111021687085    111021837015    111021993984   
111022178328    111022374258    111022543346    111022696570 452917719  
453400780   453700080   111020015348   111020205305    111020361780   
111020536188    111020723872    111020902589    111021099206    111021264547   
111021389769    111021543750    111021687186    111021837037    111021994031   
111022178384    111022374977    111022543414    111022696615 452917743  
453401028   453700106   111020015360   111020205316    111020361803   
111020536256    111020723906    111020902646    111021099251    111021264626   
111021389837    111021543873    111021687197    111021837116    111021994053   
111022178564    111022374999    111022543458    111022696626 452917925  
453401408   453700221   111020015382   111020205350    111020361825   
111020536289    111020723962    111020903603    111021099262    111021264716   
111021390064    111021543941    111021687232    111021837341    111021994064   
111022178575    111022375002    111022543481    111022696660 452917958  
453401507   453700460   111020015416   111020205406    111020361858   
111020536290    111020723973    111020903737    111021099341    111021264727   
111021390086    111021543985    111021687399    111021837420    111021994109   
111022178597    111022375024    111022543526    111022696671 452918113  
453401523   453700676   111020015506   111020205428    111020361881   
111020536302    111020724008    111020903759    111021099352    111021264772   
111021390109    111021544009    111021687423    111021837431    111021994132   
111022178621    111022375046    111022543616    111022696716 452918378  
453401994   453700791   111020015517   111020205495    111020361892   
111020536324    111020724019    111020903917    111021099396    111021265278   
111021390132    111021544380    111021687434    111021837453    111021994200   
111022178687    111022375057    111022543649    111022696749 452919053  
453402042   453701138   111020015562   111020205888    111020362039   
111020537033    111020724064    111020904200    111021100175    111021265504   
111021390143    111021544414    111021687467    111021837464    111021994211   
111022178711    111022375079    111022543672    111022696750 452919251  
453402166   453701179   111020015797   111020205901    111020362062   
111020537044    111020724110    111020904277    111021100186    111021265526   
111021390154    111021544436    111021687490    111021837655    111021994222   
111022178722    111022375204    111022543739    111022696783 452919517  
453402273   453701187   111020015900   111020205912    111020362084   
111020537055    111020724312    111020904301    111021100209    111021265548   
111021390165    111021544447    111021687579    111021837903    111021994851   
111022178733    111022375271    111022543762    111022696806 452919624  
453402398   453701328   111020015955   111020205923    111020362118   
111020537066    111020724323    111020904367    111021100221    111021265582   
111021390176    111021544469    111021687625    111021837969    111021994929   
111022178766    111022375642    111022543807    111022696817 452919863  
453402463   453701344   111020016057   111020206081    111020362130   
111020537112    111020724424    111020904390    111021100287    111021265605   
111021390187    111021544481    111021687726    111021838241    111021995021   
111022178856    111022375653    111022543852    111022696840 452920051  
453402810   453701450   111020016114   111020206092    111020362163   
111020537145    111020724435    111020904413    111021100298    111021265616   
111021390356    111021544504    111021687737    111021838263    111021995098   
111022178946    111022375754    111022543874    111022696862 452920408  
453402885   453701625   111020016529   111020206126    111020362185   
111020537257    111020724479    111020904525    111021100311    111021265830   
111021390884    111021544537    111021687771    111021838331    111021995313   
111022178980    111022375800    111022543919    111022696873 452920515  
453403339   453702482   111020016675   111020206159    111020362196   
111020537268    111020724514    111020904536    111021100355    111021265841   
111021391166    111021544559    111021687793    111021838375    111021995335   
111022179026    111022375923    111022543931    111022696929 452921448  
453403594   453703282   111020016754   111020206171    111020362208   
111020537291    111020724592    111020904569    111021100366    111021265885   
111021391403    111021544560    111021687805    111021838645    111021995447   
111022179059    111022375934    111022543942    111022696930 452921521  
453403727   453703480   111020016787   111020206193    111020362354   
111020537325    111020724604    111020905526    111021100401    111021265997   
111021392033    111021544571    111021687838    111021838667    111021995458   
111022179194    111022375956    111022543953    111022696996 452921968  
453403743   453703662   111020016844   111020206801    111020362387   
111020537392    111020724626    111020905593    111021100412    111021266011   
111021392257    111021544582    111021687850    111021838689    111021995469   
111022179206    111022375990    111022543964    111022697302 452922099  
453404048   453703704   111020016866   111020206834    111020362398   
111020537404    111020724648    111020905942    111021100513    111021266055   
111021392628    111021544728    111021687917    111021838836    111021995548   
111022179251    111022376069    111022543986    111022697414 452922388  
453404097   453703837   111020016945   111020206856    111020362400   
111020537572    111020724659    111020906044    111021100535    111021266066   
111021392639    111021544807    111021687928    111021838847    111021995560   
111022179329    111022376418    111022544369    111022697458 452923279  
453404428   453704231   111020017272   111020207015    111020362455   
111020537583    111020725335    111020906055    111021100557    111021266088   
111021392741    111021544841    111021687951    111021838870    111021995571   
111022179341    111022376429    111022544392    111022697537 452923535  
453404469   453704413   111020017351   111020207026    111020362488   
111020537897    111020725346    111020906123    111021100579    111021266156   
111021392774    111021544852    111021687962    111021838881    111021996448   
111022179374    111022376463    111022544437    111022697571 452923774  
453404782   453704546   111020017418   111020207048    111020362534   
111020537965    111020725380    111020906202    111021100603    111021266190   
111021393180    111021544863    111021687995    111021838937    111021996516   
111022179385    111022376485    111022544527    111022697593 452924061  
453405086   453704850   111020017429   111020207071    111020362556   
111020538157    111020725492    111020906235    111021100625    111021266202   
111021393269    111021544885    111021688008    111021838948    111021996527   
111022179396    111022376496    111022544640    111022697616 452924293  
453405110   453704983   111020017463   111020207105    111020362567   
111020538494    111020725616    111020906257    111021100669    111021266213   
111021393281    111021545347    111021688019    111021838971    111021996538   
111022179419    111022376520    111022544729    111022697627

 

SCH-A-18



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452924517   453405201   453705105   111020017474  
111020207116    111020362578    111020538630    111020725638    111020906268   
111021100692    111021266235    111021393348    111021545404    111021688031   
111021839309    111021996561    111022179431    111022376654    111022544730   
111022697650 452924715   453405276   453705360   111020017485   111020207149   
111020363029    111020538641    111020725649    111020906279    111021100704   
111021266246    111021393393    111021545459    111021688086    111021839310   
111021996617    111022179453    111022376687    111022544875    111022697683
452924921   453405300   453705477   111020017564   111020207161    111020363052
   111020538674    111020725661    111020906875    111021100715    111021266314
   111021393708    111021545471    111021688097    111021839398    111021996729
   111022179543    111022376777    111022545539    111022697728 452925068  
453405391   453705543   111020017610   111020207251    111020363287   
111020538708    111020725751    111020906886    111021100726    111021266336   
111021393742    111021545538    111021688109    111021839433    111021996763   
111022179576    111022376788    111022545719    111022697919 452925209  
453405599   453705584   111020017621   111020207307    111020363423   
111020538720    111020725784    111020906909    111021100737    111021266369   
111021393876    111021545583    111021688143    111021839477    111021996785   
111022179598    111022376823    111022545742    111022697931 452925308  
453405748   453705832   111020017643   111020207420    111020363502   
111020538731    111020725830    111020906921    111021100782    111021266381   
111021393900    111021545606    111021689010    111021839488    111021996820   
111022179622    111022376890    111022545821    111022698639 452925431  
453405789   453705907   111020018262   111020207486    111020363782   
111020538742    111020725986    111020906943    111021100805    111021266404   
111021393933    111021545628    111021689043    111021839523    111021996897   
111022179633    111022376913    111022545876    111022698640 452926090  
453405839   453705972   111020018644   111020207521    111020363793   
111020538810    111020725997    111020907056    111021100894    111021266437   
111021394226    111021545785    111021689054    111021839590    111021996909   
111022179644    111022376935    111022545977    111022698684 452926165  
453405904   453706012   111020018655   111020207554    111020363838   
111020538832    111020726101    111020907067    111021100940    111021266460   
111021394293    111021545864    111021689098    111021839657    111021996932   
111022179712    111022377172    111022545988    111022699247 452926207  
453406076   453706277   111020018688   111020207712    111020363883   
111020539024    111020726134    111020907089    111021101165    111021266527   
111021394305    111021545921    111021689133    111021839736    111021996965   
111022179734    111022377228    111022546046    111022699281 452926710  
453406159   453706335   111020018789   111020207790    111020363894   
111020539035    111020726190    111020907562    111021101187    111021266561   
111021394349    111021545932    111021689278    111021839747    111021997023   
111022179767    111022377419    111022546057    111022699359 452927148  
453406431   453706632   111020018790   111020207846    111020363939   
111020539046    111020726303    111020907652    111021101233    111021266628   
111021394383    111021545943    111021689289    111021839758    111021997045   
111022179789    111022377453    111022546147    111022699382 452927536  
453406480   453706665   111020019511   111020207868    111020363940   
111020539091    111020726437    111020907663    111021101244    111021266729   
111021394462    111021546012    111021689357    111021839769    111021997113   
111022179903    111022377576    111022546192    111022699427 452927643  
453406522   453706681   111020019566   111020207958    111020363951   
111020539406    111020726493    111020907708    111021101323    111021266785   
111021394978    111021546034    111021689368    111021839804    111021997135   
111022179925    111022377622    111022546248    111022699449 452927676  
453406605   453706897   111020019588   111020207970    111020364042   
111020539518    111020726538    111020907719    111021101334    111021266864   
111021394989    111021546045    111021689379    111021839826    111021997179   
111022180039    111022377666    111022546282    111022699450 452928096  
453406738   453706962   111020019678   111020208072    111020364064   
111020539585    111020726831    111020907854    111021101367    111021266954   
111021395115    111021546203    111021689447    111021839837    111021997203   
111022180624    111022377677    111022546327    111022699494 452928690  
453406746   453707044   111020019768   111020208117    111020364110   
111020539608    111020726853    111020907955    111021101389    111021267034   
111021395137    111021546247    111021689469    111021839848    111021997214   
111022180635    111022377701    111022546338    111022699539 452929029  
453407256   453707234   111020019779   111020208151    111020364200   
111020539709    111020726864    111020907988    111021101457    111021267045   
111021395148    111021546258    111021689470    111021839860    111021997281   
111022180657    111022377756    111022546349    111022699551 452929060  
453407272   453707317   111020019881   111020208173    111020364244   
111020539732    111020726909    111020908002    111021101503    111021267135   
111021395160    111021546281    111021689526    111021839882    111021997326   
111022180668    111022377789    111022546350    111022699696 452929300  
453407280   453707325   111020019904   111020208218    111020364288   
111020539833    111020726943    111020908013    111021101547    111021267146   
111021395294    111021546326    111021689807    111021839893    111021997337   
111022180882    111022377790    111022546361    111022699786 452929532  
453407470   453707390   111020019937   111020208229    111020364323   
111020539855    111020727405    111020908068    111021101581    111021267203   
111021395384    111021546348    111021689920    111021839927    111021997348   
111022181030    111022377813    111022546372    111022700015 452929763  
453407587   453707416   111020020052   111020208308    111020364356   
111020539877    111020727494    111020908114    111021102021    111021267225   
111021395395    111021546359    111021689975    111021839983    111021997416   
111022181670    111022377824    111022546462    111022700228 452929854  
453407728   453707473   111020020096   111020208410    111020364367   
111020539901    111020727540    111020908136    111021102357    111021267236   
111021395429    111021546483    111021689986    111021839994    111021997449   
111022181759    111022377857    111022546507    111022700239 452929995  
453407827   453707747   111020020120   111020208421    111020364402   
111020539912    111020727551    111020908204    111021102469    111021267258   
111021395474    111021546517    111021690023    111021840008    111021997472   
111022182064    111022377868    111022546585    111022700273 452930480  
453407835   453707838   111020020153   111020208432    111020364480   
111020539945    111020727742    111020908316    111021102504    111021267269   
111021395531    111021546696    111021690034    111021840019    111021997551   
111022182581    111022377880    111022546743    111022700284 452930613  
453407959   453707986   111020020771   111020208487    111020364569   
111020539956    111020727775    111020908428    111021102717    111021267281   
111021396734    111021546753    111021690067    111021840053    111021997629   
111022182682    111022377925    111022546765    111022700408 452930639  
453408247   453708067   111020020782   111020208498    111020364570   
111020540251    111020727786    111020908439    111021102751    111021267292   
111021396857    111021546775    111021690078    111021840356    111021997652   
111022182907    111022378016    111022546811    111022700431 452931363  
453408254   453708992   111020020827   111020208511    111020364626   
111020540262    111020727797    111020908462    111021102762    111021267304   
111021396868    111021546809    111021690102    111021840390    111021997663   
111022182930    111022378027    111022546833    111022700464 452931553  
453408635   453709156   111020020872   111020209512    111020364682   
111020540318    111020727843    111020908530    111021102773    111021267315   
111021396970    111021546832    111021690135    111021840930    111021997685   
111022183155    111022378049    111022546844    111022700565 452932684  
453408650   453709263   111020020940   111020209589    111020364727   
111020540341    111020728046    111020908574    111021102964    111021267348   
111021397005    111021546911    111021690191    111021840941    111021998114   
111022183436    111022378117    111022546899    111022700576 452932999  
453408783   453709321   111020020984   111020209602    111020364738   
111020540385    111020728091    111020908596    111021102975    111021267360   
111021397139    111021546922    111021690225    111021840963    111021998158   
111022183470    111022378151    111022546934    111022700688 452933336  
453408940   453709743   111020021019   111020209613    111020364750   
111020540442    111020728136    111020908608    111021103011    111021267382   
111021397184    111021547057    111021690258    111021840974    111021998170   
111022183616    111022378184    111022546945    111022700734 452933385  
453408965   453709792   111020021020   111020209657    111020364783   
111020540688    111020728158    111020908620    111021103022    111021267393   
111021397308    111021547080    111021690281    111021841076    111021998338   
111022183717    111022378218    111022547003    111022700790 452933690  
453409047   453710030   111020021053   111020209680    111020364794   
111020541948    111020728428    111020908710    111021103112    111021267405   
111021397319    111021547114    111021690326    111021841492    111021998350   
111022183751    111022378252    111022547014    111022700846 452933989  
453409120   453710485   111020021064   111020209703    111020364873   
111020542130    111020729193    111020908721    111021103134    111021267416   
111021397645    111021547136    111021690360    111021841559    111021998394   
111022183863    111022378319    111022547036    111022700879 452935216  
453409203   453710550   111020022021   111020209804    111020364918   
111020542152    111020729216    111020909418    111021103189    111021267427   
111021397667    111021547170    111021690405    111021841605    111021998406   
111022183920    111022378432    111022547104    111022700891 452935745  
453409278   453710576   111020022100   111020209815    111020364952   
111020542185    111020729250    111020909542    111021103268    111021267438   
111021397689    111021547271    111021690450    111021841683    111021998428   
111022184000    111022378454    111022547160    111022700903 452935810  
453409435   453710709   111020022188   111020209837    111020364974   
111020542219    111020729306    111020909553    111021103291    111021267450   
111021397690    111021547350    111021690472    111021841739    111021998484   
111022184077    111022378566    111022547216    111022700947 452936032  
453409468   453710832   111020022201   111020209859    111020365021   
111020542264    111020729429    111020909564    111021103370    111021267461   
111021397768    111021547372    111021690540    111021841784    111021998495   
111022184381    111022378588    111022547283    111022701229

 

SCH-A-19



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452936248   453409567   453710840   111020022267  
111020209860    111020365043    111020542286    111020729452    111020909575   
111021103392    111021267472    111021397779    111021547428    111021690562   
111021841795    111021998529    111022184707    111022378678    111022547306   
111022701274 452936461   453409609   453711178   111020022278   111020209950   
111020365054    111020542354    111020729496    111020909632    111021103404   
111021267483    111021397869    111021547451    111021690573    111021841818   
111021998563    111022184965    111022378768    111022547339    111022701285
452936586   453409716   453711277   111020022289   111020209961    111020365065
   111020542365    111020729519    111020909676    111021103628    111021267494
   111021397881    111021547473    111021690595    111021841863    111021998608
   111022185023    111022378825    111022547643    111022701320 452937097  
453409807   453711368   111020022368   111020209972    111020365098   
111020542444    111020729553    111020909700    111021103639    111021267506   
111021397959    111021547495    111021690618    111021841908    111021998631   
111022185089    111022378892    111022547700    111022701331 452937295  
453410151   453711434   111020022447   111020210042    111020365100   
111020542602    111020729609    111020909711    111021103673    111021267517   
111021397993    111021548665    111021690685    111021842022    111021998710   
111022185124    111022378915    111022547744    111022701421 452937386  
453410227   453711491   111020022481   111020210198    111020365155   
111020542680    111020729610    111020909755    111021103741    111021267528   
111021398039    111021549521    111021690719    111021842055    111021998721   
111022185157    111022378971    111022547980    111022701465 452938491  
453410284   453711525   111020022515   111020210211    111020365166   
111020542703    111020729654    111020909878    111021103796    111021267540   
111021398051    111021549846    111021690775    111021842066    111021998798   
111022185168    111022378993    111022548015    111022701487 452938541  
453410391   453711913   111020022537   111020210266    111020365223   
111020542725    111020729687    111020910409    111021103853    111021267630   
111021398062    111021549879    111021690832    111021842099    111021998800   
111022185191    111022379039    111022548172    111022701498 452938830  
453410748   453712143   111020022559   111020210277    111020365267   
111020542804    111020729744    111020910555    111021103910    111021267641   
111021398141    111021549880    111021690854    111021842134    111021998833   
111022185214    111022379107    111022548239    111022701522 452938848  
453410789   453712275   111020022638   111020210288    111020365278   
111020542837    111020730094    111020910713    111021104001    111021267832   
111021398208    111021549925    111021690900    111021842303    111021998855   
111022185236    111022379185    111022548262    111022701599 452939101  
453411126   453712499   111020022739   111020210301    111020365492   
111020542848    111020730106    111020910735    111021104270    111021267843   
111021398219    111021549947    111021690911    111021842347    111021998866   
111022185348    111022379242    111022548273    111022701612 452939226  
453411506   453712549   111020022740   111020210312    111020365504   
111020542860    111020730128    111020910746    111021104326    111021268114   
111021398286    111021549969    111021690933    111021842662    111021998912   
111022185450    111022379309    111022548284    111022701634 452939481  
453411613   453712556   111020022896   111020210389    111020365571   
111020542938    111020730207    111020910825    111021104371    111021268181   
111021398297    111021549981    111021690966    111021842730    111021998967   
111022186024    111022379310    111022548329    111022701645 452940018  
453411654   453712754   111020022931   111020210457    111020366752   
111020542983    111020730285    111020910870    111021104427    111021268259   
111021398321    111021550017    111021690999    111021842763    111021998990   
111022186068    111022379332    111022548330    111022701926 452940059  
453411704   453712887   111020022942   111020210525    111020366763   
111020543030    111020730319    111020910959    111021104449    111021268743   
111021398398    111021550039    111021691002    111021842808    111021999014   
111022186338    111022379343    111022548352    111022701937 452940174  
453412082   453712978   111020023145   111020210581    111020366819   
111020543052    111020730353    111020911006    111021104450    111021268765   
111021398433    111021550174    111021691013    111021842819    111021999025   
111022186439    111022379444    111022548374    111022701948 452940257  
453412132   453713018   111020023167   111020210592    111020366910   
111020543108    111020730386    111020911039    111021104472    111021268822   
111021398455    111021550196    111021691035    111021842864    111021999047   
111022186473    111022379455    111022548419    111022701960 452940620  
453412140   453713059   111020023213   111020210637    111020366921   
111020543120    111020730454    111020911185    111021104517    111021269069   
111021398512    111021550208    111021691068    111021843023    111021999069   
111022186608    111022380660    111022548431    111022701971 452940869  
453412157   453713083   111020023370   111020210659    111020367001   
111020543153    111020730533    111020911309    111021104685    111021269092   
111021398545    111021550387    111021691079    111021843236    111021999104   
111022186631    111022380671    111022548464    111022702006 452940950  
453412207   453713166   111020023415   111020210671    111020367045   
111020543209    111020730566    111020911310    111021104797    111021269115   
111021398624    111021550398    111021691091    111021843315    111021999306   
111022186697    111022380705    111022548497    111022702039 452941404  
453412462   453713240   111020023662   111020210727    111020367078   
111020543423    111020730612    111020911398    111021104810    111021269126   
111021399748    111021550411    111021691158    111021843461    111021999351   
111022186710    111022380716    111022548532    111022702051 452941685  
453412546   453713653   111020023684   111020210952    111020367102   
111020543568    111020730623    111020911466    111021104854    111021269182   
111021399827    111021550444    111021691260    111021843506    111021999362   
111022186754    111022380749    111022548543    111022702095 452941750  
453412595   453713737   111020023729   111020210985    111020367540   
111020543603    111020730645    111020911488    111021104944    111021269216   
111021399838    111021550466    111021691293    111021844260    111021999395   
111022186844    111022380783    111022548587    111022702174 452941883  
453412900   453714156   111020023875   111020211021    111020367551   
111020543670    111020730656    111020911567    111021104988    111021269250   
111021399849    111021550501    111021691305    111021844316    111021999407   
111022186888    111022380806    111022548644    111022702264 452942089  
453413007   453714487   111020023943   111020211065    111020367573   
111020543715    111020730667    111020911589    111021105068    111021269564   
111021399861    111021550534    111021691316    111021844327    111021999777   
111022187069    111022380839    111022548969    111022703120 452942303  
453413049   453714750   111020023954   111020211111    111020367708   
111020543737    111020730702    111020911602    111021105169    111021269575   
111021399906    111021550578    111021691350    111021844338    111021999801   
111022187104    111022380873    111022548992    111022703142 452942402  
453413056   453715153   111020023976   111020211133    111020367719   
111020543793    111020730713    111020911624    111021105204    111021269676   
111021399917    111021550589    111021691394    111021844383    111021999890   
111022187137    111022380918    111022549049    111022703153 452942808  
453413320   453715211   111020023998   111020211144    111020367720   
111020543940    111020730735    111020911646    111021105293    111021269946   
111021399940    111021550602    111021691495    111021844417    111021999980   
111022187148    111022381009    111022549184    111022703175 452943624  
453413478   453715260   111020024001   111020211256    111020367742   
111020543962    111020730768    111020911657    111021105439    111021269957   
111021399962    111021550613    111021692373    111021844473    111022000018   
111022187272    111022381032    111022549274    111022703197 452944036  
453413577   453715302   111020024089   111020211267    111020367786   
111020544198    111020730791    111020911691    111021105462    111021270263   
111021400583    111021550657    111021692621    111021844507    111022000029   
111022187294    111022381043    111022549285    111022703254 452944192  
453413759   453715310   111020024135   111020211289    111020367809   
111020544211    111020730858    111020911792    111021105473    111021270342   
111021400594    111021550668    111021692733    111021844563    111022000030   
111022187306    111022381188    111022549342    111022703276 452944325  
453413932   453715666   111020024157   111020211290    111020367810   
111020544301    111020730926    111020912209    111021105585    111021270364   
111021400741    111021550680    111021692744    111021844596    111022000041   
111022187632    111022381234    111022549487    111022703388 452944408  
453414054   453715724   111020024214   111020211335    111020367843   
111020544323    111020731039    111020912210    111021105631    111021270409   
111021400819    111021550691    111021692766    111021844664    111022000074   
111022187744    111022381278    111022549533    111022703445 452944572  
453414310   453715773   111020024258   111020211830    111020367898   
111020544378    111020731095    111020912265    111021105721    111021270511   
111021400831    111021550703    111021692777    111021844732    111022000153   
111022187777    111022381368    111022549544    111022703591 452944630  
453414443   453715864   111020024269   111020211896    111020367911   
111020544390    111020731129    111020912287    111021105800    111021270780   
111021400910    111021550714    111021692799    111021844754    111022000164   
111022188149    111022381379    111022549577    111022703625 452945025  
453414500   453716045   111020024292   111020211986    111020368710   
111020544604    111020731231    111020912333    111021105844    111021270791   
111021400998    111021550769    111021692823    111021845137    111022000175   
111022188352    111022381469    111022549623    111022703737 452945173  
453414591   453716193   111020024326   111020212189    111020368732   
111020544783    111020731264    111020912647    111021105855    111021271152   
111021401078    111021550792    111021692957    111021845193    111022000209   
111022188576    111022381470    111022549656    111022703805 452945199  
453414617   453716326   111020024337   111020212280    111020368776   
111020544828    111020731286    111020913301    111021105923    111021271208   
111021401146    111021550804    111021692968    111021845238    111022000210   
111022188598    111022381481    111022549713    111022703894 452945215  
453414666   453716557   111020024595   111020212314    111020368811   
111020544862    111020731321    111020913323    111021105967    111021271242   
111021401168    111021550859    111021693082    111021845250    111022000243   
111022188622    111022381548    111022549746    111022703917

 

SCH-A-20



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452945264   453414898   453716607   111020025912  
111020212358    111020368833    111020545032    111020731332    111020913514   
111021106014    111021271534    111021401180    111021550871    111021693127   
111021845283    111022000254    111022188666    111022381559    111022549757   
111022703928 452945272   453414997   453716672   111020025934   111020212426   
111020368844    111020545065    111020731354    111020913558    111021106036   
111021271545    111021401416    111021550905    111021693138    111021845339   
111022000300    111022188879    111022381560    111022549803    111022703962
452945983   453415366   453716763   111020025945   111020212448    111020369081
   111020545076    111020731882    111020913682    111021106373    111021271556
   111021401438    111021550938    111021693217    111021845340    111022000502
   111022188914    111022381605    111022549847    111022704783 452946015  
453415374   453717134   111020025990   111020212606    111020369182   
111020545111    111020731916    111020913693    111021106429    111021271736   
111021401450    111021550972    111021693240    111021845373    111022000580   
111022188947    111022381661    111022549870    111022704840 452946072  
453415549   453717142   111020026003   111020212617    111020369272   
111020545199    111020732715    111020913738    111021106430    111021271747   
111021401517    111021551052    111021693284    111021845418    111022000591   
111022189229    111022382101    111022550513    111022705010 452946189  
453415762   453717175   111020026126   111020212628    111020369317   
111020545201    111020733008    111020913750    111021106463    111021271770   
111021401540    111021551063    111021693318    111021845429    111022000614   
111022189487    111022382134    111022550524    111022705076 452946304  
453415770   453717209   111020026216   111020212651    111020369328   
111020545223    111020733020    111020914043    111021106474    111021271804   
111021401573    111021551209    111021693363    111021845441    111022000658   
111022189544    111022382224    111022550568    111022705087 452946429  
453415903   453717308   111020026946   111020212718    111020369340   
111020545289    111020733086    111020914065    111021106508    111021271826   
111021401584    111021551210    111021693622    111021845474    111022000681   
111022189555    111022383090    111022550591    111022705201 452946627  
453415952   453717704   111020027004   111020212763    111020369362   
111020545379    111020733097    111020914087    111021106542    111021271905   
111021401629    111021551311    111021693644    111021845508    111022000726   
111022189588    111022383124    111022550603    111022705256 452946726  
453416059   453717993   111020027071   111020212831    111020369418   
111020545492    111020733154    111020914100    111021106597    111021271950   
111021401708    111021551377    111021693677    111021845520    111022000748   
111022189757    111022383135    111022550614    111022705290 452946841  
453416356   453718033   111020027150   111020212842    111020369429   
111020545526    111020733187    111020914638    111021106609    111021271972   
111021401719    111021551456    111021693699    111021845553    111022000793   
111022189768    111022383203    111022550681    111022705368 452947500  
453416463   453718421   111020027228   111020212897    111020369485   
111020545616    111020733200    111020914661    111021106621    111021271983   
111021401742    111021551467    111021693723    111021845597    111022000816   
111022189780    111022383247    111022550737    111022705391 452947591  
453416711   453718553   111020027936   111020212987    111020369913   
111020545627    111020733211    111020914706    111021106632    111021272007   
111021402158    111021551478    111021693745    111021845621    111022000827   
111022189825    111022383258    111022550771    111022705492 452947757  
453416729   453718603   111020028106   111020213528    111020370072   
111020545683    111020733312    111020914784    111021106665    111021272108   
111021402204    111021551535    111021693767    111021845632    111022000838   
111022189870    111022383348    111022550816    111022705537 452948078  
453416927   453718710   111020028117   111020213595    111020370128   
111020545694    111020733345    111020914896    111021106676    111021272119   
111021402226    111021551579    111021693789    111021845676    111022000849   
111022189937    111022383359    111022550850    111022705548 452948565  
453417180   453718769   111020028140   111020213607    111020370139   
111020545728    111020733356    111020914942    111021106698    111021272153   
111021402237    111021551827    111021693846    111021845766    111022000850   
111022190007    111022383427    111022550939    111022705559 452948797  
453417453   453719098   111020028162   111020213652    111020370252   
111020545762    111020733389    111020914975    111021107138    111021272186   
111021402271    111021551861    111021693936    111021845788    111022000861   
111022190029    111022384507    111022550973    111022705582 452949019  
453417495   453719163   111020028195   111020213696    111020370274   
111020546178    111020733435    111020914997    111021107161    111021272209   
111021402282    111021551872    111021693958    111021845799    111022000883   
111022190085    111022384518    111022551075    111022705638 452949084  
453417560   453719189   111020028207   111020213720    111020370926   
111020546796    111020733503    111020915011    111021107385    111021272210   
111021402293    111021551939    111021694072    111021845812    111022000917   
111022190120    111022384529    111022551097    111022705717 452949472  
453417677   453719338   111020028230   111020213742    111020370948   
111020546864    111020733749    111020915066    111021107453    111021272221   
111021402305    111021551984    111021694083    111021845856    111022000939   
111022190232    111022384619    111022551143    111022705739 452949654  
453417701   453719627   111020028241   111020214293    111020371017   
111020546909    111020734661    111020915842    111021108869    111021272502   
111021402316    111021552019    111021694184    111021847072    111022000940   
111022190254    111022384631    111022551198    111022705784 452949720  
453417743   453719825   111020028274   111020214350    111020371062   
111020546910    111020734683    111020915875    111021109051    111021272524   
111021402394    111021552053    111021694252    111021847117    111022000951   
111022190467    111022384743    111022551233    111022706437 452951114  
453417792   453719866   111020028296   111020214361    111020371073   
111020546998    111020734694    111020915954    111021109275    111021272557   
111021402518    111021552109    111021694319    111021847128    111022000962   
111022190478    111022384855    111022551266    111022706482 452951221  
453417800   453719874   111020028308   111020214406    111020371129   
111020547078    111020734739    111020915976    111021109365    111021272579   
111021402529    111021552615    111021694320    111021847308    111022000973   
111022190513    111022384901    111022551299    111022706549 452951627  
453417990   453719932   111020028331   111020214417    111020371130   
111020547090    111020734818    111020916089    111021109422    111021272591   
111021402530    111021552660    111021694993    111021847397    111022000995   
111022190568    111022384934    111022551367    111022707012 452951916  
453418477   453720112   111020028342   111020214440    111020371174   
111020547304    111020734829    111020916168    111021109961    111021272647   
111021402596    111021552840    111021695017    111021847409    111022001019   
111022190849    111022385036    111022551402    111022707045 452952161  
453418592   453720179   111020028353   111020214462    111020371297   
111020547326    111020734841    111020916225    111021110491    111021272692   
111021402619    111021552895    111021695040    111021847432    111022001031   
111022190928    111022385205    111022551525    111022707056 452952294  
453418923   453720666   111020028364   111020214563    111020371310   
111020548170    111020734919    111020916348    111021110604    111021272704   
111021402664    111021552996    111021695095    111021847454    111022001042   
111022191019    111022385216    111022551615    111022707067 452953177  
453419111   453720732   111020028623   111020214574    111020371523   
111020548181    111020734931    111020916449    111021110615    111021272715   
111021402710    111021553043    111021695130    111021847533    111022001064   
111022191064    111022385306    111022552560    111022707078 452953367  
453419368   453720831   111020028656   111020214675    111020371534   
111020548192    111020734975    111020916483    111021111098    111021272726   
111021402721    111021553076    111021695163    111021847544    111022001086   
111022191097    111022385340    111022552605    111022707089 452953409  
453419376   453720880   111020028689   111020214710    111020371613   
111020548215    111020735044    111020916494    111021111380    111021272850   
111021403171    111021553212    111021695185    111021847588    111022001097   
111022191110    111022385373    111022552616    111022707102 452953649  
453419509   453721318   111020028702   111020214721    111020371725   
111020548237    111020735077    111020916540    111021111458    111021272861   
111021403182    111021553313    111021695208    111021847702    111022001110   
111022191200    111022385384    111022552661    111022707157 452953912  
453419517   453721425   111020028713   111020214855    111020371747   
111020548440    111020735099    111020916573    111021111515    111021272894   
111021403193    111021553391    111021695220    111021847713    111022001132   
111022191211    111022385429    111022552683    111022707168 452954266  
453419608   453721474   111020028735   111020214877    111020371758   
111020548462    111020735156    111020917057    111021111559    111021272984   
111021403227    111021553414    111021695286    111021847724    111022001165   
111022191222    111022385430    111022552717    111022707191 452954456  
453419772   453721706   111020028779   111020214923    111020371859   
111020548552    111020735190    111020917079    111021111885    111021273008   
111021403238    111021553447    111021695310    111021847768    111022001198   
111022191323    111022385542    111022552795    111022707236 452954555  
453420093   453721813   111020028825   111020214978    111020371905   
111020548642    111020735202    111020917091    111021112370    111021273042   
111021403317    111021553469    111021695321    111021847779    111022001244   
111022191378    111022385586    111022552807    111022707258 452954746  
453420101   453722027   111020028904   111020215261    111020371938   
111020548765    111020735224    111020917103    111021112415    111021273064   
111021403362    111021553492    111021695343    111021847825    111022001266   
111022191390    111022385609    111022552841    111022707382 452954779  
453420135   453722050   111020028915   111020215463    111020371961   
111020548866    111020735268    111020917451    111021112741    111021273288   
111021403834    111021553504    111021695422    111021847892    111022001446   
111022191424    111022385621    111022552874    111022707540 452954795  
453420150   453722159   111020028926   111020215474    111020371983   
111020548888    111020735314    111020917596    111021112998    111021273299   
111021404093    111021553515    111021695477    111021847971    111022001457   
111022191479    111022385632    111022552920    111022707630

 

SCH-A-21



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452954811   453420176   453722217   111020029073  
111020215553    111020371994    111020548978    111020735347    111020917608   
111021113045    111021273301    111021404116    111021553616    111021695499   
111021847982    111022001468    111022192571    111022385676    111022552997   
111022708484 452954969   453420259   453722274   111020029163   111020215586   
111020372209    111020548990    111020735369    111020917619    111021113056   
111021273378    111021404138    111021553650    111021695556    111021848073   
111022001480    111022192829    111022385722    111022553011    111022708585
452954993   453420267   453722415   111020029185   111020215610    111020372232
   111020549283    111020735415    111020918171    111021113113    111021273413
   111021404172    111021553717    111021695589    111021848129    111022001491
   111022192841    111022385867    111022553033    111022708619 452955123  
453420341   453722449   111020029196   111020215632    111020372287   
111020549328    111020735471    111020918272    111021113179    111021273468   
111021404217    111021553728    111021695635    111021848185    111022001514   
111022192896    111022385889    111022553066    111022708776 452955214  
453420416   453722456   111020029264   111020215698    111020372333   
111020549429    111020735561    111020918339    111021113180    111021273480   
111021404251    111021553740    111021695679    111021848196    111022001536   
111022192920    111022385913    111022553099    111022708822 452955305  
453420473   453722464   111020029286   111020215799    111020372366   
111020549575    111020735572    111020918520    111021113225    111021273491   
111021404262    111021553784    111021695703    111021848220    111022001547   
111022192997    111022385946    111022553167    111022708866 452955941  
453420804   453722589   111020029309   111020215834    111020372377   
111020549586    111020735594    111020918575    111021113258    111021273503   
111021404307    111021553885    111021695747    111021848365    111022001558   
111022193044    111022385957    111022553213    111022708888 452956030  
453420945   453722795   111020029354   111020216408    111020372445   
111020549687    111020735617    111020918632    111021113315    111021273514   
111021404341    111021553908    111021695758    111021848376    111022001570   
111022193291    111022386004    111022553752    111022709014 452956360  
453421273   453722852   111020029466   111020216475    111020372456   
111020549889    111020735628    111020919060    111021113371    111021273536   
111021404374    111021553931    111021695792    111021848523    111022001581   
111022193358    111022386037    111022553842    111022709070 452956550  
453421364   453722936   111020029488   111020216486    111020372546   
111020549902    111020735910    111020919082    111021113438    111021273547   
111021404666    111021553942    111021695815    111021848567    111022001604   
111022193369    111022386082    111022553943    111022709115 452957178  
453421943   453722951   111020029703   111020216543    111020372704   
111020549946    111020736337    111020919127    111021113449    111021273558   
111021404734    111021553953    111021695860    111021848589    111022001615   
111022193370    111022386127    111022554090    111022709126 452957442  
453422180   453723231   111020029781   111020216633    111020373008   
111020550016    111020736427    111020919149    111021113528    111021273570   
111021404745    111021554000    111021695882    111021848590    111022001626   
111022193505    111022386138    111022554102    111022709160 452957608  
453422271   453723256   111020029826   111020216723    111020373019   
111020550083    111020736449    111020919183    111021113551    111021273615   
111021404756    111021554156    111021695950    111021848602    111022001637   
111022193640    111022386161    111022554191    111022709216 452957657  
453422305   453723488   111020029905   111020216734    111020373121   
111020550094    111020736528    111020919217    111021113630    111021273648   
111021405005    111021554167    111021695983    111021848624    111022001648   
111022193673    111022386251    111022554225    111022709238 452957699  
453422313   453723728   111020030019   111020216745    111020373176   
111020550106    111020736562    111020919295    111021113641    111021274605   
111021405038    111021554202    111021696007    111021848635    111022001660   
111022193695    111022386318    111022554247    111022709249 452957996  
453422537   453723785   111020030738   111020217106    111020373198   
111020550117    111020736573    111020919330    111021113720    111021274649   
111021405061    111021554246    111021696018    111021848646    111022001671   
111022193875    111022386464    111022554292    111022709609 452958176  
453422552   453723926   111020030749   111020217207    111020373222   
111020550195    111020736809    111020919352    111021113753    111021274650   
111021405140    111021554370    111021696029    111021849300    111022001693   
111022193886    111022386723    111022554348    111022709621 452958333  
453422719   453723942   111020030929   111020217229    111020373233   
111020550230    111020736887    111020919363    111021113988    111021274661   
111021405218    111021554381    111021696085    111021849355    111022001716   
111022193897    111022386734    111022554438    111022709632 452958598  
453422867   453723983   111020030974   111020217342    111020373266   
111020550263    111020736898    111020919396    111021114024    111021274773   
111021405285    111021554392    111021696108    111021849412    111022001749   
111022193954    111022387577    111022554450    111022709665 452958911  
453423014   453724031   111020031065   111020217386    111020373996   
111020550274    111020737046    111020919431    111021114068    111021274784   
111021405308    111021554404    111021696120    111021849467    111022001761   
111022193998    111022387588    111022554494    111022709676 452959174  
453423352   453724122   111020031199   111020217432    111020374010   
111020550296    111020737158    111020919464    111021114136    111021274829   
111021405342    111021554415    111021696131    111021849759    111022001794   
111022194236    111022387656    111022554551    111022709687 452960438  
453423766   453724312   111020031212   111020217454    111020374065   
111020550308    111020737169    111020919778    111021114147    111021274841   
111021405386    111021554437    111021696186    111021849782    111022001817   
111022194258    111022387757    111022554573    111022709698 452960578  
453423782   453724320   111020031223   111020217476    111020374234   
111020550319    111020737192    111020919802    111021114169    111021274908   
111021405421    111021554459    111021696287    111021849816    111022001839   
111022194281    111022387791    111022554607    111022709722 452961071  
453423857   453724346   111020031278   111020217645    111020374267   
111020550331    111020737226    111020919824    111021114181    111021274920   
111021405500    111021554460    111021696344    111021849872    111022001840   
111022194438    111022387892    111022554618    111022709733 452961311  
453423873   453724379   111020031504   111020217724    111020374414   
111020550409    111020737248    111020919880    111021114215    111021274953   
111021405702    111021554482    111021696366    111021849939    111022001862   
111022194461    111022387959    111022554641    111022709777 452962210  
453423881   453724387   111020031571   111020217757    111020374436   
111020550432    111020737259    111020919914    111021114226    111021275011   
111021405757    111021554538    111021696478    111021849940    111022001873   
111022194551    111022387960    111022554652    111022709812 452962277  
453423980   453724429   111020031582   111020217836    111020374683   
111020550522    111020737282    111020919958    111021114259    111021275022   
111021405768    111021554550    111021696546    111021849962    111022001895   
111022194562    111022388006    111022554663    111022709878 452962335  
453424038   453724536   111020031593   111020217858    111020374717   
111020551039    111020737305    111020919970    111021114765    111021275055   
111021405892    111021554561    111021696603    111021850874    111022001918   
111022194630    111022388163    111022554708    111022709913 452962517  
453424111   453724676   111020031605   111020217904    111020374728   
111020551107    111020737338    111020920006    111021114866    111021275066   
111021406006    111021554617    111021696625    111021850908    111022001929   
111022194652    111022388253    111022554809    111022709957 452963358  
453424368   453724890   111020031627   111020217926    111020374807   
111020551118    111020737349    111020920084    111021114990    111021275088   
111021406073    111021554954    111021696681    111021850964    111022001941   
111022194719    111022388297    111022554854    111022710005 452963499  
453424715   453724999   111020031650   111020218040    111020374874   
111020551130    111020737361    111020920208    111021115047    111021275123   
111021406534    111021554998    111021696737    111021850975    111022001963   
111022194764    111022388309    111022554955    111022710038 452964414  
453424871   453725202   111020031661   111020218073    111020374896   
111020551163    111020737394    111020920231    111021115058    111021275134   
111021406602    111021555001    111021696760    111021851099    111022001974   
111022194809    111022388310    111022555709    111022710061 452964612  
453424996   453725525   111020031740   111020218387    111020374908   
111020551411    111020737406    111020920242    111021115159    111021275190   
111021406624    111021555012    111021697222    111021851112    111022001985   
111022194810    111022389096    111022555710    111022710083 452964992  
453425084   453725566   111020031751   111020218422    111020374953   
111020551488    111020737428    111020920264    111021115171    111021275370   
111021406769    111021555023    111021697244    111021851145    111022001996   
111022194843    111022389300    111022555721    111022710140 452965023  
453425282   453725681   111020031818   111020218433    111020375033   
111020551578    111020737484    111020920286    111021115249    111021275381   
111021406792    111021555067    111021697266    111021851178    111022002009   
111022194887    111022389322    111022555888    111022710162 452965130  
453425324   453725814   111020031841   111020218444    111020375101   
111020551758    111020737507    111020920310    111021115328    111021275392   
111021407030    111021555146    111021697288    111021851189    111022002021   
111022194911    111022389366    111022555945    111022710263 452965205  
453425357   453725863   111020031874   111020218466    111020375156   
111020551837    111020737574    111020920758    111021115339    111021275426   
111021407489    111021555157    111021697299    111021851213    111022002065   
111022194922    111022389388    111022555989    111022710274 452965254  
453425563   453725871   111020031896   111020218488    111020375213   
111020551871    111020737585    111020920860    111021115384    111021275471   
111021407513    111021555179    111021697390    111021851224    111022002076   
111022195024    111022389524    111022556014    111022710319 452965296  
453426074   453726044   111020031931   111020219120    111020375224   
111020551882    111020737596    111020920905    111021115429    111021275493   
111021407524    111021555180    111021697839    111021851235    111022002087   
111022195057    111022389535    111022556104    111022710409

 

SCH-A-22



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452965635   453426124   453726077   111020031975  
111020219131    111020375246    111020552030    111020737642    111020921322   
111021115452    111021275987    111021407557    111021555203    111021697862   
111021851257    111022002098    111022195079    111022389546    111022556148   
111022710690 452966328   453426157   453726135   111020032572   111020219142   
111020375280    111020552074    111020738137    111020921388    111021115610   
111021276001    111021407591    111021555225    111021697895    111021851291   
111022002111    111022195103    111022389614    111022556216    111022710702
452966815   453426348   453726176   111020032729   111020219760    111020376124
   111020552096    111020738306    111020921591    111021115676    111021276135
   111021407658    111021555236    111021697941    111021851303    111022002122
   111022195114    111022389636    111022556227    111022710780 452966963  
453426660   453726283   111020032976   111020219771    111020376236   
111020552513    111020738384    111020921681    111021115722    111021276179   
111021407692    111021555348    111021697974    111021851325    111022002144   
111022195136    111022389647    111022556283    111022710881 452967110  
453426769   453726309   111020033056   111020219805    111020376247   
111020552603    111020738463    111020921692    111021115801    111021276191   
111021407737    111021555405    111021698122    111021851369    111022002177   
111022195147    111022389692    111022556643    111022710892 452967128  
453426835   453726481   111020033461   111020219838    111020376269   
111020552636    111020738508    111020921715    111021115834    111021276203   
111021407759    111021555416    111021698166    111021851381    111022002199   
111022195169    111022389973    111022556878    111022710959 452967441  
453426850   453726523   111020033483   111020219850    111020376270   
111020552692    111020738586    111020921793    111021115856    111021276214   
111021407771    111021555427    111021698199    111021851437    111022002212   
111022195181    111022390010    111022557419    111022711578 452967615  
453426868   453726549   111020033584   111020219861    111020376304   
111020552726    111020738902    111020921906    111021115935    111021276225   
111021407816    111021555438    111021698245    111021851594    111022002223   
111022195192    111022390032    111022557475    111022711589 452967664  
453427213   453726838   111020033685   111020219883    111020376315   
111020552849    111020738968    111020921940    111021115946    111021276236   
111021407850    111021555506    111021698267    111021851639    111022002234   
111022195237    111022390054    111022557510    111022711602 452968381  
453427619   453726887   111020033719   111020219906    111020376326   
111020552940    111020739059    111020921962    111021116048    111021276247   
111021407861    111021555539    111021698290    111021851640    111022002245   
111022195316    111022390188    111022557565    111022711679 452968480  
453427692   453727018   111020033775   111020219928    111020376337   
111020553682    111020740073    111020921984    111021116059    111021276270   
111021407906    111021555540    111021698346    111021851673    111022002256   
111022195383    111022390201    111022557587    111022711691 452968597  
453427874   453727307   111020033810   111020220054    111020376348   
111020553750    111020740107    111020922020    111021116093    111021276315   
111021407940    111021555607    111021698380    111021851695    111022002267   
111022195439    111022390245    111022557611    111022711703 452968761  
453427890   453727372   111020033832   111020220100    111020376416   
111020553851    111020740264    111020922064    111021116105    111021277002   
111021407962    111021555629    111021698447    111021851752    111022002289   
111022195495    111022390278    111022557868    111022711725 452968860  
453428161   453727489   111020033911   111020220133    111020376449   
111020553907    111020740309    111020922097    111021116150    111021277024   
111021408019    111021555630    111021698481    111021851785    111022002290   
111022195507    111022390290    111022557880    111022711770 452968910  
453428286   453727505   111020033944   111020220212    111020376494   
111020553918    111020740310    111020922198    111021116161    111021277068   
111021408020    111021555663    111021698492    111021851808    111022002324   
111022195574    111022390313    111022557981    111022711792 452968993  
453428542   453727562   111020033966   111020220256    111020376528   
111020553930    111020740398    111020922222    111021116183    111021277170   
111021408031    111021555674    111021698559    111021851864    111022002908   
111022195596    111022390379    111022558263    111022711826 452969116  
453428690   453727604   111020034002   111020220278    111020376652   
111020554166    111020740422    111020922772    111021116240    111021277305   
111021408097    111021555708    111021698571    111021852281    111022003066   
111022195619    111022390380    111022558274    111022711848 452969553  
453428773   453727711   111020034091   111020220683    111020376685   
111020554346    111020740433    111020922839    111021116251    111021277327   
111021408299    111021555720    111021698582    111021852315    111022003314   
111022195675    111022390403    111022558386    111022711871 452969900  
453429078   453727802   111020034114   111020220784    111020376719   
111020554357    111020740444    111020922895    111021116262    111021277349   
111021408446    111021555731    111021698616    111021852348    111022003347   
111022195686    111022390481    111022558432    111022711927 452969926  
453429094   453727976   111020034169   111020220829    111020376720   
111020554470    111020740455    111020922952    111021116341    111021277350   
111021408468    111021555742    111021698650    111021852360    111022003369   
111022195697    111022390526    111022558443    111022711961 452969967  
453429201   453728024   111020034293   111020220874    111020377158   
111020554638    111020740477    111020922985    111021116352    111021277361   
111021408479    111021555809    111021698762    111021852393    111022003426   
111022195721    111022390638    111022558869    111022712007 452969991  
453429243   453728354   111020034305   111020220908    111020377215   
111020554649    111020740488    111020923111    111021116374    111021277417   
111021410562    111021555810    111021698841    111021852472    111022003437   
111022195765    111022390649    111022558870    111022712018 452970023  
453429425   453728404   111020034350   111020220986    111020377833   
111020555684    111020740556    111020923188    111021116385    111021277439   
111021410595    111021555821    111021698919    111021852483    111022003459   
111022195866    111022390694    111022558892    111022712029 452970114  
453429565   453728800   111020034372   111020221077    111020377901   
111020555752    111020740589    111020923199    111021116431    111021277484   
111021410630    111021555854    111021698931    111021852630    111022003471   
111022195901    111022390773    111022558937    111022712063 452970551  
453429581   453728834   111020034439   111020221088    111020378070   
111020555785    111020740624    111020923290    111021116497    111021277495   
111021410641    111021555898    111021699000    111021852731    111022003482   
111022195912    111022390795    111022558971    111022712108 452971120  
453429722   453728883   111020034451   111020221101    111020378159   
111020555796    111020740646    111020923324    111021117421    111021277552   
111021410696    111021555922    111021699752    111021852944    111022003527   
111022195990    111022390874    111022558993    111022712119 452971484  
453429805   453728958   111020034462   111020221123    111020378216   
111020555897    111020740657    111020923414    111021117487    111021277596   
111021410708    111021555933    111021699998    111021852966    111022003538   
111022196238    111022390931    111022559084    111022712142 452971716  
453429920   453729162   111020034495   111020221145    111020378227   
111020555932    111020740668    111020923447    111021117500    111021277608   
111021410719    111021556024    111021700003    111021853361    111022003549   
111022196249    111022390964    111022559332    111022712164 452972391  
453430191   453729279   111020034811   111020221156    111020378283   
111020556001    111020740679    111020923458    111021117511    111021277743   
111021410742    111021556158    111021700025    111021853428    111022003561   
111022196272    111022391033    111022559400    111022712186 452972722  
453430274   453729527   111020034822   111020221673    111020378339   
111020556034    111020740680    111020923504    111021117566    111021277822   
111021410775    111021556169    111021700047    111021853439    111022003594   
111022196306    111022391235    111022559501    111022712209 452972730  
453430357   453729691   111020034833   111020222315    111020378452   
111020556056    111020740736    111020923526    111021117599    111021277833   
111021410832    111021556204    111021700092    111021853530    111022003617   
111022196317    111022391280    111022559589    111022712243 452972813  
453430381   453729832   111020034901   111020222360    111020378463   
111020556089    111020740848    111020923537    111021118837    111021277855   
111021410865    111021556248    111021700137    111021854799    111022003639   
111022196362    111022391369    111022559635    111022712311 452973092  
453430571   453729923   111020034934   111020222405    111020378597   
111020556090    111020740860    111020923571    111021119063    111021277866   
111021410876    111021556282    111021700148    111021854834    111022003651   
111022196418    111022391370    111022559679    111022712355 452973399  
453430589   453729980   111020034989   111020222528    111020378621   
111020556113    111020740905    111020923661    111021119186    111021278014   
111021410887    111021556293    111021700159    111021854867    111022003662   
111022196452    111022391381    111022559680    111022712377 452973522  
453430621   453730053   111020035036   111020222663    111020378935   
111020556236    111020740938    111020923672    111021119445    111021278025   
111021410955    111021556338    111021700171    111021854878    111022003673   
111022196463    111022391460    111022559703    111022712399 452974124  
453430720   453730137   111020035047   111020222685    111020378946   
111020556270    111020740972    111020923706    111021119726    111021278047   
111021411013    111021556372    111021700328    111021854889    111022003684   
111022196496    111022391471    111022559714    111022712423 452974165  
453431082   453730145   111020035070   111020222719    111020378957   
111020556315    111020741018    111020923739    111021119759    111021278069   
111021411114    111021556383    111021700351    111021854935    111022003718   
111022196564    111022391875    111022559736    111022712445 452974322  
453431124   453730301   111020035182   111020222809    111020378991   
111020556326    111020741096    111020923773    111021119760    111021278115   
111021411125    111021556394    111021700362    111021855217    111022003729   
111022196575    111022391921    111022559770    111022712478 452974504  
453431389   453730319   111020035339   111020222810    111020379048   
111020556359    111020741175    111020923807    111021119827    111021278159   
111021411169    111021556417    111021700407    111021855419    111022003741   
111022196609    111022392393    111022559781    111022712557

 

SCH-A-23



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452974520   453431413   453730335   111020035586  
111020222854    111020379060    111020556405    111020741209    111020923830   
111021119872    111021278193    111021411204    111021556428    111021700485   
111021855420    111022003763    111022196610    111022392540    111022560053   
111022712580 452974900   453431595   453730384   111020036161   111020222865   
111020379093    111020556438    111020741298    111020923874    111021119883   
111021278205    111021411271    111021556529    111021700542    111021855475   
111022003820    111022196812    111022392562    111022560165    111022712603
452975154   453431660   453730624   111020036183   111020222911    111020379105
   111020556461    111020741311    111020923942    111021119894    111021278676
   111021411293    111021556530    111021700553    111021855509    111022003842
   111022196823    111022392618    111022560198    111022712636 452975238  
453431710   453730996   111020036194   111020222933    111020379149   
111020556540    111020741322    111020924022    111021119928    111021278755   
111021411462    111021556563    111021700575    111021855587    111022003875   
111022196902    111022393035    111022560211    111022712647 452975394  
453432635   453731077   111020036228   111020222955    111020379194   
111020556573    111020741333    111020924268    111021119940    111021278788   
111021411495    111021556574    111021700632    111021855644    111022003897   
111022196980    111022393068    111022560255    111022712715 452975733  
453432668   453731119   111020036666   111020222977    111020379217   
111020556685    111020741355    111020924482    111021120009    111021278834   
111021411563    111021556585    111021700654    111021855655    111022003909   
111022197116    111022393079    111022560323    111022712760 452975998  
453432825   453731564   111020036701   111020223024    111020379228   
111020556696    111020741456    111020925618    111021120098    111021278845   
111021411574    111021556631    111021700687    111021855688    111022003910   
111022197240    111022393080    111022560345    111022712816 452976913  
453433013   453731614   111020036745   111020223046    111020379318   
111020556708    111020741467    111020925641    111021120122    111021278867   
111021411585    111021556732    111021700722    111021855699    111022003921   
111022197295    111022393226    111022560424    111022712827 452976996  
453433351   453731903   111020036756   111020223068    111020379341   
111020556797    111020741490    111020925652    111021120133    111021278878   
111021411596    111021556743    111021700777    111021855756    111022003932   
111022197408    111022393293    111022560491    111022712838 452977275  
453433427   453731986   111020036981   111020223079    111020379408   
111020556821    111020741591    111020925708    111021120155    111021278902   
111021411619    111021556754    111021700788    111021855767    111022003943   
111022197431    111022393473    111022560558    111022712951 452977416  
453433435   453731994   111020037195   111020223484    111020379453   
111020556944    111020741625    111020925742    111021120166    111021279127   
111021411664    111021556800    111021700845    111021855868    111022003965   
111022197677    111022393484    111022560592    111022713154 452978018  
453433476   453732257   111020037443   111020223518    111020379475   
111020556955    111020741838    111020925810    111021120212    111021279150   
111021411697    111021556844    111021700889    111021855879    111022003987   
111022198038    111022393495    111022560626    111022713200 452978158  
453433666   453732356   111020037656   111020223530    111020379521   
111020557080    111020741849    111020925832    111021120245    111021279206   
111021411709    111021556855    111021700890    111021855903    111022003998   
111022198140    111022393518    111022560660    111022713233 452978216  
453433773   453732638   111020037678   111020223574    111020379677   
111020557103    111020742019    111020925865    111021120267    111021279486   
111021411721    111021556934    111021700946    111021856027    111022004012   
111022198207    111022393596    111022561177    111022713323 452978232  
453433856   453732786   111020037689   111020223596    111020380208   
111020557125    111020742211    111020925876    111021120278    111021279497   
111021411732    111021556945    111021701004    111021856049    111022004023   
111022198409    111022393653    111022561188    111022714010 452978349  
453433880   453732836   111020037690   111020223608    111020380219   
111020557226    111020742378    111020925887    111021120289    111021279509   
111021411855    111021556956    111021701150    111021856050    111022004034   
111022199185    111022393664    111022561313    111022714043 452978513  
453434102   453732927   111020037735   111020223721    111020380253   
111020557248    111020742424    111020926091    111021120302    111021279543   
111021411866    111021556978    111021701217    111021856173    111022004056   
111022199411    111022393709    111022561335    111022714098 452978984  
453434201   453733164   111020037757   111020223765    111020380286   
111020557282    111020742558    111020926103    111021120335    111021279554   
111021411877    111021556989    111021701240    111021856195    111022004078   
111022199837    111022393754    111022561380    111022714144 452979099  
453434433   453733172   111020037779   111020223956    111020380309   
111020557293    111020742581    111020926259    111021120346    111021279598   
111021411901    111021557159    111021701341    111021856252    111022004102   
111022200054    111022393798    111022561447    111022714188 452979123  
453434540   453733438   111020037780   111020224025    111020380310   
111020557305    111020742637    111020926349    111021120672    111021279600   
111021411912    111021557205    111021702184    111021856421    111022004124   
111022200166    111022393800    111022561504    111022714234 452979214  
453434623   453733461   111020037791   111020224047    111020380466   
111020557349    111020742659    111020926350    111021120683    111021279655   
111021411923    111021557250    111021702207    111021856443    111022004135   
111022200278    111022394104    111022561559    111022714245 452979735  
453434987   453733560   111020037858   111020224069    111020380477   
111020557563    111020742682    111020926372    111021120717    111021279868   
111021411934    111021557261    111021702274    111021856511    111022004146   
111022200290    111022394126    111022561627    111022714290 452979974  
453435034   453733602   111020037870   111020224081    111020380501   
111020557653    111020742693    111020926451    111021120740    111021280028   
111021411956    111021557430    111021702465    111021856599    111022004157   
111022200504    111022394294    111022561661    111022714335 452980097  
453435265   453733875   111020037915   111020224104    111020380512   
111020557721    111020742851    111020926563    111021120762    111021280231   
111021411989    111021557519    111021702678    111021856678    111022004168   
111022200582    111022394306    111022561672    111022714368 452980170  
453435703   453734022   111020037926   111020224115    111020380556   
111020557732    111020742907    111020926631    111021121101    111021280309   
111021412092    111021557597    111021702713    111021856690    111022004179   
111022201325    111022394328    111022561706    111022714403 452980261  
453435893   453734204   111020037948   111020224272    111020380646   
111020557877    111020742930    111020926675    111021121112    111021280332   
111021412148    111021557621    111021702768    111021856702    111022004191   
111022201347    111022394340    111022561728    111022714447 452980758  
453435901   453734253   111020037971   111020224306    111020380668   
111020557899    111020743021    111020926709    111021121178    111021280398   
111021412205    111021557632    111021702937    111021856713    111022004214   
111022201370    111022394733    111022562257    111022714548 452980790  
453436057   453734329   111020037993   111020224317    111020381119   
111020557945    111020743065    111020926787    111021121190    111021280433   
111021412216    111021557643    111021702959    111021856757    111022004225   
111022201381    111022394788    111022562325    111022714571 452980808  
453436099   453734493   111020038400   111020224362    111020381186   
111020557956    111020743076    111020926798    111021121235    111021280488   
111021412249    111021558060    111021703174    111021856791    111022004247   
111022201404    111022394801    111022562336    111022714616 452980832  
453436164   453734576   111020038411   111020224384    111020381344   
111020558025    111020743087    111020926822    111021121280    111021280512   
111021412261    111021558093    111021703208    111021856869    111022004258   
111022201426    111022394823    111022562381    111022714740 452980873  
453436453   453734709   111020038477   111020224429    111020381399   
111020558069    111020743627    111020926923    111021121291    111021280556   
111021412328    111021558105    111021703253    111021856881    111022004292   
111022201550    111022394889    111022562550    111022714762 452981475  
453436487   453734725   111020038512   111020224452    111020381489   
111020558070    111020743728    111020927014    111021121314    111021280590   
111021412351    111021558127    111021703264    111021856948    111022004304   
111022201729    111022394902    111022562561    111022714830 452981657  
453436529   453735052   111020038523   111020224508    111020381535   
111020558126    111020744279    111020927306    111021121392    111021280635   
111021412407    111021558183    111021703310    111021857398    111022004326   
111022201752    111022394924    111022562606    111022714863 452981723  
453436594   453735136   111020038545   111020225284    111020381568   
111020558238    111020744448    111020927351    111021121404    111021280657   
111021412418    111021558262    111021703354    111021857444    111022004348   
111022201774    111022394979    111022562640    111022714874 452982226  
453436610   453735425   111020038567   111020225352    111020381726   
111020558249    111020744493    111020927395    111021121415    111021280679   
111021412441    111021558284    111021703466    111021857488    111022004359   
111022201819    111022395048    111022562707    111022714885 452982374  
453436842   453735722   111020038589   111020225363    111020381748   
111020558261    111020744572    111020927407    111021121426    111021280770   
111021412452    111021558790    111021703534    111021857556    111022004360   
111022202090    111022395060    111022562729    111022714908 452982846  
453437030   453735755   111020039029   111020225396    111020381760   
111020558362    111020744718    111020928116    111021121482    111021280792   
111021412485    111021558857    111021703589    111021857624    111022004371   
111022202258    111022395116    111022562730    111022714919 452983216  
453437162   453735763   111020039030   111020225419    111020381940   
111020558407    111020744796    111020928127    111021121505    111021280804   
111021412508    111021558868    111021703747    111021857679    111022004382   
111022202405    111022395149    111022562976    111022714920 452983299  
453437428   453735789   111020039063   111020225453    111020382042   
111020558452    111020744864    111020928228    111021121549    111021280837   
111021412755    111021558925    111021703770    111021857736    111022004405   
111022202573    111022395352    111022563124    111022714953

 

SCH-A-24



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452983349   453437550   453735888   111020039119  
111020225475    111020382110    111020558508    111020744875    111020928239   
111021121886    111021280848    111021412889    111021559005    111021703848   
111021857769    111022004427    111022202595    111022395431    111022563157   
111022715000 452985328   453437642   453735995   111020039883   111020225486   
111020382165    111020558564    111020744976    111020928284    111021121909   
111021280859    111021412946    111021559814    111021703859    111021857871   
111022004449    111022202674    111022395576    111022563180    111022715022
452985385   453437972   453736126   111020039906   111020225554    111020382198
   111020558609    111020745012    111020928295    111021121921    111021280950
   111021413015    111021559869    111021703893    111021857882    111022004450
   111022202719    111022395633    111022563236    111022715066 452985864  
453438004   453736159   111020039939   111020225598    111020382255   
111020558665    111020745089    111020928307    111021121954    111021280994   
111021413150    111021559881    111021703916    111021857927    111022004461   
111022202753    111022395644    111022563281    111022715112 452986094  
453438020   453736183   111020039995   111020225622    111020382266   
111020558856    111020745113    111020928374    111021121976    111021281052   
111021413172    111021559959    111021703949    111021858131    111022004472   
111022202786    111022395666    111022563359    111022715145 452986102  
453438046   453736571   111020040133   111020225644    111020382301   
111020558867    111020745258    111020928385    111021122450    111021281243   
111021413240    111021559960    111021703983    111021858142    111022004483   
111022202810    111022395677    111022563371    111022715189 452986367  
453438145   453736738   111020040144   111020225723    111020382389   
111020558913    111020745270    111020928420    111021122472    111021281300   
111021413273    111021559993    111021704029    111021858153    111022004494   
111022202821    111022395688    111022563405    111022715213 452986573  
453438319   453736886   111020040166   111020225734    111020382503   
111020560040    111020745315    111020928453    111021122696    111021281311   
111021413284    111021560007    111021704030    111021858197    111022004506   
111022202832    111022395701    111022563427    111022715729 452986896  
453438327   453737033   111020040188   111020225846    111020382514   
111020560084    111020745348    111020928475    111021122821    111021281322   
111021413318    111021560074    111021704333    111021858232    111022004517   
111022202854    111022395712    111022563438    111022715752 452987019  
453438491   453737116   111020040199   111020225969    111020382659   
111020560118    111020745371    111020928510    111021122832    111021281333   
111021413329    111021560085    111021704399    111021858265    111022004539   
111022202933    111022395723    111022563449    111022715774 452987035  
453439457   453737298   111020040201   111020225970    111020383526   
111020560332    111020745393    111020928532    111021122898    111021281377   
111021413330    111021560096    111021704412    111021858399    111022004540   
111022202988    111022395734    111022563472    111022715842 452988033  
453439630   453737470   111020040223   111020226005    111020383627   
111020560433    111020745483    111020928947    111021122944    111021281399   
111021413419    111021560209    111021704478    111021858401    111022004562   
111022203080    111022395778    111022563483    111022715853 452988181  
453439648   453737975   111020040234   111020226016    111020383638   
111020560668    111020745540    111020929252    111021123024    111021281412   
111021413497    111021560311    111021704557    111021858467    111022004573   
111022203147    111022395789    111022563551    111022715886 452988363  
453439861   453738312   111020040245   111020226027    111020383683   
111020560691    111020745584    111020929296    111021123136    111021281467   
111021413532    111021560366    111021704568    111021859109    111022004584   
111022203215    111022395790    111022563584    111022715932 452988538  
453440315   453738320   111020040256   111020226139    111020383784   
111020560703    111020745607    111020929319    111021123215    111021281490   
111021413565    111021560377    111021704715    111021859200    111022004595   
111022203350    111022395970    111022563595    111022715943 452988553  
453440455   453738478   111020040289   111020226151    111020383841   
111020560725    111020745674    111020929331    111021123484    111021281524   
111021413600    111021560423    111021704760    111021859222    111022004618   
111022203361    111022395992    111022563652    111022715965 452988561  
453440513   453738668   111020040931   111020226207    111020383964   
111020560747    111020745708    111020929511    111021123530    111021281535   
111021413622    111021560456    111021704827    111021859255    111022004629   
111022203417    111022396083    111022563696    111022716001 452989452  
453440703   453738841   111020041044   111020226230    111020384145   
111020560769    111020745731    111020929634    111021123620    111021281591   
111021413633    111021560489    111021705558    111021859277    111022004630   
111022203439    111022396803    111022563719    111022716012 452989494  
453440760   453738924   111020041224   111020226252    111020384189   
111020560770    111020745786    111020929690    111021123631    111021281614   
111021413677    111021560591    111021705637    111021859312    111022004641   
111022203585    111022396836    111022563753    111022716023 452989791  
453440869   453738965   111020041246   111020226274    111020384303   
111020560815    111020745797    111020929825    111021123642    111021281647   
111021413688    111021560704    111021705671    111021859345    111022004652   
111022203596    111022396982    111022563809    111022716078 452989825  
453440976   453739013   111020041257   111020226308    111020384314   
111020560871    111020747777    111020929858    111021123675    111021281658   
111021413701    111021560715    111021705727    111021859356    111022004663   
111022203686    111022397679    111022563810    111022716090 452990344  
453441057   453739070   111020041268   111020226364    111020384617   
111020560905    111020747799    111020929870    111021123798    111021281670   
111021413835    111021560759    111021705839    111021859413    111022004674   
111022203732    111022397714    111022563865    111022716247 452990575  
453441073   453739187   111020041303   111020226409    111020384662   
111020560916    111020747812    111020929915    111021123800    111021281681   
111021414094    111021560838    111021705929    111021859446    111022004685   
111022204058    111022398018    111022563898    111022716258 452990773  
453441263   453739575   111020041370   111020226487    111020384673   
111020560983    111020747980    111020929982    111021123811    111021281715   
111021414117    111021561288    111021706111    111021859491    111022004696   
111022204261    111022398298    111022563922    111022716269 452991243  
453441297   453739682   111020041448   111020226498    111020384729   
111020561096    111020748071    111020930030    111021123822    111021281805   
111021414207    111021561569    111021706133    111021859569    111022004708   
111022204373    111022398535    111022563944    111022716292 452991276  
453441404   453739864   111020041505   111020226577    111020384763   
111020561434    111020748149    111020930063    111021123855    111021281827   
111021414476    111021561570    111021706256    111021859626    111022004719   
111022204418    111022398568    111022563955    111022716304 452991508  
453441610   453740094   111020041538   111020226599    111020384774   
111020561489    111020748307    111020930210    111021123899    111021281883   
111021414522    111021561581    111021706391    111021859660    111022004731   
111022204430    111022398805    111022564237    111022716371 452991557  
453442147   453740326   111020041684   111020226634    111020384910   
111020561490    111020748329    111020930355    111021123901    111021281940   
111021414544    111021561604    111021706414    111021859693    111022004742   
111022204441    111022398850    111022564248    111022716416 452991573  
453442238   453740466   111020041707   111020226645    111020385034   
111020561591    111020748330    111020930423    111021123912    111021281951   
111021414555    111021561615    111021706548    111021859705    111022004786   
111022204452    111022398883    111022564259    111022716449 452992118  
453442311   453740516   111020041741   111020227523    111020385045   
111020561614    111020748352    111020930524    111021123934    111021282031   
111021414601    111021561648    111021706559    111021859761    111022004797   
111022204520    111022399277    111022564271    111022716472 452992274  
453442329   453740573   111020041897   111020227534    111020385113   
111020561793    111020748363    111020930535    111021123978    111021282097   
111021414645    111021561659    111021706997    111021859794    111022004821   
111022204553    111022399558    111022564316    111022716528 452992290  
453442568   453740599   111020041921   111020227545    111020385146   
111020561849    111020748420    111020930546    111021124058    111021282121   
111021414690    111021561671    111021707055    111021859806    111022004832   
111022204564    111022399705    111022564686    111022716539 452992340  
453442857   453740821   111020041932   111020227590    111020385168   
111020561850    111020748565    111020930658    111021124069    111021282187   
111021414702    111021561693    111021707123    111021859862    111022004876   
111022204979    111022399907    111022564709    111022716584 452992399  
453442956   453740839   111020041954   111020227602    111020385191   
111020561906    111020748622    111020930704    111021124126    111021282211   
111021414803    111021561705    111021707156    111021859929    111022004887   
111022204980    111022399963    111022564754    111022716618 452992738  
453443269   453740896   111020041965   111020227635    111020385337   
111020561917    111020748677    111020930737    111021124148    111021282244   
111021415006    111021561772    111021707167    111021859996    111022004898   
111022205059    111022400023    111022564765    111022716630 452992803  
453443525   453741001   111020041987   111020227646    111020385405   
111020561973    111020748756    111020930760    111021124159    111021282996   
111021415062    111021561783    111021707280    111021860077    111022004911   
111022205149    111022400067    111022564787    111022716663 452992878  
453443541   453741019   111020041998   111020227725    111020385506   
111020562053    111020748868    111020930850    111021124182    111021283065   
111021415310    111021561806    111021707392    111021860134    111022004922   
111022205150    111022400090    111022564855    111022716843 452993181  
453443699   453741084   111020042203   111020227792    111020385539   
111020562154    111020748880    111020931031    111021124216    111021283111   
111021415477    111021561862    111021707448    111021860167    111022004933   
111022205183    111022400113    111022564877    111022716865 452993587  
453443749   453741217   111020042258   111020227804    111020385618   
111020562198    111020748947    111020931121    111021124250    111021283122   
111021415534    111021562380    111021707549    111021860224    111022004977   
111022205206    111022400315    111022564901    111022716898

 

SCH-A-25



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 452993702   453443806   453741290   111020042269  
111020227848    111020385629    111020562200    111020748992    111020931132   
111021124407    111021283166    111021415556    111021562582    111021707662   
111021860336    111022004988    111022205262    111022400359    111022564912   
111022716911 452994288   453443830   453741373   111020042270   111020228210   
111020385674    111020562233    111020749072    111020931154    111021124621   
111021283177    111021415567    111021562616    111021707695    111021860358   
111022005013    111022205295    111022400461    111022564990    111022717338
452994577   453444002   453741399   111020042281   111020228254    111020385731
   111020562255    111020749083    111020931176    111021124665    111021283199
   111021415624    111021562638    111021707718    111021860369    111022005035
   111022205341    111022400506    111022565025    111022717428 452994684  
453444101   453741514   111020042326   111020228265    111020385742   
111020562266    111020749139    111020931198    111021124687    111021283201   
111021415646    111021562650    111021707752    111021860381    111022005046   
111022205352    111022400517    111022565092    111022717440 452994734  
453444127   453741654   111020042821   111020228287    111020385843   
111020562277    111020749791    111020931211    111021124698    111021283278   
111021415781    111021562672    111021707796    111021860392    111022005057   
111022205442    111022402160    111022565249    111022717484 452995038  
453444192   453741712   111020042854   111020228311    111020385922   
111020562750    111020749959    111020931244    111021124733    111021283289   
111021415815    111021562740    111021707819    111021861269    111022005204   
111022205453    111022402216    111022565261    111022717811 452995079  
453444291   453741829   111020042887   111020228322    111020386035   
111020563009    111020750142    111020931266    111021124799    111021283335   
111021415837    111021562818    111021707875    111021861281    111022005518   
111022205565    111022402575    111022565306    111022717855 452995624  
453444366   453741886   111020042900   111020228355    111020386046   
111020563021    111020750254    111020931435    111021124878    111021283380   
111021415859    111021562830    111021707897    111021861304    111022005776   
111022205622    111022402609    111022565520    111022718227 452995632  
453444408   453742066   111020042999   111020228388    111020386080   
111020563616    111020750287    111020932087    111021124924    111021283436   
111021415882    111021562841    111021707943    111021861450    111022005990   
111022205666    111022402654    111022565564    111022718384 452995707  
453444473   453742280   111020043002   111020228412    111020386091   
111020563638    111020750377    111020932694    111021125015    111021283470   
111021415893    111021562908    111021707954    111021861461    111022006025   
111022205677    111022402711    111022565575    111022718429 452996267  
453444531   453742348   111020043024   111020228423    111020386877   
111020563672    111020750591    111020933606    111021125059    111021284066   
111021415961    111021562919    111021709046    111021861472    111022006160   
111022205701    111022402722    111022565597    111022718441 452996309  
453444671   453742389   111020043080   111020228434    111020386923   
111020563740    111020750861    111020933695    111021125116    111021284088   
111021415972    111021562920    111021709125    111021861506    111022006171   
111022205712    111022402788    111022565632    111022718452 452996473  
453444804   453742959   111020043114   111020228456    111020387070   
111020563751    111020750872    111020933707    111021125161    111021284099   
111021416029    111021562964    111021709192    111021861517    111022006193   
111022205778    111022402867    111022565687    111022719217 452996713  
453444812   453743031   111020043192   111020228568    111020387115   
111020563762    111020750917    111020933718    111021125172    111021284134   
111021416030    111021562997    111021709271    111021861584    111022006283   
111022206555    111022402924    111022565711    111022719228 452997554  
453444960   453743080   111020043215   111020228669    111020387148   
111020563795    111020750928    111020933752    111021125262    111021284156   
111021416175    111021563000    111021709305    111021861595    111022006294   
111022206588    111022402946    111022565733    111022719239 452997596  
453445173   453743098   111020043923   111020228704    111020387171   
111020563885    111020750939    111020933763    111021125385    111021284190   
111021416197    111021563101    111021709327    111021861618    111022006485   
111022207073    111022403015    111022565777    111022719251 452998032  
453445397   453743650   111020043945   111020228715    111020387193   
111020563986    111020750962    111020933820    111021125789    111021284280   
111021416221    111021563123    111021709349    111021861674    111022006621   
111022207118    111022403026    111022565788    111022719307 452998040  
453445736   453743676   111020043956   111020228737    111020387227   
111020564044    111020750995    111020933831    111021125790    111021284460   
111021416243    111021563246    111021709451    111021861685    111022006654   
111022207129    111022403453    111022565799    111022719374 452998321  
453445744   453743692   111020043990   111020228816    111020387261   
111020564066    111020751110    111020933954    111021125835    111021284505   
111021416300    111021563279    111021709462    111021861988    111022006687   
111022207264    111022403497    111022565823    111022719420 452998685  
453445827   453743700   111020044014   111020228827    111020387283   
111020564235    111020751132    111020934517    111021125846    111021284561   
111021416355    111021563280    111021709619    111021861999    111022006744   
111022207286    111022403554    111022565845    111022719442 453000184  
453445843   453743767   111020044036   111020228894    111020387362   
111020564268    111020751165    111020934663    111021125958    111021284572   
111021416456    111021563314    111021709642    111021862103    111022007015   
111022207332    111022403611    111022566015    111022719453 453000200  
453445967   453743817   111020044115   111020228917    111020387452   
111020564280    111020751301    111020934685    111021126038    111021284594   
111021416872    111021563347    111021709721    111021862125    111022007464   
111022207387    111022403655    111022566161    111022719475 453000721  
453446015   453743841   111020044126   111020228928    111020387520   
111020564314    111020751402    111020934865    111021126050    111021284639   
111021416917    111021563358    111021709765    111021862158    111022007497   
111022207411    111022403688    111022566183    111022719509 453001307  
453446056   453743924   111020044159   111020228951    111020387643   
111020564392    111020751457    111020934933    111021126061    111021284662   
111021416984    111021563448    111021709833    111021862204    111022007576   
111022207422    111022403745    111022566194    111022719554 453001398  
453446221   453744112   111020044340   111020229424    111020387676   
111020564594    111020751536    111020935013    111021126128    111021284695   
111021417109    111021563471    111021709877    111021862293    111022007611   
111022207444    111022403835    111022566206    111022719611 453002107  
453446239   453744195   111020044351   111020229503    111020388251   
111020564729    111020752256    111020935024    111021126139    111021284741   
111021417121    111021563482    111021709956    111021862349    111022007633   
111022207466    111022403970    111022566262    111022719622 453002248  
453446296   453744278   111020044373   111020229547    111020388442   
111020564752    111020752289    111020935103    111021126173    111021284785   
111021417187    111021563594    111021709990    111021862350    111022007677   
111022207534    111022404027    111022566273    111022719688 453002412  
453446452   453744286   111020044407   111020229570    111020388464   
111020564820    111020752313    111020935440    111021126184    111021284819   
111021417200    111021563965    111021710004    111021862361    111022007824   
111022207646    111022404050    111022566363    111022719745 453002941  
453446601   453744369   111020044418   111020230000    111020388475   
111020565876    111020752324    111020935462    111021126207    111021284842   
111021417244    111021563998    111021710071    111021862372    111022007846   
111022207691    111022404083    111022566396    111022719778 453003006  
453446650   453744385   111020044429   111020230033    111020388510   
111020565911    111020752391    111020935495    111021126218    111021284932   
111021417299    111021564720    111021710093    111021862417    111022007868   
111022207714    111022404128    111022566644    111022719790 453003196  
453447237   453744450   111020044946   111020230055    111020388532   
111020565922    111020752469    111020935529    111021126252    111021284976   
111021417446    111021564742    111021710138    111021862439    111022007879   
111022207725    111022404140    111022566756    111022719802 453003709  
453447336   453744658   111020045059   111020230077    111020388554   
111020565955    111020752504    111020935530    111021126285    111021285292   
111021417480    111021564764    111021710172    111021862440    111022007880   
111022207747    111022404162    111022566790    111022719868 453003733  
453447393   453744682   111020045071   111020230088    111020388598   
111020565966    111020752964    111020935709    111021126375    111021285360   
111021417491    111021564876    111021710183    111021862495    111022007914   
111022207758    111022404184    111022566802    111022719891 453003758  
453447468   453744716   111020045183   111020230123    111020388622   
111020565988    111020753066    111020935798    111021126386    111021285371   
111021417536    111021564898    111021710217    111021862530    111022007925   
111022207769    111022404230    111022567049    111022719903 453003766  
453447492   453744724   111020045251   111020230167    111020388666   
111020566046    111020753101    111020935833    111021126409    111021286013   
111021417794    111021564900    111021710239    111021862619    111022007947   
111022207781    111022404296    111022567241    111022719936 453003931  
453447500   453744914   111020045453   111020230493    111020388981   
111020566170    111020753112    111020935866    111021126421    111021286024   
111021417806    111021564933    111021710262    111021862642    111022008050   
111022207792    111022404319    111022567308    111022719958 453004186  
453447559   453745481   111020045486   111020230538    111020389094   
111020566204    111020753167    111020935934    111021126443    111021286046   
111021417840    111021564977    111021710273    111021862653    111022008072   
111022207804    111022404320    111022567421    111022720422 453004343  
453447575   453745523   111020045633   111020230617    111020389106   
111020566215    111020753291    111020935978    111021126454    111021286079   
111021418054    111021565002    111021710464    111021862664    111022008094   
111022207893    111022404331    111022567443    111022720433 453004665  
453447583   453745770   111020045981   111020230684    111020389139   
111020566675    111020753550    111020935990    111021126476    111021286170   
111021418111    111021565024    111021710532    111021862675    111022008218   
111022207905    111022404410    111022567454    111022720466

 

SCH-A-26



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453004764   453447617   453746026   111020046106  
111020230763    111020389151    111020566697    111020753673    111020936070   
111021126498    111021286237    111021418155    111021565057    111021710554   
111021862765    111022008285    111022208355    111022404522    111022567544   
111022720657 453005845   453447864   453746042   111020046128   111020230774   
111020389195    111020566710    111020753820    111020936306    111021126511   
111021286260    111021418188    111021565080    111021710565    111021862844   
111022008375    111022208412    111022404533    111022567577    111022720691
453005894   453447997   453746091   111020046139   111020230820    111020389207
   111020566833    111020753932    111020936496    111021126612    111021286305
   111021418199    111021565103    111021710600    111021862866    111022008386
   111022208423    111022405411    111022567634    111022720736 453006777  
453448201   453746174   111020046151   111020230831    111020389454   
111020567025    111020753954    111020936542    111021126678    111021286327   
111021418278    111021565529    111021710644    111021862901    111022008397   
111022208434    111022405422    111022567656    111022720769 453006991  
453448391   453746646   111020046195   111020230886    111020389476   
111020567069    111020754326    111020936913    111021126746    111021286338   
111021418289    111021565541    111021710712    111021862934    111022008511   
111022208456    111022405512    111022567713    111022720792 453007114  
453448466   453746695   111020046218   111020230897    111020389522   
111020567171    111020754337    111020936924    111021126780    111021286349   
111021418290    111021565563    111021710778    111021862945    111022008601   
111022208478    111022405523    111022568118    111022720826 453007577  
453448474   453746711   111020046229   111020230909    111020389780   
111020567249    111020754393    111020936946    111021126825    111021286361   
111021418324    111021565574    111021710857    111021862967    111022008892   
111022208490    111022405545    111022568185    111022720837 453007684  
453448664   453747016   111020046308   111020230932    111020389926   
111020567261    111020754438    111020937059    111021126836    111021286428   
111021418414    111021565697    111021710868    111021863070    111022008982   
111022208771    111022405657    111022568208    111022720859 453008138  
453448953   453747073   111020046319   111020230943    111020389937   
111020567339    111020755192    111020937060    111021126869    111021286495   
111021418469    111021565710    111021710981    111021863092    111022009006   
111022208816    111022405758    111022568309    111022720916 453008195  
453449076   453747271   111020046331   111020231034    111020389959   
111020567340    111020755226    111020937206    111021127028    111021286507   
111021418515    111021565776    111021711252    111021863700    111022009040   
111022208849    111022405769    111022568578    111022720938 453008237  
453449183   453747560   111020046410   111020231427    111020389960   
111020567373    111020755787    111020937262    111021127118    111021286585   
111021418638    111021565787    111021711892    111021863733    111022009130   
111022208962    111022405781    111022568624    111022720950 453008328  
453449191   453747743   111020046465   111020231450    111020390029   
111020567452    111020755822    111020937442    111021127129    111021287452   
111021418649    111021565798    111021711915    111021863799    111022009185   
111022209086    111022405804    111022568736    111022720994 453009102  
453449266   453747826   111020046498   111020231461    111020390063   
111020567508    111020755956    111020937622    111021127163    111021287463   
111021418650    111021565844    111021712028    111021863845    111022009196   
111022209211    111022405826    111022568758    111022721030 453009441  
453449605   453747875   111020047231   111020231494    111020390085   
111020567564    111020755967    111020937677    111021127231    111021287496   
111021418661    111021565888    111021712073    111021863889    111022009220   
111022209255    111022405905    111022568792    111022721052 453009615  
453449753   453748014   111020047242   111020231506    111020390142   
111020567575    111020756126    111020937688    111021127376    111021287519   
111021418683    111021565901    111021712130    111021864846    111022009253   
111022210123    111022405949    111022568837    111022721074 453009649  
453449928   453748121   111020047387   111020231517    111020390153   
111020567586    111020756160    111020937699    111021127501    111021287520   
111021418739    111021565945    111021712152    111021864857    111022009545   
111022210145    111022406007    111022568859    111022721153 453009904  
453449944   453748196   111020047444   111020231562    111020390164   
111020567621    111020756227    111020937701    111021127534    111021287531   
111021418751    111021565956    111021712174    111021864925    111022009589   
111022210156    111022406030    111022568882    111022721265 453009953  
453450199   453748238   111020047501   111020231595    111020390221   
111020567823    111020756250    111020937756    111021127545    111021287621   
111021418830    111021566070    111021712242    111021864936    111022009613   
111022210178    111022406120    111022568905    111022721300 453010035  
453450249   453748253   111020048894   111020231618    111020390399   
111020567878    111020756283    111020937767    111021127590    111021287665   
111021418908    111021566126    111021712264    111021864947    111022009624   
111022210257    111022406131    111022568938    111022721344 453010175  
453450678   453748394   111020048906   111020231629    111020390434   
111020567902    111020756306    111020937789    111021127646    111021287676   
111021418964    111021566182    111021712286    111021864970    111022009691   
111022210369    111022406243    111022568950    111022721388 453010365  
453450686   453748402   111020048917   111020231674    111020390478   
111020567979    111020757240    111020938364    111021127657    111021287823   
111021418997    111021566193    111021712398    111021865016    111022009703   
111022210459    111022406254    111022568972    111022721423 453010456  
453450967   453748451   111020048939   111020231797    111020390490   
111020567980    111020757251    111020938498    111021127691    111021287913   
111021419011    111021566249    111021712400    111021865061    111022010198   
111022210572    111022406276    111022568994    111022721445 453010530  
453450983   453748741   111020048951   111020231809    111020390513   
111020568105    111020757273    111020938522    111021127826    111021287924   
111021419055    111021566272    111021712523    111021865094    111022010200   
111022210594    111022406287    111022569029    111022721467 453011306  
453451056   453748824   111020049020   111020231810    111020390579   
111020569083    111020757284    111020938623    111021127860    111021287935   
111021419077    111021566553    111021712534    111021865397    111022010211   
111022210673    111022407345    111022569108    111022721490 453011322  
453451627   453749251   111020049053   111020231843    111020390647   
111020569139    111020757307    111020938656    111021128850    111021288015   
111021419088    111021566564    111021713209    111021865443    111022010233   
111022210684    111022407356    111022569119    111022722468 453011553  
453451684   453749418   111020049121   111020231865    111020390658   
111020569173    111020757341    111020938724    111021128928    111021288048   
111021419145    111021566621    111021713210    111021865500    111022010323   
111022210729    111022407648    111022569120    111022722480 453011595  
453451817   453749608   111020049143   111020231876    111020390670   
111020569230    111020757419    111020938959    111021128940    111021288105   
111021419404    111021566700    111021713276    111021865555    111022010390   
111022210763    111022407941    111022569186    111022722525 453011876  
453451957   453749988   111020049154   111020231944    111020390737   
111020569836    111020757576    111020938960    111021129019    111021288172   
111021419437    111021566711    111021713300    111021865566    111022010457   
111022210774    111022407952    111022569209    111022722569 453011900  
453452245   453750184   111020049165   111020231988    111020390849   
111020569870    111020757655    111020938993    111021129086    111021288183   
111021419448    111021566812    111021713423    111021865689    111022010569   
111022210864    111022408043    111022569221    111022722626 453011975  
453452658   453750242   111020049198   111020231999    111020390939   
111020569904    111020757767    111020939040    111021129110    111021288352   
111021419583    111021566878    111021713434    111021865791    111022010570   
111022210954    111022408098    111022569243    111022722682 453012205  
453452674   453750812   111020049233   111020232002    111020390984   
111020570030    111020757790    111020939084    111021129187    111021288363   
111021419707    111021566890    111021713478    111021865814    111022010592   
111022211034    111022408111    111022569254    111022722705 453012296  
453452831   453750945   111020049266   111020232013    111020391042   
111020570108    111020757835    111020939095    111021129266    111021288385   
111021419718    111021566935    111021713513    111021865825    111022010716   
111022211045    111022408144    111022569311    111022722738 453012601  
453452963   453751018   111020049345   111020232035    111020391053   
111020570186    111020757868    111020939141    111021129772    111021288431   
111021419796    111021566957    111021713557    111021865915    111022010738   
111022211056    111022408201    111022569344    111022722750 453012635  
453453185   453751083   111020049424   111020232046    111020391064   
111020570221    111020757879    111020939163    111021129806    111021288486   
111021419853    111021566991    111021713603    111021865959    111022010761   
111022211067    111022408212    111022569456    111022722839 453013765  
453453250   453751281   111020049479   111020232259    111020391086   
111020570276    111020757914    111020939220    111021129840    111021288497   
111021419875    111021567004    111021713647    111021865971    111022010884   
111022211078    111022408256    111022569478    111022722840 453013864  
453453318   453751471   111020049480   111020232260    111020391132   
111020570300    111020757947    111020939387    111021129862    111021288509   
111021419910    111021567048    111021713670    111021866073    111022010918   
111022211102    111022408278    111022569502    111022722963 453013898  
453453342   453751711   111020049491   111020232349    111020391143   
111020570311    111020758038    111020939477    111021129873    111021288565   
111021419932    111021567116    111021713760    111021866321    111022010930   
111022211157    111022408289    111022569513    111022722974 453014201  
453453474   453751778   111020049514   111020232350    111020391154   
111020570344    111020758117    111020939545    111021129930    111021288587   
111021419954    111021567194    111021713928    111021866354    111022010963   
111022211168    111022408379    111022569692    111022722985 453014516  
453453581   453751950   111020049536   111020232361    111020391693   
111020570355    111020758140    111020939602    111021129963    111021288598   
111021420079    111021567240    111021713951    111021866376    111022010996   
111022211203    111022408469    111022569748    111022723010

 

SCH-A-27



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453014540   453453771   453752214   111020049570  
111020232451    111020391749    111020570467    111020758151    111020939646   
111021130011    111021288677    111021420080    111021567273    111021713973   
111021866400    111022011009    111022211247    111022408470    111022570076   
111022723043 453014557   453453888   453752420   111020049626   111020232484   
111020391806    111020570489    111020758230    111020939657    111021130190   
111021288734    111021420169    111021567374    111021713995    111021866422   
111022011021    111022211382    111022408593    111022570166    111022723054
453014797   453454043   453752552   111020049659   111020232495    111020391851
   111020570658    111020758241    111020939714    111021130213    111021288745
   111021420181    111021567385    111021714086    111021866488    111022011100
   111022211854    111022408627    111022570278    111022723065 453015521  
453454134   453752610   111020049671   111020232518    111020391952   
111020570715    111020758544    111020939725    111021130336    111021288767   
111021420204    111021567431    111021714187    111021866646    111022011166   
111022211887    111022408683    111022570289    111022723166 453015661  
453454241   453752693   111020049682   111020232541    111020392234   
111020570748    111020758588    111020939770    111021130415    111021288846   
111021420215    111021567442    111021714211    111021866691    111022011177   
111022211944    111022408706    111022570302    111022723201 453015760  
453454308   453752750   111020049693   111020232552    111020392245   
111020570759    111020758601    111020939905    111021130448    111021288857   
111021420237    111021567486    111021714277    111021866792    111022011267   
111022211966    111022408762    111022570335    111022723256 453015950  
453454324   453752776   111020049727   111020232743    111020392470   
111020570906    111020758689    111020939972    111021130549    111021288880   
111021420271    111021567554    111021714378    111021866860    111022011290   
111022212024    111022408841    111022570380    111022723302 453017261  
453454332   453753188   111020049749   111020232754    111020392492   
111020570939    111020758724    111020940154    111021130572    111021288936   
111021420282    111021567600    111021714390    111021866949    111022011313   
111022212068    111022408852    111022570403    111022723368 453017956  
453454423   453753246   111020049817   111020233104    111020392515   
111020570951    111020758814    111020940165    111021130741    111021289173   
111021420305    111021567734    111021714424    111021866961    111022011357   
111022212114    111022408931    111022570425    111022723379 453018830  
453454662   453753287   111020050314   111020233250    111020392694   
111020571019    111020758825    111020940266    111021130752    111021289241   
111021420327    111021567936    111021714435    111021866972    111022011380   
111022212158    111022408942    111022570504    111022723425 453019234  
453455032   453753477   111020050325   111020233463    111020392740   
111020571020    111020758836    111020940323    111021130763    111021289274   
111021420383    111021567958    111021714446    111021867018    111022011414   
111022212169    111022408964    111022570548    111022723571 453019267  
453455446   453753535   111020050358   111020233485    111020392751   
111020571097    111020758937    111020940334    111021130820    111021289285   
111021420428    111021567970    111021714457    111021867085    111022011504   
111022212181    111022408975    111022570559    111022723582 453019275  
453455743   453753667   111020050369   111020233508    111020392784   
111020571109    111020759006    111020940356    111021130864    111021289296   
111021420530    111021568016    111021714468    111021867445    111022011571   
111022212248    111022408986    111022570571    111022723616 453019739  
453456022   453753683   111020050381   111020233609    111020392830   
111020571233    111020759028    111020940389    111021130875    111021289342   
111021420541    111021568050    111021714648    111021868176    111022011650   
111022212293    111022409000    111022570694    111022723728 453019838  
453456162   453753972   111020050392   111020233643    111020392863   
111020571266    111020759118    111020940390    111021130998    111021289386   
111021420552    111021568106    111021714660    111021868200    111022011773   
111022212338    111022409022    111022570706    111022723740 453019937  
453456287   453754095   111020050448   111020233654    111020392885   
111020571277    111020759129    111020940435    111021131045    111021289443   
111021420743    111021568128    111021714693    111021868233    111022011863   
111022212394    111022409134    111022570717    111022723818 453020018  
453456295   453754376   111020050459   111020233665    111020392908   
111020571288    111020759141    111020940480    111021131056    111021289601   
111021420776    111021568139    111021714705    111021868244    111022011920   
111022213294    111022409202    111022570728    111022724639 453020422  
453456519   453754392   111020050527   111020233687    111020392920   
111020571952    111020759152    111020940491    111021131113    111021289634   
111021420787    111021568173    111021714716    111021868301    111022012134   
111022213339    111022410192    111022570739    111022724673 453021123  
453456527   453754533   111020050684   111020233722    111020392975   
111020571974    111020759163    111020940581    111021131135    111021289656   
111021420800    111021568184    111021714840    111021868312    111022012358   
111022213351    111022410877    111022570773    111022724684 453021313  
453456667   453754624   111020050695   111020233777    111020392997   
111020572009    111020759231    111020940705    111021131157    111021290041   
111021420844    111021568229    111021714884    111021868367    111022012460   
111022213733    111022410912    111022570852    111022724729 453021644  
453456972   453754632   111020050730   111020233878    111020393000   
111020572122    111020759422    111020940727    111021131258    111021290063   
111021420901    111021568230    111021714895    111021868402    111022012527   
111022213777    111022410945    111022570920    111022724785 453021917  
453457459   453754731   111020050741   111020234396    111020393044   
111020572245    111020759466    111020940761    111021131269    111021290074   
111021420978    111021568342    111021714918    111021868413    111022012572   
111022213799    111022411047    111022570942    111022724853 453022055  
453457590   453754871   111020050752   111020234408    111020393112   
111020572256    111020759477    111020940806    111021131281    111021290096   
111021420990    111021568454    111021715021    111021868457    111022012909   
111022213834    111022411058    111022571011    111022724897 453022311  
453457673   453754954   111020050785   111020234453    111020393123   
111020572267    111020759534    111020941199    111021131405    111021290209   
111021421003    111021568487    111021715100    111021868480    111022013001   
111022213856    111022411137    111022571044    111022724932 453022360  
453457749   453755027   111020050819   111020234464    111020393156   
111020572313    111020759589    111020941245    111021131449    111021290265   
111021421047    111021568500    111021715111    111021868491    111022013135   
111022213878    111022411283    111022571088    111022724943 453022444  
453458085   453755647   111020050842   111020234510    111020393178   
111020572335    111020760132    111020941313    111021131528    111021290366   
111021421058    111021569297    111021715458    111021868503    111022013146   
111022213889    111022411317    111022571099    111022725023 453022600  
453458119   453755787   111020050853   111020234598    111020393347   
111020572414    111020760143    111020941537    111021131539    111021290377   
111021421115    111021569310    111021715593    111021868514    111022013179   
111022213913    111022411328    111022571178    111022725034 453023202  
453458150   453755977   111020050954   111020234600    111020393370   
111020572481    111020760187    111020941548    111021131562    111021290401   
111021421159    111021569332    111021715649    111021868525    111022013258   
111022213968    111022411339    111022571572    111022725540 453023418  
453458366   453756280   111020051001   111020234611    111020393381   
111020572582    111020760345    111020941560    111021132316    111021290467   
111021421340    111021569354    111021715672    111021868547    111022013281   
111022214026    111022411340    111022571583    111022725630 453023632  
453458390   453756314   111020051067   111020234655    111020393831   
111020572627    111020760390    111020941627    111021132361    111021290490   
111021421362    111021569376    111021716189    111021868558    111022013304   
111022214059    111022411362    111022571594    111022725753 453023665  
453458721   453756694   111020051078   111020234666    111020393842   
111020572672    111020760435    111020941661    111021132417    111021290513   
111021421430    111021570097    111021716190    111021868569    111022013326   
111022214116    111022411867    111022571606    111022725887 453023764  
453458739   453756785   111020051135   111020234688    111020393864   
111020572706    111020760491    111020941706    111021132428    111021290760   
111021421441    111021570121    111021716235    111021868615    111022013337   
111022214138    111022411913    111022571673    111022725955 453023947  
453458747   453756876   111020051168   111020234734    111020393910   
111020572773    111020760581    111020941863    111021132619    111021290861   
111021421496    111021570200    111021716303    111021868637    111022013359   
111022214172    111022411935    111022571752    111022726002 453023996  
453459729   453756959   111020051191   111020234879    111020393965   
111020572807    111020760604    111020942022    111021132743    111021290872   
111021421520    111021570255    111021716325    111021868660    111022013371   
111022214240    111022412004    111022571796    111022726046 453024135  
453460016   453756967   111020051203   111020234925    111020394168   
111020572852    111020760637    111020942077    111021132765    111021290894   
111021421788    111021570266    111021716358    111021868727    111022013393   
111022214307    111022412071    111022571831    111022726079 453024150  
453460206   453757072   111020051225   111020234947    111020394214   
111020572896    111020760705    111020942099    111021132811    111021290939   
111021421845    111021570312    111021716404    111021868738    111022013427   
111022214329    111022412105    111022571853    111022726091 453024259  
453460248   453757403   111020051247   111020235005    111020394225   
111020573011    111020760727    111020942257    111021132855    111021290962   
111021422172    111021570345    111021716426    111021868750    111022013449   
111022214341    111022412127    111022571875    111022726372 453024804  
453460289   453757437   111020051438   111020235072    111020394360   
111020573224    111020760738    111020942268    111021132901    111021290984   
111021422329    111021570356    111021716448    111021868783    111022013506   
111022214363    111022412172    111022571886    111022726462 453025165  
453460370   453757676   111020051450   111020235094    111020394371   
111020573280    111020760794    111020942291    111021132912    111021291435   
111021422341    111021570367    111021716550    111021868817    111022013663   
111022214374    111022412217    111022571909    111022726484

 

SCH-A-28



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453025835   453460495   453757759   111020052866  
111020235140    111020394393    111020573358    111020760840    111020942303   
111021132934    111021291446    111021422408    111021570413    111021716628   
111021868862    111022013809    111022214385    111022412239    111022571921   
111022726530 453025959   453460537   453757908   111020052888   111020235151   
111020394416    111020573370    111020760862    111020942325    111021132978   
111021291491    111021422497    111021570435    111021716639    111021868941   
111022013876    111022214532    111022412251    111022571932    111022726563
453026056   453460545   453758179   111020052989   111020235230    111020394427
   111020573404    111020760907    111020942347    111021133126    111021291569
   111021422554    111021570446    111021716651    111021869054    111022013944
   111022214611    111022412273    111022572157    111022726585 453026866  
453460602   453758328   111020052990   111020235263    111020394461   
111020573448    111020761144    111020942370    111021133148    111021291570   
111021422598    111021570457    111021716730    111021869076    111022014024   
111022214633    111022412284    111022572179    111022727733 453027278  
453460719   453758419   111020053036   111020235296    111020394483   
111020573460    111020761368    111020942381    111021133160    111021291604   
111021422644    111021570479    111021716741    111021869212    111022014046   
111022214655    111022412329    111022572304    111022727812 453027377  
453460792   453758450   111020053069   111020235364    111020394494   
111020573527    111020761380    111020942392    111021133205    111021291626   
111021422655    111021570491    111021716808    111021869267    111022014259   
111022215094    111022412341    111022572461    111022727834 453027567  
453460909   453758724   111020053081   111020235397    111020394506   
111020573561    111020761436    111020942437    111021133317    111021291660   
111021422688    111021570503    111021716819    111021869289    111022014293   
111022215139    111022412363    111022572494    111022727957 453027633  
453461246   453758864   111020053160   111020235421    111020394528   
111020573583    111020761470    111020942482    111021133339    111021291930   
111021422846    111021570514    111021716987    111021869302    111022014327   
111022215184    111022412396    111022572539    111022728026 453027922  
453461329   453759474   111020053205   111020235500    111020394540   
111020573606    111020761526    111020942505    111021133429    111021291941   
111021422857    111021570525    111021717012    111021869313    111022014608   
111022215252    111022412419    111022572551    111022728037 453028334  
453461584   453759490   111020053249   111020235588    111020394551   
111020573617    111020761560    111020942516    111021133430    111021291963   
111021422879    111021570547    111021717045    111021869368    111022014619   
111022215533    111022412576    111022573147    111022728082 453028425  
453461717   453759789   111020053294   111020235678    111020394674   
111020573684    111020761638    111020942527    111021133441    111021291985   
111021423038    111021570592    111021717146    111021869380    111022014754   
111022215544    111022412587    111022573305    111022728150 453028615  
453461915   453759987   111020053328   111020236703    111020394708   
111020573774    111020761650    111020942550    111021133496    111021292133   
111021423072    111021570626    111021717191    111021869593    111022014765   
111022215599    111022412857    111022573473    111022728183 453028649  
453461964   453760068   111020053340   111020236736    111020394719   
111020573785    111020761694    111020942561    111021133654    111021292155   
111021423083    111021570637    111021717203    111021869616    111022014956   
111022215645    111022412936    111022573754    111022728228 453028672  
453462137   453760159   111020053463   111020236769    111020394720   
111020574089    111020761740    111020942617    111021133700    111021292188   
111021423106    111021570648    111021717236    111021869627    111022014989   
111022215689    111022412947    111022574047    111022728262 453028698  
453462608   453760282   111020053485   111020236770    111020394742   
111020574102    111020761762    111020942651    111021133722    111021292234   
111021423184    111021570705    111021717258    111021869683    111022015104   
111022215746    111022412992    111022574058    111022728330 453028714  
453462863   453760365   111020053542   111020236781    111020394911   
111020574146    111020761942    111020942808    111021133744    111021292357   
111021423230    111021570727    111021717269    111021869728    111022015148   
111022215791    111022413061    111022574193    111022728352 453029472  
453462913   453760407   111020053632   111020236804    111020395529   
111020574157    111020761964    111020942886    111021133968    111021292391   
111021423319    111021570761    111021717304    111021869739    111022015193   
111022215825    111022413083    111022574227    111022728374 453029563  
453463044   453760498   111020053665   111020236837    111020395530   
111020574179    111020763191    111020942897    111021134712    111021292447   
111021423320    111021570840    111021717326    111021869751    111022015272   
111022215892    111022413128    111022574250    111022728419 453029944  
453463234   453760563   111020053676   111020236860    111020395596   
111020574270    111020763247    111020943067    111021134734    111021292470   
111021423410    111021570884    111021717483    111021869818    111022015306   
111022215904    111022413195    111022574272    111022728442 453030025  
453463390   453760597   111020053687   111020236882    111020395686   
111020574360    111020763258    111020943078    111021134756    111021292504   
111021423432    111021570895    111021717506    111021869874    111022015744   
111022215960    111022413207    111022574306    111022728453 453030140  
453463408   453760696   111020053788   111020236893    111020395765   
111020574393    111020763450    111020943090    111021134778    111021292548   
111021423511    111021570918    111021717517    111021870641    111022015777   
111022216039    111022413218    111022574418    111022728509 453030272  
453463499   453760878   111020053812   111020236938    111020395989   
111020574494    111020763517    111020943124    111021134969    111021292560   
111021423566    111021570929    111021717540    111021870652    111022015878   
111022216220    111022413263    111022574485    111022728543 453030900  
453463507   453761090   111020053856   111020236983    111020395990   
111020574528    111020763595    111020943146    111021135050    111021292571   
111021423599    111021570930    111021717562    111021870810    111022016318   
111022216231    111022413274    111022574508    111022728644 453030934  
453463572   453761181   111020053946   111020237029    111020396069   
111020574540    111020763607    111020943157    111021135083    111021292706   
111021424129    111021571009    111021717630    111021870854    111022016341   
111022216512    111022413285    111022574542    111022728701 453031205  
453463754   453761462   111020054059   111020237063    111020396104   
111020574584    111020763630    111020943438    111021135140    111021292784   
111021424163    111021571010    111021717663    111021871079    111022016431   
111022216523    111022413331    111022574564    111022728767 453031239  
453463788   453761470   111020054060   111020237210    111020396148   
111020574629    111020763696    111020943528    111021135207    111021292807   
111021424174    111021571054    111021717674    111021871103    111022016464   
111022216534    111022413364    111022574610    111022728835 453031452  
453463804   453761603   111020054071   111020237490    111020396159   
111020574674    111020763786    111020943584    111021135386    111021292852   
111021424196    111021571098    111021717708    111021871125    111022016554   
111022216556    111022413397    111022574665    111022728879 453031908  
453463945   453761777   111020054127   111020237502    111020396193   
111020574685    111020763821    111020943775    111021135476    111021292874   
111021424321    111021571100    111021717786    111021871316    111022016587   
111022216567    111022413443    111022574687    111022728880 453032062  
453463952   453761850   111020054228   111020237524    111020396205   
111020574742    111020763900    111020943821    111021135498    111021292919   
111021424365    111021571111    111021717809    111021871349    111022016622   
111022216589    111022413465    111022574946    111022728891 453032476  
453464018   453762510   111020054240   111020237579    111020396216   
111020574821    111020764013    111020944620    111021135577    111021292964   
111021424411    111021571133    111021717832    111021871350    111022016655   
111022216679    111022413533    111022574979    111022729027 453033078  
453464166   453762528   111020054284   111020237580    111020396272   
111020574854    111020764204    111020944631    111021135858    111021292975   
111021424512    111021571212    111021717854    111021871372    111022016914   
111022216714    111022414062    111022575037    111022729106 453033342  
453464257   453762817   111020055252   111020238075    111020396351   
111020574922    111020764226    111020944675    111021135892    111021293033   
111021424556    111021571223    111021717911    111021871383    111022016925   
111022216781    111022414185    111022575060    111022729139 453033466  
453464364   453763005   111020055263   111020238402    111020396373   
111020575103    111020764383    111020944686    111021135915    111021293066   
111021424590    111021571245    111021718002    111021871406    111022016969   
111022216893    111022414231    111022575082    111022729140 453033649  
453464471   453763047   111020055285   111020238446    111020396384   
111020575147    111020764440    111020944743    111021136017    111021293077   
111021424624    111021571256    111021718080    111021871495    111022016970   
111022216927    111022414365    111022575093    111022729207 453033995  
453464539   453763211   111020055296   111020238480    111020396452   
111020575170    111020764451    111020944754    111021136028    111021293123   
111021425287    111021571290    111021718136    111021871530    111022017375   
111022217344    111022414398    111022575105    111022729241 453034043  
453464661   453763344   111020055432   111020238514    111020396463   
111020575192    111020764473    111020944798    111021136129    111021293134   
111021425355    111021571313    111021718282    111021871541    111022017421   
111022217401    111022414545    111022575149    111022729285 453034340  
453464901   453763393   111020055454   111020238547    111020396496   
111020575215    111020765306    111020944899    111021136174    111021293145   
111021425377    111021571324    111021718327    111021871552    111022017522   
111022217445    111022414556    111022575183    111022729645 453034373  
453465338   453763427   111020055465   111020238558    111020396508   
111020575226    111020765317    111020944901    111021136231    111021293167   
111021425401    111021571346    111021718338    111021871574    111022017533   
111022217467    111022414589    111022575217    111022729702 453035156  
453465411   453763518   111020055533   111020238581    111020396520   
111020575563    111020765351    111020944923    111021136264    111021293842   
111021425434    111021571560    111021718372    111021871697    111022017588   
111022217489    111022414680    111022575284    111022729735

 

SCH-A-29



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453035420   453465445   453763716   111020055577  
111020238671    111020396542    111020575620    111020765373    111020945003   
111021136275    111021293910    111021425445    111021571605    111021718462   
111021871800    111022017612    111022217557    111022414691    111022575329   
111022729757 453035891   453465452   453764136   111020055601   111020238705   
111020396654    111020576025    111020765407    111020945104    111021136309   
111021294012    111021425456    111021571672    111021718574    111021871855   
111022018253    111022217579    111022414714    111022575341    111022729780
453036204   453465494   453764664   111020055757   111020238749    111020396687
   111020576036    111020765485    111020945115    111021136310    111021294045
   111021425535    111021571717    111021718585    111021871934    111022018275
   111022217580    111022414758    111022575374    111022729803 453036329  
453465569   453764938   111020055937   111020238761    111020396700   
111020576317    111020765496    111020945137    111021136343    111021294078   
111021425614    111021571751    111021718631    111021871989    111022018321   
111022217591    111022415445    111022575442    111022729847 453036451  
453465700   453765083   111020056062   111020238783    111020396766   
111020576339    111020765508    111020945384    111021136376    111021294157   
111021425636    111021572156    111021719283    111021872003    111022018343   
111022217669    111022415456    111022576005    111022729892 453037061  
453466047   453765141   111020057074   111020238806    111020396788   
111020576351    111020765542    111020945429    111021136400    111021294168   
111021426198    111021572167    111021719294    111021872092    111022018354   
111022217759    111022415467    111022576027    111022729948 453037103  
453466096   453765216   111020057085   111020238828    111020396867   
111020576395    111020765564    111020945452    111021136411    111021294225   
111021426200    111021572235    111021719317    111021872249    111022018534   
111022217827    111022415760    111022576083    111022730816 453037152  
453466435   453765273   111020057119   111020238839    111020396889   
111020576474    111020765621    111020945496    111021136499    111021294236   
111021426211    111021572268    111021719340    111021872250    111022018578   
111022218176    111022415782    111022576117    111022730849 453038101  
453466799   453765430   111020057164   111020238918    111020396979   
111020576485    111020765632    111020945508    111021136556    111021294269   
111021426222    111021572369    111021719373    111021872362    111022018602   
111022218187    111022415805    111022576140    111022730850 453038523  
453466831   453765703   111020057243   111020238941    111020397037   
111020576531    111020765687    111020945520    111021136567    111021294281   
111021426233    111021572392    111021719384    111021872373    111022018613   
111022218233    111022415849    111022576184    111022730894 453038549  
453466872   453765885   111020057322   111020239009    111020397330   
111020576542    111020765722    111020945542    111021136602    111021294326   
111021426244    111021572437    111021719441    111021872407    111022018646   
111022218356    111022415872    111022576195    111022730917 453038606  
453466880   453765976   111020057467   111020239032    111020397431   
111020576700    111020765788    111020945575    111021136972    111021294348   
111021426626    111021572459    111021719452    111021872508    111022018657   
111022218390    111022415883    111022576207    111022730973 453039141  
453466906   453766040   111020057748   111020239100    111020397442   
111020576733    111020765799    111020945665    111021137029    111021294359   
111021426660    111021572505    111021719485    111021872520    111022018725   
111022218402    111022415973    111022576263    111022731020 453039158  
453467029   453766164   111020057759   111020239289    111020397598   
111020576755    111020765913    111020945700    111021137030    111021294360   
111021426716    111021572516    111021719553    111021872542    111022018769   
111022218413    111022416008    111022576274    111022731154 453039414  
453467219   453766248   111020057760   111020239357    111020397611   
111020576823    111020765924    111020945834    111021137063    111021294528   
111021426727    111021572538    111021719575    111021872564    111022018905   
111022218457    111022416097    111022576285    111022731165 453039562  
453467326   453766305   111020057827   111020239368    111020397677   
111020576878    111020765935    111020945902    111021137085    111021294539   
111021426750    111021572550    111021719609    111021872597    111022018916   
111022218480    111022416109    111022576296    111022731211 453039620  
453467557   453766420   111020057872   111020239414    111020397699   
111020576889    111020765968    111020945924    111021137108    111021294562   
111021426772    111021572583    111021719610    111021872609    111022018961   
111022218514    111022416110    111022576836    111022731266 453040123  
453467821   453766495   111020058143   111020239436    111020397701   
111020576902    111020766026    111020946082    111021137355    111021294573   
111021426851    111021572639    111021719621    111021872654    111022019018   
111022218525    111022416165    111022576847    111022731277 453040164  
453468167   453766651   111020058301   111020239470    111020397767   
111020576913    111020766127    111020946161    111021137377    111021294685   
111021426895    111021572640    111021719632    111021872711    111022019074   
111022218536    111022416176    111022576858    111022731299 453040354  
453468233   453766677   111020058356   111020239481    111020397824   
111020577217    111020766149    111020946239    111021137579    111021294720   
111021427009    111021572662    111021719687    111021872722    111022019096   
111022218547    111022416200    111022576869    111022731312 453040578  
453468670   453766693   111020058389   111020239537    111020397857   
111020577239    111020766172    111020946778    111021137759    111021294742   
111021427032    111021572673    111021719698    111021872733    111022019131   
111022218569    111022416255    111022577051    111022731334 453040958  
453468829   453766727   111020058457   111020239560    111020397868   
111020577318    111020766217    111020947511    111021137973    111021294764   
111021427054    111021572718    111021720049    111021872788    111022019142   
111022218637    111022416266    111022577073    111022731367 453041402  
453468910   453766743   111020058491   111020239582    111020397880   
111020577329    111020766240    111020947588    111021137995    111021294809   
111021427177    111021572730    111021720061    111021872834    111022019164   
111022219010    111022416288    111022577185    111022731378 453041444  
453468951   453767097   111020058536   111020239593    111020397903   
111020577374    111020766284    111020947656    111021138008    111021294810   
111021427201    111021572763    111021720072    111021872845    111022019298   
111022219087    111022416323    111022577208    111022731390 453041485  
453468969   453767584   111020058547   111020239649    111020397914   
111020577486    111020766295    111020947724    111021138019    111021294876   
111021427223    111021572796    111021720151    111021872890    111022019423   
111022219100    111022416378    111022577219    111022731413 453041584  
453468985   453767659   111020058570   111020239650    111020397970   
111020577510    111020766420    111020947746    111021138042    111021294933   
111021427234    111021572808    111021720229    111021872946    111022019502   
111022219133    111022416435    111022577231    111022731468 453042087  
453469074   453767717   111020058604   111020239672    111020398016   
111020578218    111020766431    111020947993    111021138053    111021294966   
111021427256    111021572864    111021720252    111021872968    111022019546   
111022219302    111022416468    111022577253    111022731503 453042111  
453469322   453767949   111020058648   111020239762    111020398027   
111020578229    111020766453    111020948051    111021138075    111021294988   
111021427313    111021572897    111021720274    111021874241    111022019579   
111022219335    111022416503    111022577286    111022731514 453042376  
453469728   453768145   111020058772   111020239795    111020398094   
111020578263    111020766509    111020948073    111021138110    111021295068   
111021427324    111021572921    111021720285    111021874263    111022019591   
111022219391    111022416637    111022577310    111022731536 453042814  
453469751   453768368   111020058783   111020239874    111020398229   
111020578274    111020767094    111020948185    111021138154    111021295079   
111021427346    111021572965    111021720319    111021874296    111022019625   
111022219403    111022416659    111022577321    111022731558 453043457  
453469975   453768426   111020058817   111020239885    111020398296   
111020578342    111020767117    111020948208    111021138187    111021295091   
111021427357    111021572976    111021720342    111021874308    111022019669   
111022219414    111022416660    111022577343    111022731569 453043598  
453470122   453768608   111020058873   111020239896    111020399174   
111020578386    111020767151    111020948321    111021138200    111021295103   
111021427470    111021572987    111021720386    111021874319    111022019670   
111022219447    111022416682    111022577365    111022731604 453043705  
453470155   453768897   111020058895   111020240359    111020399242   
111020578421    111020767173    111020948343    111021138233    111021295114   
111021427515    111021573012    111021720409    111021874386    111022019715   
111022219458    111022416693    111022577387    111022731615 453043762  
453470429   453768970   111020058907   111020240382    111020399275   
111020578601    111020767230    111020948433    111021138266    111021295170   
111021427739    111021573034    111021720443    111021874533    111022019737   
111022219469    111022416750    111022577411    111022731693 453043770  
453470700   453769135   111020058918   111020240405    111020399297   
111020578623    111020767319    111020948466    111021138277    111021295204   
111021427751    111021573067    111021720454    111021874544    111022019748   
111022219470    111022417021    111022577455    111022731705 453044380  
453470841   453769192   111020059010   111020240438    111020399398   
111020578645    111020767375    111020948488    111021138312    111021295226   
111021427784    111021573922    111021720555    111021874656    111022019760   
111022219481    111022417122    111022578322    111022731738 453045205  
453471492   453769283   111020059076   111020240461    111020399422   
111020578780    111020767825    111020948523    111021138356    111021295394   
111021427829    111021573944    111021720599    111021874667    111022019771   
111022219492    111022417199    111022578399    111022731749 453045536  
453471666   453769671   111020059087   111020240472    111020399578   
111020578791    111020767870    111020948578    111021138402    111021296328   
111021427830    111021573955    111021720612    111021874678    111022019838   
111022219526    111022417212    111022578445    111022731750 453045619  
453471690   453769770   111020059144   111020240540    111020399602   
111020578803    111020767892    111020948589    111021138446    111021296339   
111021427841    111021573988    111021720656    111021874724    111022019939   
111022219559    111022417267    111022578467    111022731772

 

SCH-A-30



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453046138   453471708   453769838   111020059199  
111020240652    111020399679    111020578858    111020767904    111020948646   
111021138479    111021296889    111021427874    111021574046    111021720667   
111021874746    111022020032    111022219560    111022417290    111022578490   
111022731840 453046229   453472128   453769879   111020059212   111020240663   
111020399714    111020578869    111020767971    111020948691    111021138536   
111021297116    111021427908    111021574057    111021720678    111021874858   
111022020076    111022219571    111022417302    111022578535    111022731930
453046559   453472177   453769952   111020059313   111020240764    111020399725
   111020578926    111020767993    111020948905    111021138558    111021297138
   111021427931    111021574068    111021720791    111021874869    111022020111
   111022219717    111022418112    111022578579    111022731985 453046898  
453472193   453770182   111020059357   111020241417    111020399736   
111020578982    111020768040    111020948938    111021138581    111021297150   
111021427953    111021574079    111021721107    111021874892    111022020133   
111022219728    111022418123    111022578647    111022732111 453046922  
453472201   453770224   111020059414   111020241563    111020399758   
111020579006    111020768130    111020949007    111021138592    111021297161   
111021427975    111021574147    111021721152    111021874915    111022020144   
111022219773    111022418167    111022578669    111022732144 453047300  
453472268   453770232   111020059458   111020241585    111020399859   
111020579017    111020768174    111020949018    111021138659    111021297262   
111021427986    111021574192    111021721163    111021875185    111022020155   
111022219784    111022418178    111022578670    111022732166 453047748  
453472581   453770471   111020059481   111020241596    111020399860   
111020579028    111020768185    111020949085    111021138895    111021297329   
111021428022    111021574282    111021721208    111021875253    111022020201   
111022219818    111022418190    111022578759    111022732278 453047813  
453472730   453770539   111020059515   111020241901    111020399905   
111020579040    111020768231    111020949142    111021139032    111021297453   
111021428033    111021574327    111021721231    111021875286    111022020212   
111022219830    111022418202    111022578782    111022732302 453048035  
453472920   453770653   111020059537   111020241923    111020399949   
111020579062    111020768264    111020949322    111021139649    111021297497   
111021428864    111021574338    111021721242    111021875310    111022020234   
111022219931    111022418718    111022578805    111022732346 453048068  
453473050   453770968   111020059559   111020241934    111020399983   
111020579084    111020768275    111020949502    111021139740    111021297509   
111021428875    111021574349    111021721275    111021875332    111022020290   
111022219953    111022418774    111022578816    111022732380 453048613  
453473068   453771081   111020060214   111020242003    111020400302   
111020579095    111020768310    111020949951    111021139784    111021297554   
111021428909    111021574462    111021721297    111021875556    111022020302   
111022220045    111022418785    111022578838    111022732414 453048670  
453473076   453771107   111020060258   111020242069    111020400313   
111020579871    111020768343    111020950122    111021139986    111021297633   
111021428954    111021574529    111021721309    111021875567    111022020313   
111022220966    111022418875    111022578861    111022732492 453048852  
453473118   453771123   111020060416   111020242171    111020400357   
111020580008    111020768376    111020950133    111021140023    111021297655   
111021428965    111021574642    111021721310    111021875635    111022020335   
111022220977    111022418897    111022578906    111022732560 453048860  
453473316   453771289   111020060517   111020242205    111020400379   
111020580110    111020768398    111020950201    111021140045    111021297666   
111021429001    111021574664    111021721321    111021875769    111022020458   
111022221091    111022418909    111022578928    111022732582 453048993  
453473324   453771297   111020061057   111020242373    111020400414   
111020580143    111020768444    111020950278    111021140056    111021297723   
111021429012    111021574675    111021721332    111021875860    111022020481   
111022221125    111022418932    111022578995    111022732661 453049199  
453473449   453771461   111020061091   111020242407    111020400447   
111020580165    111020768501    111020950289    111021140393    111021297790   
111021429034    111021575250    111021721343    111021875882    111022020504   
111022221473    111022418954    111022579008    111022732740 453049280  
453473555   453771644   111020061158   111020242418    111020400560   
111020580323    111020768534    111020950324    111021140438    111021297879   
111021429045    111021575306    111021721354    111021875927    111022020537   
111022221495    111022419023    111022579547    111022732773 453049777  
453473589   453771917   111020061192   111020242496    111020400616   
111020580356    111020768578    111020950504    111021140483    111021297891   
111021429067    111021575351    111021721365    111021875949    111022020560   
111022221710    111022419089    111022579604    111022732784 453051294  
453474256   453771941   111020061215   111020242508    111020400650   
111020580378    111020768691    111020950560    111021140540    111021297903   
111021429089    111021575373    111021721376    111021875994    111022020605   
111022221721    111022419090    111022579660    111022732795 453051393  
453474272   453772022   111020061248   111020242520    111020400706   
111020580389    111020768703    111020950728    111021140573    111021297925   
111021429090    111021575384    111021721387    111021876030    111022020649   
111022221743    111022419102    111022579693    111022732807 453051518  
453474348   453772063   111020061305   111020242542    111020400717   
111020580558    111020768815    111020950762    111021140584    111021298128   
111021429113    111021575430    111021721398    111021876557    111022020683   
111022221765    111022419113    111022579705    111022732830 453051757  
453474512   453772147   111020062148   111020242553    111020400728   
111020580626    111020768859    111020950795    111021140742    111021298162   
111021429146    111021575520    111021721422    111021876568    111022020728   
111022221776    111022419179    111022579783    111022732885 453051849  
453474520   453772337   111020062182   111020242564    111020400773   
111020580659    111020768882    111020950830    111021140786    111021298184   
111021429157    111021575542    111021721433    111021876872    111022020885   
111022221800    111022419191    111022579817    111022733875 453052136  
453474603   453772378   111020062227   111020242610    111020400795   
111020580660    111020768905    111020950997    111021140832    111021298207   
111021429168    111021575553    111021721455    111021876951    111022020908   
111022221822    111022419236    111022580145    111022733954 453052367  
453474918   453772394   111020062250   111020242632    111020401011   
111020580749    111020768994    111020951011    111021140900    111021298229   
111021429618    111021575711    111021721477    111021876995    111022020920   
111022221990    111022419270    111022580178    111022734124 453052946  
453474991   453772477   111020062351   111020242676    111020401022   
111020580761    111020769007    111020951066    111021141170    111021298252   
111021429629    111021575799    111021721488    111021877075    111022020975   
111022222058    111022419281    111022580213    111022734236 453053167  
453475006   453772576   111020062463   111020242766    111020401156   
111020580772    111020769041    111020951088    111021141417    111021298375   
111021429720    111021575812    111021721590    111021877109    111022021011   
111022222227    111022419326    111022580224    111022734258 453053175  
453475105   453772600   111020062496   111020242801    111020401347   
111020580794    111020769546    111020951099    111021141428    111021298409   
111021429764    111021575834    111021721602    111021877121    111022021033   
111022222261    111022419382    111022580673    111022734337 453053431  
453475279   453772733   111020062508   111020242856    111020401640   
111020580806    111020769591    111020951145    111021141440    111021298959   
111021429786    111021575856    111021721668    111021877154    111022021077   
111022222272    111022419517    111022580730    111022734449 453053688  
453475550   453772758   111020062520   111020242889    111020401729   
111020580851    111020769669    111020951156    111021141899    111021299130   
111021429809    111021575867    111021721680    111021877165    111022021178   
111022222317    111022419562    111022580875    111022734461 453053779  
453475667   453773392   111020062542   111020242890    111020401741   
111020580895    111020769670    111020951257    111021141912    111021299556   
111021429911    111021575890    111021721703    111021877277    111022022360   
111022222429    111022419584    111022580909    111022734517 453053795  
453475766   453773442   111020062575   111020242902    111020401774   
111020580985    111020769715    111020951279    111021141934    111021299590   
111021429966    111021575902    111021721747    111021877288    111022022405   
111022222452    111022419595    111022580910    111022734540 453054751  
453475808   453773533   111020062597   111020242946    111020401785   
111020581212    111020769793    111020951291    111021142148    111021299602   
111021429977    111021575946    111021721769    111021877299    111022022449   
111022222496    111022419607    111022580987    111022734562 453055204  
453475832   453773749   111020062643   111020242957    111020401808   
111020581290    111020769827    111020951437    111021142328    111021299624   
111021429999    111021575979    111021721770    111021877424    111022022517   
111022222531    111022419719    111022581012    111022734573 453055410  
453476087   453773822   111020062676   111020243701    111020401820   
111020581403    111020769883    111020951448    111021142362    111021299646   
111021430036    111021576015    111021721781    111021877446    111022022584   
111022222553    111022419720    111022581089    111022734629 453056038  
453476160   453773897   111020062733   111020243981    111020401842   
111020581414    111020769995    111020952764    111021142463    111021299769   
111021430126    111021576048    111021721815    111021877457    111022022629   
111022222575    111022419742    111022581090    111022734685 453057192  
453476285   453773905   111020062777   111020243992    111020401864   
111020581515    111020770009    111020952775    111021142485    111021299804   
111021430148    111021576521    111021721826    111021877479    111022022696   
111022222586    111022419753    111022581102    111022734731 453057622  
453476509   453774325   111020062845   111020244005    111020401875   
111020581830    111020770054    111020952854    111021142519    111021299837   
111021430159    111021576543    111021721848    111021877503    111022024069   
111022222621    111022419764    111022581135    111022734764 453057812  
453476541   453774820   111020063206   111020244038    111020401886   
111020581908    111020770087    111020952865    111021142531    111021299882   
111021430294    111021576565    111021721859    111021877525    111022024250   
111022222643    111022419809    111022581179    111022734821

 

SCH-A-31



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453057960   453476608   453774978   111020063666  
111020244061    111020401909    111020581931    111020770188    111020952898   
111021142564    111021299994    111021430317    111021576598    111021721860   
111021877637    111022024508    111022222676    111022419944    111022581180   
111022734876 453057986   453476814   453775066   111020063734   111020244128   
111020401954    111020582044    111020770267    111020953024    111021142575   
111021300032    111021430328    111021576600    111021721882    111021877648   
111022024519    111022222687    111022419966    111022581191    111022735103
453058554   453476863   453775116   111020063745   111020244184    111020401965
   111020582112    111020770289    111020953057    111021142755    111021300065
   111021430395    111021576622    111021721893    111021877749    111022024542
   111022222799    111022420003    111022581203    111022735226 453058992  
453477002   453775454   111020063767   111020244195    111020401976   
111020582235    111020770324    111020953125    111021142799    111021300098   
111021430845    111021576778    111021721905    111021878278    111022024676   
111022222890    111022420609    111022581573    111022735248 453059123  
453477028   453775462   111020063789   111020244207    111020402023   
111020582303    111020770368    111020953169    111021142812    111021300289   
111021430924    111021576789    111021721916    111021878346    111022025059   
111022222902    111022420801    111022581652    111022735338 453059271  
453477044   453775488   111020063835   111020244241    111020402090   
111020582314    111020770379    111020953170    111021142889    111021300302   
111021430935    111021576813    111021721949    111021878391    111022025105   
111022222946    111022420823    111022581674    111022735361 453059321  
453477259   453775512   111020063846   111020244296    111020402102   
111020582381    111020770380    111020953204    111021142968    111021300346   
111021431037    111021576880    111021721950    111021878425    111022025206   
111022223082    111022420845    111022581786    111022735394 453059529  
453477382   453775652   111020064690   111020244454    111020402113   
111020582459    111020770391    111020953237    111021142980    111021300492   
111021431767    111021576992    111021721961    111021878436    111022025239   
111022223138    111022420867    111022581821    111022735440 453060410  
453477473   453776122   111020064735   111020244487    111020402203   
111020582493    111020770896    111020953305    111021143004    111021300571   
111021431789    111021577027    111021721983    111021878492    111022025273   
111022223150    111022420878    111022581865    111022735462 453060451  
453477648   453776494   111020064768   111020244500    111020402269   
111020583270    111020770997    111020953327    111021143026    111021300638   
111021431846    111021577038    111021721994    111021878526    111022025307   
111022223239    111022420889    111022581887    111022735529 453060840  
453477671   453776643   111020064847   111020244544    111020402270   
111020583359    111020771033    111020953394    111021143048    111021300661   
111021431936    111021577207    111021722007    111021878548    111022025329   
111022223240    111022420913    111022581900    111022735563 453061020  
453478331   453776866   111020064858   111020244577    111020402337   
111020583371    111020771088    111020953451    111021143105    111021300672   
111021431958    111021577218    111021722018    111021878559    111022025341   
111022223251    111022420924    111022581966    111022735585 453061343  
453478364   453777146   111020065129   111020244588    111020402393   
111020583438    111020771112    111020953473    111021143161    111021301358   
111021431992    111021577229    111021722030    111021878571    111022025363   
111022223262    111022421004    111022582068    111022735686 453061368  
453478380   453777278   111020065141   111020244601    111020402405   
111020583450    111020771134    111020953743    111021143217    111021301381   
111021432016    111021577230    111021722052    111021878616    111022025374   
111022223385    111022421026    111022582181    111022735710 453061640  
453478521   453777336   111020065208   111020244612    111020402461   
111020583540    111020771156    111020953754    111021143486    111021301392   
111021432106    111021577296    111021722120    111021878638    111022025385   
111022224162    111022421149    111022582192    111022735798 453061848  
453478661   453777369   111020065602   111020244634    111020402517   
111020583584    111020771325    111020953787    111021143598    111021301426   
111021432285    111021577533    111021722131    111021878661    111022025464   
111022224207    111022421925    111022582204    111022735822 453062267  
453478760   453777690   111020065635   111020244645    111020402573   
111020583832    111020771347    111020953811    111021143699    111021301448   
111021432296    111021577645    111021722142    111021878683    111022025543   
111022224218    111022422050    111022582215    111022735978 453062614  
453478950   453777716   111020065703   111020244689    111020402595   
111020583887    111020771370    111020953833    111021143723    111021301460   
111021432319    111021577689    111021722265    111021878706    111022025598   
111022224230    111022422072    111022582248    111022736902 453062747  
453479412   453777740   111020065725   111020244713    111020402629   
111020583999    111020771381    111020953912    111021143824    111021301493   
111021432409    111021577713    111021722300    111021878751    111022025611   
111022224241    111022422106    111022582293    111022736924 453063349  
453479529   453778284   111020065747   111020244735    111020402696   
111020584013    111020771460    111020954014    111021143857    111021301505   
111021432601    111021577724    111021722658    111021878762    111022025622   
111022224308    111022422128    111022582473    111022736935 453063364  
453479685   453778425   111020065758   111020244779    111020402719   
111020584046    111020771471    111020954205    111021143880    111021301527   
111021432612    111021577757    111021722692    111021878795    111022025655   
111022224353    111022422139    111022582507    111022736957 453063414  
453480113   453778474   111020065826   111020244847    111020402720   
111020584349    111020771493    111020954227    111021144139    111021301549   
111021432656    111021577780    111021722838    111021878807    111022025712   
111022224443    111022422184    111022582934    111022737004 453064123  
453480246   453778508   111020066164   111020244858    111020402775   
111020584361    111020771549    111020954418    111021144173    111021301640   
111021432690    111021577791    111021722940    111021878818    111022025756   
111022224476    111022422195    111022583250    111022737060 453064164  
453480253   453778516   111020066209   111020244892    111020403743   
111020584372    111020771561    111020954430    111021144274    111021301718   
111021432746    111021577971    111021722951    111021878852    111022025880   
111022224892    111022422713    111022583272    111022737093 453064255  
453480352   453778680   111020066232   111020244915    111020403754   
111020584394    111020771729    111020954643    111021144308    111021301752   
111021432836    111021578062    111021723604    111021878919    111022025914   
111022225242    111022422836    111022583328    111022737127 453064404  
453480493   453778961   111020066265   111020244937    111020403800   
111020584451    111020771976    111020954766    111021144319    111021301808   
111021432892    111021578073    111021724076    111021878942    111022025925   
111022225578    111022422926    111022583373    111022737318 453064776  
453480576   453778987   111020066298   111020244959    111020403811   
111020584473    111020771987    111020955385    111021144331    111021301831   
111021432937    111021578141    111021724100    111021878986    111022025992   
111022225590    111022422937    111022583407    111022737329 453065039  
453480584   453779183   111020066300   111020244971    111020403822   
111020584507    111020771998    111020955442    111021144397    111021301842   
111021432948    111021578253    111021724144    111021879101    111022026331   
111022225635    111022422959    111022583463    111022737330 453065088  
453480741   453779217   111020066322   111020245039    111020403855   
111020584541    111020772012    111020955532    111021144432    111021301853   
111021432960    111021578264    111021724199    111021879134    111022026500   
111022225725    111022422960    111022583496    111022737408 453065187  
453481129   453779746   111020066333   111020245590    111020403899   
111020584686    111020772034    111020955587    111021144465    111021302506   
111021433286    111021578286    111021724267    111021879493    111022026612   
111022226377    111022423040    111022583508    111022737420 453065534  
453481301   453779852   111020066355   111020245646    111020403901   
111020584697    111020772078    111020955611    111021144476    111021302517   
111021433332    111021578376    111021724313    111021879741    111022026656   
111022226423    111022423219    111022583553    111022737453 453065856  
453481335   453780140   111020066399   111020245657    111020403956   
111020584811    111020772292    111020955688    111021144566    111021302528   
111021433455    111021578871    111021724324    111021879763    111022026702   
111022226445    111022423286    111022583711    111022737486 453065880  
453481400   453780264   111020066434   111020245668    111020403990   
111020584967    111020772337    111020956263    111021144599    111021302539   
111021433499    111021578893    111021724335    111021879819    111022027411   
111022226513    111022423321    111022583733    111022737497 453066565  
453481483   453780306   111020066456   111020245736    111020404025   
111020584990    111020772360    111020956308    111021144678    111021302562   
111021433512    111021578927    111021724447    111021879842    111022027422   
111022227042    111022423376    111022583755    111022737543 453066763  
453481574   453780413   111020066478   111020245747    111020404216   
111020585058    111020772405    111020956443    111021144690    111021302573   
111021433589    111021578938    111021724470    111021879932    111022027602   
111022227109    111022423387    111022583812    111022737576 453066961  
453481764   453780447   111020066489   111020245769    111020404250   
111020585069    111020772427    111020956511    111021144735    111021302674   
111021433703    111021578972    111021724492    111021880057    111022027613   
111022227143    111022423488    111022584150    111022737712 453067340  
453482184   453780488   111020066579   111020245781    111020404283   
111020585171    111020772450    111020956544    111021144746    111021302696   
111021433725    111021579030    111021724571    111021880091    111022027624   
111022227222    111022423613    111022584161    111022737723 453068033  
453482200   453780504   111020066827   111020245916    111020404294   
111020585182    111020772472    111020956746    111021144825    111021302797   
111021433815    111021579580    111021724649    111021880114    111022027657   
111022227244    111022423624    111022584183    111022737734 453068330  
453482325   453780520   111020066861   111020246142    111020404317   
111020585193    111020772483    111020956757    111021144869    111021302809   
111021434355    111021580504    111021724706    111021880125    111022027736   
111022227390    111022423691    111022584217    111022737936

 

SCH-A-32



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453068728   453482457   453781015   111020067828  
111020246175    111020404418    111020585216    111020772528    111020956768   
111021144926    111021302832    111021434456    111021580515    111021725415   
111021880170    111022027747    111022227413    111022423703    111022584228   
111022737992 453069056   453482580   453781288   111020068740   111020246197   
111020404564    111020585227    111020772539    111020956791    111021144960   
111021302843    111021434490    111021580548    111021725448    111021880383   
111022027792    111022227424    111022423747    111022584239    111022738016
453069387   453482614   453781452   111020068751   111020246287    111020404755
   111020585283    111020772630    111020956926    111021145039    111021302898
   111021434502    111021580582    111021725538    111021880462    111022027893
   111022227468    111022423804    111022584251    111022738061 453069403  
453482648   453781460   111020068784   111020246333    111020404834   
111020585294    111020772652    111020956948    111021145051    111021302922   
111021434546    111021580706    111021725594    111021880473    111022027916   
111022227503    111022423893    111022585050    111022738072 453069593  
453482812   453781684   111020069426   111020246344    111020404968   
111020585317    111020772663    111020956959    111021145062    111021303024   
111021434557    111021580717    111021725617    111021880530    111022027949   
111022227828    111022423916    111022585061    111022738094 453070260  
453483018   453782088   111020069482   111020246355    111020405060   
111020585351    111020773147    111020957017    111021145309    111021303125   
111021434580    111021580728    111021725684    111021880541    111022028108   
111022227862    111022424119    111022585117    111022738128 453070393  
453483067   453782120   111020069639   111020246377    111020405116   
111020585429    111020773372    111020957398    111021145321    111021303136   
111021434658    111021580920    111021725695    111021880585    111022028254   
111022227884    111022424153    111022585139    111022739040 453070500  
453483224   453782146   111020069684   111020246412    111020405150   
111020585485    111020773428    111020957466    111021145477    111021303877   
111021434692    111021580931    111021725718    111021880596    111022028355   
111022227895    111022424197    111022585195    111022739051 453070732  
453483661   453782161   111020069820   111020246445    111020405329   
111020585519    111020773440    111020957578    111021145488    111021303990   
111021434737    111021581044    111021725730    111021880709    111022028434   
111022227907    111022424210    111022585263    111022739062 453071011  
453483968   453782179   111020069909   111020246489    111020405385   
111020585564    111020773451    111020957613    111021146131    111021304092   
111021434805    111021581055    111021725774    111021880721    111022028467   
111022228032    111022424254    111022585274    111022739084 453071631  
453484040   453782211   111020069965   111020246546    111020405396   
111020585801    111020773462    111020957725    111021146164    111021304115   
111021434917    111021581101    111021725819    111021880912    111022028489   
111022228111    111022424300    111022585285    111022739095 453071896  
453484271   453782260   111020070114   111020246692    111020405419   
111020585913    111020773484    111020958030    111021146197    111021304160   
111021435086    111021581257    111021725831    111021880934    111022028647   
111022228133    111022424333    111022585319    111022739107 453072670  
453484511   453782468   111020070147   111020246704    111020405420   
111020586543    111020773552    111020958074    111021146445    111021304171   
111021435187    111021581280    111021725864    111021880945    111022028692   
111022228638    111022424445    111022585353    111022739152 453072779  
453484586   453782484   111020070158   111020246726    111020405543   
111020586587    111020773585    111020958197    111021146546    111021304205   
111021435200    111021581291    111021725932    111021882172    111022028704   
111022228672    111022424467    111022585375    111022739220 453072878  
453484784   453782989   111020070192   111020246737    111020405598   
111020586598    111020773754    111020958322    111021146670    111021304261   
111021435211    111021581370    111021725943    111021882239    111022028759   
111022228683    111022424524    111022585409    111022739231 453073140  
453485039   453783086   111020070215   111020246759    111020405622   
111020586655    111020773776    111020958355    111021146771    111021304294   
111021435288    111021581437    111021725976    111021882307    111022028816   
111022229538    111022424546    111022585410    111022739309 453073405  
453485054   453783144   111020070259   111020246771    111020405699   
111020586701    111020773787    111020958502    111021146782    111021304317   
111021435345    111021581538    111021726012    111021882318    111022029008   
111022229640    111022424557    111022585421    111022739343 453073421  
453485336   453783367   111020070282   111020246805    111020405925   
111020586723    111020774058    111020958557    111021146849    111021304384   
111021435435    111021581561    111021726034    111021882329    111022029086   
111022229684    111022424579    111022585432    111022739354 453073462  
453485377   453783516   111020070338   111020246838    111020406005   
111020586734    111020774115    111020958579    111021146883    111021304429   
111021435479    111021581583    111021726078    111021882363    111022029110   
111022229718    111022424625    111022585454    111022739455 453073587  
453485575   453783524   111020070394   111020246850    111020406038   
111020587779    111020774474    111020958928    111021146973    111021304430   
111021435604    111021581617    111021726113    111021882431    111022030268   
111022229730    111022424647    111022585487    111022739512 453073827  
453486037   453783615   111020070563   111020247143    111020406049   
111020587780    111020774520    111020958951    111021147008    111021304441   
111021435615    111021581628    111021726258    111021882453    111022030392   
111022229897    111022424669    111022585645    111022739613 453073868  
453486102   453783839   111020070642   111020247457    111020406050   
111020587836    111020774531    111020958973    111021147042    111021304474   
111021435682    111021581673    111021726304    111021882475    111022030448   
111022230013    111022424692    111022585690    111022739725 453073983  
453486193   453784324   111020070990   111020247468    111020406128   
111020587847    111020774542    111020958984    111021147097    111021304508   
111021435727    111021581695    111021726629    111021882521    111022030459   
111022230024    111022424737    111022585768    111022739758 453074163  
453486243   453784456   111020071058   111020247491    111020406230   
111020587937    111020774553    111020959008    111021147121    111021304520   
111021435749    111021581785    111021727192    111021882532    111022030493   
111022230035    111022424748    111022585814    111022739769 453074692  
453486268   453784910   111020071092   111020247536    111020406263   
111020588006    111020774654    111020959019    111021147143    111021304531   
111021435817    111021581796    111021727215    111021882611    111022030617   
111022230080    111022424759    111022585847    111022739792 453074791  
453486599   453784985   111020071115   111020247570    111020406364   
111020588051    111020774834    111020959053    111021147154    111021304643   
111021435907    111021581875    111021727507    111021882644    111022030640   
111022230158    111022424760    111022585869    111022739893 453075350  
453486649   453785412   111020071126   111020247581    111020406397   
111020588196    111020774845    111020959097    111021147211    111021304676   
111021436087    111021581932    111021727585    111021882734    111022030673   
111022230181    111022424771    111022585904    111022739961 453076028  
453486763   453785768   111020071159   111020247660    111020406432   
111020588220    111020774878    111020959266    111021147277    111021304711   
111021436234    111021582001    111021727596    111021882802    111022030796   
111022230293    111022424793    111022585926    111022740154 453076176  
453486854   453785974   111020071193   111020247693    111020406487   
111020588231    111020774913    111020959367    111021147356    111021304744   
111021436346    111021582023    111021727608    111021882824    111022030853   
111022230338    111022424805    111022585959    111022740200 453076416  
453486946   453786238   111020071261   111020247749    111020406522   
111020588253    111020774957    111020959592    111021147402    111021304867   
111021436379    111021582034    111021727697    111021882925    111022030921   
111022230563    111022424827    111022585971    111022740255 453076853  
453486995   453786386   111020071328   111020247873    111020406555   
111020588264    111020775048    111020959671    111021147413    111021304979   
111021436559    111021582090    111021727709    111021882969    111022030965   
111022230585    111022424850    111022586028    111022740345 453077281  
453487001   453786469   111020071339   111020247895    111020406566   
111020588297    111020775071    111020959705    111021147435    111021305037   
111021436571    111021582124    111021727732    111021882981    111022030987   
111022230642    111022424861    111022586039    111022740356 453077422  
453487175   453786956   111020071384   111020247941    111020406577   
111020588309    111020775116    111020959761    111021147480    111021305082   
111021436649    111021582146    111021727754    111021883083    111022031001   
111022230978    111022424917    111022586141    111022740389 453077430  
453487548   453787004   111020071430   111020247974    111020406588   
111020588310    111020775127    111020959873    111021147514    111021305105   
111021436650    111021582663    111021727800    111021883151    111022031012   
111022231609    111022424939    111022586174    111022740424 453077547  
453487837   453787228   111020072138   111020248009    111020406599   
111020588422    111020775183    111020959895    111021147570    111021305172   
111021436683    111021582674    111021727899    111021883207    111022031078   
111022231676    111022424951    111022586219    111022740446 453077869  
453487936   453787475   111020072161   111020248021    111020406667   
111020588747    111020775206    111020959930    111021147581    111021305183   
111021436852    111021582764    111021727901    111021883229    111022031146   
111022231979    111022424984    111022586758    111022740862 453078040  
453488041   453787525   111020072217   111020248087    111020406702   
111020588769    111020775262    111020959941    111021147626    111021305307   
111021436896    111021582775    111021727934    111021883252    111022031168   
111022232015    111022425008    111022586804    111022740895 453078354  
453488215   453787632   111020072262   111020248111    111020406735   
111020588804    111020775341    111020960033    111021147952    111021305329   
111021436919    111021582854    111021727956    111021883308    111022031236   
111022232037    111022425053    111022586837    111022740952 453078958  
453488256   453787764   111020072284   111020248166    111020406746   
111020588815    111020775352    111020960055    111021148032    111021305341   
111021436920    111021582876    111021727990    111021883533    111022031281   
111022232116    111022425154    111022586848    111022740974

 

SCH-A-33



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453079485   453488355   453787855   111020073184  
111020248212    111020406757    111020588826    111020775385    111020960730   
111021148087    111021305374    111021436942    111021582900    111021728025   
111021883555    111022031292    111022232127    111022425200    111022586860   
111022741076 453079493   453488413   453787905   111020073195   111020248267   
111020406780    111020588871    111020775396    111020960808    111021148111   
111021305385    111021437022    111021582944    111021728047    111021883577   
111022031326    111022232161    111022425255    111022586871    111022741098
453079568   453488686   453787954   111020073207   111020248458    111020406814
   111020588893    111020775408    111020960932    111021148166    111021305453
   111021437156    111021582988    111021728081    111021883601    111022031348
   111022232206    111022425378    111022586961    111022741122 453079915  
453488728   453788093   111020073241   111020248537    111020406825   
111020589232    111020775431    111020960954    111021148177    111021306128   
111021437167    111021582999    111021728104    111021883656    111022031359   
111022232217    111022425468    111022587007    111022741144 453079964  
453488751   453788143   111020073320   111020249437    111020406858   
111020589243    111020775453    111020961023    111021148199    111021306139   
111021437381    111021583024    111021728159    111021883678    111022031438   
111022232251    111022426335    111022587063    111022741155 453080202  
453489080   453788218   111020073465   111020249550    111020406971   
111020590582    111020775475    111020961652    111021148289    111021306162   
111021438056    111021583103    111021728171    111021883689    111022031685   
111022232284    111022426582    111022587131    111022742011 453080459  
453489122   453788317   111020073476   111020249606    111020406982   
111020590616    111020775532    111020961944    111021148290    111021306173   
111021438078    111021583114    111021728474    111021883690    111022031719   
111022232374    111022426616    111022587209    111022742033 453080954  
453489411   453788358   111020073533   111020249628    111020407905   
111020590661    111020775723    111020962024    111021148313    111021306195   
111021438292    111021583158    111021728485    111021883735    111022031742   
111022232396    111022427213    111022587210    111022742099 453081051  
453489502   453788507   111020073667   111020249639    111020407916   
111020590818    111020775790    111020962035    111021149549    111021306207   
111021438304    111021583170    111021728496    111021883768    111022031898   
111022232420    111022427257    111022587221    111022742101 453081093  
453489551   453788564   111020074006   111020249640    111020407961   
111020590841    111020775857    111020962079    111021149550    111021306218   
111021438450    111021583204    111021728531    111021884006    111022033340   
111022232453    111022427279    111022587287    111022742202 453081549  
453489627   453788630   111020074028   111020249695    111020407972   
111020590908    111020775868    111020962114    111021149594    111021306285   
111021438731    111021583226    111021728564    111021884084    111022033407   
111022232464    111022427280    111022587298    111022742268 453082109  
453489916   453789042   111020074141   111020249730    111020407994   
111020590964    111020776522    111020962596    111021149606    111021306409   
111021439170    111021583260    111021728586    111021884264    111022033643   
111022232475    111022427314    111022587311    111022742381 453082117  
453489999   453789406   111020074242   111020249796    111020408007   
111020590986    111020776555    111020962743    111021149639    111021306443   
111021439181    111021583406    111021728700    111021884354    111022033744   
111022232532    111022427370    111022587366    111022742404 453082455  
453490690   453789414   111020074309   111020249819    111020408030   
111020591000    111020776689    111020962798    111021149695    111021306487   
111021439192    111021583417    111021728744    111021884411    111022033766   
111022232554    111022427381    111022587377    111022742448 453082513  
453490708   453789471   111020074354   111020249864    111020408085   
111020591088    111020776702    111020962844    111021149718    111021306612   
111021439248    111021583451    111021728766    111021884455    111022033845   
111022232655    111022427426    111022587434    111022742460 453082570  
453490773   453789687   111020074398   111020249897    111020408355   
111020591101    111020776971    111020962888    111021149729    111021306634   
111021439259    111021583507    111021728845    111021884466    111022033889   
111022233555    111022427639    111022587445    111022742639 453082661  
453490989   453789729   111020074400   111020249909    111020409468   
111020591112    111020777028    111020962901    111021149774    111021306926   
111021439260    111021583530    111021729677    111021884983    111022033890   
111022233566    111022427640    111022587489    111022742684 453082943  
453491052   453789836   111020074477   111020249943    111020409514   
111020591213    111020777051    111020963227    111021149819    111021306971   
111021439282    111021583596    111021730017    111021885041    111022033935   
111022234332    111022427673    111022587502    111022742741 453083255  
453491136   453789968   111020074523   111020250024    111020409536   
111020591279    111020777073    111020963249    111021149853    111021306982   
111021439327    111021583686    111021730242    111021885096    111022033980   
111022234343    111022427695    111022587524    111022742785 453083289  
453491219   453790024   111020074578   111020250035    111020409581   
111020591358    111020777152    111020963272    111021149909    111021307040   
111021439394    111021583710    111021730253    111021885131    111022034026   
111022234354    111022427718    111022587579    111022742808 453083446  
453491276   453790099   111020074589   111020250080    111020409592   
111020591426    111020777220    111020963441    111021149921    111021307220   
111021439417    111021583787    111021730275    111021885153    111022034048   
111022234927    111022427729    111022587603    111022742864 453083537  
453491524   453790107   111020074613   111020250147    111020409604   
111020591437    111020777264    111020963531    111021149954    111021307332   
111021439428    111021583811    111021730286    111021885221    111022034284   
111022234938    111022427774    111022587805    111022742976 453083842  
453491573   453790206   111020074871   111020250158    111020409659   
111020591448    111020777286    111020963812    111021149987    111021307376   
111021439439    111021583888    111021730321    111021885254    111022034329   
111022234983    111022427820    111022587872    111022742998 453083859  
453491722   453790388   111020074893   111020250169    111020409682   
111020591471    111020777444    111020963834    111021150013    111021308018   
111021439440    111021583912    111021730387    111021885399    111022034330   
111022235007    111022427842    111022587939    111022743472 453083883  
453491821   453790487   111020075029   111020250204    111020409693   
111020591482    111020777477    111020963980    111021150035    111021308029   
111021439697    111021583967    111021730422    111021885412    111022034341   
111022235074    111022427853    111022588615    111022744282 453084287  
453491862   453790537   111020075344   111020250226    111020409772   
111020591572    111020777488    111020964037    111021150192    111021308030   
111021439709    111021583978    111021730433    111021885502    111022034497   
111022235120    111022427864    111022588705    111022744417 453084543  
453491896   453790560   111020075388   111020250271    111020409794   
111020591639    111020777534    111020964059    111021151441    111021308108   
111021439811    111021584069    111021730466    111021885524    111022034565   
111022235175    111022427909    111022588750    111022744507 453084683  
453491961   453790578   111020075412   111020250327    111020409806   
111020591718    111020777589    111020964071    111021151496    111021308221   
111021439822    111021584924    111021730488    111021885614    111022035421   
111022235186    111022427921    111022588862    111022744620 453085250  
453491995   453791055   111020075467   111020250372    111020409840   
111020591730    111020777590    111020964105    111021151564    111021308232   
111021439855    111021584979    111021730501    111021885636    111022035432   
111022235221    111022428045    111022588873    111022744642 453085607  
453492365   453791162   111020075535   111020250406    111020409851   
111020591774    111020777613    111020964150    111021151610    111021308658   
111021439901    111021584991    111021730545    111021885658    111022035487   
111022235300    111022428056    111022588884    111022744686 453085706  
453492381   453791196   111020075748   111020250428    111020410099   
111020591785    111020777680    111020964206    111021151733    111021308681   
111021439912    111021585015    111021730567    111021885670    111022035555   
111022235311    111022428090    111022588895    111022744721 453086167  
453492423   453791352   111020076378   111020250462    111020410178   
111020591909    111020777691    111020964251    111021151755    111021308793   
111021439967    111021585071    111021730646    111021885681    111022035634   
111022235388    111022428191    111022588907    111022744732 453086464  
453492597   453791378   111020076389   111020250484    111020410213   
111020591921    111020777725    111020964262    111021151777    111021308827   
111021439989    111021585127    111021730679    111021885692    111022035667   
111022235445    111022428203    111022589166    111022744743 453086589  
453492613   453791550   111020076390   111020250585    111020410257   
111020591965    111020778243    111020964318    111021151845    111021308951   
111021440228    111021585138    111021730747    111021885748    111022035702   
111022235489    111022428269    111022589245    111022744765 453086738  
453492670   453791964   111020076626   111020251070    111020410303   
111020591987    111020778287    111020964341    111021151979    111021308984   
111021440239    111021585183    111021730758    111021885793    111022035724   
111022235502    111022428371    111022589278    111022744776 453087462  
453492696   453792335   111020076828   111020251216    111020410314   
111020591998    111020778322    111020964363    111021152060    111021309008   
111021440273    111021585194    111021730770    111021885940    111022035735   
111022235669    111022428405    111022589313    111022744798 453087504  
453492779   453792418   111020076941   111020251238    111020410336   
111020592023    111020778366    111020964385    111021152127    111021309042   
111021440352    111021585262    111021730859    111021886031    111022035768   
111022235726    111022428450    111022589335    111022744822 453087694  
453492795   453792491   111020076963   111020251407    111020410369   
111020592179    111020778377    111020964486    111021152138    111021309198   
111021440408    111021585295    111021730860    111021886097    111022035779   
111022235782    111022428483    111022589357    111022744877 453087983  
453492803   453792558   111020077032   111020251418    111020410426   
111020592247    111020778737    111020964510    111021152172    111021309211   
111021440419    111021585307    111021730871    111021886132    111022035814   
111022235883    111022428506    111022589391    111022744899

 

SCH-A-34



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453088130   453493074   453792772   111020077043  
111020251429    111020410448    111020592292    111020778759    111020964521   
111021152194    111021309334    111021440431    111021585318    111021730905   
111021886165    111022035869    111022235928    111022428517    111022589403   
111022744934 453088163   453493272   453792798   111020077289   111020251463   
111020410459    111020592348    111020778782    111020964565    111021152217   
111021309389    111021440453    111021585374    111021730916    111021886187   
111022035960    111022235940    111022428562    111022589469    111022744967
453088171   453493389   453792806   111020077302   111020251485    111020410493
   111020593282    111020779402    111020970472    111021152240    111021309424
   111021440464    111021585510    111021730949    111021886233    111022035971
   111022236222    111022429114    111022589470    111022745014 453088551  
453493694   453792814   111020077379   111020251586    111020410527   
111020593383    111020779569    111020970517    111021152318    111021309480   
111021440532    111021585521    111021731108    111021886277    111022035982   
111022236277    111022429170    111022589548    111022745092 453088569  
453493744   453792855   111020077391   111020251609    111020410572   
111020593394    111020779682    111020970551    111021152352    111021309626   
111021440554    111021585587    111021731221    111021886312    111022035993   
111022236334    111022429260    111022589559    111022745159 453088874  
453493819   453792897   111020077414   111020251676    111020410640   
111020593934    111020779806    111020970652    111021152374    111021309637   
111021440565    111021585655    111021731265    111021886323    111022036051   
111022236839    111022429372    111022589627    111022745160 453089062  
453493843   453792939   111020077447   111020251698    111020410763   
111020593945    111020779851    111020970720    111021152385    111021309648   
111021440655    111021585666    111021731344    111021886424    111022036185   
111022236884    111022429473    111022589683    111022745193 453089435  
453493892   453792947   111020077469   111020251744    111020410831   
111020594070    111020779873    111020970753    111021152486    111021309682   
111021440677    111021585688    111021731366    111021886468    111022036231   
111022237043    111022429507    111022589706    111022745249 453089666  
453493934   453793317   111020077526   111020251755    111020410864   
111020594159    111020779907    111020970764    111021152510    111021309693   
111021440789    111021585701    111021731377    111021887245    111022036253   
111022237122    111022429530    111022589728    111022745306 453089765  
453494080   453793382   111020077537   111020251766    111020410875   
111020594238    111020779941    111020970887    111021152521    111021309705   
111021440813    111021585745    111021731399    111021887278    111022036297   
111022237133    111022429552    111022589784    111022745328 453090391  
453494148   453793614   111020077616   111020251801    111020410943   
111020594272    111020779963    111020970898    111021152565    111021309750   
111021440824    111021585767    111021731456    111021887313    111022036321   
111022237177    111022429608    111022589795    111022745339 453091621  
453494155   453794042   111020077650   111020251823    111020410965   
111020594384    111020780044    111020970911    111021152587    111021309761   
111021440835    111021585790    111021731490    111021887368    111022036455   
111022237245    111022429675    111022589807    111022745340 453091696  
453494262   453794075   111020078156   111020251834    111020410987   
111020594407    111020780066    111020971057    111021152655    111021309772   
111021440846    111021585835    111021731849    111021887414    111022036466   
111022237346    111022429710    111022589818    111022745362 453091787  
453494411   453794265   111020078459   111020251878    111020411146   
111020594575    111020780202    111020971158    111021152677    111021309840   
111021441038    111021585857    111021731917    111021887436    111022036523   
111022237436    111022429732    111022589874    111022745373 453091878  
453494445   453794299   111020078583   111020251935    111020411168   
111020594676    111020780257    111020971226    111021152734    111021309873   
111021441050    111021585925    111021731928    111021887537    111022036534   
111022237571    111022429787    111022589920    111022745384 453092694  
453494452   453794398   111020078662   111020252048    111020411179   
111020594687    111020780347    111020971349    111021152756    111021309884   
111021441173    111021585981    111021731951    111021887559    111022036983   
111022237649    111022429798    111022589931    111022745496 453092900  
453494502   453794794   111020079146   111020252093    111020411214   
111020594698    111020780404    111020971372    111021152981    111021311001   
111021441218    111021586016    111021731973    111021887571    111022037074   
111022237672    111022429811    111022589942    111022745531 453093619  
453494528   453794976   111020079225   111020252105    111020411764   
111020594733    111020780516    111020971552    111021153016    111021311012   
111021441241    111021586566    111021732053    111021887593    111022037276   
111022237706    111022429866    111022589975    111022745575 453094021  
453494627   453795080   111020079427   111020252116    111020411900   
111020594766    111020780695    111020971608    111021153027    111021311078   
111021441274    111021586577    111021732176    111021887616    111022037300   
111022237740    111022429912    111022589986    111022745586 453094088  
453494718   453795122   111020079551   111020252138    111020411911   
111020594812    111020781157    111020971653    111021154400    111021311180   
111021441296    111021586612    111021732187    111021887638    111022037311   
111022237818    111022429967    111022590001    111022745632 453094385  
453494809   453795163   111020079933   111020252835    111020411922   
111020594889    111020781180    111020971709    111021154422    111021311203   
111021441319    111021586746    111021732255    111021887649    111022037704   
111022237953    111022430015    111022590012    111022745643 453094567  
453495251   453795197   111020079977   111020252857    111020411977   
111020594924    111020781236    111020971732    111021154433    111021311360   
111021441386    111021586779    111021732299    111021887650    111022037849   
111022239023    111022430026    111022590023    111022745665 453095085  
453495384   453795205   111020079988   111020253050    111020411999   
111020594957    111020781270    111020971811    111021154455    111021311371   
111021441409    111021586791    111021732323    111021887728    111022037894   
111022239067    111022430194    111022590056    111022745711 453095523  
453495533   453795247   111020080047   111020253083    111020412057   
111020595048    111020781292    111020971888    111021154477    111021311382   
111021441410    111021586825    111021732367    111021887773    111022037984   
111022239157    111022430228    111022590078    111022746150 453095986  
453495566   453795395   111020080058   111020253128    111020412293   
111020595060    111020781326    111020971945    111021154523    111021311461   
111021441421    111021586836    111021732389    111021887852    111022037995   
111022239214    111022430251    111022590089    111022746161 453097214  
453495608   453795486   111020080115   111020253162    111020412530   
111020595217    111020781348    111020972003    111021154534    111021311551   
111021441498    111021586847    111021732435    111021887874    111022038031   
111022239258    111022430262    111022590135    111022746172 453097271  
453495624   453795577   111020080159   111020253184    111020412596   
111020595295    111020781371    111020972193    111021154556    111021311630   
111021441555    111021586869    111021732468    111021887931    111022038064   
111022239416    111022430600    111022590269    111022746363 453097776  
453495731   453795627   111020080193   111020253218    111020412619   
111020595329    111020781988    111020972452    111021154567    111021311641   
111021441601    111021586870    111021732491    111021888022    111022038086   
111022239449    111022430611    111022590427    111022746497 453098097  
453495814   453795908   111020080249   111020253241    111020412709   
111020595363    111020782024    111020972474    111021154613    111021311685   
111021441623    111021586892    111021732570    111021888055    111022038097   
111022239573    111022430947    111022590450    111022746509 453098709  
453496531   453796393   111020080261   111020253296    111020412710   
111020595396    111020782057    111020972845    111021154657    111021311696   
111021441702    111021586937    111021732828    111021888066    111022038165   
111022239629    111022430958    111022590573    111022746701 453098956  
453496788   453796534   111020080340   111020253308    111020412743   
111020595420    111020782079    111020972935    111021154770    111021311753   
111021441779    111021586948    111021732974    111021888077    111022038187   
111022239652    111022431308    111022590607    111022746712 453098998  
453496937   453796641   111020080430   111020253320    111020412800   
111020595510    111020782147    111020972991    111021154815    111021311810   
111021441814    111021586971    111021733009    111021888134    111022038233   
111022239674    111022431331    111022590629    111022746802 453099038  
453497166   453796690   111020080474   111020253331    111020412811   
111020595644    111020782170    111020973116    111021154882    111021311832   
111021441825    111021587310    111021733919    111021888381    111022038255   
111022239685    111022431386    111022590696    111022746857 453099160  
453497232   453796955   111020080508   111020253364    111020412833   
111020595699    111020782293    111020973149    111021154938    111021311843   
111021441836    111021587343    111021733931    111021888897    111022038266   
111022239708    111022431667    111022590876    111022746879 453099202  
453497356   453797029   111020080519   111020253409    111020412866   
111020595701    111020782620    111020973161    111021154961    111021311988   
111021441869    111021587567    111021733942    111021888910    111022038288   
111022239719    111022431678    111022590898    111022747016 453099343  
453497430   453797094   111020080542   111020253421    111020412888   
111020595925    111020782631    111020973183    111021155007    111021311999   
111021441904    111021587589    111021733953    111021888921    111022038389   
111022239742    111022431982    111022590911    111022747050 453100133  
453497448   453797219   111020080575   111020253432    111020412967   
111020595947    111020782697    111020973228    111021155018    111021312002   
111021442512    111021587590    111021734000    111021888976    111022038468   
111022239764    111022432039    111022590933    111022747072 453100281  
453497638   453797276   111020080654   111020253454    111020412978   
111020596094    111020783205    111020973521    111021155041    111021312710   
111021442534    111021587624    111021734011    111021888987    111022038491   
111022239876    111022432062    111022591103    111022747331 453100489  
453497877   453797623   111020080676   111020253476    111020413621   
111020596106    111020783250    111020973598    111021155311    111021312743   
111021442556    111021587826    111021734123    111021889023    111022038536   
111022239900    111022432095    111022591563    111022747353

 

SCH-A-35



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453101180   453498305   453798100   111020080788  
111020253522    111020413632    111020596162    111020783306    111020973688   
111021155816    111021312765    111021442589    111021587882    111021734145   
111021889113    111022038569    111022239955    111022432387    111022591620   
111022747511 453101438   453498461   453798209   111020080823   111020253702   
111020413698    111020596241    111020783328    111020973802    111021155906   
111021312811    111021442646    111021587893    111021734156    111021889124   
111022038648    111022240070    111022432950    111022591631    111022747858
453101800   453498677   453798241   111020080834   111020253735    111020413700
   111020596263    111020783384    111020973879    111021155951    111021312888
   111021442657    111021587905    111021734167    111021889146    111022038659
   111022240182    111022433029    111022591732    111022747926 453102485  
453498917   453799181   111020080856   111020253780    111020413744   
111020596308    111020783395    111020973880    111021156008    111021312901   
111021442691    111021587949    111021734280    111021889179    111022038839   
111022240193    111022433175    111022591743    111022747937 453102659  
453499550   453799256   111020080946   111020253993    111020413867   
111020597501    111020783463    111020973891    111021156020    111021312923   
111021442769    111021587983    111021734325    111021889304    111022038851   
111022240216    111022433197    111022591822    111022748286 453103681  
453499808   453799314   111020080979   111020254028    111020413878   
111020597578    111020783496    111020973969    111021156031    111021312967   
111021442770    111021588108    111021734358    111021889326    111022039436   
111022240238    111022433221    111022591989    111022748411 453103764  
453499865   453799355   111020080980   111020254039    111020413890   
111020597590    111020783564    111020973992    111021156042    111021313137   
111021442781    111021588210    111021734370    111021889359    111022039447   
111022240339    111022433254    111022591990    111022748422 453103772  
453499980   453799470   111020081149   111020254141    111020413902   
111020597635    111020783597    111020974016    111021156154    111021313148   
111021442792    111021588232    111021734459    111021889416    111022039605   
111022240362    111022433298    111022592003    111022748567 453103921  
453500126   453799546   111020081206   111020254152    111020413946   
111020597769    111020784060    111020974049    111021156255    111021313171   
111021442859    111021588243    111021734493    111021889438    111022039616   
111022240384    111022433355    111022592025    111022748590 453103962  
453500167   453800021   111020081284   111020254196    111020413957   
111020597859    111020784093    111020974050    111021156323    111021313339   
111021442860    111021588333    111021734516    111021889449    111022039717   
111022240407    111022433445    111022592058    111022748646 453104192  
453500183   453800245   111020081330   111020254208    111020413979   
111020597882    111020784138    111020974061    111021156356    111021313384   
111021442871    111021588423    111021734606    111021889472    111022039739   
111022240429    111022433546    111022592126    111022748668 453104580  
453500225   453801110   111020082151   111020254219    111020414127   
111020597927    111020784172    111020974083    111021156378    111021313395   
111021442916    111021588467    111021734639    111021889539    111022039762   
111022240508    111022433580    111022592137    111022748703 453104598  
453500274   453801151   111020082162   111020254242    111020414509   
111020598052    111020784206    111020974151    111021156390    111021313407   
111021442927    111021588489    111021734684    111021889618    111022039807   
111022240597    111022433906    111022592193    111022749917 453104895  
453500324   453801490   111020082218   111020254264    111020415027   
111020598074    111020784240    111020974173    111021157380    111021313441   
111021442950    111021588535    111021734695    111021889629    111022039829   
111022240654    111022433940    111022592306    111022750010 453105165  
453500431   453802118   111020082623   111020254387    111020415173   
111020598085    111020784262    111020974195    111021157403    111021313519   
111021443029    111021588579    111021734763    111021889663    111022040056   
111022240665    111022433951    111022592373    111022750087 453105355  
453500472   453802142   111020082690   111020254398    111020415229   
111020598164    111020784857    111020974207    111021157425    111021313564   
111021443041    111021588726    111021734774    111021889674    111022040102   
111022240698    111022433984    111022592384    111022750122 453105454  
453500738   453802274   111020082791   111020254422    111020415252   
111020598210    111020784879    111020974218    111021157447    111021313610   
111021443085    111021588771    111021734785    111021890025    111022040113   
111022240711    111022434165    111022592429    111022750177 453105603  
453500753   453802324   111020082814   111020254477    111020415465   
111020598388    111020784903    111020974252    111021157469    111021313632   
111021443096    111021588782    111021734808    111021890216    111022040135   
111022240744    111022434200    111022592485    111022750212 453105637  
453500894   453802811   111020082836   111020254499    111020415544   
111020598399    111020784914    111020974331    111021157481    111021313687   
111021443164    111021588793    111021734820    111021890643    111022040214   
111022240801    111022434233    111022592496    111022750223 453105686  
453501025   453803140   111020082869   111020254567    111020415555   
111020598467    111020785128    111020974353    111021157515    111021313700   
111021443175    111021588805    111021734886    111021890654    111022040427   
111022240812    111022434277    111022592542    111022750267 453105777  
453501132   453803165   111020082892   111020254589    111020415689   
111020598489    111020785140    111020974500    111021157638    111021313766   
111021443186    111021588928    111021734910    111021890687    111022040517   
111022240823    111022434301    111022592609    111022750470 453106387  
453501140   453803355   111020082960   111020254635    111020415735   
111020598490    111020785218    111020974555    111021157650    111021313788   
111021443197    111021588951    111021734998    111021890698    111022040629   
111022240867    111022434323    111022592698    111022750559 453106445  
453501488   453803371   111020082993   111020254983    111020415780   
111020598502    111020785319    111020974566    111021157661    111021313856   
111021443221    111021588962    111021735045    111021890799    111022041642   
111022240957    111022434389    111022592700    111022750593 453106536  
453501496   453803504   111020083006   111020255074    111020415825   
111020598524    111020785342    111020974577    111021157683    111021313867   
111021443232    111021588973    111021735067    111021890801    111022041765   
111022241600    111022434402    111022592733    111022750672 453107245  
453501660   453803520   111020083129   111020255759    111020415892   
111020598579    111020785487    111020974612    111021157739    111021313913   
111021443243    111021588995    111021735078    111021890889    111022041855   
111022241611    111022434435    111022592801    111022750717 453107559  
453501751   453803702   111020083220   111020255760    111020415937   
111020598603    111020785498    111020974623    111021157740    111021314060   
111021443254    111021589008    111021735405    111021890935    111022041934   
111022241666    111022434503    111022592812    111022751055 453108458  
453501868   453803769   111020083231   111020255827    111020415982   
111020598614    111020785577    111020974656    111021157784    111021314172   
111021443265    111021589020    111021735472    111021890980    111022042047   
111022241734    111022434626    111022592823    111022751066 453108540  
453502106   453803793   111020083400   111020255849    111020416174   
111020598625    111020785690    111020974667    111021157896    111021314217   
111021443311    111021589053    111021735483    111021890991    111022042104   
111022241767    111022434648    111022592845    111022751189 453108805  
453502221   453803827   111020083433   111020255894    111020416185   
111020598669    111020785724    111020974689    111021157931    111021314318   
111021443344    111021589075    111021735506    111021891059    111022042126   
111022241778    111022434963    111022592913    111022751235 453109282  
453502353   453803918   111020083455   111020255928    111020416208   
111020598748    111020785757    111020974779    111021158011    111021314352   
111021443399    111021589110    111021735540    111021891071    111022042283   
111022243242    111022435111    111022592991    111022751381 453109761  
453502452   453803983   111020083668   111020255951    111020416264   
111020598759    111020785768    111020974803    111021158055    111021314374   
111021443401    111021589233    111021735618    111021891172    111022042339   
111022243253    111022435582    111022593048    111022751459 453110314  
453502486   453804411   111020083781   111020256176    111020416275   
111020598760    111020785780    111020974814    111021158066    111021314385   
111021443423    111021589244    111021735652    111021891194    111022042351   
111022243286    111022435616    111022593194    111022751516 453110322  
453502494   453804635   111020083983   111020256244    111020416286   
111020598805    111020786040    111020974836    111021158987    111021314408   
111021443456    111021589255    111021736181    111021891318    111022042395   
111022243310    111022435683    111022593677    111022751639 453110330  
453502825   453804650   111020084096   111020256266    111020416534   
111020598827    111020786332    111020974937    111021159056    111021314419   
111021443467    111021589277    111021736204    111021891341    111022042407   
111022243321    111022435694    111022593778    111022751684 453110637  
453503088   453804957   111020084232   111020256356    111020416545   
111020598940    111020786444    111020974971    111021159078    111021314497   
111021443489    111021589323    111021736259    111021891352    111022042520   
111022243354    111022435706    111022593789    111022751707 453110967  
453503153   453805418   111020084311   111020256480    111020416578   
111020598995    111020786455    111020974982    111021159124    111021314521   
111021443490    111021590426    111021736271    111021891374    111022042609   
111022243376    111022435728    111022593846    111022751718 453111320  
453503237   453805442   111020084366   111020256604    111020416613   
111020599008    111020786466    111020974993    111021159203    111021314532   
111021443502    111021590471    111021736327    111021891396    111022042700   
111022243422    111022435739    111022594139    111022751729 453111650  
453503351   453805574   111020084467   111020256682    111020416657   
111020599020    111020786523    111020975107    111021159348    111021314576   
111021443579    111021590482    111021736361    111021891475    111022042722   
111022243477    111022435751    111022594184    111022751741 453112112  
453503625   453805640   111020084557   111020256738    111020416668   
111020599110    111020786602    111020975174    111021159382    111021314587   
111021443580    111021590505    111021736394    111021891497    111022042766   
111022244243    111022435762    111022594342    111022751785

 

SCH-A-36



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453112211   453503781   453805681   111020084636  
111020256749    111020417029    111020599143    111020786624    111020975286   
111021159438    111021314600    111021443636    111021590516    111021736406   
111021891598    111022042799    111022244254    111022435841    111022594409   
111022751831 453112310   453503831   453805764   111020084647   111020256806   
111020417052    111020599503    111020786714    111020975343    111021159573   
111021314699    111021443669    111021590561    111021736439    111021891600   
111022042812    111022244265    111022435986    111022594410    111022751864
453112765   453504177   453806093   111020084681   111020257504    111020417063
   111020599727    111020786725    111020975354    111021159641    111021314723
   111021443827    111021590572    111021736440    111021891644    111022042878
   111022244355    111022435997    111022594432    111022752269 453112823  
453504383   453806234   111020084861   111020257638    111020417445   
111020599930    111020786736    111020975365    111021159719    111021314734   
111021443850    111021590606    111021736451    111021891699    111022042946   
111022244412    111022436022    111022594443    111022752304 453112831  
453504409   453806317   111020084940   111020257650    111020417704   
111020600089    111020786815    111020975411    111021159720    111021314745   
111021443872    111021591023    111021736495    111021891712    111022042957   
111022244423    111022436066    111022594476    111022752393 453113003  
453504417   453806416   111020085008   111020257717    111020417715   
111020601293    111020786826    111020975545    111021159731    111021315599   
111021443883    111021591089    111021736529    111021891734    111022042979   
111022244568    111022436112    111022594498    111022752427 453113268  
453504698   453806754   111020085020   111020257773    111020417827   
111020601305    111020786859    111020975556    111021159797    111021315689   
111021443917    111021591090    111021736530    111021891767    111022043093   
111022244580    111022436134    111022594500    111022752641 453113557  
453504995   453806804   111020085121   111020257784    111020417849   
111020601406    111020786893    111020975758    111021159810    111021315690   
111021443928    111021591135    111021736596    111021891790    111022043644   
111022244625    111022436202    111022595174    111022752731 453113797  
453505059   453806820   111020085165   111020257829    111020417861   
111020601608    111020786905    111020975972    111021159843    111021315713   
111021443939    111021591225    111021736642    111021891802    111022043666   
111022244681    111022436213    111022595321    111022752753 453113870  
453505158   453807034   111020085200   111020257841    111020417906   
111020601697    111020786916    111020976298    111021159854    111021315746   
111021443940    111021591270    111021736653    111021891824    111022043677   
111022244692    111022436224    111022595343    111022752764 453113920  
453505224   453807059   111020085211   111020257863    111020417917   
111020601709    111020786949    111020976322    111021159865    111021315768   
111021443973    111021591359    111021736675    111021891857    111022043712   
111022244715    111022436235    111022595411    111022752786 453113938  
453505299   453807174   111020085323   111020257874    111020417940   
111020601798    111020786994    111020976377    111021159911    111021315779   
111021443984    111021591551    111021736686    111021891903    111022043723   
111022244737    111022436516    111022595488    111022752797 453114167  
453505638   453807265   111020085525   111020257908    111020418031   
111020601811    111020787018    111020976412    111021159944    111021315869   
111021444019    111021591573    111021736697    111021891936    111022043745   
111022244838    111022436538    111022595523    111022752809 453114498  
453505760   453807463   111020085547   111020257953    111020418187   
111020601990    111020787041    111020976434    111021160003    111021315881   
111021444064    111021591595    111021736765    111021891970    111022043790   
111022244872    111022436628    111022595556    111022752854 453114506  
453505786   453807570   111020085592   111020258000    111020418198   
111020602429    111020787085    111020976692    111021160014    111021315971   
111021444075    111021591607    111021736776    111021892016    111022043857   
111022244917    111022436640    111022595624    111022752933 453114696  
453505893   453807646   111020085615   111020258011    111020418200   
111020602441    111020787142    111020976850    111021160126    111021315993   
111021444086    111021591652    111021736800    111021892027    111022043879   
111022244940    111022436662    111022595635    111022752999 453115032  
453505919   453807679   111020085671   111020258112    111020418299   
111020602452    111020787175    111020976861    111021160160    111021316028   
111021444097    111021591797    111021736866    111021892083    111022043925   
111022244973    111022436796    111022595657    111022753035 453115339  
453505935   453808008   111020085772   111020258134    111020418312   
111020602463    111020787221    111020976906    111021160171    111021316039   
111021444109    111021591810    111021736956    111021892140    111022043981   
111022245020    111022436831    111022595736    111022753046 453115347  
453505968   453808123   111020085873   111020258189    111020418468   
111020602542    111020787232    111020977020    111021160272    111021316062   
111021444266    111021592080    111021736978    111021892252    111022044005   
111022245031    111022436864    111022595747    111022753079 453115420  
453505992   453808180   111020086403   111020258235    111020418693   
111020602632    111020787265    111020977075    111021160351    111021316118   
111021444424    111021592091    111021736989    111021892285    111022044959   
111022245042    111022436909    111022595905    111022753080 453115461  
453506008   453808461   111020086571   111020258268    111020418761   
111020602643    111020787568    111020977301    111021161431    111021316152   
111021444570    111021592147    111021737014    111021892364    111022045118   
111022245075    111022436943    111022595949    111022753125 453115545  
453506099   453808529   111020086683   111020258291    111020418772   
111020603048    111020787579    111020977446    111021161475    111021316242   
111021444727    111021592170    111021737058    111021892375    111022045129   
111022245570    111022437506    111022595983    111022754069 453115677  
453506230   453808552   111020086706   111020258303    111020418783   
111020603060    111020787748    111020977648    111021161497    111021316286   
111021444750    111021592181    111021737070    111021892386    111022045185   
111022245592    111022437539    111022596164    111022754104 453115925  
453506321   453808669   111020086784   111020258325    111020418851   
111020603194    111020787793    111020977693    111021161857    111021316309   
111021445155    111021593250    111021737104    111021892397    111022045231   
111022245626    111022437584    111022596210    111022754148 453116014  
453506495   453808875   111020086807   111020259078    111020419379   
111020603307    111020787805    111020977727    111021161879    111021316310   
111021445234    111021593328    111021737182    111021892443    111022045253   
111022245659    111022437607    111022596232    111022754238 453116469  
453506578   453809097   111020086863   111020259124    111020419548   
111020603318    111020787917    111020977738    111021161903    111021316332   
111021445267    111021593407    111021737193    111021892465    111022045321   
111022245716    111022437629    111022596243    111022754306 453116477  
453506602   453809170   111020086874   111020259146    111020419627   
111020603329    111020787928    111020977750    111021161914    111021316387   
111021445289    111021593700    111021737205    111021892476    111022045444   
111022245749    111022437652    111022596276    111022754351 453117046  
453506685   453809196   111020086885   111020259551    111020419739   
111020603598    111020788110    111020977840    111021161958    111021316398   
111021445582    111021593711    111021737216    111021892487    111022045624   
111022245772    111022437720    111022596287    111022754384 453117103  
453506834   453809253   111020086908   111020259573    111020420618   
111020603936    111020788176    111020977862    111021161969    111021316411   
111021445728    111021593733    111021737340    111021892500    111022045646   
111022245839    111022437742    111022596322    111022754395 453117244  
453507428   453809576   111020086920   111020259584    111020420720   
111020604049    111020788198    111020977873    111021162027    111021316512   
111021445751    111021593777    111021737407    111021892544    111022045714   
111022245985    111022437764    111022596377    111022754418 453117285  
453508319   453809790   111020086964   111020259607    111020420843   
111020604061    111020788222    111020978627    111021162050    111021316556   
111021446099    111021593799    111021737452    111021892645    111022045860   
111022246346    111022438237    111022596388    111022754429 453117426  
453508384   453809857   111020086986   111020259629    111020420865   
111020604083    111020788244    111020978650    111021162061    111021316578   
111021446112    111021593801    111021737711    111021892656    111022046074   
111022246649    111022438259    111022596434    111022754508 453117681  
453508905   453809964   111020086997   111020259674    111020420922   
111020604106    111020788299    111020978672    111021162117    111021316602   
111021446246    111021593823    111021737744    111021892757    111022046186   
111022246672    111022438260    111022597042    111022754553 453117962  
453509051   453810004   111020087819   111020259719    111020420955   
111020604117    111020788312    111020978683    111021162128    111021316635   
111021446257    111021593845    111021737788    111021892768    111022046197   
111022246728    111022438462    111022597086    111022754586 453118143  
453509093   453810178   111020087831   111020259753    111020420988   
111020604230    111020788323    111020978863    111021162140    111021316646   
111021446268    111021593856    111021737799    111021893220    111022046210   
111022246740    111022438596    111022597097    111022754632 453118242  
453509119   453810244   111020087853   111020259809    111020420999   
111020604285    111020788390    111020978874    111021162151    111021316703   
111021446358    111021594712    111021737845    111021893512    111022046221   
111022246784    111022438619    111022597121    111022754788 453118358  
453509135   453810335   111020087886   111020260115    111020421035   
111020604511    111020788446    111020978931    111021162173    111021316714   
111021446482    111021594723    111021738150    111021893556    111022046254   
111022246818    111022438664    111022597143    111022754935 453118556  
453509325   453810889   111020087921   111020260317    111020421057   
111020604522    111020788491    111020979482    111021162207    111021316758   
111021446493    111021594734    111021738172    111021893590    111022046265   
111022246863    111022438732    111022597198    111022754968 453118887  
453509515   453810913   111020087943   111020260351    111020421080   
111020604566    111020788514    111020979538    111021162229    111021316769   
111021446550    111021594903    111021738228    111021894018    111022046344   
111022246896    111022438743    111022597233    111022755149

 

SCH-A-37



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453118952   453509721   453811168   111020087954  
111020260373    111020421125    111020605219    111020788682    111020979572   
111021162252    111021316882    111021446875    111021594981    111021738240   
111021894243    111022046366    111022248135    111022438787    111022597288   
111022755363 453119182   453509853   453811200   111020087965   111020260384   
111020421136    111020605871    111020789526    111020979628    111021162331   
111021316961    111021446910    111021595195    111021738734    111021894254   
111022046861    111022248146    111022438800    111022597525    111022755408
453119505   453509960   453811416   111020088023   111020260564    111020421169
   111020606029    111020789548    111020979639    111021162342    111021317142
   111021447124    111021595320    111021738745    111021894704    111022046883
   111022248179    111022438923    111022597569    111022755600 453119687  
453510174   453811481   111020088056   111020260575    111020421259   
111020606041    111020789559    111020979707    111021162353    111021317209   
111021447135    111021596073    111021738756    111021894748    111022046906   
111022248359    111022439014    111022598234    111022755824 453119729  
453510265   453811531   111020088067   111020260632    111020421305   
111020606096    111020789593    111020979763    111021162386    111021317265   
111021447203    111021596130    111021738789    111021894759    111022046917   
111022248663    111022439058    111022598313    111022757534 453120206  
453510307   453811572   111020088113   111020260687    111020421327   
111020606131    111020789605    111020979954    111021162397    111021317333   
111021447225    111021596141    111021738813    111021894861    111022047086   
111022248674    111022439070    111022598391    111022757589 453120818  
453510422   453811747   111020088203   111020260799    111020421349   
111020606153    111020789694    111020979976    111021162443    111021317344   
111021447269    111021596152    111021738981    111021894872    111022047222   
111022248843    111022439160    111022598403    111022757635 453120826  
453510448   453811994   111020088315   111020260834    111020421372   
111020606209    111020789751    111020980305    111021162454    111021317513   
111021447270    111021596185    111021739016    111021894939    111022047244   
111022248865    111022439182    111022598414    111022757691 453121253  
453510570   453812083   111020088337   111020260867    111020421406   
111020606287    111020790001    111020980800    111021162623    111021317524   
111021447292    111021596242    111021739049    111021894940    111022047266   
111022248887    111022439216    111022598425    111022757736 453121329  
453510703   453812182   111020088449   111020260890    111020421439   
111020606344    111020790056    111020980844    111021162645    111021317535   
111021447326    111021596297    111021739083    111021895042    111022047288   
111022248900    111022439227    111022598436    111022757747 453121949  
453510885   453812299   111020089125   111020260935    111020421451   
111020606399    111020790078    111020980899    111021162678    111021317580   
111021447359    111021596398    111021739667    111021895323    111022047413   
111022249080    111022439238    111022598605    111022757758 453122012  
453510919   453812489   111020089158   111020261026    111020421462   
111020607525    111020790124    111020980956    111021162690    111021317591   
111021447832    111021596422    111021739678    111021895345    111022047514   
111022249114    111022439362    111022598762    111022757826 453122699  
453510927   453812620   111020089226   111020261116    111020421484   
111020607569    111020790135    111020981182    111021162702    111021317614   
111021447999    111021596477    111021739702    111021895356    111022047996   
111022249147    111022439407    111022598773    111022757871 453122749  
453511164   453813107   111020089350   111020261127    111020421529   
111020607974    111020790157    111020981294    111021162713    111021317658   
111021448002    111021596499    111021739803    111021895378    111022048009   
111022249204    111022439429    111022598829    111022757927 453122814  
453511388   453813230   111020089361   111020261150    111020421563   
111020608065    111020790203    111020981339    111021162746    111021317726   
111021448035    111021596501    111021739814    111021895468    111022048065   
111022249248    111022439575    111022599189    111022758007 453122905  
453511495   453813263   111020089439   111020261206    111020421642   
111020608100    111020790258    111020981340    111021162814    111021317748   
111021448046    111021596567    111021740209    111021895693    111022048087   
111022249259    111022440184    111022599202    111022758108 453123119  
453511685   453813305   111020089451   111020261228    111020421653   
111020608212    111020790269    111020981373    111021162825    111021317917   
111021448136    111021596624    111021740254    111021895716    111022048256   
111022249293    111022440274    111022599235    111022758153 453123234  
453511750   453813354   111020089462   111020261239    111020421709   
111020608234    111020790292    111020981429    111021163051    111021317928   
111021448170    111021596635    111021740265    111021895749    111022048278   
111022249316    111022440331    111022599246    111022758254 453123697  
453512212   453813511   111020089507   111020261240    111020421721   
111020608267    111020790382    111020981430    111021163095    111021317939   
111021448316    111021596668    111021740300    111021895772    111022048324   
111022249383    111022440342    111022599279    111022758265 453123739  
453512469   453813586   111020089530   111020261273    111020421743   
111020609224    111020790405    111020981452    111021163118    111021317951   
111021448620    111021596747    111021740333    111021895783    111022048368   
111022249439    111022440397    111022599303    111022758287 453124133  
453512642   453813792   111020089563   111020261295    111020422069   
111020609303    111020790438    111020981700    111021163219    111021318008   
111021448844    111021596758    111021740445    111021895941    111022048414   
111022249473    111022440432    111022599336    111022758298 453124315  
453513004   453813966   111020089574   111020261307    111020422104   
111020609347    111020790461    111020981733    111021163231    111021318154   
111021448866    111021596792    111021740478    111021896177    111022048526   
111022249754    111022440454    111022599426    111022758333 453124596  
453513178   453814121   111020089619   111020261318    111020422126   
111020609358    111020790472    111020981799    111021163253    111021318198   
111021448923    111021596882    111021740502    111021896278    111022048762   
111022249765    111022440465    111022599606    111022758355 453124604  
453513434   453814162   111020089697   111020261374    111020422171   
111020609392    111020790517    111020982071    111021163264    111021318200   
111021448956    111021596893    111021740591    111021896728    111022049066   
111022250093    111022440702    111022599628    111022758456 453124976  
453513491   453814204   111020089710   111020261396    111020422227   
111020609415    111020790539    111020982138    111021163275    111021318233   
111021449014    111021596916    111021740647    111021896773    111022049077   
111022250509    111022441174    111022599796    111022758951 453125262  
453513517   453814238   111020089721   111020261419    111020422238   
111020609549    111020790551    111020982217    111021163376    111021318244   
111021449036    111021596938    111021740704    111021896830    111022049190   
111022250587    111022441208    111022599897    111022758984 453125445  
453513574   453814352   111020089743   111020261453    111020422283   
111020609572    111020790562    111020982228    111021163387    111021318356   
111021449081    111021596950    111021740759    111021896841    111022049235   
111022250598    111022441365    111022599921    111022759097 453125486  
453513715   453814543   111020089754   111020261543    111020422373   
111020609606    111020790584    111020982262    111021163769    111021318389   
111021449384    111021596983    111021741222    111021896885    111022049257   
111022250644    111022441455    111022599943    111022759121 453125759  
453513756   453814782   111020089787   111020261598    111020422384   
111020609639    111020790630    111020982284    111021163770    111021318402   
111021449395    111021597041    111021741266    111021896896    111022050079   
111022250701    111022441466    111022599965    111022759165 453126195  
453513814   453814832   111020089800   111020261813    111020422508   
111020609695    111020790652    111020982307    111021163859    111021318480   
111021449430    111021597052    111021741277    111021896919    111022050080   
111022250712    111022441488    111022600025    111022760640 453126229  
453513855   453814931   111020089822   111020261824    111020422542   
111020609718    111020790663    111020983421    111021163905    111021318525   
111021449452    111021597120    111021741301    111021896942    111022050103   
111022250846    111022441613    111022600092    111022760763 453126443  
453514135   453815037   111020089866   111020261846    111020422575   
111020609730    111020790854    111020983454    111021163927    111021318569   
111021449553    111021597131    111021741334    111021896953    111022050114   
111022251016    111022441714    111022600137    111022760774 453126468  
453514259   453815482   111020089923   111020261879    111020422700   
111020609820    111020790933    111020983487    111021163961    111021318570   
111021449575    111021597175    111021741378    111021896964    111022050125   
111022251027    111022441905    111022600294    111022760842 453126690  
453514325   453815524   111020089990   111020261891    111020422744   
111020609842    111020790944    111020983599    111021164052    111021318581   
111021449665    111021597209    111021741389    111021897011    111022050170   
111022251151    111022441949    111022600340    111022760886 453127045  
453514366   453815672   111020090688   111020261936    111020422777   
111020609909    111020791002    111020983656    111021164085    111021318592   
111021449700    111021597467    111021741468    111021897044    111022050192   
111022251184    111022441994    111022600362    111022760921 453127094  
453514424   453816241   111020090699   111020261969    111020422799   
111020610136    111020791024    111020983702    111021164096    111021318626   
111021449722    111021598536    111021741581    111021897123    111022050259   
111022251195    111022442052    111022600373    111022761001 453127581  
453514457   453817256   111020090701   111020262005    111020422801   
111020610192    111020791035    111020983713    111021164108    111021318671   
111021449766    111021598569    111021741761    111021897145    111022050305   
111022251218    111022442085    111022600395    111022761023 453127599  
453514663   453818684   111020090778   111020262049    111020422856   
111020610226    111020791080    111020983779    111021164153    111021318682   
111021449834    111021598604    111021741817    111021897156    111022050439   
111022251230    111022442096    111022600553    111022761034 453128175  
453514838   453818833   111020090789   111020262050    111020422890   
111020610248    111020791103    111020983858    111021164175    111021318693   
111021449924    111021598626    111021741840    111021897167    111022050484   
111022251364    111022442175    111022600564    111022761102

 

SCH-A-38



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453128670   453514903   453819153   111020091308  
111020262061    111020422946    111020610259    111020791147    111020983870   
111021164243    111021318749    111021449935    111021598682    111021741895   
111021897178    111022050507    111022251375    111022442311    111022600597   
111022761124 453128902   453515249   453819625   111020091342   111020262083   
111020422979    111020610282    111020791158    111020983904    111021164300   
111021318750    111021449946    111021598716    111021741918    111021897213   
111022050710    111022251498    111022442489    111022600665    111022761203
453129132   453515256   453820151   111020091409   111020262106    111020423004
   111020610349    111020791181    111020983959    111021164377    111021318761
   111021450410    111021598750    111021742571    111021897268    111022051025
   111022251500    111022442513    111022600733    111022761258 453129397  
453515645   453821001   111020091410   111020262128    111020423015   
111020610383    111020791192    111020983982    111021164388    111021318817   
111021450432    111021598772    111021742627    111021897291    111022051047   
111022251566    111022442579    111022600744    111022761281 453129413  
453515744   453822249   111020091498   111020262162    111020423127   
111020610462    111020791204    111020984040    111021164399    111021318840   
111021450926    111021598783    111021742728    111021897303    111022051058   
111022251623    111022442625    111022600823    111022761461 453129488  
453516312   453822777   111020091522   111020262184    111020423206   
111020610473    111020791226    111020984062    111021164412    111021318873   
111021451028    111021598839    111021742830    111021897358    111022051092   
111022251825    111022442726    111022600867    111022761551 453130072  
453516502   453822892   111020091533   111020262218    111020423262   
111020610484    111020791518    111020984129    111021164467    111021318895   
111021451062    111021598851    111021742908    111021897370    111022051104   
111022251836    111022442793    111022600935    111022761731 453130288  
453516601   453823114   111020091599   111020262229    111020423891   
111020610495    111020791552    111020984141    111021164502    111021318918   
111021451095    111021598873    111021742964    111021897392    111022051249   
111022251960    111022442816    111022600968    111022761797 453130445  
453516627   453824096   111020091656   111020262634    111020423925   
111020610507    111020791608    111020984174    111021164513    111021318930   
111021451118    111021598884    111021743044    111021897459    111022051283   
111022252017    111022442849    111022600991    111022761832 453130528  
453516783   453824351   111020091678   111020262678    111020423958   
111020610518    111020791675    111020984208    111021164603    111021318941   
111021451220    111021598918    111021743381    111021897493    111022051373   
111022252196    111022442894    111022601048    111022762158 453130692  
453516791   453826273   111020091735   111020262689    111020423981   
111020610574    111020791732    111020984219    111021164793    111021318952   
111021451398    111021598929    111021743404    111021897505    111022051463   
111022252208    111022442951    111022601059    111022762181 453130759  
453517039   453827396   111020091768   111020262713    111020424038   
111020610855    111020792081    111020984264    111021164805    111021318963   
111021451477    111021598985    111021743426    111021897516    111022051519   
111022252253    111022442962    111022601116    111022762259 453130965  
453517286   453827438   111020091814   111020262724    111020424487   
111020610901    111020792092    111020984376    111021164827    111021318974   
111021451499    111021599009    111021743459    111021897549    111022051520   
111022252321    111022442995    111022601172    111022762327 453131344  
453517302   453827750   111020091825   111020262780    111020424511   
111020610923    111020792159    111020984646    111021164849    111021319076   
111021451512    111021599010    111021743460    111021897673    111022051531   
111022252365    111022443008    111022601194    111022762350 453131666  
453517641   455234674   111020091836   111020262791    111020424522   
111020611182    111020792283    111020984736    111021164861    111021319100   
111021451545    111021599223    111021743471    111021897695    111022051575   
111022252398    111022443031    111022601251    111022762507 453131708  
453518011   456105873   111020091881   111020262836    111020424588   
111020611272    111020792407    111020984758    111021164872    111021319155   
111021451714    111021599256    111021743538    111021897707    111022051610   
111022252411    111022443042    111022601273    111022762620 453131740  
453518300   456307503   111020091904   111020262847    111020424667   
111020611384    111020792418    111020984792    111021164940    111021319177   
111021451769    111021599290    111021743572    111021897718    111022051643   
111022252499    111022443086    111022601329    111022762653 453131765  
453518433   456546852   111020091959   111020262858    111020424735   
111020611496    111020792463    111020984994    111021164995    111021319278   
111021451781    111021599313    111021743617    111021897729    111022051687   
111022252556    111022443154    111022601341    111022762710 453131807  
453518441   457209484   111020091982   111020262869    111020424757   
111020611531    111020792474    111020985029    111021165008    111021319302   
111021451826    111021599324    111021743673    111021897741    111022051766   
111022252972    111022443187    111022601420    111022763384 453132169  
453518722   457237063   111020092040   111020262892    111020424780   
111020611542    111020792485    111020985030    111021165020    111021319324   
111021451848    111021599391    111021743707    111021897987    111022051812   
111022253074    111022443211    111022601486    111022763452 453132987  
453519225   457447092   111020092062   111020262915    111020424803   
111020611733    111020792564    111020985085    111021165569    111021319335   
111021451871    111021599526    111021743718    111021897998    111022051845   
111022253096    111022443323    111022601497    111022763485 453133274  
453519282   458000122   111020092073   111020263006    111020424870   
111020611801    111020792586    111020985108    111021165615    111021319379   
111021451893    111021599762    111021743730    111021898023    111022051867   
111022253209    111022443389    111022601587    111022763519 453133464  
453519514   459256715   111020092084   111020263017    111020425297   
111020611957    111020792609    111020985120    111021165648    111021319380   
111021451916    111021599795    111021743752    111021898102    111022051902   
111022253232    111022443479    111022602364    111022764600 453133696  
453519589   460123185   111020092129   111020263028    111020425310   
111020612004    111020792621    111020985175    111021165660    111021319403   
111021451961    111021599818    111021743774    111021898124    111022052015   
111022253388    111022443480    111022602421    111022764611 453134074  
453519712   460141203   111020092152   111020263039    111020425332   
111020612093    111020792676    111020985186    111021165693    111021319425   
111021452018    111021599829    111021743819    111021898157    111022052420   
111022253456    111022443840    111022602544    111022764622 453134165  
453519951   460175144   111020092433   111020263275    111020425343   
111020612105    111020792722    111020985197    111021165839    111021319436   
111021452063    111021599863    111021743820    111021898179    111022052543   
111022253513    111022443851    111022602858    111022764644 453134652  
453520264   460177611   111020092499   111020263309    111020425365   
111020612161    111020792733    111020985265    111021165862    111021319447   
111021452119    111021599908    111021743886    111021898180    111022052598   
111022254086    111022443884    111022602869    111022764824 453134843  
453520272   460215858   111020092512   111020263310    111020425400   
111020612228    111020792777    111020985287    111021165952    111021319470   
111021452120    111021599920    111021743897    111021898191    111022052622   
111022254154    111022443996    111022602870    111022764879 453134991  
453520330   460236698   111020092545   111020263376    111020425411   
111020612239    111020792801    111020985333    111021166087    111021319481   
111021452164    111021599931    111021743910    111021898225    111022053757   
111022254390    111022444818    111022603051    111022764903 453135436  
453520629   460323900   111020092589   111020263433    111020425422   
111020612374    111020792890    111020985344    111021166111    111021319504   
111021452197    111021599942    111021743943    111021898236    111022053881   
111022254671    111022444863    111022603141    111022764914 453135816  
453520736   460684582   111020092646   111020263534    111020425433   
111020612408    111020792902    111020985490    111021166144    111021319560   
111021452209    111021600451    111021743976    111021898337    111022054017   
111022254693    111022444908    111022603185    111022764970 453135956  
453520744   460752306   111020092657   111020263556    111020425466   
111020612903    111020792946    111020985568    111021166166    111021319582   
111021452322    111021600495    111021743998    111021898360    111022054062   
111022254750    111022444942    111022603219    111022765106 453136079  
453520843   460964240   111020092668   111020263590    111020425523   
111020612981    111020792979    111020985580    111021166177    111021319605   
111021452355    111021600529    111021744001    111021898517    111022054073   
111022254783    111022444964    111022603264    111022765140 453136293  
453520934   461074361   111020092781   111020263613    111020425567   
111020612992    111020793060    111020985636    111021166199    111021319627   
111021453143    111021600530    111021744078    111021898539    111022054084   
111022254794    111022445583    111022603332    111022765252 453137044  
453521403   461170870   111020093535   111020263714    111020425635   
111020613106    111020793194    111020985658    111021166223    111021319638   
111021453187    111021600541    111021744168    111021898551    111022054129   
111022254839    111022445606    111022603523    111022765263 453137200  
453521585   461182545   111020093546   111020263747    111020425679   
111020614242    111020793206    111020985669    111021166469    111021319649   
111021453200    111021600552    111021744179    111021898618    111022054141   
111022254873    111022445640    111022603534    111022765386 453137291  
453521858   461212748   111020093636   111020263769    111020425983   
111020614264    111020793217    111020985715    111021166548    111021319661   
111021453222    111021600710    111021744191    111021898719    111022054208   
111022254918    111022445707    111022603590    111022765476 453137309  
453522047   461435869   111020093692   111020263792    111020426030   
111020614332    111020793228    111020985737    111021167145    111021319706   
111021453323    111021600798    111021744584    111021899349    111022054264   
111022254963    111022445954    111022603679    111022765487 453137390  
453522385   462027442   111020093704   111020263804    111020426108   
111020614433    111020793925    111020985771    111021167178    111021319739   
111021453356    111021600899    111021744629    111021899394    111022054286   
111022255054    111022446034    111022603714    111022765511

 

SCH-A-39



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453137416   453522484   462172552   111020093760  
111020263815    111020426153    111020614488    111020793958    111020985782   
111021167279    111021319751    111021453378    111021601384    111021744652   
111021899798    111022054297    111022255098    111022446056    111022603769   
111022765544 453137432   453522500   462207564   111020093782   111020263837   
111020426175    111020614657    111020794038    111020985838    111021167325   
111021319762    111021453389    111021601407    111021744685    111021899800   
111022054332    111022255133    111022446067    111022603815    111022765566
453137457   453522732   462231010   111020094008   111020263859    111020426737
   111020614668    111020794139    111020985850    111021167493    111021320179
   111021453402    111021601429    111021744696    111021899899    111022054512
   111022255177    111022446089    111022603859    111022765612 453137903  
453522856   462285776   111020094110   111020263882    111020426760   
111020614736    111020794421    111020985872    111021167538    111021320225   
111021453435    111021601452    111021744731    111021900038    111022054523   
111022255188    111022446124    111022603905    111022765960 453138174  
453522948   462362823   111020094165   111020263905    111020427031   
111020614747    111020794443    111020985928    111021167583    111021320258   
111021453862    111021601463    111021744764    111021900049    111022054646   
111022255199    111022446179    111022603927    111022765971 453138349  
453522971   462386566   111020094794   111020263927    111020427154   
111020614792    111020794454    111020986064    111021167639    111021320269   
111021453873    111021601564    111021744809    111021900061    111022054657   
111022255201    111022446191    111022603983    111022765982 453138844  
453523011   462489238   111020094817   111020263950    111020427255   
111020614938    111020794476    111020986121    111021167875    111021320270   
111021453929    111021601575    111021744898    111021900151    111022054668   
111022255234    111022446236    111022604052    111022765993 453138893  
453523060   462596321   111020094828   111020263961    111020427323   
111020615108    111020794533    111020986132    111021167910    111021320348   
111021453963    111021601711    111021744955    111021900218    111022054691   
111022255324    111022446315    111022604063    111022766006 453139818  
453523458   462774290   111020094840   111020264074    111020427378   
111020615579    111020794555    111020986154    111021167943    111021320382   
111021453996    111021601755    111021744977    111021900274    111022054804   
111022255368    111022446483    111022604164    111022766040 453140410  
453523508   462997503   111020094918   111020264131    111020427402   
111020615614    111020794566    111020986198    111021167965    111021320393   
111021454021    111021601812    111021745192    111021900296    111022054882   
111022255379    111022446528    111022604221    111022766051 453140758  
453523532   462997867   111020094930   111020264153    111020427626   
111020615793    111020794601    111020986200    111021168067    111021320405   
111021454199    111021601823    111021745226    111021900498    111022055063   
111022255447    111022446551    111022604300    111022766073 453140915  
453523581   463007054   111020095032   111020264366    111020427671   
111020615850    111020794667    111020986222    111021168089    111021320427   
111021454201    111021602701    111021745259    111021900577    111022055119   
111022255481    111022446595    111022604311    111022766084 453140998  
453523730   463027276   111020095065   111020264399    111020427693   
111020615995    111020795916    111020986233    111021168124    111021320438   
111021454212    111021602712    111021745686    111021900667    111022055164   
111022255492    111022446685    111022604322    111022766174 453141186  
453523755   463029348   111020095076   111020264401    111020427806   
111020616053    111020795961    111020986277    111021168168    111021320449   
111021454234    111021602723    111021745754    111021900724    111022055197   
111022255515    111022446720    111022604333    111022766185 453141244  
453523763   463093385   111020095100   111020264412    111020427828   
111020616064    111020796007    111020986288    111021168179    111021320494   
111021454290    111021602734    111021745800    111021900814    111022055232   
111022255526    111022446786    111022604366    111022766321 453141566  
453523904   463173435   111020095111   111020264423    111020427941   
111020616154    111020796018    111020986323    111021168180    111021320517   
111021454324    111021602767    111021745912    111021900825    111022055298   
111022255560    111022446809    111022604412    111022766343 453141921  
453523912   463322669   111020095166   111020264445    111020427963   
111020616165    111020796063    111020986402    111021168214    111021320539   
111021455066    111021602778    111021745978    111021901040    111022055300   
111022255672    111022446854    111022604445    111022766376 453142325  
453524092   463615195   111020096145   111020264456    111020427974   
111020616187    111020796096    111020986413    111021168269    111021320540   
111021455145    111021602789    111021745989    111021901084    111022055355   
111022255706    111022446900    111022604726    111022766387 453142515  
453524225   464482207   111020096189   111020264467    111020427996   
111020616233    111020796120    111020986479    111021168304    111021320551   
111021455167    111021602835    111021746036    111021901107    111022055568   
111022255717    111022446988    111022604748    111022766400 453142622  
453524266   464490911   111020096190   111020264490    111020428009   
111020616255    111020796131    111020986536    111021168663    111021320573   
111021455202    111021602868    111021746137    111021901129    111022055748   
111022255739    111022447057    111022604849    111022766488 453142804  
453524357   464527977   111020096224   111020264502    111020428021   
111020616749    111020796175    111020986840    111021168742    111021320584   
111021455268    111021602891    111021746159    111021901185    111022055793   
111022256415    111022447068    111022604906    111022766499 453142861  
453524548   464552173   111020096246   111020264535    111020428065   
111020616884    111020796276    111020986851    111021168775    111021320607   
111021455369    111021602914    111021746182    111021901253    111022056053   
111022256437    111022447079    111022604962    111022766556 453143067  
453524571   464557834   111020096291   111020264546    111020428076   
111020616895    111020796333    111020988392    111021168809    111021320618   
111021455415    111021603061    111021746216    111021901286    111022056110   
111022256471    111022447169    111022604995    111022766567 453143075  
453524928   464606144   111020096336   111020264580    111020428133   
111020616918    111020796401    111020989157    111021168821    111021320652   
111021455460    111021603128    111021746362    111021901398    111022056187   
111022256493    111022447181    111022605064    111022766578 453143141  
453525495   464642503   111020096684   111020264614    111020428166   
111020616985    111020796412    111020989225    111021168854    111021320663   
111021455471    111021603162    111021746441    111021901523    111022056211   
111022256549    111022447215    111022605086    111022766590 453143588  
453525586   464664085   111020096909   111020264647    111020428177   
111020617009    111020796456    111020989247    111021168900    111021320674   
111021455482    111021603230    111021746519    111021901590    111022056266   
111022256594    111022447248    111022605097    111022766646 453143786  
453525750   464689199   111020096987   111020264658    111020428199   
111020617043    111020796502    111020989281    111021168966    111021320764   
111021455662    111021603364    111021746564    111021901624    111022056301   
111022256639    111022447260    111022605198    111022766657 453143794  
453525768   464737550   111020097078   111020264692    111020428379   
111020617054    111020796546    111020989359    111021169024    111021320775   
111021455752    111021603577    111021746654    111021901657    111022056323   
111022256718    111022447338    111022605222    111022766725 453143810  
453526139   464753359   111020097157   111020264726    111020428425   
111020617144    111020796579    111020989382    111021169046    111021320797   
111021455785    111021603599    111021746698    111021901668    111022056334   
111022257001    111022447361    111022605266    111022766736 453143943  
453526238   464771682   111020097179   111020264737    111020428481   
111020617661    111020796669    111020989393    111021169068    111021320832   
111021455808    111021603612    111021747048    111021901950    111022056378   
111022257012    111022447473    111022605288    111022766770 453143984  
453526345   464860154   111020097191   111020264759    111020428492   
111020617672    111020796670    111020989405    111021169080    111021320843   
111021455853    111021603656    111021747093    111021901961    111022056402   
111022257034    111022447495    111022605323    111022766882 453145104  
453526394   465036754   111020097203   111020264760    111020428560   
111020617706    111020796827    111020989438    111021169103    111021320854   
111021455864    111021603678    111021747262    111021902007    111022056479   
111022257067    111022447518    111022605334    111022766972 453145351  
453526402   465048080   111020097269   111020264906    111020428661   
111020617773    111020796928    111020989528    111021169147    111021320865   
111021455875    111021603724    111021747273    111021902018    111022056660   
111022257089    111022447620    111022605907    111022766994 453145997  
453526444   465067494   111020097304   111020265198    111020428784   
111020617795    111020796962    111020989539    111021169192    111021320876   
111021455886    111021603814    111021747295    111021902906    111022056671   
111022257090    111022447653    111022605929    111022767041 453146185  
453526659   465156552   111020097359   111020265200    111020428807   
111020617807    111020796995    111020989540    111021169215    111021320911   
111021455932    111021603881    111021747307    111021903288    111022057289   
111022257203    111022447675    111022605985    111022767074 453146243  
453526766   465190627   111020097371   111020265233    111020428841   
111020617830    111020797097    111020989607    111021169260    111021320933   
111021456461    111021604006    111021747341    111021903974    111022057368   
111022257225    111022447686    111022606009    111022767085 453146490  
453526774   465204956   111020097416   111020265604    111020428874   
111020617964    111020797154    111020989630    111021169754    111021320944   
111021456573    111021604017    111021747419    111021903996    111022057425   
111022257450    111022447710    111022606054    111022767108 453146516  
453526808   465214187   111020097427   111020265626    111020429549   
111020617975    111020797244    111020989720    111021169800    111021320966   
111021456607    111021604028    111021747464    111021904032    111022057469   
111022257551    111022448047    111022606111    111022767131 453146706  
453526881   465244341   111020097472   111020265828    111020429572   
111020618055    111020797255    111020989797    111021169844    111021320977   
111021456629    111021604039    111021747486    111021904043    111022057605   
111022257595    111022448058    111022606133    111022767175

 

SCH-A-40



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453146938   453527244   465244903   111020098158  
111020265862    111020429617    111020618101    111020797288    111020989809   
111021169877    111021320999    111021456652    111021604095    111021747598   
111021904065    111022057616    111022257618    111022448069    111022606201   
111022767186 453147266   453527251   465245942   111020098170   111020266100   
111020429662    111020618325    111020797626    111020989810    111021169945   
111021321002    111021456674    111021604118    111021747622    111021904076   
111022058246    111022257753    111022448193    111022606256    111022767209
453147886   453527277   465248987   111020098259   111020266111    111020429695
   111020618482    111020798379    111020989843    111021169956    111021321013
   111021456720    111021604129    111021747633    111021904087    111022058279
   111022257843    111022448261    111022606335    111022767221 453147902  
453527392   465281509   111020098338   111020266144    111020429976   
111020618549    111020798403    111020989900    111021170082    111021321024   
111021456786    111021604163    111021747666    111021904414    111022058291   
111022257865    111022448317    111022606425    111022767265 453147944  
453527558   465288249   111020098361   111020266155    111020430079   
111020619067    111020798447    111020989933    111021170194    111021321035   
111021456810    111021604354    111021747699    111021904425    111022058471   
111022257876    111022448351    111022606526    111022767300 453148181  
453527673   465293082   111020098440   111020266212    111020430091   
111020619113    111020798537    111020989944    111021170251    111021321046   
111021456821    111021604376    111021747778    111021904436    111022058684   
111022257933    111022448384    111022606560    111022767333 453148710  
453527871   465310969   111020098507   111020266526    111020430103   
111020619157    111020799000    111020990014    111021170262    111021321057   
111021456898    111021604422    111021747789    111021904560    111022058718   
111022257944    111022448395    111022606593    111022767344 453149601  
453527954   465370856   111020098552   111020266571    111020430877   
111020619180    111020799178    111020990036    111021170284    111021321068   
111021456922    111021604433    111021747835    111021904605    111022058831   
111022257966    111022449239    111022606616    111022767366 453149676  
453527996   465440105   111020099261   111020266605    111020430899   
111020619203    111020799257    111020990115    111021170374    111021321091   
111021456933    111021604501    111021747857    111021904706    111022058842   
111022257999    111022449273    111022606683    111022767401 453149783  
453528069   465460335   111020099351   111020266616    111020430956   
111020619225    111020799347    111020990250    111021170396    111021321103   
111021456944    111021604545    111021747903    111021904739    111022058921   
111022258057    111022449284    111022606739    111022767412 453149957  
453528127   465472397   111020099362   111020266627    111020430967   
111020619292    111020799358    111020990272    111021170677    111021321114   
111021457024    111021604679    111021747925    111021904762    111022058954   
111022258530    111022449295    111022606740    111022767423 453150211  
453528226   111001043304   111020099474   111020266638    111020431036   
111020619326    111020799381    111020990294    111021170699    111021321125   
111021457068    111021604703    111021747958    111021904818    111022058965   
111022258541    111022449329    111022607134    111022767434 453150278  
453528358   111001061674   111020099597   111020266683    111020431047   
111020619360    111020799392    111020990306    111021170723    111021321136   
111021457169    111021604736    111021747981    111021904829    111022059034   
111022258596    111022449341    111022607145    111022767445 453150377  
453528408   111001075488   111020099799   111020266740    111020431058   
111020619450    111020799460    111020990328    111021170802    111021321169   
111021457170    111021605052    111021748016    111021904863    111022059090   
111022258642    111022449385    111022607178    111022767456 453150484  
453528598   111001111995   111020099801   111020266773    111020431070   
111020619461    111020799617    111020990340    111021171027    111021321181   
111021457181    111021605164    111021748049    111021904874    111022059281   
111022258653    111022449442    111022607189    111022767467 453150542  
453528606   111001122290   111020099845   111020266830    111020431104   
111020619472    111020799718    111020990351    111021171263    111021321192   
111021457192    111021605232    111021748139    111021905011    111022059292   
111022258675    111022449464    111022607202    111022767502 453150955  
453528747   111001123392   111020099856   111020267257    111020431115   
111020619494    111020799729    111020990373    111021171274    111021321215   
111021457215    111021605254    111021748140    111021905066    111022059315   
111022258754    111022449565    111022607246    111022767513 453151227  
453528846   111001155577   111020099935   111020267268    111020431137   
111020619506    111020799730    111020990395    111021171342    111021321226   
111021457989    111021605298    111021748173    111021905077    111022059360   
111022259227    111022449576    111022607280    111022767591 453151268  
453529232   111001156466   111020099968   111020267325    111020431148   
111020619562    111020799741    111020990812    111021171656    111021321237   
111021458003    111021605412    111021748522    111021905314    111022059405   
111022259340    111022449655    111022607303    111022767603 453151433  
453529299   111001222347   111020099980   111020267336    111020431159   
111020619708    111020799819    111020990890    111021171724    111021321259   
111021458070    111021605445    111021748555    111021905358    111022059685   
111022259351    111022449699    111022607325    111022767614 453151532  
453529307   111001243171   111020099991   111020267404    111020431294   
111020619775    111020799853    111020990980    111021171791    111021321271   
111021458104    111021605467    111021748599    111021905370    111022059708   
111022259362    111022449723    111022607381    111022767625 453151821  
453529349   111001263634   111020100040   111020267516    111020431328   
111020619797    111020799886    111020991004    111021171814    111021321327   
111021458126    111021605489    111021748656    111021905426    111022059854   
111022259418    111022449745    111022607392    111022767636 453152159  
453529398   111001331236   111020100501   111020267729    111020431913   
111020619810    111020800003    111020991026    111021171836    111021321349   
111021458250    111021605546    111021748667    111021905437    111022059865   
111022259531    111022449790    111022607404    111022767670 453152761  
453529703   111001346670   111020100523   111020267998    111020431979   
111020619843    111020800092    111020991059    111021172174    111021321350   
111021458261    111021605579    111021748768    111021905448    111022059887   
111022259553    111022449802    111022607415    111022767681 453152795  
453530115   111001399599   111020100545   111020268034    111020432004   
111020619898    111020800104    111020991105    111021172231    111021321383   
111021458272    111021605614    111021748779    111021905471    111022060126   
111022259610    111022449846    111022607448    111022767692 453152951  
453530164   111001762605   111020100578   111020268067    111020432015   
111020619999    111020800520    111020991116    111021172466    111021321417   
111021458418    111021605625    111021748780    111021905550    111022060531   
111022259856    111022449879    111022607460    111022767715 453152969  
453530255   111001770862   111020100602   111020268180    111020432037   
111020620160    111020800531    111020992094    111021172680    111021321440   
111021459352    111021605704    111021748803    111021905594    111022060564   
111022259946    111022449880    111022607493    111022767726 453153058  
453530313   111001800619   111020100624   111020268269    111020432059   
111020620171    111020800597    111020992128    111021172691    111021321451   
111021459396    111021605760    111021748836    111021905684    111022060621   
111022260005    111022449891    111022607505    111022767759 453153207  
453530370   111001813691   111020100668   111020268270    111020432206   
111020620216    111020800610    111020992151    111021172747    111021321462   
111021459576    111021605793    111021748904    111021905741    111022060632   
111022260038    111022449903    111022607527    111022767760 453153280  
453530412   111001830454   111020100679   111020268326    111020432217   
111020620250    111020800744    111020992218    111021172938    111021321495   
111021459600    111021605827    111021748926    111021905820    111022060711   
111022260072    111022449925    111022607538    111022767771 453153678  
453530446   111001876397   111020100680   111020268449    111020432363   
111020620283    111020800755    111020992263    111021172950    111021321529   
111021459655    111021605850    111021748971    111021905842    111022060733   
111022260128    111022449970    111022607549    111022767793 453153702  
453530487   111001886275   111020100714   111020268461    111020432385   
111020620799    111020800766    111020992296    111021172961    111021321530   
111021459666    111021605861    111021748993    111021906001    111022060856   
111022260151    111022449981    111022607606    111022767805 453153959  
453530503   111001940209   111020100826   111020268506    111020432396   
111020620935    111020800799    111020992320    111021173018    111021321563   
111021459699    111021606019    111021749028    111021906067    111022060878   
111022260511    111022450039    111022607639    111022767816 453154148  
453530610   111003092074   111020100848   111020268584    111020432420   
111020621060    111020800801    111020992443    111021173096    111021321574   
111021459745    111021606020    111021749039    111021906078    111022060924   
111022260544    111022450231    111022607741    111022767827 453154163  
453530727   111003096450   111020100859   111020268595    111020432431   
111020621105    111020800823    111020992454    111021173108    111021321619   
111021459756    111021606075    111021749051    111021906089    111022060946   
111022260678    111022450242    111022607763    111022767838 453154189  
453531360   111003107464   111020100871   111020268663    111020432497   
111020621116    111020800834    111020992476    111021173210    111021321642   
111021459778    111021606154    111021749062    111021906090    111022060957   
111022260713    111022450264    111022608078    111022767849 453154569  
453531717   111003129783   111020100905   111020268775    111020432509   
111020621150    111020800878    111020992588    111021173298    111021321653   
111021459790    111021606198    111021749332    111021906179    111022061015   
111022260959    111022450343    111022608168    111022767850 453154742  
453531998   111003135724   111020100949   111020268854    111020432521   
111020621183    111020800902    111020992634    111021173726    111021321709   
111021459846    111021606200    111021749343    111021906270    111022061037   
111022260960    111022450556    111022608180    111022767861 453154783  
453532251   111003174200   111020100972   111020268911    111020432576   
111020621341    111020800968    111020993152    111021173973    111021321710   
111021459880    111021606222    111021749354    111021906337    111022061127   
111022260971    111022450602    111022608214    111022767872

 

SCH-A-41



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453154973   453532269   111003329101   111020100983  
111020268966    111020432598    111020621363    111020800979    111020993174   
111021174222    111021321732    111021459981    111021606233    111021749534   
111021906405    111022061183    111022260982    111022450624    111022608225   
111022773970 453156176   453532566   111003376934   111020101737   111020269024
   111020432633    111020621396    111020801015    111020993196    111021174244
   111021321754    111021460028    111021606299    111021749556    111021906528
   111022061329    111022260993    111022450635    111022608247    111022783634
453156341   453532913   111003441410   111020101782   111020269372   
111020432655    111020621600    111020801127    111020993242    111021174255   
111021321776    111021460040    111021606323    111021749589    111021906685   
111022061554    111022261017    111022450657    111022608270    111022783678
453156614   453533275   111003464101   111020102592   111020269383   
111020432666    111020621688    111020801183    111020993264    111021174266   
111021321866    111021460051    111021606334    111021749602    111021906696   
111022061598    111022261051    111022450703    111022608540    111022783702
453157034   453533556   111003524052   111020102727   111020269439   
111020432677    111020621712    111020801194    111020993275    111021174299   
111021321877    111021460073    111021606367    111021749624    111021906731   
111022061633    111022261084    111022450725    111022608618    111022783713
453157042   453533622   111003545606   111020102783   111020269451   
111020432712    111020621745    111020801206    111020993398    111021174301   
111021321888    111021460129    111021606390    111021749635    111021906797   
111022061677    111022261095    111022450905    111022608629    111022783825
453157539   453533986   111003546382   111020103706   111020269462   
111020433027    111020621802    111020801723    111020993400    111021174828   
111021321912    111021460141    111021606435    111021749983    111021906810   
111022061712    111022261118    111022450949    111022608630    111022784703
453157554   453534018   111003546898   111020103751   111020269495   
111020433038    111020621958    111020801880    111020993488    111021174840   
111021321923    111021460174    111021606503    111021750288    111021906843   
111022061723    111022261152    111022450950    111022608663    111022784725
453157570   453534190   111003569354   111020103795   111020269530   
111020433049    111020622050    111020801925    111020993499    111021174941   
111021321990    111021460185    111021606536    111021750334    111021906887   
111022061745    111022261163    111022451052    111022608720    111022784758
453158057   453534281   111003601586   111020103841   111020269552   
111020433050    111020622128    111020802993    111020993512    111021174996   
111021322014    111021460253    111021606592    111021750389    111021906944   
111022061767    111022261174    111022451085    111022608742    111022784905
453158180   453534299   111003617831   111020103885   111020269585   
111020433094    111020622140    111020803051    111020993534    111021175009   
111021322036    111021460286    111021606637    111021750446    111021907057   
111022061879    111022261185    111022451300    111022608775    111022784927
453158354   453534497   111003661324   111020103953   111020269608   
111020433128    111020622173    111020803084    111020993545    111021175100   
111021322047    111021460309    111021606660    111021750503    111021907136   
111022062050    111022261196    111022451388    111022608810    111022784983
453158529   453534539   111003668332   111020104022   111020269631   
111020433140    111020622218    111020803118    111020993556    111021175133   
111021322058    111021460343    111021606671    111021750547    111021907170   
111022062252    111022261208    111022451399    111022608832    111022785186
453158545   453534687   111003694926   111020104066   111020269855   
111020433151    111020622230    111020803130    111020993578    111021175201   
111021322069    111021460365    111021606727    111021750592    111021907181   
111022062274    111022261219    111022451401    111022608898    111022785210
453158578   453534851   111003701521   111020104088   111020269901   
111020433184    111020622241    111020803174    111020993646    111021175223   
111021322137    111021460433    111021606749    111021750839    111021907204   
111022062319    111022261220    111022451557    111022608900    111022785669
453158636   453534885   111003722489   111020104202   111020269912   
111020433229    111020622252    111020803208    111020993680    111021175313   
111021322148    111021460488    111021606839    111021750862    111021907226   
111022063073    111022261332    111022451568    111022608911    111022785692
453158909   453535023   111003728531   111020104213   111020270048   
111020433230    111020622285    111020803231    111020993691    111021175335   
111021322159    111021460499    111021606873    111021750873    111021907237   
111022063343    111022261376    111022451591    111022608933    111022785704
453159212   453535254   111003746957   111020104224   111020270228   
111020433241    111020622308    111020803297    111020993769    111021175447   
111021322160    111021460534    111021606884    111021750895    111021907316   
111022063961    111022261387    111022451625    111022608999    111022785759
453159485   453535270   111003750592   111020104291   111020270251   
111020433252    111020622342    111020803343    111020993770    111021175481   
111021322193    111021460602    111021606929    111021750918    111021907372   
111022064445    111022261433    111022451647    111022609024    111022785827
453159907   453535361   111003760896   111020104404   111020270273   
111020433308    111020622397    111020803455    111020993848    111021175492   
111021322272    111021460691    111021606952    111021750929    111021907383   
111022064872    111022261455    111022451715    111022609248    111022785872
453160079   453535452   111003777579   111020104820   111020270284   
111020433342    111020622410    111020803466    111020993893    111021175504   
111021322283    111021460703    111021607043    111021750963    111021907394   
111022064894    111022261466    111022451760    111022609259    111022785917
453160095   453535544   111003849793   111020104831   111020270363   
111020433353    111020622476    111020803556    111020993905    111021175526   
111021322294    111021460725    111021607593    111021751155    111021907451   
111022065828    111022261512    111022451805    111022609271    111022785928
453160111   453535809   111003851628   111020104886   111020270510   
111020433421    111020622500    111020803578    111020994007    111021175559   
111021322351    111021460770    111021607740    111021751201    111021907484   
111022065907    111022261545    111022451816    111022609316    111022786020
453160442   453535882   111003866714   111020104910   111020270543   
111020433487    111020622544    111020803714    111020994030    111021175560   
111021322362    111021460792    111021608437    111021751212    111021907507   
111022066335    111022261556    111022451849    111022609327    111022786075
453160467   453536120   111003871259   111020104932   111020270598   
111020433500    111020622555    111020803927    111020994232    111021175627   
111021322441    111021460804    111021608459    111021751302    111021907530   
111022066481    111022261567    111022451872    111022609338    111022786086
453160699   453536203   111003930020   111020105225   111020270802   
111020433511    111020622566    111020803949    111020994243    111021175650   
111021322452    111021460859    111021608505    111021751605    111021907552   
111022066571    111022261646    111022451883    111022609349    111022786143
453161036   453536963   111003960001   111020105292   111020271005   
111020433566    111020622634    111020803950    111020994254    111021175661   
111021322463    111021460860    111021608572    111021751627    111021908115   
111022066683    111022261691    111022451917    111022609473    111022786198
453161333   453536971   111003965017   111020105326   111020271016   
111020433577    111020622656    111020804018    111020994265    111021175672   
111021322508    111021460905    111021608651    111021751661    111021908171   
111022067280    111022261714    111022451939    111022609484    111022786356
453161440   453537136   111003983242   111020105405   111020271061   
111020433599    111020622678    111020804029    111020994333    111021175683   
111021322520    111021460927    111021608695    111021751672    111021908227   
111022067314    111022261916    111022451940    111022609530    111022786424
453161671   453537375   111003994806   111020105449   111020271140   
111020433601    111020622735    111020804030    111020994478    111021175762   
111021322542    111021460950    111021608808    111021752695    111021908283   
111022067347    111022262489    111022452008    111022609585    111022786558
453161929   453537474   111004026858   111020105450   111020271162   
111020433678    111020622858    111020804131    111020994490    111021175795   
111021322553    111021460961    111021608820    111021752785    111021908306   
111022067381    111022262535    111022452031    111022609620    111022786615
453162117   453537482   111004030910   111020105506   111020271184   
111020433904    111020622869    111020804186    111020994557    111021175942   
111021322586    111021461175    111021608864    111021752796    111021908991   
111022067426    111022262883    111022452053    111022609631    111022786659
453162240   453537995   111004075986   111020105528   111020271230   
111020433915    111020622915    111020804265    111020994568    111021175953   
111021322597    111021461210    111021608910    111021752831    111021909015   
111022067572    111022262928    111022452110    111022609653    111022786761
453162679   453538142   111004076538   111020105539   111020271241   
111020433937    111020622948    111020804298    111020994603    111021176066   
111021322654    111021461276    111021608921    111021752864    111021909082   
111022067639    111022262940    111022452121    111022609697    111022786772
453163149   453538258   111004076909   111020105551   111020271296   
111020434567    111020623770    111020804467    111020994715    111021176077   
111021322722    111021461298    111021608943    111021752886    111021909127   
111022067695    111022263187    111022452132    111022609710    111022786794
453163545   453538589   111004115419   111020105562   111020271320   
111020434848    111020623804    111020804502    111020994805    111021176101   
111021322766    111021461300    111021609001    111021752910    111021909172   
111022067763    111022263637    111022452143    111022609754    111022786839
453163701   453538811   111004168350   111020105652   111020271342   
111020434905    111020623815    111020804658    111020995109    111021176145   
111021322777    111021461333    111021609045    111021752976    111021909194   
111022067785    111022263682    111022452154    111022609899    111022786851
453163784   453538845   111004185191   111020105708   111020271375   
111020435030    111020623837    111020804669    111020995132    111021176785   
111021322799    111021461388    111021609067    111021753056    111021909217   
111022067819    111022263749    111022452211    111022609901    111022787920
453163859   453539058   111004197004   111020105753   111020271410   
111020435085    111020623859    111020804670    111020995187    111021176808   
111021322812    111021461423    111021609179    111021753067    111021909251   
111022067831    111022264267    111022452233    111022610048    111022787997

 

SCH-A-42



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453164394   453539116   111004206353   111020105764  
111020271476    111020435142    111020624074    111020804838    111020995277   
111021176954    111021322856    111021461478    111021609191    111021753078   
111021909329    111022067864    111022264728    111022452288    111022610059   
111022788033 453164550   453539124   111004218941   111020105775   111020271498
   111020435153    111020624096    111020804940    111020995323    111021177012
   111021322902    111021461489    111021609214    111021753102    111021909363
   111022068203    111022264795    111022452660    111022610172    111022788055
453164592   453539173   111004257012   111020105810   111020271522   
111020435164    111020624603    111020804962    111020995334    111021177078   
111021322913    111021461647    111021609348    111021753113    111021909419   
111022068539    111022264818    111022452693    111022610385    111022788088
453164923   453539181   111004264414   111020105843   111020271544   
111020435186    111020624670    111020804973    111020995345    111021177102   
111021323004    111021461669    111021609405    111021753236    111021909464   
111022068584    111022264841    111022452749    111022610396    111022788123
453164964   453539223   111004315758   111020105922   111020271555   
111020435221    111020624704    111020804995    111020995378    111021177124   
111021323026    111021461681    111021609416    111021753269    111021909497   
111022068810    111022264863    111022452851    111022610408    111022788134
453165201   453539256   111004315905   111020105933   111020271702   
111020435243    111020624748    111020806414    111020995390    111021177168   
111021323048    111021461805    111021609427    111021753270    111021909521   
111022069057    111022265280    111022452884    111022610420    111022788167
453165359   453539314   111004339158   111020105955   111020271735   
111020435254    111020624793    111020806526    111020995558    111021177180   
111021323138    111021461816    111021609797    111021753292    111021909600   
111022069125    111022265325    111022452952    111022610442    111022788279
453165391   453539405   111004345830   111020105999   111020271791   
111020435265    111020624928    111020806560    111020995569    111021177786   
111021323194    111021461838    111021609832    111021753326    111021909677   
111022069147    111022265437    111022453021    111022610587    111022788347
453165425   453539413   111004364358   111020106013   111020271836   
111020435276    111020625020    111020806627    111020995592    111021177900   
111021323206    111021461849    111021609843    111021753416    111021909925   
111022069169    111022265594    111022453098    111022610600    111022788358
453165722   453539504   111004385586   111020106024   111020271847   
111020435300    111020625075    111020806706    111020995604    111021178068   
111021323295    111021461939    111021609876    111021753540    111021909947   
111022069327    111022265707    111022453133    111022610644    111022788426
453165748   453539512   111004479861   111020106035   111020271892   
111020435344    111020625109    111020806717    111020995615    111021178103   
111021323307    111021461940    111021609887    111021753584    111021909992   
111022069361    111022266168    111022453155    111022610699    111022788516
453165755   453539553   111004497737   111020106080   111020271915   
111020435445    111020625143    111020806919    111020995693    111021178169   
111021323341    111021461973    111021609911    111021753595    111021910006   
111022069417    111022266326    111022453256    111022610745    111022788550
453165854   453539579   111004541681   111020106136   111020271926   
111020435502    111020625211    111020807033    111020995716    111021178204   
111021323352    111021462008    111021610014    111021753607    111021910084   
111022069428    111022266393    111022453267    111022610767    111022788583
453165870   453539587   111004590102   111020106169   111020271971   
111020435568    111020625244    111020807178    111020995772    111021178226   
111021323374    111021462031    111021610036    111021753618    111021910141   
111022069507    111022266461    111022453302    111022610778    111022788617
453166019   453539678   111004593970   111020106248   111020272073   
111020435579    111020625323    111020807561    111020995828    111021178248   
111021323396    111021462143    111021610058    111021753630    111021910220   
111022069518    111022266641    111022453379    111022610813    111022788640
453166522   453539702   111004594960   111020106350   111020272837   
111020435580    111020625334    111020807572    111020995930    111021178293   
111021323510    111021462222    111021610137    111021753663    111021910231   
111022069619    111022266753    111022453414    111022610846    111022788729
453167389   453539769   111004635832   111020106383   111020272882   
111020435670    111020625402    111020807583    111020996009    111021178305   
111021323521    111021462288    111021610148    111021753696    111021910253   
111022069620    111022267978    111022453515    111022610857    111022789012
453167447   453540155   111004666207   111020106428   111020272916   
111020435681    111020625413    111020807617    111020996032    111021178530   
111021323543    111021462299    111021610159    111021753719    111021910264   
111022069675    111022268238    111022453526    111022610879    111022789236
453167496   453540957   111004700284   111020106495   111020272994   
111020435726    111020625446    111020807639    111020996065    111021178608   
111021323611    111021462323    111021610160    111021753797    111021910310   
111022069697    111022268519    111022453537    111022610880    111022789269
453167595   453541021   111004703748   111020106529   111020273030   
111020435748    111020625840    111020807695    111020996087    111021178631   
111021323677    111021462345    111021610238    111021753977    111021910411   
111022070273    111022268991    111022453548    111022610903    111022789281
453168296   453541096   111004706011   111020106552   111020273052   
111020435759    111020625873    111020807707    111020997077    111021178664   
111021323723    111021462356    111021610654    111021753999    111021910444   
111022070295    111022269082    111022453560    111022610914    111022789382
453168338   453541229   111004721759   111020108307   111020273074   
111020435782    111020626054    111020807718    111020998360    111021178721   
111021323734    111021462367    111021610676    111021754068    111021910466   
111022070307    111022269105    111022453571    111022610925    111022789438
453168361   453541245   111004740963   111020108341   111020273096   
111020436525    111020626100    111020807730    111020998382    111021179003   
111021323813    111021462402    111021610700    111021754079    111021910499   
111022070318    111022269161    111022453627    111022610936    111022789461
453168858   453541385   111004780686   111020108352   111020273108   
111020436536    111020626289    111020807820    111020998438    111021179047   
111021323824    111021462424    111021610711    111021754103    111021910556   
111022070330    111022269329    111022453683    111022610992    111022789506
453169252   453541492   111004791756   111020108363   111020273119   
111020436558    111020626391    111020807842    111020998472    111021179069   
111021323879    111021462435    111021610766    111021754394    111021910792   
111022070442    111022269341    111022453773    111022611162    111022789539
453169294   453542011   111004797695   111020108565   111020273142   
111020436569    111020626414    111020807864    111020998573    111021179104   
111021323914    111021462457    111021610812    111021754428    111021910848   
111022071241    111022269352    111022453908    111022611241    111022789911
453169781   453542078   111004805628   111020108576   111020273243   
111020436570    111020626469    111020807875    111020998584    111021179171   
111021323936    111021462514    111021610935    111021754462    111021910860   
111022071308    111022269396    111022453919    111022611735    111022789944
453170052   453542235   111004821503   111020108587   111020273254   
111020436581    111020626616    111020807932    111020998607    111021179193   
111021323958    111021462569    111021610957    111021754529    111021911119   
111022071342    111022269453    111022454516    111022611746    111022790159
453170136   453542326   111004824157   111020108600   111020273287   
111020436592    111020626638    111020807987    111020998764    111021179205   
111021323969    111021462570    111021611004    111021754585    111021911120   
111022071397    111022269475    111022454819    111022611825    111022790171
453170250   453542565   111004839265   111020108611   111020273399   
111020436716    111020626672    111020808078    111020998865    111021179227   
111021324016    111021462592    111021611059    111021755508    111021911175   
111022071421    111022269497    111022455146    111022611971    111022790227
453170268   453542607   111004876086   111020108699   111020273412   
111020436761    111020626683    111020808089    111020999046    111021179272   
111021324038    111021463177    111021611082    111021755597    111021911232   
111022071432    111022269767    111022455179    111022611982    111022790249
453170581   453542649   111004926497   111020108701   111020273591   
111020436772    111020626728    111020808304    111020999080    111021179294   
111021324094    111021463223    111021611093    111021755643    111021911243   
111022071443    111022269813    111022455382    111022612040    111022791060
453171357   453542813   111005019266   111020108802   111020273614   
111020436794    111020626818    111020808348    111020999237    111021179306   
111021324207    111021463605    111021611138    111021755744    111021911265   
111022071577    111022269914    111022455517    111022612062    111022791105
453171654   453543050   111005043667   111020108824   111020273838   
111020436817    111020626841    111020808450    111020999260    111021179317   
111021324241    111021463616    111021611149    111021755799    111021911287   
111022071634    111022269936    111022455607    111022612130    111022791127
453171795   453543126   111005056739   111020108891   111020273849   
111020436963    111020626852    111020808876    111021000039    111021179339   
111021324285    111021463661    111021611150    111021755801    111021911401   
111022071858    111022270051    111022456293    111022612196    111022791138
453171894   453543290   111005068631   111020108925   111020273850   
111020436985    111020626863    111020808977    111021000781    111021179362   
111021324308    111021463672    111021611172    111021755823    111021911412   
111022071869    111022270073    111022456912    111022612219    111022791149
453172181   453543308   111005171603   111020108981   111020274424   
111020436996    111020626874    111020808988    111021004000    111021180612   
111021324522    111021463683    111021611295    111021755913    111021911423   
111022072118    111022270095    111022457047    111022612264    111022791150
453172256   453543316   111005192123   111020109050   111020274446   
111020437065    111020627190    111020809035    111021004011    111021180656   
111021324667    111021463740    111021611532    111021755924    111021911490   
111022072680    111022270118    111022457069    111022612512    111022791172
453172488   453543357   111005200886   111020109061   111020274491   
111020437076    111020627213    111020809046    111021004022    111021180678   
111021324690    111021464369    111021611543    111021755946    111021911546   
111022072758    111022270152    111022457474    111022612691    111022791183

 

SCH-A-43



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453172900   453543373   111005255594   111020109588  
111020274536    111020437087    111020627246    111020809091    111021004325   
111021180689    111021324757    111021464415    111021611576    111021755957   
111021911580    111022072893    111022270163    111022457508    111022612703   
111022791206 453173239   453543886   111005261524   111020109601   111020274547
   111020437098    111020627426    111020809271    111021004369    111021180690
   111021324780    111021464426    111021611600    111021755979    111021911591
   111022073030    111022270174    111022457610    111022612758    111022791228
453173536   453543951   111005376149   111020109612   111020274705   
111020437155    111020627482    111020809439    111021004370    111021180713   
111021324791    111021464437    111021611611    111021755991    111021912053   
111022073041    111022270185    111022457687    111022612781    111022791239
453173643   453544181   111005443391   111020109634   111020274806   
111020437212    111020627516    111020809495    111021004392    111021180814   
111021324814    111021464460    111021611633    111021756420    111021912109   
111022073120    111022270196    111022457711    111022612792    111022791240
453173734   453544405   111005451356   111020109678   111020274817   
111020437492    111020627662    111020809642    111021004460    111021180847   
111021324825    111021464482    111021611666    111021756431    111021912132   
111022073131    111022270219    111022457733    111022613142    111022791251
453173924   453544710   111005471774   111020109689   111020274985   
111020437504    111020627695    111020809664    111021004482    111021180904   
111021324836    111021464505    111021611688    111021756497    111021912198   
111022073153    111022270220    111022458183    111022613164    111022791273
453173940   453545063   111005507741   111020109702   111020275009   
111020437515    111020627831    111020809732    111021004673    111021180926   
111021324870    111021464516    111021611712    111021756554    111021912200   
111022073164    111022270242    111022458295    111022613175    111022791318
453174393   453545071   111005536721   111020109713   111020275133   
111020437560    111020627910    111020809754    111021004730    111021180971   
111021324915    111021464549    111021611723    111021756565    111021912211   
111022073186    111022270297    111022458936    111022613243    111022791341
453174609   453545246   111005544933   111020109735   111020275177   
111020437638    111020627987    111020809855    111021004752    111021181107   
111021324926    111021464550    111021611756    111021756688    111021912301   
111022073322    111022270398    111022458947    111022613704    111022791374
453175176   453545337   111005546205   111020109746   111020275313   
111020437784    111020628001    111020809899    111021004763    111021181129   
111021325141    111021464561    111021611891    111021756970    111021912345   
111022073333    111022270477    111022459016    111022613737    111022791453
453175283   453545535   111005575836   111020109768   111020275335   
111020437795    111020628045    111020810026    111021005720    111021181185   
111021325185    111021464594    111021611936    111021756992    111021912749   
111022073366    111022270512    111022459072    111022613748    111022791509
453175432   453545618   111005578468   111020109847   111020275357   
111020437807    111020628090    111020810037    111021005832    111021181286   
111021325253    111021464628    111021611992    111021757106    111021912750   
111022073445    111022270646    111022459117    111022613816    111022791666
453175937   453545741   111005712761   111020109915   111020275403   
111020438493    111020628102    111020810059    111021005843    111021181376   
111021325264    111021464662    111021612162    111021757128    111021912794   
111022073478    111022270859    111022459140    111022613827    111022791677
453176331   453545964   111005908735   111020110175   111020275425   
111020438796    111020628281    111020810127    111021006226    111021181499   
111021325297    111021464673    111021612195    111021757173    111021912806   
111022073490    111022271322    111022459319    111022613838    111022791802
453176497   453546095   111006099793   111020110186   111020275515   
111020438965    111020628315    111020810150    111021006282    111021181501   
111021325310    111021464763    111021612207    111021757308    111021912817   
111022073568    111022271399    111022459331    111022613872    111022791824
453176539   453546228   111006161209   111020110197   111020275537   
111020439067    111020628326    111020811421    111021006350    111021181545   
111021325499    111021464774    111021612218    111021757319    111021912839   
111022073625    111022271793    111022459386    111022614019    111022791857
453177651   453546285   111006175776   111020110243   111020275559   
111020439315    111020628359    111020811454    111021006372    111021181567   
111021325871    111021464785    111021612331    111021757320    111021912851   
111022073939    111022271962    111022459397    111022614031    111022791868
453178162   453546533   111006213678   111020110300   111020275605   
111020439360    111020628382    111020811522    111021006417    111021181602   
111021325972    111021464796    111021612476    111021757342    111021912907   
111022073962    111022272019    111022459465    111022614053    111022791879
453178980   453546681   111006274181   111020110322   111020275650   
111020439393    111020628528    111020811533    111021006462    111021181815   
111021326007    111021464820    111021612511    111021757375    111021912963   
111022073984    111022272042    111022459487    111022614097    111022791891
453179095   453546954   111006314456   111020110355   111020275706   
111020439506    111020628562    111020811544    111021006507    111021181949   
111021326018    111021464864    111021612522    111021757397    111021912974   
111022073995    111022272075    111022459588    111022614109    111022791925
453179111   453546962   111006377174   111020110366   111020275773   
111020439539    111020628573    111020811566    111021006518    111021181983   
111021326029    111021464910    111021612533    111021758444    111021912996   
111022074200    111022272086    111022459746    111022614121    111022791958
453179954   453547010   111006673926   111020110377   111020275784   
111020439584    111020628595    111020811577    111021006709    111021182074   
111021326221    111021464921    111021612588    111021758477    111021913021   
111022074255    111022272110    111022459814    111022614356    111022792005
453180184   453547036   111006845916   111020110388   111020275795   
111020439595    111020628607    111020811623    111021006776    111021183075   
111021326254    111021464965    111021612601    111021758635    111021913098   
111022074266    111022272121    111022459836    111022614402    111022792049
453181018   453547176   111006848166   111020110445   111020275829   
111020439719    111020629136    111020811656    111021006822    111021183086   
111021326276    111021464987    111021612678    111021758657    111021913199   
111022074435    111022272132    111022459870    111022614468    111022792061
453181026   453547325   111006927120   111020110467   111020275896   
111020439809    111020629147    111020811667    111021006833    111021183110   
111021326311    111021465001    111021612689    111021758668    111021913234   
111022074468    111022272143    111022459926    111022614479    111022792106
453181091   453547382   111006969328   111020110478   111020275919   
111020439843    111020629417    111020811746    111021006901    111021183154   
111021326355    111021465012    111021612724    111021758679    111021913346   
111022074480    111022272255    111022459982    111022614491    111022792140
453181208   453547408   111006987542   111020110557   111020275920   
111020439955    111020629552    111020811791    111021007014    111021183165   
111021326401    111021465056    111021612791    111021758860    111021913469   
111022074503    111022272266    111022460030    111022614503    111022792151
453181547   453547424   111006988565   111020110580   111020275986   
111020439966    111020629596    111020811836    111021007126    111021183187   
111021326445    111021465146    111021612825    111021758938    111021913975   
111022074536    111022272356    111022460041    111022614514    111022792173
453181810   453547465   111006992010   111020111996   111020276415   
111020439988    111020630059    111020811869    111021007216    111021183200   
111021326636    111021465179    111021612836    111021759007    111021914156   
111022074615    111022272390    111022460052    111022614569    111022792207
453182099   453547556   111007000381   111020112010   111020276426   
111020440148    111020630060    111020811948    111021007261    111021183244   
111021326658    111021465225    111021612847    111021759120    111021914224   
111022074637    111022272491    111022460221    111022614839    111022792229
453182339   453547655   111007019370   111020112065   111020276471   
111020440182    111020630105    111020811959    111021007328    111021183266   
111021326715    111021465629    111021612959    111021759142    111021914235   
111022074660    111022272514    111022460782    111022614840    111022792241
453182883   453547721   111007070524   111020112155   111020276516   
111020440430    111020630330    111020812242    111021007452    111021183301   
111021326737    111021465652    111021613006    111021759186    111021914268   
111022074772    111022272558    111022460816    111022614907    111022792296
453183089   453547929   111007071187   111020112335   111020276538   
111020440485    111020630363    111020812983    111021007474    111021183312   
111021326771    111021465719    111021613163    111021759209    111021914347   
111022074817    111022272738    111022460827    111022614941    111022792320
453183766   453548257   111007078735   111020112368   111020276549   
111020440508    111020630374    111020812994    111021007687    111021183323   
111021327019    111021465966    111021613275    111021759287    111021914358   
111022074828    111022272806    111022460838    111022614963    111022792623
453183873   453548463   111007086510   111020112492   111020276594   
111020440609    111020630408    111020813085    111021007698    111021183581   
111021327020    111021465988    111021613309    111021759298    111021914369   
111022074862    111022272884    111022460906    111022614974    111022792757
453183899   453548489   111007255271   111020112537   111020276606   
111020440621    111020630420    111020813131    111021007744    111021183604   
111021327075    111021466013    111021613310    111021759300    111021914392   
111022074873    111022272907    111022460917    111022614985    111022792836
453184012   453548745   111007262987   111020112605   111020276617   
111020440665    111020630554    111020813210    111021007812    111021183705   
111021327132    111021466024    111021613343    111021759311    111021914527   
111022074929    111022272918    111022460940    111022614996    111022792937
453184053   453548844   111007372721   111020112638   111020276640   
111020440676    111020631768    111020813265    111021007845    111021183761   
111021327187    111021466080    111021613365    111021759333    111021914572   
111022074974    111022272974    111022460951    111022615043    111022792948
453184152   453549263   111007395029   111020112649   111020276729   
111020440687    111020631780    111020813298    111021007867    111021183806   
111021327435    111021466125    111021613523    111021759535    111021914707   
111022074985    111022272996    111022460995    111022615054    111022792959

 

SCH-A-44



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453184285   453549602   111007564353   111020112672  
111020276763    111020440755    111020631825    111020813300    111021007957   
111021183839    111021327536    111021466147    111021613602    111021759557   
111021914774    111022075065    111022273009    111022461031    111022615065   
111022793095 453184525   453549750   111007588191   111020112773   111020276796
   111020440801    111020631836    111020813344    111021008150    111021183930
   111021327637    111021466158    111021613714    111021759580    111021914785
   111022075098    111022273043    111022461097    111022615098    111022793118
453184772   453549859   111007614012   111020112818   111020276819   
111020440812    111020631847    111020813366    111021008273    111021184009   
111021327648    111021466181    111021614568    111021759591    111021914842   
111022075267    111022273100    111022461143    111022615100    111022793141
453185514   453549966   111007632764   111020112863   111020276842   
111020440845    111020631881    111020813456    111021008318    111021184010   
111021327682    111021466226    111021614669    111021759614    111021914886   
111022075302    111022273278    111022461266    111022615122    111022793185
453185944   453550022   111007649009   111020112885   111020276864   
111020440913    111020631937    111020813489    111021008341    111021184021   
111021327727    111021466350    111021614759    111021759669    111021914910   
111022075380    111022273379    111022461525    111022615155    111022793242
453186108   453550055   111007695235   111020112896   111020276909   
111020440935    111020631982    111020813502    111021008633    111021184054   
111021327738    111021466383    111021614782    111021759692    111021915034   
111022075728    111022273795    111022461581    111022615177    111022793297
453187080   453550113   111007767011   111020112908   111020277674   
111020440957    111020632039    111020813513    111021008958    111021184065   
111021327749    111021466406    111021614850    111021759704    111021915045   
111022075784    111022273885    111022461615    111022615278    111022793332
453187387   453550162   111007866044   111020113369   111020277708   
111020441037    111020632051    111020813535    111021008970    111021184098   
111021327772    111021466428    111021614917    111021759726    111021915146   
111022075829    111022273986    111022461659    111022615380    111022793477
453187742   453550352   111007912147   111020113437   111020277753   
111020441105    111020632422    111020813568    111021009061    111021184177   
111021327806    111021466440    111021615402    111021759748    111021915258   
111022076370    111022274550    111022461705    111022615391    111022793488
453189052   453550410   111007964874   111020113505   111020277786   
111020441150    111020632433    111020813647    111021009083    111021184425   
111021327839    111021466462    111021615581    111021759759    111021915269   
111022076392    111022274897    111022461750    111022615515    111022793534
453189318   453550444   111007989488   111020113516   111020277809   
111020441161    111020632444    111020813669    111021009094    111021184470   
111021327941    111021466473    111021615592    111021759816    111021915281   
111022077191    111022274910    111022462144    111022615548    111022793602
453189664   453550691   111008012352   111020113640   111020277810   
111020441284    111020632455    111020813692    111021009117    111021184481   
111021327963    111021466574    111021615660    111021759951    111021915304   
111022077360    111022274954    111022462166    111022615559    111022793613
453189904   453550717   111008021026   111020113673   111020277955   
111020441408    111020632466    111020814525    111021009139    111021184492   
111021327985    111021466619    111021615705    111021759984    111021915359   
111022077708    111022274965    111022462188    111022616303    111022793624
453189946   453550725   111008025031   111020113763   111020278057   
111020441431    111020632512    111020814558    111021009140    111021184571   
111021327996    111021466631    111021616032    111021760021    111021915360   
111022077797    111022274976    111022462256    111022616369    111022793657
453190258   453550733   111008037797   111020113886   111020278079   
111020441475    111020632859    111020814592    111021009173    111021184605   
111021328043    111021466822    111021616076    111021760076    111021915382   
111022077821    111022274987    111022462346    111022616415    111022793691
453190316   453550899   111008060625   111020113909   111020278103   
111020441644    111020632871    111020814615    111021009252    111021184627   
111021328065    111021467463    111021616087    111021760111    111021915427   
111022077900    111022275001    111022462379    111022616437    111022793747
453190936   453551004   111008100125   111020113965   111020278125   
111020441767    111020632949    111020814750    111021009274    111021184706   
111021328098    111021467485    111021616100    111021760122    111021915506   
111022077922    111022275023    111022462436    111022616448    111022793804
453191033   453551046   111008107223   111020114236   111020278169   
111020441914    111020633030    111020814806    111021009319    111021184739   
111021328100    111021467508    111021616111    111021760133    111021915517   
111022077955    111022275034    111022462593    111022616516    111022793815
453191058   453551251   111008128811   111020114247   111020278170   
111020441947    111020633074    111020814851    111021009353    111021184784   
111021328177    111021467575    111021616122    111021760245    111021915528   
111022077966    111022275056    111022462605    111022616538    111022793837
453191199   453551517   111008186983   111020114258   111020278204   
111020441970    111020633096    111020814873    111021009870    111021184863   
111021328267    111021467722    111021616155    111021760469    111021915551   
111022077977    111022275078    111022462627    111022616594    111022793859
453191231   453551822   111008197086   111020114315   111020278215   
111020442049    111020633164    111020814930    111021009892    111021184908   
111021328290    111021467823    111021616212    111021760492    111021915562   
111022078046    111022275179    111022462650    111022616606    111022793871
453191249   453551970   111008202577   111020114405   111020278260   
111020442050    111020633186    111020814985    111021009982    111021184919   
111021328302    111021467867    111021616267    111021760739    111021915573   
111022078057    111022275315    111022462717    111022616707    111022793893
453191348   453552028   111008208876   111020115147   111020278316   
111020442162    111020633197    111020815010    111021010164    111021184942   
111021328324    111021467902    111021616324    111021760773    111021915595   
111022078091    111022275360    111022462739    111022616730    111022793927
453191355   453552077   111008236002   111020115866   111020278349   
111020442230    111020633209    111020816112    111021010186    111021184953   
111021328481    111021467935    111021616357    111021760784    111021915607   
111022078136    111022275371    111022462896    111022616752    111022794063
453191660   453552325   111008277579   111020115899   111020278406   
111020442252    111020633276    111020816189    111021010209    111021185000   
111021328492    111021467979    111021616368    111021760807    111021915641   
111022078293    111022275382    111022462920    111022616774    111022794108
453192106   453552572   111008297346   111020116036   111020278439   
111020442487    111020633298    111020816280    111021010254    111021185561   
111021328548    111021468060    111021616379    111021760829    111021915719   
111022078439    111022275438    111022462931    111022616796    111022794131
453192197   453552580   111008306190   111020116081   111020278462   
111020442555    111020633366    111020816336    111021010265    111021185583   
111021328571    111021468071    111021616380    111021760863    111021915775   
111022078507    111022275753    111022462953    111022616819    111022794186
453192478   453552606   111008335563   111020116137   111020278484   
111020442713    111020633377    111020816369    111021010333    111021185684   
111021328582    111021468127    111021616403    111021761189    111021915843   
111022078541    111022275775    111022463022    111022616842    111022795345
453192528   453552705   111008387010   111020116148   111020278530   
111020442779    111020633388    111020816426    111021010377    111021185752   
111021328593    111021468172    111021616728    111021761246    111021915988   
111022078653    111022277227    111022463066    111022616910    111022795424
453192643   453552754   111008410444   111020116216   111020278541   
111020442780    111020633782    111020816808    111021010401    111021185763   
111021328616    111021468284    111021616773    111021761392    111021916282   
111022078822    111022277238    111022463077    111022616921    111022795446
453192890   453553026   111008421907   111020116249   111020278585   
111020442803    111020634064    111020816909    111021010591    111021185808   
111021328627    111021468318    111021616784    111021761448    111021916327   
111022078855    111022277249    111022463123    111022617382    111022795480
453192932   453553281   111008435788   111020116306   111020278642   
111020442858    111020634109    111020816965    111021010625    111021185819   
111021328638    111021468352    111021616795    111021761460    111021916451   
111022079003    111022277250    111022463189    111022617393    111022795491
453193385   453553372   111008447837   111020116328   111020278653   
111020442881    111020634154    111020817012    111021010726    111021185820   
111021328661    111021468385    111021616830    111021761505    111021916899   
111022079036    111022277328    111022463291    111022617416    111022795761
453194359   453553620   111008512605   111020116351   111020279597   
111020442960    111020634198    111020817078    111021010816    111021185864   
111021328683    111021468611    111021616852    111021761538    111021916912   
111022079047    111022277362    111022463314    111022617461    111022796065
453194524   453553661   111008553194   111020116373   111020279610   
111020442971    111020634233    111020817102    111021010872    111021186270   
111021328739    111021468633    111021616908    111021761583    111021916956   
111022079058    111022277384    111022463347    111022617472    111022796087
453194607   453553844   111008738043   111020116384   111020279665   
111020442982    111020634244    111020817135    111021010984    111021186304   
111021328751    111021468767    111021616953    111021761639    111021916990   
111022079115    111022277407    111022463369    111022617483    111022796223
453195083   453553851   111008759192   111020116395   111020279676   
111020443163    111020634491    111020817179    111021011019    111021186326   
111021328795    111021468789    111021616986    111021761718    111021917036   
111022079171    111022277429    111022463381    111022617494    111022796234
453195315   453554149   111008868047   111020116586   111020279687   
111020443231    111020634503    111020817269    111021011075    111021186371   
111021328863    111021468868    111021616997    111021761730    111021917171   
111022079227    111022277452    111022463415    111022617539    111022796245
453195992   453554172   111008868700   111020116597   111020279711   
111020443253    111020634547    111020817483    111021011143    111021186506   
111021329055    111021468879    111021617022    111021761741    111021917205   
111022079238    111022277463    111022463448    111022617551    111022796289

 

SCH-A-45



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453196461   453554735   111008938652   111020116621  
111020279744    111020443286    111020634570    111020817506    111021011435   
111021186551    111021329066    111021468880    111021617044    111021761752   
111021917317    111022079294    111022277496    111022463493    111022617584   
111022796357 453196834   453554776   111008953952   111020116643   111020279755
   111020443310    111020634615    111020817540    111021011468    111021186584
   111021329077    111021468936    111021617055    111021761842    111021917328
   111022079384    111022277610    111022463505    111022617696    111022796379
453196966   453555385   111008968992   111020116665   111020279799   
111020443332    111020634637    111020817562    111021011480    111021186595   
111021329123    111021468981    111021617066    111021761921    111021917351   
111022079519    111022277711    111022463516    111022617708    111022796380
453197345   453555526   111009088806   111020116856   111020279856   
111020443354    111020634705    111020817584    111021011525    111021186607   
111021329156    111021469061    111021617077    111021761954    111021917441   
111022079542    111022277799    111022464674    111022618035    111022796458
453197378   453555922   111009114761   111020116979   111020279889   
111020443398    111020634750    111020817595    111021011592    111021186663   
111021329190    111021469083    111021617088    111021761976    111021917452   
111022079957    111022277812    111022464696    111022618057    111022796470
453197444   453556185   111009145765   111020116991   111020279902   
111020443781    111020634817    111020817652    111021011659    111021186674   
111021329257    111021469140    111021617202    111021762001    111021917463   
111022079968    111022277935    111022464764    111022618079    111022796537
453198020   453556391   111009222176   111020117037   111020279924   
111020444063    111020634839    111020818125    111021011693    111021186685   
111021329279    111021469151    111021617213    111021762045    111021917485   
111022080005    111022277957    111022464977    111022618080    111022796605
453198517   453556508   111009229713   111020117082   111020279957   
111020444085    111020634851    111020818170    111021011716    111021187114   
111021329336    111021469195    111021617257    111021762056    111021917597   
111022080139    111022278026    111022465002    111022618136    111022796694
453198541   453556516   111009238612   111020117734   111020280027   
111020444119    111020634918    111020818181    111021011749    111021187169   
111021329369    111021469207    111021617370    111021762067    111021917687   
111022080195    111022278048    111022465079    111022618158    111022796784
453198673   453556599   111009288730   111020117802   111020280072   
111020444120    111020634952    111020818271    111021011806    111021187170   
111021329381    111021469375    111021617392    111021762191    111021917878   
111022080207    111022278060    111022465103    111022618169    111022796795
453198699   453556995   111009340009   111020117835   111020280117   
111020444153    111020635199    111020818349    111021011918    111021187181   
111021329527    111021469421    111021617459    111021762270    111021917889   
111022080263    111022278105    111022465204    111022618170    111022796818
453198921   453557001   111009365084   111020117868   111020280139   
111020444164    111020635201    111020818406    111021011929    111021187204   
111021329550    111021469465    111021617538    111021762315    111021917991   
111022080274    111022278116    111022465507    111022618248    111022796829
453199143   453557035   111009557335   111020118061   111020280195   
111020444210    111020635302    111020818473    111021013415    111021187215   
111021329617    111021469487    111021617617    111021762337    111021918048   
111022080319    111022278127    111022465518    111022618282    111022796830
453199440   453557084   111009558640   111020118207   111020280241   
111020444276    111020635335    111020818552    111021013437    111021187248   
111021329639    111021469500    111021617718    111021763103    111021918060   
111022080443    111022278150    111022465653    111022618293    111022796874
453199598   453557100   111009582995   111020118230   111020280319   
111020444614    111020635346    111020818631    111021013459    111021187316   
111021329662    111021469533    111021617729    111021763169    111021918093   
111022080522    111022278161    111022465697    111022618349    111022797134
453200347   453557274   111009760915   111020118308   111020280780   
111020444681    111020635379    111020818653    111021013493    111021187327   
111021329707    111021469847    111021617741    111021763282    111021918105   
111022080533    111022278228    111022465811    111022618383    111022797167
453200867   453557365   111009853996   111020118319   111020280948   
111020444692    111020635403    111020819621    111021013549    111021187406   
111021329718    111021469881    111021617796    111021763305    111021918116   
111022080544    111022278341    111022465833    111022618406    111022797257
453200883   453557639   111009935515   111020118342   111020281163   
111020444715    111020636156    111020819665    111021013550    111021187451   
111021329763    111021469892    111021618461    111021763327    111021918194   
111022080588    111022278846    111022465844    111022618439    111022797280
453201444   453557670   111010011927   111020118432   111020281185   
111020444759    111020636167    111020819687    111021013561    111021187462   
111021329785    111021469915    111021618506    111021763417    111021918240   
111022080601    111022278857    111022465855    111022618451    111022797291
453201501   453557720   111010979177   111020118555   111020281196   
111020444760    111020636279    111020819700    111021013639    111021187473   
111021329796    111021469960    111021618562    111021763518    111021918363   
111022080645    111022278868    111022465990    111022618934    111022797347
453201576   453557795   111011115956   111020118566   111020281398   
111020444793    111020636369    111020819744    111021013673    111021187507   
111021329819    111021470377    111021618696    111021763743    111021918880   
111022080656    111022278891    111022466014    111022618989    111022797437
453201683   453557803   111011123494   111020118612   111020281523   
111020444838    111020636381    111020819799    111021013695    111021187563   
111021329831    111021470401    111021619103    111021763822    111021918936   
111022080678    111022279263    111022466159    111022619070    111022797460
453201774   453557829   111011170159   111020118634   111020281905   
111020444850    111020637382    111020819823    111021013707    111021187620   
111021329987    111021470412    111021619192    111021763844    111021919072   
111022080690    111022279285    111022466193    111022619081    111022797471
453201840   453557860   111011175985   111020118702   111020282085   
111020444861    111020637393    111020819890    111021013729    111021187721   
111021330013    111021470489    111021619259    111021763899    111021919128   
111022080713    111022279331    111022466227    111022619104    111022797505
453201857   453558199   111011182253   111020118713   111020282153   
111020444906    111020637450    111020819946    111021013741    111021187732   
111021330024    111021470513    111021619305    111021764014    111021919140   
111022081130    111022279667    111022466261    111022619126    111022797527
453202061   453558207   111011204124   111020118780   111020282232   
111020444917    111020637483    111020819957    111021013796    111021187822   
111021330035    111021470535    111021619327    111021764047    111021919173   
111022081208    111022279735    111022466283    111022619339    111022797549
453202400   453558215   111011205002   111020119006   111020282254   
111020444973    111020637528    111020820016    111021013820    111021187833   
111021330080    111021470546    111021619529    111021764104    111021919184   
111022081219    111022279768    111022466609    111022619441    111022797561
453202657   453558363   111011205899   111020119028   111020282287   
111020445064    111020637539    111020820038    111021013897    111021187888   
111021330091    111021470557    111021619552    111021764126    111021919274   
111022081220    111022279780    111022466698    111022619520    111022797617
453202871   453558561   111011206384   111020119039   111020282300   
111020445097    111020637595    111020820061    111021013932    111021187956   
111021330136    111021470580    111021619563    111021764137    111021919308   
111022081455    111022279904    111022466733    111022619531    111022797651
453203671   453558611   111011206553   111020119040   111020282311   
111020445110    111020637607    111020820207    111021013943    111021187978   
111021330147    111021470591    111021619585    111021764171    111021919320   
111022081466    111022279915    111022466823    111022619621    111022797695
453203861   453558769   111011218398   111020119051   111020282377   
111020445255    111020637641    111020820308    111021014393    111021188003   
111021330158    111021470614    111021619619    111021764250    111021919465   
111022081523    111022279959    111022466889    111022620397    111022797718
453203895   453558819   111011225790   111020119118   111020282401   
111020445323    111020637652    111020820342    111021014405    111021188036   
111021330169    111021470669    111021619675    111021764700    111021919487   
111022081646    111022280265    111022466935    111022620421    111022797730
453203960   453558942   111011231618   111020120277   111020282412   
111020445367    111020637696    111020820432    111021014427    111021188070   
111021330181    111021470670    111021619697    111021765172    111021919522   
111022081657    111022280276    111022466968    111022620443    111022797741
453203986   453559155   111011232620   111020120312   111020282467   
111020445378    111020637786    111020820465    111021014506    111021188104   
111021330215    111021470737    111021619811    111021765228    111021919634   
111022081679    111022280333    111022467576    111022620487    111022797752
453204299   453559411   111011238053   111020120390   111020282568   
111020445413    111020637843    111020820522    111021014517    111021188148   
111021330260    111021470849    111021619855    111021765251    111021919667   
111022081916    111022280366    111022467587    111022620498    111022798168
453204679   453559544   111011245668   111020120402   111020282614   
111020445446    111020637854    111020820678    111021014674    111021188171   
111021330428    111021470872    111021619866    111021765273    111021919713   
111022082007    111022280377    111022467598    111022620511    111022798179
453204893   453559676   111011268102   111020120514   111020282669   
111020445705    111020637865    111020821208    111021014685    111021188227   
111021330440    111021470883    111021619888    111021765318    111021919735   
111022082029    111022280423    111022467611    111022620522    111022798348
453204968   453559783   111011272084   111020120570   111020282670   
111020446133    111020637900    111020821219    111021014696    111021188924   
111021330507    111021470894    111021619945    111021765330    111021919825   
111022082041    111022280715    111022467655    111022620544    111022798393
453205049   453560252   111011275537   111020120615   111020282681   
111020446144    111020637922    111020821264    111021014708    111021189521   
111021330529    111021470940    111021620082    111021765396    111021919881   
111022082108    111022280726    111022467688    111022620555    111022798405

 

SCH-A-46



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453205304   453560575   111011293717   111020120682  
111020282748    111020446155    111020638079    111020821309    111021014720   
111021189543    111021330541    111021471042    111021620116    111021765464   
111021919915    111022082153    111022281503    111022467824    111022620601   
111022798483 453205411   453560930   111011307139   111020120693   111020282782
   111020446201    111020638091    111020821365    111021014731    111021189554
   111021330574    111021471075    111021620150    111021765475    111021920063
   111022082175    111022281570    111022467835    111022620768    111022798540
453205650   453561078   111011311358   111020120705   111020283053   
111020446245    111020638103    111020821398    111021014775    111021189598   
111021330608    111021471143    111021620161    111021765497    111021920108   
111022082388    111022281693    111022467846    111022620858    111022798731
453205775   453561292   111011317264   111020120727   111020283110   
111020446256    111020638923    111020821444    111021014797    111021189666   
111021330631    111021471165    111021620183    111021765554    111021920119   
111022082647    111022281716    111022467879    111022620869    111022798854
453205866   453561417   111011324981   111020120749   111020283176   
111020446267    111020639014    111020821455    111021014887    111021189879   
111021330642    111021471233    111021620239    111021765565    111021920131   
111022082669    111022281828    111022468601    111022620971    111022799530
453205924   453561433   111011331451   111020120794   111020283198   
111020446289    111020639036    111020821477    111021014900    111021189925   
111021330675    111021471244    111021620677    111021765587    111021920265   
111022082681    111022281839    111022468612    111022621028    111022799563
453206039   453561474   111011345254   111020120828   111020283301   
111020446302    111020639081    111020821501    111021014955    111021189970   
111021330732    111021471266    111021620712    111021765598    111021920333   
111022082715    111022281851    111022468724    111022621051    111022799574
453206138   453561540   111011345535   111020120862   111020283334   
111020446335    111020639115    111020821512    111021015125    111021190040   
111021330923    111021471288    111021620723    111021765655    111021920399   
111022082748    111022281895    111022468735    111022621095    111022799585
453206278   453561680   111011352869   111020120895   111020283345   
111020446357    111020639137    111020821589    111021015271    111021190129   
111021330945    111021471312    111021620789    111021765677    111021920412   
111022082827    111022281952    111022468746    111022621130    111022799653
453206328   453561813   111011362983   111020121065   111020283413   
111020446379    111020639216    111020821635    111021015305    111021190130   
111021330978    111021472065    111021620813    111021765712    111021920445   
111022082872    111022281963    111022468791    111022621152    111022799710
453206419   453562340   111011364794   111020121098   111020283479   
111020446403    111020639227    111020821714    111021015428    111021190174   
111021330989    111021472100    111021621364    111021765723    111021920591   
111022082940    111022282010    111022468858    111022621163    111022799765
453206872   453562621   111011373648   111020121177   111020283514   
111020446436    111020639261    111020821747    111021015439    111021191131   
111021331003    111021472155    111021621397    111021765734    111021920827   
111022082962    111022282021    111022468892    111022621264    111022799800
453207086   453562639   111011386428   111020121188   111020283525   
111020446481    111020639272    111020821770    111021015620    111021191232   
111021331092    111021472177    111021621500    111021765778    111021920940   
111022083008    111022282054    111022468982    111022621455    111022799811
453207219   453562647   111011402045   111020121212   111020283558   
111020446504    111020639294    111020821815    111021015631    111021191322   
111021331148    111021472223    111021621555    111021765789    111021920951   
111022083020    111022282133    111022469095    111022621466    111022799866
453207789   453562662   111011406218   111020121234   111020283581   
111020446593    111020639430    111020821927    111021015675    111021191366   
111021331193    111021472234    111021621634    111021765790    111021920962   
111022083097    111022282144    111022469129    111022621501    111022799877
453207854   453562837   111011430732   111020121256   111020283592   
111020446616    111020639799    111020821949    111021015697    111021191692   
111021331216    111021472245    111021621645    111021765824    111021921446   
111022083121    111022282313    111022469152    111022621512    111022799967
453208076   453562902   111011432228   111020121267   111020283615   
111020446661    111020639845    111020822030    111021015710    111021191872   
111021331306    111021472414    111021621656    111021765868    111021921457   
111022083176    111022282403    111022469174    111022621534    111022800038
453208167   453562910   111011438932   111020121289   111020283626   
111020446683    111020640016    111020822096    111021015776    111021191883   
111021331340    111021472436    111021621667    111021765958    111021921479   
111022083198    111022282504    111022469219    111022621590    111022800151
453208316   453563132   111011440441   111020121302   111020283985   
111020446706    111020640027    111020822108    111021015787    111021191894   
111021331373    111021472469    111021621689    111021765992    111021921491   
111022083222    111022282616    111022469602    111022621602    111022800320
453208340   453563496   111011446829   111020121335   111020283996   
111020446852    111020640162    111020822119    111021015800    111021191928   
111021331384    111021472548    111021621724    111021766016    111021921503   
111022083312    111022283066    111022469668    111022621613    111022800353
453208407   453563835   111011456189   111020121379   111020284065   
111020446942    111020640229    111020822131    111021015877    111021191939   
111021331429    111021472559    111021621735    111021766027    111021921569   
111022083323    111022283099    111022469679    111022621646    111022800498
453208589   453563843   111011461208   111020121414   111020284076   
111020446953    111020640285    111020822164    111021017307    111021191951   
111021331441    111021472616    111021621746    111021766049    111021921570   
111022083334    111022283134    111022469860    111022621657    111022800500
453209033   453564122   111011465325   111020121425   111020284100   
111020446964    111020640320    111020822210    111021017419    111021191962   
111021331463    111021472650    111021621825    111021766061    111021921604   
111022083503    111022283167    111022469905    111022621747    111022800544
453209066   453564197   111011471221   111020121436   111020284199   
111020447022    111020640386    111020822243    111021017453    111021192008   
111021331508    111021472683    111021621836    111021766094    111021921615   
111022083547    111022283190    111022469949    111022622737    111022800566
453209215   453564353   111011475023   111020121885   111020284234   
111020447145    111020640511    111020822276    111021017464    111021192019   
111021331519    111021472762    111021621869    111021766106    111021921985   
111022083570    111022283910    111022469961    111022622771    111022800599
453209249   453564379   111011484652   111020122617   111020284256   
111020447235    111020640937    111020822344    111021017543    111021192109   
111021331520    111021472807    111021621870    111021766162    111021922032   
111022083581    111022283932    111022470132    111022622827    111022800612
453209546   453564742   111011491526   111020122741   111020284324   
111020447392    111020640982    111020822377    111021017622    111021192132   
111021331564    111021472830    111021621881    111021766331    111021922177   
111022083604    111022283965    111022470154    111022622838    111022800656
453209561   453564825   111011497432   111020122763   111020284335   
111020447550    111020641107    111020822434    111021017677    111021192266   
111021331777    111021472863    111021621959    111021766353    111021922223   
111022083930    111022284810    111022470165    111022622906    111022800678
453209652   453564932   111011515354   111020122819   111020284593   
111020447662    111020641174    111020822467    111021017701    111021192345   
111021331799    111021472874    111021621960    111021766364    111021922313   
111022083996    111022284854    111022470198    111022622973    111022800814
453209793   453565004   111011533736   111020122842   111020284650   
111020447684    111020641242    111020822670    111021017723    111021192390   
111021331878    111021472920    111021621993    111021766397    111021922324   
111022085123    111022284865    111022470200    111022623020    111022800982
453209959   453565046   111011534355   111020122897   111020284672   
111020447695    111020641264    111020822771    111021017745    111021192468   
111021331889    111021472931    111021622006    111021766421    111021922346   
111022085145    111022284887    111022470211    111022623075    111022800993
453210171   453565723   111011537358   111020122965   111020285101   
111020448203    111020641297    111020822816    111021017813    111021192480   
111021331924    111021472964    111021622028    111021766443    111021922357   
111022085156    111022284898    111022470390    111022623266    111022801107
453210338   453565830   111011554740   111020122998   111020285202   
111020448225    111020641613    111020822883    111021017879    111021192491   
111021331957    111021473044    111021622040    111021766454    111021922391   
111022085178    111022284988    111022470424    111022623288    111022801141
453210460   453566622   111011560185   111020123067   111020285224   
111020448247    111020641657    111020823895    111021017880    111021192592   
111021332048    111021473101    111021622095    111021766465    111021922447   
111022085213    111022284999    111022470457    111022623312    111022801152
453210569   453566762   111011562457   111020123113   111020285246   
111020448416    111020641703    111020823907    111021017970    111021192659   
111021332082    111021473145    111021622107    111021766498    111021922470   
111022085224    111022285136    111022470479    111022623435    111022801174
453211203   453566879   111011589816   111020123135   111020285279   
111020448887    111020641714    111020823941    111021018038    111021192671   
111021332105    111021473190    111021622152    111021766500    111021922559   
111022085279    111022285147    111022470491    111022623468    111022801231
453211310   453566945   111011604162   111020123359   111020285369   
111020448933    111020641815    111020824009    111021018050    111021192693   
111021332127    111021473213    111021622196    111021766544    111021922560   
111022085303    111022285181    111022470525    111022623525    111022801411
453211468   453567000   111011622173   111020123360   111020285404   
111020448966    111020641972    111020824010    111021018061    111021192738   
111021332138    111021473257    111021622208    111021766577    111021922605   
111022085527    111022285192    111022470558    111022623592    111022802232
453211542   453567315   111011622511   111020123393   111020285459   
111020448977    111020642524    111020824133    111021018139    111021192749   
111021332150    111021473279    111021622275    111021766588    111021922683   
111022085763    111022285226    111022470570    111022623615    111022802254

 

SCH-A-47



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453211617   453567356   111011644896   111020123719  
111020285460    111020449013    111020642535    111020824188    111021018173   
111021192884    111021332183    111021473314    111021622398    111021766667   
111021922739    111022085820    111022285372    111022470581    111022623660   
111022802401 453211674   453567570   111011650477   111020123742   111020285471
   111020449349    111020642580    111020824199    111021018184    111021192895
   111021332206    111021473370    111021622400    111021766713    111021922784
   111022086113    111022285406    111022470682    111022623671    111022802489
453211682   453567638   111011682012   111020123832   111020285493   
111020449406    111020642591    111020824201    111021018195    111021192974   
111021332295    111021473808    111021622422    111021766757    111021922795   
111022086135    111022285417    111022471469    111022623749    111022802490
453211930   453567794   111011690471   111020123887   111020285516   
111020449440    111020642625    111020824212    111021018229    111021193032   
111021332330    111021473875    111021622466    111021766926    111021922885   
111022086281    111022285451    111022471526    111022623761    111022802524
453212136   453567919   111011708549   111020123999   111020285550   
111020449462    111020642647    111020824245    111021018263    111021193087   
111021332341    111021473897    111021622499    111021766937    111021923000   
111022086506    111022285462    111022471571    111022623806    111022802614
453212219   453568107   111011710205   111020124002   111020285561   
111020449710    111020642658    111020824267    111021018285    111021193122   
111021332363    111021473910    111021622512    111021766948    111021923088   
111022086517    111022285518    111022471694    111022624368    111022802625
453212540   453568149   111011726055   111020124068   111020285640   
111020449721    111020642894    111020824278    111021018443    111021193199   
111021332374    111021474124    111021622523    111021766959    111021923325   
111022086797    111022285552    111022471717    111022624391    111022802704
453212565   453568214   111011743953   111020124204   111020285673   
111020449787    111020642928    111020824346    111021018454    111021193212   
111021332419    111021474146    111021622556    111021767017    111021923336   
111022086832    111022285585    111022471830    111022624403    111022802737
453213159   453568503   111011822827   111020124271   111020285695   
111020450183    111020642984    111020824380    111021018601    111021193290   
111021332453    111021474179    111021622613    111021767927    111021923392   
111022086977    111022286924    111022471896    111022624425    111022802759
453213241   453568677   111011852943   111020124383   111020285819   
111020450206    111020643020    111020824469    111021018667    111021193302   
111021332510    111021474180    111021622994    111021767950    111021923505   
111022087057    111022286935    111022471997    111022624458    111022802827
453213324   453568693   111011872103   111020124439   111020285864   
111020450217    111020643031    111020824964    111021018779    111021193324   
111021332565    111021474258    111021623030    111021767961    111021923516   
111022087079    111022286979    111022472033    111022625033    111022802861
453213415   453568917   111011887918   111020124484   111020285886   
111020450228    111020643064    111020824986    111021018814    111021193391   
111021332598    111021474292    111021623085    111021768232    111021923550   
111022087125    111022286980    111022472044    111022625088    111022802973
453213654   453568974   111011891553   111020124754   111020285909   
111020450273    111020643165    111020825011    111021018915    111021193470   
111021332622    111021474337    111021623096    111021768243    111021923628   
111022087170    111022287048    111022472055    111022625123    111022803008
453213753   453569048   111011915718   111020124822   111020286012   
111020450486    111020643187    111020825101    111021019433    111021193481   
111021332644    111021474360    111021623120    111021768513    111021923684   
111022087260    111022287059    111022472066    111022625538    111022803031
453215055   453569105   111011922109   111020124912   111020286078   
111020450532    111020643222    111020825178    111021019949    111021193492   
111021332655    111021474382    111021623175    111021768524    111021923729   
111022087316    111022287105    111022472077    111022625796    111022803200
453215311   453569279   111011930030   111020124967   111020286821   
111020450611    111020643255    111020825224    111021020008    111021193515   
111021332712    111021474461    111021623210    111021768546    111021923741   
111022087327    111022287194    111022472099    111022625910    111022803299
453215766   453569550   111011960202   111020125014   111020286843   
111020450723    111020643312    111020825347    111021020064    111021193537   
111021332778    111021474483    111021623243    111021768557    111021923774   
111022087338    111022287251    111022472303    111022625987    111022803323
453215774   453569568   111011976670   111020125047   111020286854   
111020450802    111020643491    111020825370    111021020086    111021193560   
111021332802    111021474809    111021623344    111021768580    111021923820   
111022087361    111022287295    111022472358    111022626078    111022803716
453216087   453569683   111011981171   111020125070   111020286865   
111020450813    111020643514    111020825437    111021020110    111021193593   
111021332824    111021474821    111021623388    111021768603    111021923853   
111022087372    111022287329    111022472695    111022626090    111022804278
453216103   453570004   111012007418   111020125137   111020286876   
111020450824    111020643592    111020825448    111021020211    111021193605   
111021332835    111021475541    111021623973    111021768625    111021923864   
111022087451    111022287330    111022472796    111022626179    111022804403
453216574   453570087   111012051484   111020125148   111020286955   
111020450880    111020643637    111020825527    111021020244    111021193627   
111021332846    111021475574    111021624020    111021768658    111021923886   
111022087518    111022287420    111022472820    111022626236    111022804458
453216616   453570285   111012051653   111020125160   111020286966   
111020450936    111020643671    111020825651    111021020266    111021193638   
111021332857    111021475754    111021624031    111021768670    111021923921   
111022087585    111022287453    111022472932    111022626258    111022804492
453216848   453570566   111012087360   111020125227   111020286977   
111020450970    111020643749    111020825662    111021020301    111021193661   
111021332880    111021475787    111021624064    111021768759    111021923932   
111022087620    111022287622    111022472998    111022626630    111022804638
453216871   453570608   111012097833   111020125317   111020286999   
111020450981    111020643750    111020825684    111021020334    111021193683   
111021332891    111021475866    111021624121    111021768816    111021923954   
111022088586    111022287655    111022473045    111022626641    111022804649
453217069   453570632   111012146951   111020125339   111020287068   
111020451049    111020643794    111020825695    111021020356    111021193694   
111021332903    111021475945    111021624132    111021768883    111021923987   
111022088609    111022287802    111022473067    111022626674    111022804807
453217622   453570715   111012163668   111020126026   111020287079   
111020451061    111020643817    111020825763    111021020378    111021193728   
111021332958    111021475978    111021624143    111021768917    111021924078   
111022088621    111022287903    111022473685    111022626720    111022804885
453218265   453571010   111012199814   111020126105   111020287114   
111020451072    111020644010    111020825785    111021020390    111021194820   
111021332970    111021476014    111021624198    111021768939    111021924113   
111022088632    111022288005    111022473708    111022626775    111022805011
453218372   453571069   111012204923   111020126149   111020287169   
111020451106    111020644076    111020825910    111021020402    111021194853   
111021333005    111021476025    111021624266    111021769008    111021924146   
111022088700    111022288016    111022473764    111022626854    111022805134
453218703   453571150   111012206734   111020126183   111020287293   
111020451117    111020645336    111020825921    111021020435    111021194875   
111021333049    111021476069    111021624288    111021769211    111021924191   
111022088755    111022288106    111022473810    111022626865    111022805257
453218802   453571622   111012225645   111020127410   111020287305   
111020451162    111020645358    111020825932    111021020468    111021194897   
111021333083    111021476137    111021624312    111021769233    111021924269   
111022088867    111022288128    111022473854    111022626876    111022805280
453218893   453571630   111012238166   111020127432   111020287316   
111020451173    111020645370    111020825943    111021020479    111021194987   
111021333117    111021476160    111021624356    111021769312    111021924292   
111022088890    111022288139    111022473876    111022626922    111022805325
453219115   453572000   111012276326   111020127487   111020287372   
111020451184    111020645404    111020825987    111021020480    111021194998   
111021333139    111021476171    111021624402    111021769356    111021924337   
111022089217    111022288140    111022474260    111022626944    111022805336
453219198   453572166   111012300201   111020127522   111020287394   
111020451285    111020645493    111020825998    111021020514    111021195001   
111021333184    111021476294    111021624648    111021769446    111021924371   
111022089228    111022288151    111022474305    111022626955    111022805426
453219750   453572521   111012339203   111020127645   111020287406   
111020451320    111020645549    111020826023    111021020592    111021195102   
111021333229    111021476306    111021624659    111021769479    111021924393   
111022089239    111022288173    111022474327    111022626977    111022805482
453219826   453572711   111012340698   111020127768   111020287428   
111020451544    111020645561    111020826045    111021020648    111021195124   
111021333230    111021476328    111021624761    111021769514    111021924438   
111022089251    111022288229    111022474361    111022627024    111022805527
453219859   453572752   111012368553   111020127779   111020287484   
111020451623    111020645572    111020826056    111021020659    111021195157   
111021333285    111021476339    111021624794    111021769671    111021924450   
111022089284    111022288252    111022474507    111022627136    111022805662
453219958   453572919   111012371669   111020127836   111020287552   
111020451656    111020645617    111020826067    111021020660    111021195382   
111021333296    111021476362    111021624839    111021770303    111021924955   
111022089363    111022288274    111022474518    111022627192    111022805730
453220006   453573297   111012388421   111020127858   111020287563   
111020451667    111020645662    111020826078    111021020682    111021195416   
111021333320    111021476429    111021624840    111021770796    111021925057   
111022089374    111022288296    111022474574    111022627260    111022805752
453220386   453573362   111012394136   111020127869   111020287754   
111020451724    111020645729    111020826089    111021020693    111021195427   
111021333342    111021476575    111021624851    111021770831    111021925192   
111022089385    111022288432    111022474653    111022627406    111022805763

 

SCH-A-48



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453220543   453573404   111012397982   111020127870  
111020287833    111020451735    111020645796    111020826191    111021020716   
111021195483    111021333353    111021476609    111021624929    111021770842   
111021925215    111022089396    111022288454    111022474664    111022627518   
111022805897 453220956   453573453   111012402394   111020127971   111020287844
   111020451791    111020645853    111020826247    111021020749    111021195540
   111021333432    111021476643    111021624952    111021770987    111021925226
   111022089497    111022288500    111022474697    111022627552    111022805921
453221087   453573552   111012402473   111020127993   111020289420   
111020451814    111020645864    111020826304    111021020794    111021195652   
111021333498    111021476733    111021625010    111021771001    111021925530   
111022089521    111022288522    111022475205    111022627596    111022806045
453221095   453573594   111012403306   111020128006   111020289453   
111020451836    111020645875    111020826315    111021020817    111021195674   
111021333599    111021476766    111021625032    111021771034    111021925642   
111022089723    111022288533    111022475227    111022627709    111022806157
453221616   453573933   111012431879   111020128017   111020289554   
111020452343    111020645886    111020826337    111021020840    111021195719   
111021333601    111021476889    111021625111    111021771056    111021925697   
111022089756    111022288577    111022475340    111022627732    111022807585
453221863   453574006   111012435299   111020128084   111020289576   
111020452354    111020646078    111020826359    111021021245    111021195742   
111021333656    111021476935    111021625166    111021771067    111021925721   
111022089903    111022288689    111022475351    111022627743    111022807620
453222291   453574030   111012464280   111020128129   111020289611   
111020452455    111020646102    111020826371    111021021278    111021195753   
111021333678    111021476980    111021625201    111021771135    111021925923   
111022089925    111022288735    111022475463    111022627765    111022807664
453222416   453574071   111012483337   111020128130   111020289655   
111020452523    111020646562    111020826382    111021021290    111021196226   
111021333746    111021477150    111021625234    111021771168    111021925945   
111022089936    111022288757    111022475496    111022627844    111022807675
453222424   453574089   111012490313   111020128208   111020289767   
111020452578    111020646595    111020826438    111021021302    111021196260   
111021333791    111021477701    111021625335    111021771179    111021925990   
111022089947    111022288825    111022475531    111022627901    111022807697
453222531   453574162   111012532747   111020128219   111020289790   
111020452679    111020646607    111020826461    111021021335    111021196417   
111021333847    111021477734    111021625346    111021771292    111021926069   
111022090073    111022288836    111022475609    111022627923    111022807765
453222937   453574212   111012533029   111020128220   111020289835   
111020452703    111020646685    111020826472    111021021357    111021196473   
111021333915    111021477790    111021625357    111021771348    111021926115   
111022090332    111022288892    111022475665    111022627989    111022807787
453223125   453574253   111012549734   111020128242   111020289857   
111020452769    111020647293    111020826483    111021021379    111021196507   
111021334006    111021477846    111021625379    111021771359    111021926216   
111022090354    111022288904    111022475700    111022628036    111022807833
453223489   453574360   111012557148   111020128309   111020289947   
111020452950    111020647394    111020826630    111021021414    111021196574   
111021334028    111021477857    111021625492    111021771371    111021926294   
111022090411    111022288959    111022475801    111022628069    111022807844
453223547   453574410   111012560681   111020128387   111020289969   
111020453489    111020647417    111020826809    111021021492    111021196596   
111021334051    111021477879    111021625537    111021771405    111021926519   
111022090455    111022289185    111022475823    111022628092    111022807866
453223620   453574519   111012573023   111020128398   111020290006   
111020453535    111020647462    111020826887    111021021526    111021196620   
111021334129    111021477914    111021625548    111021771416    111021926553   
111022090488    111022289196    111022475834    111022628104    111022807912
453223679   453574626   111012573539   111020128411   111020290040   
111020453568    111020647484    111020827057    111021021537    111021196956   
111021334141    111021477925    111021625571    111021771427    111021926610   
111022090512    111022290547    111022475856    111022628148    111022807956
453224131   453574659   111012608493   111020128444   111020290051   
111020454479    111020647529    111020827068    111021021559    111021197384   
111021334185    111021477969    111021625638    111021771449    111021926643   
111022090590    111022290558    111022475913    111022628159    111022807989
453224172   453574857   111012609258   111020128466   111020290062   
111020454480    111020647530    111020827349    111021021560    111021197430   
111021334297    111021478522    111021625649    111021771450    111021926654   
111022090613    111022290637    111022475946    111022628193    111022808137
453224339   453575086   111012620509   111020129096   111020290107   
111020454569    111020647552    111020827372    111021021582    111021197463   
111021334310    111021478533    111021625661    111021771472    111021926687   
111022090635    111022290659    111022476262    111022628294    111022808159
453224727   453575219   111012632445   111020129108   111020290118   
111020454592    111020647686    111020827383    111021021706    111021197531   
111021334343    111021478566    111021625683    111021771494    111021926733   
111022090725    111022290660    111022476273    111022628306    111022808160
453225286   453575276   111012648318   111020129287   111020290242   
111020454604    111020647787    111020827440    111021021740    111021197643   
111021334398    111021478713    111021626134    111021771540    111021926991   
111022090747    111022290705    111022476341    111022628407    111022808182
453225369   453575425   111012650344   111020129467   111020290297   
111020454682    111020647822    111020827574    111021021784    111021197698   
111021334422    111021478735    111021626156    111021771584    111021927127   
111022090972    111022290794    111022476352    111022628597    111022808317
453225450   453575573   111012677534   111020129478   111020290309   
111020454761    111020647833    111020827596    111021021795    111021197733   
111021334444    111021478780    111021626246    111021771629    111021927150   
111022090983    111022290817    111022476824    111022628687    111022808407
453225526   453575664   111012677613   111020129568   111020290411   
111020454839    111020647866    111020827686    111021021852    111021197823   
111021334466    111021478869    111021626279    111021771630    111021927486   
111022091063    111022290839    111022476846    111022628711    111022808520
453225559   453575698   111012689537   111020129579   111020290499   
111020454895    111020647888    111020827945    111021022033    111021197968   
111021334488    111021478892    111021626336    111021771641    111021927521   
111022091175    111022290851    111022476880    111022628744    111022808542
453225567   453575896   111012691103   111020130537   111020291489   
111020454918    111020647934    111020828249    111021022101    111021197979   
111021334501    111021478971    111021626426    111021771652    111021927868   
111022091300    111022290862    111022476891    111022628777    111022808564
453226532   453576019   111012707347   111020130560   111020291513   
111020454941    111020647978    111020828283    111021022280    111021197991   
111021334523    111021479006    111021626460    111021771674    111021927880   
111022091478    111022290873    111022476992    111022629217    111022808575
453226946   453576043   111012708135   111020130593   111020291568   
111020454963    111020647990    111020828340    111021022291    111021198082   
111021334534    111021479017    111021626505    111021771720    111021927958   
111022091489    111022290884    111022477061    111022629307    111022808597
453227506   453576142   111012734718   111020130616   111020291580   
111020455010    111020648014    111020828373    111021022303    111021198105   
111021334556    111021479084    111021626516    111021771876    111021927970   
111022091557    111022290907    111022477106    111022629318    111022808621
453227522   453576233   111012755643   111020130706   111020291603   
111020455032    111020648025    111020828430    111021022437    111021198150   
111021334602    111021479118    111021626527    111021771887    111021927992   
111022092198    111022290918    111022477342    111022629554    111022808687
453228066   453576381   111012788920   111020130762   111020291636   
111020455054    111020648104    111020828531    111021022572    111021198172   
111021334624    111021479141    111021626550    111021771988    111021928027   
111022092211    111022290941    111022477476    111022629587    111022808744
453228082   453576423   111012795401   111020130852   111020291647   
111020455111    111020648294    111020828597    111021022640    111021198217   
111021334635    111021479297    111021626572    111021772024    111021928038   
111022092312    111022290974    111022477511    111022629600    111022808766
453228421   453576522   111012804570   111020130908   111020291726   
111020455155    111020648351    111020828654    111021022684    111021198240   
111021334657    111021479309    111021627168    111021772035    111021928139   
111022092334    111022291021    111022477555    111022629868    111022808799
453228538   453576639   111012848714   111020130964   111020291816   
111020455245    111020648902    111020828687    111021022718    111021198251   
111021334668    111021479310    111021627191    111021772046    111021928151   
111022092390    111022291065    111022477735    111022629880    111022808823
453229056   453576662   111012860471   111020130986   111020291838   
111020455256    111020648957    111020828700    111021022752    111021198273   
111021334679    111021479837    111021627247    111021772080    111021928342   
111022092503    111022291076    111022477779    111022629891    111022808845
453229460   453576852   111012930985   111020131112   111020291849   
111020455379    111020648991    111020828722    111021022785    111021198295   
111021334769    111021479916    111021627258    111021772114    111021928364   
111022092547    111022291144    111022477960    111022629947    111022808856
453229627   453577025   111012951078   111020131134   111020291861   
111020455380    111020649059    111020828733    111021022808    111021198307   
111021334949    111021479950    111021627269    111021772158    111021928375   
111022092569    111022291177    111022477971    111022629981    111022808867
453229684   453577132   111012997360   111020131190   111020291883   
111020455403    111020649060    111020828799    111021022853    111021198330   
111021334950    111021479983    111021627292    111021772259    111021928409   
111022092648    111022291188    111022478107    111022629992    111022808878
453229866   453577199   111013025138   111020131404   111020291984   
111020455470    111020649071    111020828935    111021022976    111021199139   
111021335153    111021480008    111021627315    111021772338    111021928443   
111022092659    111022291234    111022478174    111022630040    111022808902

 

SCH-A-49



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453230054   453577405   111013032529   111020131459  
111020292042    111020455964    111020649217    111020828946    111021023001   
111021199162    111021335557    111021480086    111021627337    111021772361   
111021928454    111022092682    111022291492    111022478220    111022630578   
111022808979 453230617   453577710   111013051823   111020131730   111020292592
   111020456099    111020649251    111020829015    111021023023    111021199173
   111021335580    111021480097    111021627371    111021772372    111021928465
   111022092705    111022291504    111022478310    111022630589    111022808991
453230732   453577736   111013092301   111020131808   111020292648   
111020456101    111020649262    111020829509    111021023090    111021199207   
111021335669    111021480110    111021627427    111021772495    111021928667   
111022092716    111022291526    111022478343    111022630602    111022809015
453230831   453578213   111013120178   111020132630   111020292659   
111020456123    111020649284    111020829521    111021023146    111021199229   
111021335692    111021480154    111021627449    111021772585    111021928791   
111022092727    111022291548    111022478444    111022630657    111022809419
453231078   453578387   111013235388   111020132652   111020292671   
111020456134    111020649341    111020829611    111021023157    111021199263   
111021335861    111021480200    111021627461    111021772710    111021929141   
111022092749    111022291582    111022478455    111022630668    111022809420
453231110   453578502   111013271029   111020132708   111020292682   
111020456178    111020649396    111020829644    111021023168    111021199285   
111021335939    111021480211    111021627494    111021772732    111021929163   
111022092783    111022291650    111022478488    111022630679    111022809509
453231151   453578619   111013368914   111020132731   111020292693   
111020456190    111020649408    111020829655    111021023337    111021199319   
111021336031    111021480301    111021627551    111021772743    111021929219   
111022092806    111022291694    111022478501    111022630691    111022809576
453231185   453579229   111013430813   111020132876   111020292705   
111020456224    111020649925    111020829677    111021023382    111021199375   
111021336042    111021480323    111021627595    111021772855    111021929242   
111022092817    111022291739    111022478512    111022630781    111022809598
453231557   453579286   111013682407   111020132922   111020292772   
111020456246    111020649981    111020829701    111021023416    111021199386   
111021336053    111021480345    111021627629    111021773463    111021929398   
111022092851    111022291740    111022478534    111022630804    111022809611
453231854   453579328   111014465700   111020134171   111020292840   
111020456257    111020650107    111020829756    111021023629    111021199409   
111021336075    111021480424    111021627775    111021773519    111021929411   
111022093009    111022291829    111022478602    111022630837    111022809767
453232035   453579401   111014858335   111020134508   111020292851   
111020456268    111020650185    111020829789    111021023641    111021199476   
111021336750    111021480435    111021627786    111021773542    111021929613   
111022093054    111022291830    111022478624    111022630938    111022809789
453232167   453579419   111014858694   111020134520   111020292952   
111020456279    111020650578    111020829813    111021023685    111021199487   
111021336806    111021480446    111021628080    111021773845    111021929691   
111022093177    111022291841    111022478893    111022630961    111022809790
453232225   453579484   111014870474   111020134610   111020293111   
111020456314    111020650602    111020830433    111021023696    111021199498   
111021336817    111021480479    111021628237    111021773856    111021929703   
111022093234    111022291942    111022478927    111022631108    111022809813
453232290   453579526   111014872319   111020134654   111020293122   
111020456370    111020650668    111020830444    111021023708    111021199601   
111021337010    111021480839    111021628282    111021774060    111021929725   
111022093492    111022291953    111022478938    111022631119    111022809879
453232704   453579583   111014876650   111020134687   111020293133   
111020456392    111020650691    111020830455    111021023720    111021199836   
111021337054    111021480851    111021628316    111021774071    111021929736   
111022094099    111022291975    111022478949    111022631197    111022809903
453233173   453579864   111014879260   111020134788   111020293166   
111020456404    111020650714    111020830501    111021023742    111021199881   
111021337155    111021480929    111021628811    111021774093    111021929770   
111022094101    111022292022    111022479142    111022631210    111022809925
453233454   453579922   111014883221   111020134867   111020293177   
111020456426    111020650758    111020830523    111021023786    111021199915   
111021337188    111021480996    111021628888    111021774138    111021929792   
111022094123    111022292066    111022479153    111022631221    111022809958
453233587   453579955   111014883793   111020134902   111020293256   
111020456482    111020650848    111020830534    111021023797    111021199960   
111021337199    111021481010    111021628967    111021774149    111021929871   
111022094224    111022292145    111022479197    111022631232    111022809970
453233637   453580003   111014887078   111020135026   111020293278   
111020456550    111020650927    111020830556    111021023809    111021200716   
111021337313    111021481100    111021629014    111021774183    111021929983   
111022094246    111022292156    111022479232    111022632008    111022810028
453233710   453580169   111014888035   111020135060   111020293335   
111020456583    111020651186    111020830589    111021023821    111021200727   
111021337414    111021481223    111021629115    111021774239    111021930143   
111022094303    111022292202    111022479287    111022632031    111022810084
453233827   453580300   111014889935   111020135082   111020293368   
111020456617    111020651849    111020830613    111021023876    111021200750   
111021337447    111021481256    111021629126    111021774240    111021930165   
111022094325    111022292246    111022479298    111022632042    111022810107
453233868   453580490   111014892096   111020135105   111020293379   
111020456639    111020651861    111020830624    111021023922    111021200761   
111021337469    111021481267    111021629159    111021774251    111021930200   
111022094369    111022293258    111022479399    111022632053    111022810152
453234197   453580524   111014895785   111020135161   111020293391   
111020456640    111020651883    111020830668    111021025340    111021200839   
111021337492    111021481289    111021629160    111021774307    111021930211   
111022094370    111022293269    111022480133    111022632064    111022810163
453234296   453580904   111014896607   111020135194   111020293447   
111020456741    111020651917    111020830679    111021025429    111021200873   
111021337515    111021481302    111021629182    111021774318    111021930356   
111022094392    111022293348    111022480199    111022632075    111022810185
453234510   453580979   111014899273   111020135206   111020293458   
111020456763    111020652031    111020830691    111021025441    111021200930   
111021337526    111021481324    111021629205    111021774329    111021930389   
111022094404    111022293359    111022480201    111022632132    111022810398
453234643   453580987   111014904405   111020135273   111020293515   
111020456774    111020652042    111020830703    111021026048    111021200952   
111021337593    111021481346    111021629216    111021774453    111021930390   
111022094426    111022293449    111022480223    111022632154    111022810422
453234692   453581043   111014917982   111020135284   111020293537   
111020456785    111020652075    111020830938    111021026071    111021200974   
111021337627    111021481425    111021629227    111021774475    111021930480   
111022094448    111022293506    111022480256    111022632165    111022810466
453234700   453581068   111014919052   111020135307   111020293559   
111020456796    111020652255    111020830972    111021026093    111021201223   
111021337762    111021481436    111021629261    111021774486    111021930514   
111022094482    111022293539    111022480302    111022632198    111022810534
453234726   453581308   111014925116   111020135352   111020293582   
111020456831    111020652312    111020831007    111021026105    111021201245   
111021337773    111021481447    111021629362    111021774532    111021930547   
111022094505    111022293551    111022480335    111022632222    111022810545
453235459   453581498   111014925318   111020135419   111020294156   
111020456875    111020652378    111020831096    111021026149    111021202268   
111021337784    111021481515    111021629384    111021774666    111021930615   
111022094561    111022293562    111022480391    111022632266    111022810556
453235491   453581589   111014926948   111020135431   111020294190   
111020456886    111020652592    111020831120    111021026172    111021202370   
111021337818    111021481526    111021629418    111021774688    111021930941   
111022094673    111022293618    111022480414    111022632301    111022810567
453235657   453582124   111014929671   111020135532   111020294202   
111020456910    111020652648    111020831153    111021026318    111021202404   
111021338066    111021481571    111021629441    111021774699    111021931043   
111022094718    111022293652    111022480515    111022632794    111022810668
453235913   453582132   111014930370   111020135622   111020294213   
111020456921    111020652682    111020831210    111021026396    111021202459   
111021338088    111021481683    111021629508    111021774723    111021931065   
111022094785    111022293685    111022480571    111022632806    111022810680
453236077   453582413   111014932710   111020135633   111020294257   
111020457618    111020652749    111020831221    111021026408    111021202538   
111021338112    111021481728    111021629553    111021774734    111021931133   
111022094819    111022293708    111022480616    111022632817    111022810725
453236127   453582561   111014932787   111020135644   111020294347   
111020458282    111020652750    111020831265    111021026420    111021202594   
111021338178    111021481751    111021629610    111021774846    111021931526   
111022095090    111022293731    111022480683    111022632840    111022810781
453236416   453582678   111014932978   111020135734   111020294426   
111020458305    111020652941    111020831502    111021026442    111021202628   
111021338224    111021481762    111021629766    111021774891    111021931548   
111022095102    111022293742    111022480739    111022632851    111022810792
453236523   453582793   111014933081   111020135767   111020294448   
111020458316    111020652996    111020831681    111021026453    111021202639   
111021338279    111021481829    111021629788    111021774903    111021931560   
111022095113    111022293775    111022480762    111022632985    111022810837
453236663   453582959   111014939537   111020135824   111020294527   
111020458361    111020653065    111020831737    111021026543    111021202640   
111021338280    111021481908    111021629812    111021774969    111021931593   
111022095124    111022293786    111022480852    111022632996    111022810859
453236861   453583247   111014946063   111020135835   111020294594   
111020458383    111020653111    111020831827    111021026600    111021202741   
111021338303    111021481920    111021629878    111021775184    111021931638   
111022095168    111022293854    111022480863    111022633043    111022810905

 

SCH-A-50



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453237299   453583452   111014947659   111020135925  
111020294617    111020458439    111020653133    111020831861    111021026633   
111021203001    111021338369    111021482460    111021629890    111021775218   
111021931650    111022095281    111022293876    111022480919    111022633065   
111022810949 453237380   453583460   111014948548   111020135958   111020294639
   111020458440    111020653201    111020831883    111021026666    111021203124
   111021338370    111021482527    111021629902    111021775432    111021931672
   111022095427    111022294259    111022480931    111022633076    111022810961
453237620   453583502   111014948762   111020135969   111020294640   
111020458563    111020653212    111020831906    111021026701    111021203191   
111021338471    111021482550    111021629946    111021775689    111021931773   
111022095494    111022294271    111022480953    111022633100    111022811041
453237711   453583627   111014956020   111020136038   111020294718   
111020458620    111020653267    111020832402    111021026712    111021203203   
111021338516    111021482583    111021629957    111021775881    111021931818   
111022095540    111022294282    111022481011    111022633111    111022811063
453237737   453583783   111014957155   111020136050   111020294808   
111020458721    111020653313    111020832413    111021026745    111021203258   
111021338572    111021482594    111021629991    111021776073    111021931874   
111022095630    111022294338    111022481033    111022633155    111022811186
453237893   453583924   111014960924   111020136230   111020294820   
111020458787    111020653559    111020832446    111021026824    111021203315   
111021338594    111021482662    111021630027    111021776242    111021931885   
111022095898    111022294383    111022481099    111022633166    111022811197
453238222   453584138   111014962746   111020136791   111020294965   
111020458800    111020653649    111020832457    111021026835    111021203326   
111021338651    111021482695    111021630724    111021776376    111021931919   
111022095955    111022294394    111022481134    111022633201    111022811298
453238313   453584203   111014963512   111020136803   111020295461   
111020458822    111020653830    111020832480    111021026846    111021203371   
111021338662    111021482730    111021630779    111021776477    111021931953   
111022096057    111022294428    111022481190    111022633256    111022811704
453238537   453584260   111014963657   111020137714   111020296338   
111020458833    111020653920    111020832840    111021026879    111021203416   
111021338684    111021482774    111021630803    111021776512    111021932011   
111022096080    111022294439    111022482180    111022633278    111022811748
453238602   453584344   111014968539   111020137725   111020296406   
111020458888    111020653942    111020832963    111021026969    111021204305   
111021338842    111021482819    111021630814    111021776556    111021932022   
111022096147    111022294530    111022482214    111022633290    111022812851
453238610   453584500   111014971027   111020137736   111020296439   
111020458912    111020655113    111020833065    111021027320    111021204327   
111021338875    111021482853    111021630825    111021776567    111021932088   
111022096158    111022294552    111022482359    111022633313    111022813100
453238644   453584559   111014973221   111020138401   111020296451   
111020458923    111020655179    111020833100    111021027397    111021204338   
111021338910    111021482886    111021630870    111021776770    111021932101   
111022096170    111022294664    111022482393    111022633324    111022813133
453238677   453584666   111014977629   111020138423   111020296473   
111020458956    111020655180    111020833223    111021027498    111021204349   
111021338976    111021482897    111021630915    111021776804    111021932224   
111022096181    111022294709    111022482506    111022633335    111022813166
453238834   453584682   111014980083   111020138490   111020296530   
111020458990    111020655269    111020833234    111021027555    111021204462   
111021338987    111021482910    111021630982    111021776893    111021932280   
111022096338    111022294732    111022482933    111022633368    111022813199
453239121   453584708   111014982210   111020138692   111020296596   
111020459092    111020655281    111020833278    111021027599    111021204620   
111021339179    111021483001    111021630993    111021776905    111021933023   
111022096349    111022294787    111022482988    111022633414    111022813335
453239634   453585002   111014982401   111020138737   111020296608   
111020459171    111020655359    111020833324    111021027702    111021204631   
111021339753    111021483012    111021631039    111021776916    111021933034   
111022096350    111022294844    111022483013    111022633436    111022813391
453240087   453585028   111014986359   111020138816   111020296631   
111020459182    111020655449    111020833335    111021027713    111021204642   
111021339764    111021483034    111021631152    111021776927    111021933135   
111022096406    111022296194    111022483046    111022633469    111022813414
453240228   453585101   111014987440   111020138849   111020296642   
111020459878    111020655450    111020833379    111021027746    111021204653   
111021340294    111021483168    111021631174    111021776938    111021933180   
111022096451    111022296228    111022483080    111022633504    111022813571
453240830   453585267   111014991131   111020138861   111020296653   
111020459946    111020655461    111020833380    111021027779    111021204686   
111021340317    111021483191    111021631185    111021776949    111021933214   
111022096462    111022296240    111022483114    111022633548    111022813582
453241127   453585309   111014991243   111020138906   111020296709   
111020459957    111020655528    111020833391    111021027892    111021204697   
111021340373    111021483258    111021631208    111021776961    111021933247   
111022096585    111022296273    111022483170    111022633717    111022813706
453241325   453585515   111014992110   111020138917   111020296743   
111020459980    111020655539    111020833403    111021027960    111021204721   
111021340441    111021483371    111021631219    111021777007    111021933258   
111022096631    111022296318    111022483181    111022633863    111022813896
453241440   453585705   111014994561   111020139020   111020296765   
111020459991    111020655629    111020833650    111021027982    111021204811   
111021340452    111021483494    111021632018    111021777029    111021933326   
111022096642    111022296723    111022483215    111022633896    111022814291
453241630   453586232   111014999803   111020139064   111020296800   
111020460016    111020655641    111020833717    111021028118    111021205126   
111021340508    111021483506    111021632030    111021777120    111021933359   
111022096697    111022296789    111022483248    111022633908    111022814314
453242273   453586356   111015003642   111020139198   111020296811   
111020460049    111020655731    111020833728    111021028163    111021205159   
111021340542    111021483528    111021632085    111021777210    111021933371   
111022096710    111022296802    111022483293    111022633964    111022814381
453242307   453586745   111015003956   111020139323   111020296855   
111020460050    111020655832    111020833739    111021028174    111021205182   
111021340564    111021483584    111021632401    111021777287    111021933393   
111022096732    111022296857    111022483305    111022634077    111022814426
453243628   453586760   111015006218   111020139413   111020296899   
111020460083    111020655900    111020833740    111021028185    111021205193   
111021340609    111021483630    111021632782    111021777298    111021933438   
111022096776    111022296880    111022483440    111022634101    111022814460
453243636   453586976   111015012653   111020139514   111020296967   
111020460139    111020655933    111020833751    111021028264    111021205272   
111021340610    111021483641    111021632793    111021777300    111021933506   
111022096787    111022296891    111022483473    111022634167    111022814505
453243933   453587131   111015012877   111020139637   111020297003   
111020460162    111020656316    111020833762    111021028297    111021205283   
111021340621    111021483786    111021632816    111021777568    111021933663   
111022096822    111022296903    111022483495    111022634178    111022814639
453244634   453587388   111015012912   111020139738   111020297104   
111020460173    111020656338    111020833773    111021028321    111021205395   
111021340654    111021483809    111021632827    111021777579    111021933685   
111022096855    111022296925    111022483563    111022634190    111022814730
453244899   453587511   111015017883   111020139794   111020297115   
111020460184    111020656361    111020833784    111021028354    111021205429   
111021340676    111021483832    111021632872    111021777580    111021933742   
111022096866    111022296958    111022483574    111022634202    111022814774
453244998   453587552   111015033252   111020139817   111020297126   
111020460195    111020656383    111020833807    111021028512    111021205463   
111021340823    111021483911    111021632883    111021777625    111021933753   
111022096901    111022296969    111022483596    111022634224    111022814820
453245136   453587651   111015037841   111020139907   111020297171   
111020460207    111020656406    111020833830    111021028589    111021205531   
111021340889    111021483944    111021632940    111021777647    111021933786   
111022097317    111022297005    111022483608    111022634336    111022814831
453245235   453588048   111015038493   111020139918   111020297182   
111020460218    111020656462    111020833852    111021028624    111021205542   
111021340913    111021483988    111021633020    111021777669    111021933797   
111022097676    111022297072    111022483642    111022634369    111022814842
453245326   453588253   111015040856   111020139963   111020297193   
111020460252    111020656473    111020833874    111021028994    111021205610   
111021340957    111021483999    111021633075    111021777670    111021933810   
111022097722    111022297184    111022483664    111022634437    111022814853
453245417   453588295   111015050206   111020140044   111020297216   
111020460274    111020656518    111020834077    111021029164    111021205621   
111021340980    111021484057    111021633109    111021777681    111021933843   
111022097744    111022297229    111022483710    111022635078    111022814864
453245474   453588303   111015050453   111020140055   111020297249   
111020460285    111020656530    111020834101    111021029197    111021205755   
111021341004    111021484136    111021633143    111021777704    111021934585   
111022097968    111022297241    111022483721    111022635113    111022814987
453245631   453588535   111015052141   111020141012   111020297553   
111020460319    111020657115    111020834112    111021029377    111021205788   
111021341059    111021484170    111021633154    111021777715    111021934596   
111022098015    111022297353    111022483765    111022635292    111022815001
453245771   453588568   111015053456   111020141034   111020297564   
111020460342    111020657193    111020834123    111021029838    111021205823   
111021341060    111021484192    111021633200    111021777748    111021934732   
111022098059    111022297476    111022483776    111022635359    111022815124
453246720   453589186   111015054345   111020141056   111020297586   
111020460397    111020657227    111020834145    111021029917    111021205834   
111021341071    111021484305    111021633244    111021777759    111021935553   
111022098161    111022297511    111022483798    111022635360    111022815157

 

SCH-A-51



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453246886   453589277   111015058710   111020141225  
111020297609    111020460409    111020657272    111020834167    111021029984   
111021205856    111021341127    111021484361    111021633255    111021777760   
111021935597    111022098408    111022297623    111022483855    111022635405   
111022815270 453247132   453589491   111015060027   111020141270   111020297643
   111020460432    111020657395    111020834404    111021030009    111021205867
   111021341161    111021485362    111021633266    111021777793    111021935676
   111022098532    111022297689    111022483888    111022635450    111022815326
453247264   453589541   111015060689   111020141292   111020297665   
111020460454    111020657429    111020834415    111021030010    111021205889   
111021341217    111021485373    111021633277    111021778671    111021935687   
111022098598    111022297690    111022483899    111022635461    111022815360
453247322   453589681   111015069723   111020141337   111020297676   
111020460702    111020657430    111020834460    111021030043    111021205980   
111021341239    111021485878    111021633345    111021779133    111021935698   
111022098611    111022297713    111022483967    111022635539    111022815382
453247355   453589707   111015070051   111020141359   111020297698   
111020460713    111020657474    111020834684    111021030054    111021206048   
111021341240    111021485902    111021633356    111021779245    111021935744   
111022098756    111022297724    111022483978    111022635573    111022815517
453247553   453589939   111015070433   111020141360   111020297700   
111020460870    111020657654    111020835540    111021030087    111021206059   
111021341363    111021485913    111021633367    111021779302    111021935766   
111022098767    111022297780    111022484047    111022635584    111022815708
453247884   453589996   111015078453   111020141405   111020297711   
111020460904    111020657755    111020835573    111021030144    111021206172   
111021341385    111021485957    111021633389    111021779391    111021935801   
111022098802    111022297803    111022484070    111022635674    111022815809
453247942   453590010   111015081930   111020141427   111020298813   
111020460915    111020657766    111020835584    111021030166    111021206206   
111021341408    111021486026    111021633424    111021779469    111021935823   
111022098857    111022297858    111022484126    111022635719    111022815832
453248122   453590044   111015086979   111020141461   111020298824   
111020460971    111020658239    111020835629    111021030212    111021206217   
111021341420    111021486059    111021633525    111021779863    111021935856   
111022098868    111022297881    111022484159    111022635753    111022815843
453248189   453590085   111015093551   111020141540   111020299173   
111020460982    111020658611    111020835641    111021030267    111021206273   
111021341510    111021486161    111021633536    111021779953    111021935867   
111022098925    111022297904    111022484182    111022635797    111022815865
453248700   453590580   111015095115   111020141551   111020299229   
111020461073    111020658699    111020835674    111021030302    111021206284   
111021341543    111021486172    111021633569    111021780034    111021936194   
111022099386    111022297937    111022484216    111022635809    111022815933
453249518   453590614   111015099142   111020141573   111020299230   
111020461118    111020658734    111020835696    111021030425    111021206396   
111021341554    111021486206    111021633648    111021780067    111021936228   
111022099465    111022297959    111022484227    111022635832    111022816024
453249633   453590655   111015103878   111020141595   111020299241   
111020461130    111020658756    111020835742    111021030436    111021207016   
111021341565    111021486352    111021633693    111021780517    111021936239   
111022099511    111022297971    111022484261    111022635843    111022816260
453249658   453590721   111015109537   111020142361   111020299320   
111020461174    111020658835    111020835865    111021030447    111021207094   
111021341677    111021486532    111021633738    111021780528    111021936262   
111022099678    111022297993    111022484306    111022635854    111022816271
453249773   453591018   111015110168   111020142406   111020299364   
111020461208    111020658936    111020835898    111021030470    111021207487   
111021341712    111021486543    111021633806    111021780595    111021936318   
111022099735    111022298006    111022484711    111022635865    111022816293
453249799   453591216   111015110360   111020142417   111020299375   
111020461220    111020659016    111020835900    111021030953    111021207522   
111021341723    111021487869    111021633952    111021780607    111021936329   
111022099825    111022298635    111022484755    111022635911    111022816372
453249864   453591232   111015113239   111020142428   111020299386   
111020461275    111020660210    111020835933    111021030964    111021207566   
111021341734    111021487915    111021633963    111021780630    111021936385   
111022099959    111022298747    111022484801    111022636226    111022816754
453249872   453591398   111015114128   111020142518   111020299500   
111020461286    111020660221    111020835955    111021031033    111021207588   
111021341745    111021487971    111021633974    111021780663    111021936396   
111022100064    111022298837    111022484823    111022636248    111022816776
453250367   453591448   111015116827   111020142552   111020299522   
111020461297    111020660232    111020836035    111021031055    111021207601   
111021341778    111021488017    111021634009    111021780696    111021936420   
111022100086    111022298950    111022484957    111022636350    111022816899
453250680   453591455   111015121575   111020142563   111020299555   
111020461310    111020660243    111020836057    111021031224    111021207702   
111021341936    111021488040    111021634087    111021780731    111021936509   
111022100143    111022298972    111022484979    111022636428    111022816923
453250946   453591596   111015126581   111020142765   111020299702   
111020461354    111020660399    111020836079    111021031235    111021207724   
111021342780    111021488062    111021634447    111021781035    111021936611   
111022100200    111022298983    111022485015    111022636462    111022816978
453251399   453591679   111015126840   111020142934   111020299746   
111020461365    111020660445    111020836136    111021031280    111021207735   
111021342814    111021488084    111021634481    111021781181    111021936644   
111022100378    111022299030    111022485037    111022636484    111022817137
453251407   453591687   111015126963   111020143014   111020299757   
111020461376    111020660478    111020836192    111021031325    111021207746   
111021342870    111021488095    111021634504    111021781237    111021936701   
111022100503    111022299142    111022485071    111022636495    111022817340
453251415   453591752   111015128448   111020143025   111020299768   
111020461400    111020660490    111020836237    111021031336    111021207768   
111021342881    111021488185    111021634582    111021781282    111021936712   
111022100558    111022299232    111022486038    111022636529    111022817407
453252173   453591786   111015129056   111020143036   111020299803   
111020461523    111020660614    111020836259    111021031370    111021207779   
111021342926    111021488208    111021634605    111021781507    111021936723   
111022100615    111022299850    111022486050    111022636541    111022817946
453252496   453591869   111015130272   111020143115   111020299814   
111020461556    111020660681    111020836282    111021031381    111021207836   
111021342971    111021488220    111021634694    111021781934    111021936745   
111022100648    111022299928    111022486218    111022636574    111022818082
453253072   453592107   111015131824   111020143126   111020299858   
111020461578    111020660737    111020836293    111021031392    111021207881   
111021343039    111021488275    111021634728    111021781956    111021936790   
111022101605    111022300044    111022486320    111022636585    111022818116
453253783   453592156   111015135143   111020143171   111020299870   
111020461590    111020660861    111020836305    111021031448    111021207982   
111021343051    111021488309    111021634739    111021782003    111021936802   
111022101672    111022300123    111022486397    111022637104    111022818127
453253791   453592164   111015142972   111020143182   111020299881   
111020461613    111020660917    111020836327    111021031538    111021208006   
111021343130    111021488354    111021634740    111021782014    111021936824   
111022101818    111022300145    111022486487    111022637395    111022818161
453253916   453592461   111015147359   111020143249   111020299892   
111020461691    111020660973    111020836349    111021031606    111021208095   
111021343163    111021488365    111021634784    111021782058    111021936857   
111022101830    111022300156    111022486724    111022637407    111022818295
453254443   453592594   111015158003   111020143272   111020299971   
111020461703    111020660995    111020836350    111021031617    111021208107   
111021343196    111021488400    111021634807    111021782069    111021936868   
111022101920    111022300202    111022487006    111022637496    111022818341
453254468   453592636   111015158788   111020143384   111020300031   
111020461714    111020661086    111020836530    111021031640    111021208141   
111021343219    111021488477    111021634829    111021782070    111021936879   
111022102000    111022300325    111022487028    111022637520    111022818374
453254617   453592685   111015161625   111020143665   111020300053   
111020461725    111020661097    111020836552    111021031662    111021208174   
111021343253    111021488512    111021634863    111021782148    111021937061   
111022102022    111022300392    111022487073    111022637531    111022818396
453254682   453592974   111015165179   111020143755   111020300110   
111020461747    111020661187    111020836574    111021031741    111021208231   
111021343332    111021488668    111021634896    111021782250    111021937094   
111022102055    111022300415    111022487141    111022637575    111022818419
453255051   453593014   111015165225   111020143890   111020300154   
111020461758    111020661198    111020836664    111021031774    111021208253   
111021343343    111021488691    111021634908    111021782294    111021937106   
111022102099    111022300437    111022487264    111022637632    111022818420
453255101   453593030   111015171468   111020143991   111020300176   
111020461916    111020661222    111020836675    111021032124    111021208286   
111021343477    111021488725    111021634919    111021782328    111021937128   
111022102134    111022300460    111022487321    111022637654    111022818442
453255374   453593667   111015181245   111020144093   111020300288   
111020462456    111020661266    111020836710    111021032191    111021208321   
111021343499    111021488747    111021635112    111021782384    111021937140   
111022102202    111022300516    111022487332    111022637698    111022818453
453255564   453593766   111015184147   111020144161   111020300446   
111020462850    111020661288    111020836776    111021032203    111021208354   
111021343501    111021488792    111021635167    111021782519    111021937230   
111022102224    111022300527    111022487488    111022637733    111022818532
453255754   453593824   111015185924   111020144194   111020300479   
111020463053    111020661312    111020836800    111021032236    111021208387   
111021343668    111021488882    111021635178    111021782621    111021937241   
111022102314    111022300549    111022487534    111022637867    111022818565

 

SCH-A-52



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453256034   453593857   111015189771   111020144419  
111020300525    111020463075    111020661356    111020836844    111021032258   
111021208398    111021343769    111021488938    111021635189    111021782676   
111021937274    111022102347    111022300561    111022487545    111022637878   
111022818598 453256067   453594046   111015194889   111020144475   111020300569
   111020463446    111020661389    111020836901    111021032270    111021208411
   111021343950    111021488950    111021635190    111021782722    111021937285
   111022102381    111022301315    111022487556    111022637890    111022818699
453256190   453594186   111015195723   111020144521   111020300592   
111020464076    111020661413    111020837249    111021032281    111021208433   
111021344052    111021489007    111021635268    111021782799    111021937320   
111022102437    111022301797    111022487589    111022637913    111022818712
453256539   453594269   111015199659   111020144644   111020300626   
111020464627    111020662706    111020837261    111021032584    111021208860   
111021344063    111021489142    111021635314    111021782834    111021937342   
111022102516    111022301887    111022487602    111022637980    111022818824
453256604   453594806   111015200494   111020144767   111020300659   
111020464829    111020662739    111020837283    111021032607    111021208871   
111021344164    111021489164    111021635347    111021782878    111021937375   
111022102527    111022302046    111022487668    111022638071    111022818891
453257008   453594897   111015202654   111020144813   111020300806   
111020465527    111020662773    111020837306    111021032720    111021208916   
111021344254    111021489175    111021635370    111021782889    111021937443   
111022102572    111022302091    111022487736    111022638172    111022818914
453257099   453594996   111015203420   111020144846   111020300884   
111020465808    111020662784    111020837384    111021032731    111021208927   
111021344276    111021490087    111021635437    111021782913    111021937454   
111022102640    111022302158    111022487747    111022638228    111022818925
453257396   453595068   111015204432   111020144857   111020300929   
111020465921    111020662830    111020837395    111021032753    111021209399   
111021344557    111021490122    111021635448    111021782935    111021937511   
111022102662    111022302170    111022487769    111022638240    111022818970
453257537   453595233   111015204465   111020144868   111020300930   
111020466067    111020662852    111020837418    111021033215    111021209434   
111021344580    111021490199    111021635516    111021782946    111021937544   
111022102707    111022302215    111022487859    111022638802    111022819027
453257602   453595282   111015211519   111020145207   111020300996   
111020466179    111020662863    111020838048    111021033248    111021209445   
111021344591    111021490425    111021635651    111021782968    111021937612   
111022102842    111022302248    111022487871    111022638835    111022819094
453257800   453595449   111015211744   111020145229   111020301010   
111020466461    111020662920    111020838060    111021033271    111021209489   
111021344625    111021490447    111021635932    111021782979    111021937847   
111022102998    111022302271    111022487882    111022638846    111022819106
453258089   453595498   111015217391   111020145757   111020301021   
111020466506    111020662942    111020838138    111021033451    111021209524   
111021344636    111021490537    111021635943    111021783004    111021937892   
111022103102    111022302349    111022487916    111022638857    111022819128
453258410   453595555   111015217425   111020145768   111020301436   
111020466528    111020662964    111020838149    111021033473    111021209579   
111021344771    111021490560    111021635998    111021783026    111021938040   
111022103168    111022302563    111022487949    111022638879    111022819139
453258501   453595845   111015220362   111020145825   111020301481   
111020466685    111020662975    111020838172    111021033484    111021209670   
111021344782    111021490739    111021636012    111021783105    111021938095   
111022103214    111022302664    111022487972    111022638891    111022819522
453258733   453596041   111015220441   111020145847   111020301492   
111020466854    111020663077    111020838183    111021033530    111021209726   
111021344805    111021490784    111021636078    111021783240    111021938163   
111022103225    111022303069    111022488007    111022639117    111022819544
453258857   453596249   111015222094   111020146163   111020301548   
111020466999    111020663099    111020838486    111021033620    111021209748   
111021344849    111021490919    111021636528    111021783341    111021938220   
111022103999    111022303159    111022488287    111022639140    111022819577
453258907   453596264   111015223905   111020146174   111020301559   
111020467439    111020663101    111020838497    111021033631    111021209793   
111021344850    111021491011    111021636573    111021783374    111021938376   
111022104248    111022303205    111022488298    111022639162    111022819634
453258915   453596454   111015226267   111020146208   111020301582   
111020468148    111020663190    111020838554    111021033664    111021209816   
111021344861    111021491077    111021636584    111021783419    111021938387   
111022104338    111022303238    111022488355    111022639184    111022819667
453259210   453596488   111015233636   111020146219   111020301627   
111020468160    111020663213    111020838633    111021033675    111021209872   
111021344872    111021491101    111021636641    111021783431    111021938422   
111022104394    111022303418    111022488366    111022639218    111022819678
453259293   453596876   111015246786   111020146220   111020301649   
111020468272    111020663224    111020838655    111021033686    111021211112   
111021344951    111021491123    111021636663    111021783453    111021938477   
111022104462    111022303441    111022488401    111022639296    111022819735
453259731   453596900   111015248328   111020146242   111020301661   
111020469059    111020663279    111020838701    111021033697    111021211145   
111021344973    111021491156    111021636708    111021783475    111021938657   
111022104495    111022303597    111022488412    111022639320    111022819768
453259947   453597023   111015248429   111020146253   111020301672   
111020469082    111020663358    111020838778    111021033721    111021211156   
111021345042    111021491190    111021636786    111021783521    111021938815   
111022104529    111022303687    111022488456    111022639331    111022819780
453259954   453597031   111015260906   111020146286   111020301683   
111020469138    111020663369    111020838824    111021033732    111021211178   
111021345109    111021491213    111021636832    111021783644    111021938848   
111022104709    111022303733    111022488478    111022639342    111022819791
453260036   453597320   111015266306   111020146332   111020301728   
111020469600    111020663381    111020838846    111021033754    111021211189   
111021345154    111021491224    111021636865    111021783666    111021938905   
111022104721    111022303766    111022488490    111022639656    111022819803
453260903   453597346   111015269343   111020146365   111020301795   
111020469644    111020663415    111020838857    111021033765    111021211303   
111021345200    111021491246    111021636911    111021783688    111021938916   
111022104743    111022303777    111022488524    111022639757    111022819814
453261307   453597783   111015278589   111020146422   111020301818   
111020469688    111020663550    111020838880    111021033798    111021211415   
111021345211    111021491314    111021636944    111021783712    111021938950   
111022104776    111022303788    111022488568    111022639825    111022819858
453261711   453597916   111015280964   111020146433   111020301874   
111020469734    111020663561    111020838970    111021033822    111021211459   
111021345345    111021491336    111021636988    111021783745    111021938961   
111022104811    111022303867    111022488625    111022640388    111022819915
453261737   453597924   111015285688   111020146501   111020301919   
111020469789    111020663572    111020839016    111021033833    111021211460   
111021345413    111021491415    111021637013    111021783756    111021938972   
111022104844    111022303890    111022488760    111022640423    111022819926
453261919   453597965   111015286331   111020146635   111020301942   
111020469868    111020663606    111020839117    111021033855    111021211505   
111021345468    111021491549    111021637125    111021783778    111021939007   
111022104855    111022304510    111022488827    111022640502    111022819982
453262164   453598187   111015286768   111020147265   111020301964   
111020469947    111020663628    111020839128    111021033877    111021211583   
111021345491    111021491628    111021637158    111021783790    111021939018   
111022105654    111022304611    111022488940    111022640568    111022820007
453262289   453598278   111015288052   111020147298   111020301975   
111020470051    111020663662    111020839498    111021033956    111021211684   
111021345536    111021491639    111021637338    111021783802    111021939030   
111022105698    111022304622    111022489064    111022640579    111022820030
453262321   453598302   111015290279   111020147366   111020302156   
111020470062    111020663695    111020839500    111021034014    111021213013   
111021345592    111021491651    111021637349    111021784050    111021939063   
111022105722    111022304699    111022489121    111022640580    111022820074
453262453   453598328   111015290404   111020147557   111020302167   
111020470118    111020663730    111020839533    111021034047    111021213046   
111021345604    111021491662    111021637372    111021784061    111021939096   
111022105733    111022304778    111022489132    111022640636    111022820265
453262941   453598369   111015297401   111020147579   111020302178   
111020470152    111020663785    111020839577    111021034070    111021213169   
111021345648    111021491785    111021637439    111021784128    111021939108   
111022106060    111022304846    111022489165    111022640658    111022820300
453263329   453598518   111015298154   111020147614   111020302257   
111020470196    111020663819    111020839588    111021034126    111021213282   
111021345659    111021491864    111021637574    111021784140    111021939120   
111022106150    111022304970    111022489187    111022640669    111022820311
453263394   453598609   111015301384   111020147647   111020302268   
111020470208    111020663875    111020839599    111021034148    111021213293   
111021345660    111021491897    111021637585    111021784230    111021939210   
111022106239    111022305027    111022489211    111022640670    111022820377
453263436   453598682   111015304433   111020147737   111020302279   
111020470242    111020663886    111020839678    111021034205    111021213372   
111021345716    111021491965    111021637608    111021784263    111021939344   
111022106284    111022305038    111022489299    111022640704    111022820401
453263931   453598906   111015308066   111020148626   111020302336   
111020470826    111020663910    111020839689    111021034249    111021213406   
111021346571    111021491976    111021637620    111021784331    111021939355   
111022106666    111022305049    111022489682    111022640726    111022820412
453264160   453598922   111015310069   111020148659   111020302358   
111020470837    111020663921    111020839768    111021034250    111021213451   
111021346593    111021491987    111021637631    111021784342    111021939434   
111022106688    111022305083    111022489772    111022640748    111022820434

 

SCH-A-53



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453264194   453598948   111015312061   111020148682  
111020302404    111020470916    111020663932    111020839803    111021034272   
111021213462    111021346627    111021491998    111021637709    111021784386   
111021939445    111022106701    111022305241    111022489783    111022640759   
111022820456 453264376   453599201   111015312296   111020148749   111020302426
   111020471108    111020663965    111020839825    111021034407    111021213518
   111021346638    111021492012    111021637710    111021784544    111021939467
   111022106767    111022305364    111022489840    111022641053    111022820467
453264509   453599219   111015314940   111020148761   111020302459   
111020471119    111020664023    111020839904    111021034597    111021213596   
111021346920    111021492135    111021637844    111021784555    111021941213   
111022106813    111022305386    111022489884    111022641086    111022820489
453265027   453599235   111015317088   111020148806   111020302471   
111020471265    111020664078    111020839960    111021034610    111021213631   
111021346931    111021492168    111021637923    111021784645    111021941314   
111022107746    111022305421    111022489929    111022641097    111022820490
453265365   453599268   111015319484   111020148828   111020302482   
111020471276    111020664764    111020840018    111021034621    111021213709   
111021346942    111021492225    111021637978    111021784735    111021941336   
111022107791    111022305443    111022489952    111022641211    111022820535
453265381   453599276   111015321746   111020148839   111020302628   
111020471502    111020664865    111020840096    111021034654    111021213721   
111021346986    111021492258    111021638014    111021784746    111021941448   
111022107915    111022305465    111022490101    111022641244    111022820580
453265464   453599409   111015333008   111020148884   111020302640   
111020471568    111020664933    111020840108    111021034722    111021213754   
111021347101    111021492270    111021638025    111021785545    111021941471   
111022108714    111022305544    111022490156    111022641277    111022820647
453265506   453599490   111015334560   111020148929   111020302651   
111020471603    111020665080    111020840153    111021034755    111021213776   
111021347112    111021492281    111021638069    111021785613    111021941628   
111022108837    111022305588    111022490178    111022641299    111022820771
453265647   453599599   111015334728   111020149290   111020302707   
111020472053    111020665125    111020840164    111021034890    111021213798   
111021347156    111021492304    111021638137    111021785691    111021941730   
111022108916    111022305623    111022490280    111022641301    111022820793
453265951   453599680   111015342659   111020149379   111020302718   
111020472097    111020665204    111020840186    111021035059    111021213855   
111021347235    111021492337    111021638272    111021786276    111021941741   
111022108927    111022305656    111022490347    111022641356    111022820805
453266249   453599748   111015347238   111020149380   111020302729   
111020472109    111020665248    111020840209    111021035060    111021213866   
111021347268    111021492348    111021638317    111021786344    111021941853   
111022108950    111022305780    111022490718    111022641402    111022820850
453266256   453599805   111015351211   111020149403   111020302730   
111020472165    111020665260    111020840287    111021035082    111021213888   
111021347279    111021492371    111021638328    111021786546    111021941932   
111022109063    111022305836    111022490729    111022641413    111022820861
453266363   453599870   111015352155   111020149447   111020302741   
111020472244    111020665305    111020840322    111021035150    111021213899   
111021347291    111021492438    111021638351    111021786658    111021941943   
111022109232    111022305870    111022490752    111022641435    111022820906
453266652   453600033   111015359703   111020149458   111020303113   
111020472277    111020665316    111020840344    111021035194    111021213912   
111021347325    111021492540    111021638452    111021786670    111021941987   
111022109524    111022305904    111022490831    111022641446    111022820973
453267023   453600058   111015359972   111020149469   111020303236   
111020472525    111020665541    111020840423    111021035352    111021213923   
111021347482    111021492551    111021638474    111021786726    111021942056   
111022109535    111022306028    111022490909    111022641468    111022821132
453267064   453600124   111015360558   111020149481   111020303315   
111020472581    111020665563    111020840478    111021035420    111021214003   
111021347549    111021492618    111021638553    111021786827    111021942146   
111022109557    111022306107    111022490921    111022641503    111022821143
453267528   453600488   111015365913   111020149492   111020303337   
111020472592    111020665585    111020840513    111021035611    111021214025   
111021347561    111021492629    111021638564    111021786849    111021942157   
111022109658    111022306130    111022490987    111022641570    111022821299
453267833   453600686   111015368972   111020149526   111020303359   
111020472615    111020665596    111020840546    111021035644    111021214171   
111021347572    111021492720    111021638597    111021786917    111021942247   
111022109872    111022306286    111022491102    111022641738    111022821301
453267858   453600769   111015371167   111020149548   111020303685   
111020472637    111020665608    111020840557    111021035666    111021215947   
111021347695    111021492731    111021638665    111021786973    111021942304   
111022109951    111022306332    111022491124    111022641840    111022821367
453268153   453600983   111015371550   111020149560   111020304271   
111020472749    111020665631    111020840591    111021035699    111021215981   
111021347707    111021492753    111021638700    111021786984    111021942315   
111022109973    111022306354    111022491135    111022641873    111022821378
453268211   453601007   111015372236   111020149571   111020304282   
111020472772    111020665721    111020840603    111021035756    111021216016   
111021347718    111021492775    111021638845    111021787020    111021942438   
111022110021    111022306376    111022491146    111022642504    111022821389
453268583   453601049   111015374036   111020149582   111020304293   
111020472794    111020665798    111020841323    111021035813    111021216027   
111021347819    111021492797    111021638867    111021787031    111021942461   
111022110076    111022306387    111022491168    111022642537    111022821390
453268617   453601239   111015374362   111020149593   111020304350   
111020473379    111020665866    111020841334    111021035846    111021216038   
111021347820    111021492832    111021638889    111021787042    111021942494   
111022110201    111022306398    111022491225    111022642571    111022821468
453268906   453601460   111015375262   111020150045   111020304361   
111020473391    111020665888    111020841705    111021036083    111021216320   
111021347831    111021493147    111021638935    111021787053    111021942528   
111022110278    111022306972    111022492103    111022642593    111022821491
453269011   453601510   111015380796   111020150056   111020304383   
111020473403    111020665912    111020841738    111021036498    111021216421   
111021348595    111021493181    111021640163    111021787086    111021942551   
111022110357    111022307153    111022492192    111022642627    111022821547
453269052   453601791   111015382114   111020150089   111020304451   
111020473414    111020666597    111020841761    111021036555    111021216454   
111021348630    111021493518    111021640196    111021787109    111021942607   
111022110997    111022307186    111022492204    111022642739    111022821648
453269136   453601890   111015382350   111020150090   111020304462   
111020473458    111020666755    111020841783    111021036678    111021216791   
111021348641    111021493530    111021640208    111021787121    111021942629   
111022111033    111022307715    111022492248    111022642818    111022821659
453269482   453601940   111015385342   111020150113   111020304473   
111020473470    111020666812    111020841794    111021036847    111021217129   
111021348652    111021494126    111021640253    111021787154    111021942630   
111022111246    111022307737    111022492259    111022642874    111022821716
453269581   453601965   111015385588   111020150146   111020304484   
111020473504    111020666845    111020841817    111021036881    111021217208   
111021348708    111021494148    111021640275    111021787165    111021942641   
111022111268    111022307861    111022492260    111022642931    111022821738
453269680   453602047   111015385791   111020150179   111020304585   
111020473537    111020666867    111020841828    111021036937    111021217613   
111021348731    111021494160    111021640310    111021787176    111021942652   
111022111314    111022307883    111022492282    111022642964    111022821749
453270209   453602252   111015390887   111020150214   111020304608   
111020473548    111020666890    111020841862    111021036948    111021217848   
111021348764    111021494193    111021640343    111021787211    111021942764   
111022111404    111022308390    111022492305    111022642986    111022821750
453270340   453602344   111015390988   111020150269   111020305249   
111020473593    111020666968    111020841884    111021036982    111021217905   
111021348797    111021494261    111021640365    111021787222    111021942876   
111022111415    111022308413    111022492327    111022643077    111022821862
453270621   453602526   111015391833   111020150337   111020305283   
111020473627    111020667105    111020842290    111021037073    111021217938   
111021348809    111021494272    111021640376    111021787266    111021942900   
111022111426    111022308446    111022492372    111022643088    111022821873
453270860   453602658   111015399392   111020150405   111020305339   
111020473638    111020667206    111020842560    111021037095    111021217950   
111021348821    111021494283    111021640433    111021787277    111021942944   
111022111516    111022308468    111022492394    111022643099    111022821884
453271447   453602773   111015405637   111020150416   111020305340   
111020473649    111020667262    111020842661    111021037107    111021218007   
111021349013    111021494351    111021640512    111021787312    111021942955   
111022111549    111022308480    111022492439    111022643112    111022821918
453271504   453602815   111015412354   111020150427   111020305395   
111020473650    111020667307    111020842683    111021037130    111021218300   
111021349327    111021494430    111021640545    111021787334    111021943888   
111022111842    111022308503    111022492462    111022643134    111022821941
453271538   453602914   111015413557   111020151226   111020305519   
111020473683    111020667318    111020842706    111021037321    111021218344   
111021349372    111021494519    111021640590    111021787345    111021943912   
111022111853    111022308514    111022492473    111022643145    111022821963
453271546   453603029   111015416033   111020151248   111020305542   
111020473717    111020667329    111020842829    111021037769    111021218401   
111021349417    111021494575    111021640602    111021787367    111021943923   
111022111910    111022308525    111022492484    111022643189    111022821974
453271942   453603243   111015417045   111020151349   111020305575   
111020473740    111020667408    111020842841    111021037815    111021218423   
111021349451    111021494586    111021640624    111021787378    111021943967   
111022111965    111022308660    111022492709    111022643190    111022822043

 

SCH-A-54



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453272015   453603300   111015417786   111020151361  
111020305586    111020473807    111020667419    111020842852    111021037848   
111021218434    111021349495    111021494609    111021640646    111021787389   
111021943989    111022111998    111022308716    111022492721    111022643235   
111022822054 453272445   453603367   111015419283   111020151372   111020305698
   111020474088    111020667431    111020842919    111021037882    111021218445
   111021349675    111021494610    111021640657    111021787457    111021944003
   111022112012    111022308727    111022492787    111022643279    111022822076
453272510   453603417   111015423008   111020151383   111020306149   
111020474123    111020667486    111020842920    111021037961    111021218502   
111021349743    111021494665    111021640725    111021787569    111021944058   
111022112056    111022308750    111022492798    111022643303    111022822098
453272593   453603425   111015429925   111020151495   111020306206   
111020474145    111020667510    111020842942    111021037983    111021218535   
111021349798    111021494698    111021640770    111021787806    111021944092   
111022112078    111022308783    111022492811    111022643358    111022822122
453272692   453603706   111015434549   111020151507   111020306217   
111020474178    111020667576    111020842964    111021038131    111021218546   
111021349822    111021494733    111021640804    111021787884    111021944104   
111022112179    111022308806    111022492901    111022643370    111022822144
453273187   453603870   111015437014   111020151518   111020306240   
111020474202    111020667600    111020843000    111021038164    111021218568   
111021349934    111021494777    111021640860    111021787907    111021944205   
111022112225    111022308851    111022492923    111022643381    111022822212
453273203   453603888   111015438420   111020151552   111020306251   
111020474392    111020667655    111020843022    111021038197    111021218579   
111021349945    111021494799    111021640927    111021788829    111021944317   
111022112348    111022308929    111022492945    111022643448    111022822234
453273385   453603946   111015443819   111020151596   111020306262   
111020474404    111020667712    111020843055    111021038243    111021218580   
111021349956    111021494834    111021640972    111021788841    111021944328   
111022112371    111022308941    111022493496    111022643516    111022822256
453273690   453604035   111015444416   111020151642   111020306341   
111020474415    111020667745    111020843077    111021038399    111021218591   
111021349978    111021494845    111021641041    111021788919    111021944340   
111022112382    111022309054    111022493519    111022643538    111022822267
453273898   453604720   111015455250   111020151697   111020306420   
111020474437    111020667790    111020843099    111021038647    111021219132   
111021350037    111021494878    111021641085    111021789178    111021944474   
111022112393    111022309122    111022493553    111022643549    111022822313
453274128   453605339   111015455542   111020152182   111020306453   
111020474448    111020668218    111020843123    111021038704    111021219143   
111021350149    111021494924    111021641096    111021789235    111021944711   
111022112540    111022309144    111022493564    111022643561    111022822504
453274375   453605453   111015458129   111020152227   111020306464   
111020474482    111020668252    111020843178    111021038850    111021219176   
111021350150    111021494935    111021641119    111021789268    111021944878   
111022112584    111022309256    111022493597    111022643594    111022822548
453275398   453605529   111015462337   111020152306   111020306497   
111020474583    111020668487    111020843202    111021038894    111021219378   
111021350161    111021494968    111021641142    111021789291    111021944890   
111022112595    111022309289    111022493632    111022643628    111022822582
453275646   453605586   111015464058   111020152643   111020306521   
111020474628    111020668544    111020843213    111021039097    111021219390   
111021350206    111021495059    111021641197    111021789369    111021944924   
111022112630    111022309368    111022493698    111022643639    111022822593
453275794   453605669   111015472103   111020152755   111020306543   
111020474651    111020668577    111020843381    111021039312    111021219413   
111021350228    111021495149    111021641243    111021789404    111021944968   
111022112663    111022309504    111022493799    111022643673    111022822605
453276511   453605776   111015477906   111020152823   111020306565   
111020474662    111020668612    111020843426    111021039930    111021219435   
111021350239    111021495183    111021641300    111021789493    111021944979   
111022112685    111022309582    111022493834    111022643684    111022822627
453277261   453605842   111015480786   111020152856   111020306576   
111020474673    111020668623    111020843527    111021040000    111021219479   
111021350273    111021495239    111021641333    111021789730    111021944991   
111022112708    111022309649    111022493845    111022643820    111022822762
453277576   453605891   111015481024   111020152889   111020306598   
111020474684    111020668713    111020843943    111021040088    111021219503   
111021350307    111021495307    111021643380    111021789820    111021945059   
111022112719    111022309683    111022493902    111022643853    111022822773
453277618   453606006   111015483600   111020152890   111020306655   
111020474718    111020668757    111020844012    111021040763    111021219525   
111021350329    111021495318    111021643414    111021789842    111021945071   
111022112764    111022309740    111022493957    111022643864    111022822818
453277857   453606014   111015484836   111020152902   111020306734   
111020474796    111020668791    111020844045    111021041292    111021219536   
111021350330    111021495598    111021643481    111021789853    111021945093   
111022112810    111022309829    111022494161    111022643886    111022822841
453278152   453606022   111015487660   111020153330   111020306824   
111020474820    111020668825    111020844056    111021042079    111021219558   
111021350341    111021495688    111021643616    111021789864    111021945149   
111022114081    111022309852    111022494172    111022643965    111022822896
453278343   453606105   111015487682   111020153352   111020306835   
111020474831    111020668937    111020844089    111021042237    111021219581   
111021350385    111021495723    111021643638    111021789965    111021945161   
111022114261    111022310023    111022494217    111022644731    111022822931
453278517   453606204   111015490765   111020153363   111020307072   
111020474864    111020668948    111020844102    111021042316    111021219592   
111021350408    111021495734    111021643661    111021790024    111021945172   
111022114306    111022310696    111022494273    111022644810    111022822942
453278681   453606402   111015498707   111020153419   111020307106   
111020474909    111020669039    111020844247    111021043351    111021219648   
111021350419    111021495745    111021643728    111021790035    111021945183   
111022114340    111022310708    111022494341    111022644821    111022823066
453279283   453606469   111015499900   111020153431   111020307117   
111020474943    111020669107    111020844304    111021043496    111021219693   
111021350420    111021495778    111021644101    111021790271    111021945251   
111022114395    111022310775    111022494408    111022644854    111022823077
453279440   453606808   111015499944   111020153453   111020307140   
111020475281    111020669130    111020844393    111021043564    111021219705   
111021350431    111021495789    111021644112    111021790293    111021945262   
111022114429    111022310854    111022494442    111022644977    111022823088
453279697   453606816   111015502051   111020153509   111020307162   
111020475292    111020669152    111020844450    111021043700    111021219716   
111021350464    111021495846    111021644167    111021790305    111021945318   
111022114777    111022311158    111022494510    111022644988    111022823112
453279788   453606949   111015502411   111020153510   111020307207   
111020475359    111020669231    111020845169    111021043766    111021219750   
111021350532    111021495857    111021644202    111021790361    111021945431   
111022114890    111022311192    111022494521    111022645035    111022823123
453280356   453607095   111015505065   111020153543   111020307229   
111020475393    111020669264    111020845226    111021043845    111021219794   
111021350600    111021495891    111021644246    111021790406    111021945464   
111022116184    111022311237    111022494587    111022645057    111022823134
453280489   453607137   111015506594   111020153655   111020307285   
111020475427    111020669275    111020845248    111021043867    111021219817   
111021350611    111021495903    111021644268    111021790518    111021945509   
111022116296    111022311417    111022494598    111022645091    111022823145
453280505   453607152   111015507405   111020153677   111020307331   
111020475483    111020669286    111020845316    111021043878    111021219952   
111021350655    111021496432    111021644280    111021790563    111021945790   
111022116353    111022311495    111022494611    111022645125    111022823167
453280513   453607210   111015517776   111020153701   111020307353   
111020475573    111020669332    111020845350    111021044015    111021219963   
111021350688    111021496465    111021644291    111021790574    111021945936   
111022116364    111022311529    111022494767    111022645147    111022823224
453280687   453607285   111015518306   111020153723   111020307364   
111020475898    111020669343    111020845428    111021044071    111021219974   
111021350701    111021496780    111021644314    111021790619    111021945969   
111022116375    111022311530    111022494790    111022645215    111022823246
453280703   453607301   111015521254   111020153745   111020307409   
111020476574    111020669578    111020845495    111021044239    111021219996   
111021350712    111021496904    111021644381    111021790620    111021946038   
111022116476    111022311563    111022494802    111022645260    453280869  
453607384   111015528464   111020153778   111020307410    111020476631   
111020669624    111020845518    111021044251    111021220000    111021350734   
111021496915    111021644448    111021790631    111021946083    111022116634   
111022311743    111022494846    111022645271    453280893   453607566  
111015529274   111020153824   111020307465    111020476686    111020669635   
111020846205    111021044295    111021220011    111021350745    111021496937   
111021644459    111021790642    111021946184    111022116713    111022311754   
111022494868    111022645293    453281065   453607624   111015530467  
111020153868   111020307487    111020476709    111020669680    111020846272   
111021044385    111021220055    111021350835    111021496971    111021644639   
111021790653    111021946296    111022116803    111022311833    111022494880   
111022645338    453281305   453607889   111015535855   111020153880  
111020307544    111020476765    111020670659    111020846283    111021044666   
111021220088    111021350857    111021497017    111021644662    111021790686   
111021946308    111022116825    111022311888    111022494936    111022645361   
453281404   453607988   111015540974   111020153891   111020308208   
111020476798    111020670716    111020846306    111021044701    111021220235   
111021350891    111021497040    111021644673    111021790800    111021946319   
111022116937    111022311901    111022494947    111022645383   

 

SCH-A-55



--------------------------------------------------------------------------------

                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                                                                          
                           Receivables     Receivables   Receivables  
Receivables   Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables    Receivables    Receivables    Receivables   
Receivables    Receivables 453281628   453608184   111015546060   111020153914  
111020308253    111020476855    111020670952    111020846384    111021045184   
111021220257    111021350969    111021497095    111021644730    111021790901   
111021946364    111022117163    111022311923    111022494969    111022645439   
     453281776   453608259   111015549131   111020153958   111020308275   
111020476888    111020670963    111020846407    111021045511    111021220314   
111021351049    111021497107    111021644921    111021790912    111021946432   
111022117376    111022312238    111022495005    111022645529    453282121  
453608333   111015551695   111020153969   111020308332    111020476899   
111020670974    111020846441    111021045634    111021220336    111021351117   
111021497152    111021644943    111021790956    111021946443    111022117455   
111022312261    111022495038    111022646373    453282451   453608663  
111015554306   111020154038   111020308365    111020476978    111020671009   
111020846452    111021045645    111021220347    111021351128    111021497185   
111021644998    111021790967    111021946476    111022117501    111022312317   
111022495128    111022646395    453282683   453608804   111015555767  
111020154072   111020308387    111020476989    111020671010    111020846474   
111021045746    111021220369    111021351173    111021497219    111021645089   
111021790978    111021946487    111022117534    111022312463    111022495465   
111022646474    453282782   453608903   111015561449   111020154117  
111020308411    111020477834    111020671065    111020846520    111021045803   
111021220381    111021351207    111021497297    111021645258    111021790990   
111021946555    111022117567    111022312496    111022495634    111022646687   
453283046   453609000   111015574375   111020154140   111020308433   
111020477946    111020671087    111020846542    111021045847    111021220392   
111021351791    111021497309    111021645348    111021791069    111021946599   
111022117680    111022312799    111022495847    111022646722   

 

SCH-A-56



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1.        Characteristics of Receivables. Each Receivable (A) was originated
(i) by AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant
to a Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2.        Compliance with Law. All requirements of applicable federal, state and
local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable state Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and state
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

3.        Binding Obligation. Each Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4.        Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1



--------------------------------------------------------------------------------

5.        Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6.        Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7.        One Original. There is only one original executed copy (or with
respect to “electronic chattel paper”, one authoritative copy) of each Contract.
With respect to Contracts that are “electronic chattel paper”, each
authoritative copy (a) is unique, identifiable and unalterable (other than with
the participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8.        Not an Authoritative Copy. With respect to Contracts that are
“electronic chattel paper”, the Servicer has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”

9.        Revisions. With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that
(a) all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

10.        Pledge or Assignment. With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

11.        Receivable Files Complete. There exists a Receivable File pertaining
to each Receivable. Related documentation concerning the Receivable, including
any documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12.        Receivables in Force. No Receivable has been satisfied, or, to the
best of the Seller’s and the Servicer’s knowledge, subordinated or rescinded,
and the Financed Vehicle securing each such Receivable has not been released
from the lien of the related Receivable in whole or in part. No terms of any
Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

13.        Good Title. Immediately prior to the conveyance of the Receivables to
the Purchaser pursuant to this Agreement, the Seller was the sole owner thereof
and had good and

 

SCH-B-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14.        Security Interest in Financed Vehicle. Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15.        Receivable Not Assumable. No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the owner thereof with respect to such Receivable.

16.        No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part
and no such right has been asserted or threatened with respect to any
Receivable.

17.        No Default. There has been no default, breach, or, to the knowledge
of the Seller and Servicer, violation or event permitting acceleration under the
terms of any Receivable (other than payment delinquencies of not more than 30
days), and, to the best of the Seller’s knowledge, no condition exists or event
has occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18.        Insurance. At the time of an origination of a Receivable by
AmeriCredit or a Dealer, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy, and each Receivable permits the
holder thereof to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to do so.

19.        Certain Characteristics of the Receivables.

 

SCH-B-3



--------------------------------------------------------------------------------

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States or a United States
territory as of the date of origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20.        Prepayment. Each Receivable allows for prepayment and partial
prepayments without penalty.

 

SCH-B-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1.      Adverse Selection. No selection procedures adverse to the Noteholders
were utilized in selecting the Receivables from those receivables owned by the
Seller which met the selection criteria set forth in clauses (A) through (M) of
number 19 of Schedule B-1.

2.      All Filings Made. All filings (including, without limitation, UCC
filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Delaware under applicable law in order to perfect the security interest in the
Receivables granted to the Trust hereunder)) required to be made by any Person
and actions required to be taken or performed by any Person in any jurisdiction
to give the Trust and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

3.      Consumer Leases. No Receivable in the pool constitutes a “consumer
lease” under either (a) the UCC as in effect in the jurisdiction the law of
which governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-1